         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 1 of 490




1    KAUFHOLD GASKIN GALLAGHER DLLP
     STEVEN S. KAUFHOLD, ESQ. (SBN 157195)
2    Email: SKaufhold@KaufholdGaskin.com
     QUYNH K. VU, ESQ. (SBN 286631)
3    Email: QVu@KaufholdGaskin.com
     388 Market St., Suite 1300
4    San Francisco, CA 94111
     Telephone: 415-445-4620
5    Facsimile: 415-874-1071

6    ROSENFELD & KAPLAN LLP
     TAB K. ROSENFELD (pro hac vice pending)
     Email: tab@rosenfeldlaw.com
7    1180 Avenue of the Americas, Ste 1920
     New York, NY 10036
8    Telephone: 212-682-1400
9    Attorneys for Applicants Karam Salah Al Din
     Awni Al Sadeq and Stokoe Partnership Solicitors
10

11
                             UNITED STATES DISTRICT COURT
12
                          NORTHERN DISTRICT OF CALIFORNIA
13

14
     In re Application of KARAM SALAH AL
15   DIN AWNI AL SADEQ and STOKOE                      Case No. 3:20-mc-80224
     PARTNERSHIP SOLICITORS for an Order
16   Under 28 U.S.C. §1782 to Conduct                  DECLARATION OF HARALAMBOS
     Discovery for Use in Foreign Proceedings          TSIATTALOU IN SUPPORT OF EX
17                                                     PARTE APPLICATION FOR AN ORDER
                                                       UNDER 28 U.S.C. § 1782 TO CONDUCT
18                                                     DISCOVERY FOR USE IN FOREIGN
                                                       PROCEEDINGS
19

20

21

22

23

24

25

26

27

28    TSIATTALOU DECL. ISO EX PARTE APPLICATION FOR AN ORDER UNDER 28 U.S.C § 1782
             Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 2 of 490


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
------------------------------------------------------------------ x

In re Application of KARAM SALAH AL DIN
AWNI AL SADEQ and STOKOE PARTNERSHIP
SOLICITORS for an Order                                                Case No. ____________
Under 28 U.S.C. § 1782 to
Conduct Discovery for Use in Foreign Proceedings.                      DECLARATION OF
                                                                       HARALAMBOS TSIATTALOU
------------------------------------------------------------------ x
        I, HARALAMBOS TSIATTALOU, do hereby declare under penalty of perjury pursuant to

28 U.S.C. § 1746 the following:

Introduction

        1.       I am admitted to practice before the Courts of England and Wales, and I am a partner

at the UK-based law firm of Stokoe Partnership Solicitors (“Stokoe”) which is the Claimant in civil

proceedings pending in the High Court of Justice of England and Wales, Queen’s Bench Division

captioned: Stokoe Partnership Solicitors v. Mr Paul Robinson, Company Documents Limited, and

Mr Oliver Moon, Claim No. QB-2020-002218 (the “Robinson Proceeding”) and Stokoe Partnership

Solicitors v. Mr Patrick Tristram Finucane Grayson, Grayson + Co Limited, Mr Stuart Robert Page,

and Page Corporate Investigations Limited, Claim No., QB-2020-002492 (the “Grayson

Proceeding”, and together with the Robinson Proceeding, the “Hacking Claims”). I am also the

Solicitor to the applicant Karam Salah Al Din Awni Al Sadeq (“Mr. Al Sadeq”) in a civil

proceeding pending in the High Court of Justice of England and Wales, Queen’s Bench Division

captioned: Karam Salah Al Din Awni Al Sadeq v. Dechert, LLP, Neil Gerrard, David Hughes, and

Caroline Black, Claim No. QB-2020-000322 (the “Al Sadeq Litigation”, and together with the

Hacking Claims, the “Foreign Proceedings”).

        2.       I respectfully submit this Declaration in support of Mr. Al Sadeq and Stokoe’s

(collectively, the “Applicants”) application for an order under 28 U.S.C. § 1782 to conduct

discovery for use in the Foreign Proceedings. As detailed below, the Al Sadeq Litigation is brought
            Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 3 of 490


against the UK-based law firm of Dechert LLP (“Dechert UK”) and three of its current partners,

who it is claimed committed various acts of wrongdoing in breach of UAE civil and criminal laws.

       3.       As set forth below, the Hacking Claims are brought against individuals who have

engaged in unlawfully obtaining confidential information from Stokoe and others associated with

Mr. Al Sadeq’s legal representation in the Al Sadeq Litigation through means of a hacking and

surveillance campaign. The discovery sought here, information, documents, and material related to

online accounts used in the hacking campaign targeting Stokoe, Detained in Dubai, 4 Stone

Buildings, and Maltin Litigation Support Group (collectively, “Mr. Al Sadeq’s Legal Team”), will

shed further light on the Al Sadeq Litigation defendants’ pattern of human rights abuses and their

attempts to intervene with Mr. Al Sadeq’s legal representation.

The Al Sadeq Litigation

       4.       The Al Sadeq Litigation concerns misconduct and human rights abuses committed

against Mr. Al Sadeq by Neil Gerrard (“Gerrard”), a solicitor and partner in Dechert UK, and the

other defendants in connection with their investigation of fraud allegedly perpetrated against the

RAK Investment Authority (“RAKIA”). A copy of the claim (hereinafter, the “Al Sadeq Claim”),

filed by Mr. Al Sadeq is annexed as Exhibit A hereto.

       5.       The nature of the allegations in the Al Sadeq Litigation are detailed in paragraph 9 of

the Al Sadeq Claim. In summary, Mr. Al Sadeq’s claims include allegations that the defendants

were implicated in:

               a. The kidnap and extraordinary rendition of Mr. Al Sadeq from Dubai to RAK (see

                  paragraphs 40 to 47 of the Al Sadeq Claim);

               b. Mr. Al Sadeq’s unlawful detention without arrest or charge, including a period of

                  detention in solitary confinement, under a false name, with no access to legal

                  representation (see paragraphs 105 to 109 of the Al Sadeq Claim);


                                                   2
            Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 4 of 490


               c. The interrogation of Mr. Al Sadeq. In particular, Mr. Al Sadeq contends that

                  during the first of his interrogations by Mr. Gerrard, he was blindfolded with his

                  hands tied behind his back and had no lawyer present (see paragraph 64 of the Al

                  Sadeq Claim);

               d. Threats and unlawful pressure made to Mr. Al Sadeq, his wife, and children,

                  including a promise by Mr. Gerrard and Ms. Black that Mr. Al Sadeq’s prison

                  conditions could be improved if he “cooperated” with them (see paragraphs 65 to

                  67, 89 to 98, and 120 to 130 of the Al Sadeq Claim); and

               e. The procurement of false confessions signed by Mr. Al Sadeq, but drafted by Mr.

                  Gerrard and Mr. Hughes, in circumstances where Mr. Al Sadeq was detained in

                  the above conditions, did not have access to legal representation, and had made it

                  clear that the confessions were untrue (see paragraphs 183 to 184 of the Al Sadeq

                  Claim).

       6.       The allegations made by Mr. Al Sadeq are of an extremely serious nature. That is all

the more so in circumstances where they are made against senior lawyers and a global law firm of

international repute. As a consequence, the Al Sadeq Litigation has generated a significant degree

of publicity in the UK.

       7.       Mr. Al Sadeq has also sought the assistance of the UN’s Human Rights Council

through a petition submitted on his behalf on November 13, 2018. Preparations are already being

made to submit petitions to the Arbitrary Detention Working Group and the Special Rapporteur on

Torture. Through correspondence dated December 21, 2017, Mr. Al Sadeq has also sought the

assistance of the Minister of Justice in Abu Dhabi, the Crown Prince of Abu Dhabi, the Emir of

Dubai and the Ambassador of Switzerland to the UAE.




                                                  3
             Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 5 of 490


The Involvement of Stokoe Partnership Solicitors in the Al Sadeq Litigation

        8.       Stokoe was first retained to act in the Al Sadeq Litigation in October 2019. Since

that time, there has been a correlation between the progress of the Al Sadeq Litigation and attempts

to obtain confidential information from Stokoe and others in relation to those proceedings.

        9.       The Claim Form in the Al Sadeq Litigation was issued on January 28, 2020.

Although it was not served at that time, the allegations were made public in a press release

published by Detained in Dubai on the date of issue. The Claim Form, which was made available

online, was much more detailed than the amended version ultimately served with the Particulars of

Claim and contained details of Mr. Al Sadeq’s claim and the nature of the allegations made against

the Al Sadeq Litigation defendants. It also, of course, stated that Stokoe was acting on behalf of

Mr. Al Sadeq.

        10.      Mr. Al Sadeq’s Amended Claim Form and Particulars of Claim were served on

March 31, 2020 and April 1, 2020. As set out at paragraph 215 of the Al Sadeq Claim, my firm’s

ability to take instructions from Mr. Al Sadeq has been impeded in various ways since the Al Sadeq

Litigation was issued.

        11.      Between February and March 2020, I travelled to Dubai with other members of Mr.

Al Sadeq’s Legal Team to meet with Dr. Al Haddad, Mr. Al Sadeq’s local counsel, to meet with

Mr. Al Sadeq in prison. We were not, however, permitted to visit Mr. Al Sadeq on those occasions.

During these trips, my colleagues and I were the subject of surveillance activities, including an

apparent break-in to my hotel room, the presence of surveillance agents at my hotel (where I

attended privileged meetings in relation to the conduct of the Al Sadeq Litigation), and an attempt

to follow me to a privileged meeting at a different location. I believe these matters were also

connected to the Al Sadeq litigation and that they were intended to disrupt my ability to obtain

instructions (as they in fact did).


                                                   4
           Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 6 of 490


         12.   During one of the visits that took place in March 2020, I was accompanied by Mr.

Arthur Maltin of Maltin PR, a legal public relations firm working in connection with the Al Sadeq

Litigation, and Alastair Tomson, junior counsel instructed in the Al Sadeq Litigation. During this

visit we were subject to intimidation and surveillance. The fact of the surveillance was confirmed

to me by an obviously frightened hotel employee who told me:

               a. “You’re being followed/watched by security services. They are very serious

                  people. Nobody can stand in their way.”

         13.   One of the persons I believe conducted this surveillance is Mr. Stuart Page. Mr.

Page has denied this (although he accepts that he was in the same dining area as myself and my

party in a particular hotel in Dubai on March 6, 2020). Mr. Page’s evidence was the subject of

heavily adverse comment by Mr. Lenon QC in a related proceeding which I detail further below.

Stokoe Learns It Is the Subject of Attempted Hacking

         14.   In late March 2020, Mr. Oliver Moon, a private investigator, turned whistle-blower,

informed Mr. Alexander Sawyer (who works in corporate intelligence via a company called

Quaestio), that he had been instructed by a “Source A2”, as he was described in the Robinson

Proceeding (and who was later revealed to be a Mr. John Gunning), to make attempts to gain access

to Stokoe’s confidential information. These instructions continued throughout April 2020 and

included hacking Stokoe’s bank accounts, including its client account. It was subsequently

discovered that Source A2’s instructions had in turn derived from a Mr. Paul Robinson, another

private investigator. Mr. Moon had previously been instructed by Mr. Sawyer to undertake work

for Stokoe (although this was unknown to Stokoe), which is presumably why he turned to Mr.

Sawyer, motivated no doubt by moral compunction about carrying out what he had been instructed

to do.




                                                 5
          Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 7 of 490


       15.     As he has since confirmed in an affidavit, Mr. Moon was also instructed to procure

confidential information—including accessing their bank accounts—about others assisting Mr. Al

Sadeq: namely, Maltin PR (a legal public relations and litigation support firm assisting Mr. Al

Sadeq) and Ms. Radha Stirling (“Stirling”) (who works for the London-based human rights

advocacy organization “Detained in Dubai”). The timing and coordination of this hacking

demonstrates that it is designed to interfere with the Al Sadeq Litigation, and to undermine the

sanctity of the confidential relationship between solicitor and client. For instance, just after the

claim form and Particulars of Claim were served in the Al Sadeq Litigation and a couple of weeks

before Dechert’s solicitors made enquiries of Stokoe as to who was funding that litigation, Mr.

Moon was instructed to obtain Stokoe’s banking co-ordinates.

       16.     On April 21, 2020, Mr. Gunning was instructed to ascertain my movements “in and

out of Dubai—for Feb 2020.” As mentioned above, I was in Dubai in February 2020 obtaining

instructions in relation to the Al Sadeq Litigation, and became aware that I was the subject of

surveillance and an unlawful break in.

       17.      There can be no doubt that the attempted hacking of Stokoe was motivated by, and

relates to, its retainer by Mr. Al Sadeq.

The Azima Litigation

       18.     There were also incidents of hacking in connection with a related litigation

captioned: Ras Al Khaimah Investment Authority v Azima (the “Azima Litigation”), in which

judgment was handed down by Andrew Lenon QC on May 22, 2020. A copy of the Judgment in

the Azima Litigation is annexed as Exhibit B hereto.

       19.     The Azima Litigation concerned claims brought by RAKIA against Mr. Farhad

Azima, a US businessman involved in the aviation industry who had been party to a number of

business ventures with RAKIA and other RAK entities between 2007 and 2016.


                                                    6
          Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 8 of 490


       20.     As recorded at paragraphs 2 and 30 of the judgment in the Azima Litigation, part of

the factual background to that case involved an investigation conducted by RAKIA from around

late 2014 into RAKIA's former Chief Executive Officer, Dr Massaad. This background overlaps

with the investigations that are in issue in the Al Sadeq Litigation. In particular, the question of

whether human rights abuses had been committed against Mr. Al Sadeq also became an issue in the

Azima Litigation. See Ex. B, ⁋⁋ 201.1-201.8

       21.     In the course of the Azima Litigation, it became clear that in January 2015 the Ruler

of RAK had engaged a private investigator, Mr. Stuart Page, to investigate the activities of Dr.

Massaad. See Ex. B, ⁋⁋ 261, 262. So far as I am aware, Mr. Page has a strong presence in Dubai

and also has connections to companies incorporated in the UK.

       22.     On March 6, 2020 I personally witnessed Mr. Page whilst staying at the One and

Only on the Palm Hotel in Dubai. I believe that this encounter was connected to acts of surveillance

that I describe above.

       23.     An issue that arose in the Azima Litigation was whether RAKIA’s case against Mr.

Azima was based on evidence obtained as a result of hacking Mr. Azima’s email account, including

by the device of a spear-phishing email. See Ex. B, ⁋ 294. In particular, Mr. Azima asked the

Court to find that RAKIA was responsible for that hacking, and that RAKIA’s claim should

therefore be struck out as an abuse of process. See Ex. B, ⁋ 384.

       24.     During a hearing in the Azima Litigation, Mr. Page testified that in the course of his

investigation into collusion between Dr. Massaad and members of the Ruler’s family, he utilized the

services of Insight, an Israeli company, who “were specialists at obtaining information from

confidential sources” engaged in gathering electronic data which included “using the dark web,

open source information on the internet.” Ex. B, ¶ 269.




                                                   7
           Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 9 of 490


         25.   Gerrard testified in the same hearing that the information, which formed the basis of

the fraud accusations RAKIA brought against Mr. Azima, was obtained through hacking into Mr.

Azima’s personal accounts. A copy of the transcript of Day 5 of the hearing, which took place on

January 28, 2020, and is annexed hereto as Exhibit K. See Ex. L, p. 69-70.

         26.   The Judge did not accept Mr. Azima’s submission that RAKIA was responsible for

the hacking of his emails. Ex. B, ¶ 381. Nor did the Judge make any finding of wrongdoing on the

part of Mr. Page, although he did make findings as to the world in which Mr. Page operated. Ex. B,

¶ 369.

         27.   In particular, the Judge found that “These cases highlight the fact that Mr Page

operates in a world of covert surveillance in which agents acquire confidential information

unlawfully and that Mr Page has dealings with such agents. It would be a reasonable inference to

draw from these incidents that Mr Page has access to agents with the capacity to hack emails . . .

these other incidents do not establish that Mr Page ever personally carried out or authorised the

unlawful obtaining of confidential information and therefore do not affect my assessment of the

likelihood of Mr Page acting unlawfully in this case.” Ex. B, ¶ 369.

The Robinson Proceeding

         28.   As mentioned above, in late March 2020, Mr. Moon informed Mr. Sawyer of

Quaestio that he had been instructed to obtain confidential information from Stokoe. Mr. Moon

agreed to work with Stoke and Mr. Sawyer to establish the nature and origin of the requests.

         29.   I was informed by Quaestio (and Mr. Moon has in an affidavit dated July 2, 2020

confirmed) that, pursuant to the arrangement, Mr. Moon received the following instructions from

“Source A2” (an individual Stokoe eventually identified as Mr. John Gunning):

               a. On April 2, 2020, Mr Moon was instructed to obtain the Stokoe’s banking

                  coordinates.


                                                  8
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 10 of 490


              b. On April 9, 2020, Mr. Moon was instructed to access Stokoe’s trading bank

                  account and transactional data for the business bank account for the last three

                  months. This period broadly coincides with the period that had elapsed since the

                  issue of the Claim Form in the Al Sadeq Litigation.

              c. On April 22, 2020, Mr. Moon was instructed to provide information relating to

                  Stokoe’s client account, including transactional information for the month March

                  2020. Mr. Moon was told that it was likely information would also be sought for

                  the period November 2019 to February 2020, a period overlapping almost exactly

                  with the period of Mr. Al Sadeq’s retainment of Stokoe.

       30.     Mr. Sawyer liaised with Stokoe to provide Mr. Moon with Stokoe’s bank account

documents in a format which allowed covert tracking, to identify the recipients of those documents.

In this way, Quaestio established that Mr. Moon was instructed by Mr. John Gunning, who was in

tum instructed by Mr. Paul Robinson. Quaestio’s findings are set out in a report, dated June 27,

2020, which is annexed hereto as Exhibit C.

       31.     Based on this information, Stokoe initiated the Robinson Proceeding in the High

Court of Justice of England and Wales, Queen’s Bench Division seeking, inter alia, to enjoin, and

to obtain affidavits from, Mr. Moon, Mr. Gunning, and Mr. Robinson. A copy of the form of claim

filed by Stokoe Partnership Solicitors is annexed as Exhibit D hereto.

       32.     Proceedings against Mr. Robinson were stayed by a consent order sealed by Justice

Chamberlain, (the “Chamberlain Order”). A copy of the Chamberlain Order is annexed as Exhibit

E hereto. Pursuant to the Chamberlain Order, Mr. Robinson undertook to “swear an affidavit

stating on oath . . . the identity of any person who has requested” that he “obtain Confidential

Information from” Stokoe. Ex. E, ¶¶ 1, 1.1. Mr. Robinson swore an affidavit (the “Robinson




                                                   9
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 11 of 490


Affidavit”) wherein he stated that Mr. Patrick Grayson was the source of these instructions. A copy

of the Robinson Affidavit is annexed as Exhibit F hereto. Ex. F, ¶ 8.

The Grayson Proceeding

       33.     Stokoe therefore brought further proceedings against Mr. Grayson (amongst others)

by Claim Form dated July 16, 2020. Copies of the form of claim and Particulars of Claim filed by

Stokoe are annexed as Exhibit G and Exhibit H hereto. Those proceedings were brought, inter alia,

to compel Mr. Grayson and Mr. Grayson’s associated company, Grayson + Co Ltd, to reveal the

source of their instructions, any further wrongdoing, and to obtain injunctive relief to prevent them

from further wrongdoing.

       34.     The application against Mr. Grayson and Grayson + Co Ltd resulted in a consent

order made by Justice Tipples, (the “Tipples Order”). A copy of the Tipples Order is annexed as

Exhibit I hereto. Pursuant to the Tipples Order, Mr. Grayson and Grayson+ Co Ltd undertook to

“swear an affidavit stating on oath . . . the identity of any person who has requested that he “obtain

Confidential Information from” Stokoe. Ex. I, ⁋⁋ A.4, 4.1.

       35.     Mr. Grayson’s affidavit (the “Grayson Affidavit”) was notably brief. He stated that:

“Nobody requested me to obtain Confidential Information from or pertaining to [Stokoe], directly

or indirectly.” A copy of the Grayson Affidavit is annexed as Exhibit J hereto. Ex. J. ⁋ 4.1.

       36.     Mr. Grayson’s affidavit was in stark contradiction to Mr. Robinson’s affidavit which

set forth that Mr. Robinson received instructions from Mr. Grayson to obtain confidential

information from Stokoe. See Ex. D, ⁋ 8.

Receipt of Phishing Emails

       37.     Since the issue of proceedings in the Al Sadeq Litigation, I, along with others

involved in the Al Sadeq Litigation, have received numerous emails and text messages which

appear to be targeted attempts to access personal data. I believe that these attempts amount to


                                                  10
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 12 of 490


phishing or spear-phishing; i.e. communications which seek to trick the recipient into clicking on a

link to a website which itself contains malicious software which is downloaded onto the recipient's

device. Spear-phishing is a more sophisticated form of phishing where the communication contains

specific information, targeted at the recipient, which makes it more likely that the recipient will

click on the link.

        38.       In particular, Stirling, who has published articles about the Al Sadeq Litigation and

has aided Mr. Al Sadeq in raising awareness amongst human rights activists and non-governmental

organizations about his case, received a phishing email from a Google Inc. (“Google”) account,

dutrouxjustine@gmail.com. That same email address sent a phishing email containing Android

Package files (“APK files”) to Detained in Dubai. An analysis conducted of those APK files

showed that the APKs communicated with a number of Ngrok server addresses. Stirling was also

the subject of approximately four (4) phishing attempts using content hosted on Dropbox Inc.

(“Dropbox”) sent to her email address radha@radhastirling.com. Approximately twenty-six (26)

phishing attempts were sent to the email addresses of Alastair Tomson (“Tomson”) of 4 Stone

Buildings, Nick Wright (“Wright”) of 4 Stone Buildings, and Stirling from domains hosted by

Cloudflare Inc. (“Cloudflare”). Google Firebase accounts were used in approximately twenty (20)

phishing attempts targeting the email accounts of Tomson, Wright, Stirling, and Tim Maltin, of

Maltin Litigation Support Group. In addition, approximately ten (10) phishing attempts were sent

to Stirling’s, Mr. Maltin’s, and my email addresses from accounts utilizing Twilio SendGrid

services. It is believed that these hacking attempts were perpetuated by individuals associated with

the defendants in the Al Sadeq Litigation as part of an attempt to interfere with Mr. Al Sadeq’s legal

representation.




                                                    11
          Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 13 of 490


The Discovery Sought

        39.        Stokoe has been operating since 1994. As a firm, we have never before 2020 been

affected by such cyberattacks. I believe that these various attempts to access Stokoe’s confidential

information are linked to its representation of Mr. Al Sadeq. Beyond the confidential information

that was sought from Stokoe as described above, in Mr. Robinson’s affidavit, he stated that he

received the following requests for information:

               a. Information about Ms. Stirling’s whereabouts, telephone numbers, and banking

                     information; and

               b. Financial records and monthly transactional data from the bank account of Maltin

                     PR.

Ex. F, ⁋⁋ 12-15.

        40.        Mr. Al Sadeq’s Legal Team has been, and remains, a target of a complicated and

coordinated campaign by unknown perpetrators, within the context of their involvement in the

ongoing Al Sadeq Litigation.

        41.        Accordingly, upon information and belief, Google, Dropbox, Cloudflare, Ngrok, and

Twilio Inc. have information, documents, and material, which would provide evidence necessary to

establish the identity of the ultimate perpetrators behind the hacking campaign targeted against Mr.

Al Sadeq’s Legal Team, and in turn, aid Mr. Al Sadeq in proving the defendants’ ongoing pattern of

human rights abuses and their efforts to interfere with Mr. Al Sadeq’s access to legal representation.

        42.        For these reasons, it is respectfully requested that this Court grant the Application in

   its entirety.

Dated: December 14, 2020




                                                                  Haralambos Tsiattalou

                                                      12
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 14 of 490




                     EXHIBIT A
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 15 of 490




                                                                 Case No: QB-2020-000322

IN THE HIGH COURT OF JUSTICE

QUEEN’S BENCH DIVISION

BETWEEN

                     KARAM SALAH AL DIN AWNI AL SADEQ
                                                                                   Claimant

                                          - and –

                                   (1) DECHERT LLP

                                  (2) NEIL GERRARD

                                  (3) DAVID HUGHES

                                (4) CAROLINE BLACK

                                                                                Defendants



                            ____________________________

                             PARTICULARS OF CLAIM
                            ____________________________

The Parties

1. The Claimant (“Mr Al Sadeq”) is a lawyer and Jordanian citizen who is a resident of the
   United Arab Emirates (the “UAE”). For the past six years he has been incarcerated in Ras
   Al Khaimah (“RAK”), one of the constituent Emirates of the UAE, having originally been
   abducted and unlawfully detained in September 2014 for alleged involvement in fraudulent
   transactions allegedly committed against his former employer, the RAK Investment
   Authority (“RAKIA”), and having been subsequently convicted by the RAK criminal court
   after a prolonged period of solitary confinement and other inhumane treatment in breach of
   UAE law and his human rights under international law.          Mr Al Sadeq denies any
   involvement in wrongdoing and maintains that the charges against him were politically
   motivated on the part of the Ruler of RAK in an attempt to conceal the Ruler’s own close
   involvement in RAKIA’s activities and that he was convicted on the basis of false
   confessions obtained from him under duress by the Defendants.


                                             1
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 16 of 490




2. This claim is brought expressly without prejudice to any future claims or proceedings
   (whether in this jurisdiction or any other, and whether by way of court proceedings,
   arbitration or any other form of action) Mr Al Sadeq may wish to bring against any person
   in relation to his convictions and / or the circumstances thereof, including the setting aside
   of those convictions and / or any claims for losses arising as a result thereof to the extent
   that such losses are not recovered in these proceedings.
3. The First Defendant (“Dechert”) is a limited liability partnership registered in England &
   Wales with registration number OC306029, authorised and regulated by the Solicitors
   Regulation Authority of England and Wales, with its registered address at 160 Queen
   Victoria Street, London EC4V 4QQ.
4. The Second Defendant (“Mr Gerrard”) is a solicitor of the Senior Courts of England and
   Wales, and a Partner in Dechert where he is global co-head of Dechert’s white collar and
   securities litigation practice.
5. The Third Defendant (“Mr Hughes”) is a solicitor of the Senior Courts of England and
   Wales, and currently a Partner at Stewarts Law. Prior to joining Stewarts Law in or around
   June 2017, Mr Hughes was a Partner at Dechert, working closely with Mr Gerrard.
6. The Fourth Defendant (“Ms. Black”) is a solicitor of the Senior Courts of England and
   Wales and is a Partner at Dechert specialising in corporate investigations, working closely
   with Mr Gerrard with whom she joined Dechert from DLA Piper in around 2011.
7. All of Mr Gerrard’s, Mr Hughes’s and Ms. Black’s acts as particularised herein are
   attributable to Dechert, and Dechert is responsible and liable for all wrongs committed by
   them or any of them, and the consequences thereof.

Summary of this claim

8. These proceedings concern serious wrongs committed against Mr Al Sadeq by persons
   including Mr Gerrard, Mr Hughes, Ms. Black and Dechert in relation to an investigation,
   led by Mr Gerrard, into the affairs of RAKIA and an alleged fraud committed by its former
   Chief Executive Officer, Dr Khater Massaad (“Dr Massaad”), allegedly assisted by inter
   alios Mr Al Sadeq and several other alleged co-conspirators. Dr Massaad had been a close
   confidant of the current Ruler of RAK, but they fell out between 2010 and 2012.
9. These wrongs, involving breaches of UAE criminal law and procedure, the UAE
   Constitution and which are in breach of Mr Al Sadeq’s human rights as a matter of UAE
   and international law, give rise to actionable claims under UAE law, as pleaded at
   paragraphs 220 to 229 below, and include the following:


                                               2
 Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 17 of 490




9.1. Kidnap and extraordinary rendition of Mr Al Sadeq from Dubai to RAK;
9.2. Unlawful detention of Mr Al Sadeq in RAK without arrest or charge;
9.3. Mr Al Sadeq’s detention in solitary confinement for around 560 days between
    September 2014 and April 2016, first at the General Headquarters of State Security in
    RAK (the “GHQ”) and subsequently in a camp run by the Ruler of RAK’s private
    militia, under a false name, without any or any proper due process, no access to legal
    representation, in unsanitary and inhumane conditions, and without adequate medical
    attention, exercise or access to his family, who were refused information as to his
    whereabouts.
9.4. Interrogation of Mr Al Sadeq by Mr Gerrard and Ms. Black during the period he was
    detained in solitary confinement in the GHQ and by Mr Gerrard, Mr Hughes and Ms.
    Black during the period he was detained in solitary confinement in the said militia
    camp. Mr Gerrard and Mr Hughes made it apparent by their words and actions that
    they had the power to improve his inhumane conditions if he gave them sufficient
    “cooperation”.
9.5. Threats by Mr Gerrard and Mr Hughes to Mr Al Sadeq against him, his wife and
    children at various times as more specifically particularised herein to force him to
    “cooperate” in building a case against Dr Massaad, Mr Jihad Quzmar, (the former
    Legal Advisor to the Ruler, and an advisor of long standing) (“Mr Quzmar”), Mr
    Farhad Azima (a US-Iranian businessman who had dealings with RAKIA) (“Mr
    Azima”), and Mr Gela Mikadze (former General Manager of RAKIA’s Georgia
    operations) (“Mr Mikadze”) and other alleged co-conspirators by giving false
    evidence, including threats that Mr Al Sadeq’s wife would be arrested and imprisoned
    and that neither of them would ever see their children again.
9.6. Pressure applied by Mr Gerrard and Ms. Black and Mr Hughes at various times as
    more specifically particularised herein to Mr Al Sadeq’s wife to persuade Mr Al Sadeq
    to “cooperate” by giving false evidence, including by threatening her directly with
    imprisonment and by telling her that if Mr Al Sadeq told them what they wanted he
    would be released from detention and the inhumane conditions in which he was being
    kept.
9.7. Forcing Mr Al Sadeq to make knowingly false confessions prepared by Mr Gerrard
    and Mr Hughes containing evidence which Mr Al Sadeq told them was untrue, in
    return for promises, subsequently reneged upon, said to have been given by the Ruler
    of RAK, that he would be released and pardoned if he made the false confessions.


                                          3
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 18 of 490




10. In summary, it is Mr Al Sadeq’s case that Mr Gerrard and Mr Hughes and Ms. Black and
   Dechert were prepared to, and did, violate Mr Al Sadeq’s rights, including by using threats
   and / or mistreatment and / or unlawful methods to force Mr Al Sadeq to give evidence and
   / or false evidence, as more specifically particularised below, in an attempt to build a case
   against Dr Massaad and his alleged co-conspirators at the behest of the ruler of RAK. In
   doing so, and thereby directing and/or being complicit in Mr Al Sadeq’s ill treatment and /
   or torture, they caused Mr Al Sadeq physical, emotional, psychological, moral and financial
   harm, loss and damage for which compensation is sought in these proceedings.

RAK, RAKIA and Dr Massaad

11. From the 1980s Dr Massaad established and managed businesses in RAK including RAK
   Ceramics, of which both he and the current Ruler of RAK, Sheikh Saud Bin Saqr Al-Qasimi
   (the “Ruler”), were founders and significant shareholders.
12. In around August 2003 Dr Massaad was officially appointed adviser to the Ruler, who at
   that time had recently been appointed the Crown Prince and Deputy Ruler of RAK. From
   that point (at the latest) until around late 2010 Dr Massaad was the Ruler’s close friend and
   confidant, in his presence on a daily, or almost daily, basis.
13. As a result of Dr Massaad’s management, by 2010 RAK Ceramics was the world’s largest
   ceramics manufacturer. The export success of RAK Ceramics provided RAK, a country
   with no oil or gas industry, with its most significant source of foreign exchange income.
   The Ruler obtained significant private wealth through his shareholding in RAK Ceramics.
14. RAKIA was established in 2005 by Emirati Decree No. (2)/2005 in order to promote
   investment in RAK and to promote various economic sectors in the Emirate.
15. From its establishment in 2005 until around 2012, RAKIA’s Chief Executive Officer was
   Dr Massaad. Dr Massaad was in control of all day to day management of RAKIA, but at
   all material times worked closely with the Ruler, developing investment strategies and
   taking investment decisions with the knowledge, approval, and instructions of the Ruler.
16. Dr Massaad developed RAKIA, and the RAK Free Zone, using his financial and business
   expertise and borrowing, without any significant capital investment from the RAK state
   itself. By 2011 RAKIA made a net profit of 300 million UAE Dirhams (“AED”) and was
   worth more than one billion AED.
17. In addition to promoting investment in RAK generally, by around 2010 RAKIA had, with
   the full knowledge and approval of the Ruler, very significant investment interests outside
   RAK, particularly in Georgia (developed after a visit of the Georgian Prime Minister to


                                               4
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 19 of 490




   RAK in 2006). The Georgian investments included shares in Poti Sea Port, the Sheraton
   Metechi Palace Hotel and Poti Port Free Industrial Zone, and a property development
   company called Rakeen Developments.
18. The background to these investments is that, prior to his succession in late 2010, the Ruler
   had been keen to build up RAKIA’s investments outside RAK, and had directed that this
   be done, because he was concerned about his half-brother Sheikh Khaled bin Saqr Al
   Qasimi (“Sheikh Khaled”) succeeding in any succession dispute which might arise upon
   the death of his father, the previous ruler of RAK, the late Sheikh Saqr Bin Muhammad Al
   Qasimi (the “Late Sheikh”). Hence, he wished to have considerable assets which he could
   control for his own benefit, with the assistance of Dr Massaad, outside RAK, should he not
   become the next Ruler, rather than holding assets within RAK / the UAE and which would
   therefore be within the direct reach of a future government of RAK with his brother Sheikh
   Khaled as Ruler.
19. In this regard, Sheikh Khaled was the Crown Prince and Deputy Ruler between around
   1958 until around June 2003 when the Late Sheikh removed him and replaced him with the
   Ruler. This was an unpopular move in some quarters leading to street protests in favour of
   Sheikh Khaled in RAK, and he retained significant support in the Emirate to succeed the
   Late Sheikh. Subsequently, Sheikh Khaled claimed to have been reinstated by an Emiri
   Decree, said to have been made by the Late Sheikh in 2004, although this was disputed by
   the government of RAK and the UAE. Upon being made Crown Prince, the Ruler promised
   that when he succeeded the Late Sheikh he would make his brother Sheikh Faisal the Crown
   Prince, and his other brother Sheikh Taleb would be made Deputy Ruler.
20. Sheikh Khaled continued to challenge the Ruler’s legitimacy as Crown Prince and his
   entitlement to succeed the Late Sheikh. As a result, the Ruler was concerned that when his
   father passed away Abu Dhabi, the most powerful of the Emirates, might favour Sheikh
   Khaled and allow him to succeed to the throne of RAK in his place.
21. From around 2008 in the face of continued lobbying through the media by Sheikh Khaled
   complaining about the Ruler’s policy of making overseas investment through RAKIA,
   which the Ruler was concerned might undermine his prospects of succeeding his father in
   due course, the Ruler directed that RAKIA should change the policy of foreign investment
   set in place by Dr Massaad, that he had previously approved and directed, and instead divest
   itself of its foreign investments, and invest the proceeds within RAK. Dr Massaad disagreed
   with this change of policy, but the Ruler overruled him. The sudden change of policy led



                                               5
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 20 of 490




   to the rushed sale of assets in Georgia at a premature stage with a detrimental effect on the
   return obtained from them.
22. In the event, when the Late Sheikh passed away in October 2010, the Ruler ultimately
   received the backing of Abu Dhabi over Sheikh Khaled and succeeded his father as Emir
   of RAK.
23. Upon his succession in October 2010, the Ruler appointed his son, Sheikh Mohammed, as
   Crown Prince instead of Sheikh Faisal, and abolished the role of Deputy Ruler meaning
   Sheikh Taleb could not take it up. In doing so he broke the promise he had made to each of
   them in 2003, causing animosity. At about the same time Sheikh Faisal was also removed
   from his role as Chairman of the Ras Al Khaimah Free Zone Authority and replaced by
   another of the Ruler’s brothers, Sheikh Ahmed, who was considered more loyal to the
   Ruler.
24. As Crown Prince, Sheikh Mohammed wanted to become the Ruler’s closest advisor in
   place of Dr Massaad, to take control of RAKIA, and to reduce Dr Massaad’s influence in
   RAK. Ultimately Sheikh Mohammed succeeded in driving a wedge between the Ruler and
   Dr Massaad whose relationship soured, and the Ruler turned against Dr Massaad.
   Furthermore, with the RAK economy suffering as a result of the global financial crisis, and
   in circumstances where the Arab Spring movement was growing between 2010 and 2012,
   the Ruler continued to be concerned about domestic criticism and potential civil unrest in
   relation to RAKIA’s investments outside RAK, initially, as pleaded at paragraphs 15 to 21
   above, made at his direction for his own potential personal financial and / or political
   benefit.
25. In a process which took place from around 2008 until 2012, RAKIA divested itself of its
   key overseas assets. Dr Massaad was side-lined from RAK Ceramics and other RAK
   businesses during this period, although he continued to work practically full-time for
   RAKIA until he left RAK in around June 2012, on good terms and without any suggestion
   of wrongdoing. He returned to the UAE on several occasions thereafter until August 2014,
   including for meetings with the Ruler.
26. In 2012, Dr Massaad founded a business in Lebanon with around six investors, one of
   whom was Sheikh Faisal. As pleaded above, the Ruler had removed Sheikh Faisal as Crown
   Prince in 2012 and replaced him with Sheikh Mohammed, causing animosity between
   them.
27. The Ruler came to learn of Dr Massaad’s business relationship with Sheikh Faisal in around
   2014. As a result, the Ruler became concerned that Dr Massaad was working with Sheikh


                                              6
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 21 of 490




   Faisal and / or Sheikh Khaled in order to destabilise the Ruler, and that Sheikh Faisal and
   / or Sheikh Khaled were plotting to remove the Ruler with the assistance of Abu Dhabi.
28. Since finding out about Dr Massaad’s business relationship with Sheikh Faisal in 2014 and
   following on from the fall-out between Dr Massaad and the Ruler, and the Ruler’s concerns
   about Dr Massaad’s involvement in suspected moves to oust him by Sheikh Khaled and
   Sheikh Faisal, the Ruler with the assistance of the Defendants has pursued a vendetta
   against Dr Massaad and alleged co-conspirators such as Mr Quzmar, Mr Mikadze, and Mr
   Azima (including by recent proceedings in the English High Court).
29. The background set out above at paragraphs 11 to 28 is the context in which wrongs have
   been committed against the Claimant who has become collateral damage in the vendetta
   pursued by the Ruler against Dr Massaad, against whom RAKIA allegedly seeks to recover
   over USD 2 billion. The Ruler’s motive in pursuing his vendetta is both to punish Dr
   Massaad for his supposed disloyalty by destroying his reputation and discrediting him, and
   also to attempt to conceal the Ruler’s own personal knowledge and direction of RAKIA’s
   foreign investments for his own personal and political benefit in the years before his
   accession. In this regard, it is a matter of public record that Mr Gerrard was appointed by
   the Ruler in order to investigate and pursue Dr Massaad; and Mr Al Sadeq and his wife
   were told both by Mr Gerrard and Mr Hughes that the “Big Bastard” Dr Massaad, and his
   alleged co-conspirators, were the people they were really after, and that they merely wanted
   Mr Al Sadeq’s “cooperation” to help them build that case. Despite several criminal
   sentences having been pronounced against Dr Massaad by the RAK courts in absentia, Dr
   Massaad maintains his innocence and presently lives and works in Saudi Arabia, an Interpol
   notice which had been lodged against him by RAK now having been removed, and an
   extradition request from RAK having been dismissed by the Saudi court.

Human rights abuses in RAK

30. RAK is regarded by international observers as having a record of human rights abuses
   including arbitrary detention, forced confessions, unfair trials, and mistreatment in
   detention.
31. A report by Amnesty International in 2014 (the “2014 Amnesty Report”) gave several
   examples of abuse in Ras-Al-Khaimah. As to this:
   31.1.        Saleh Mohammed al-Dhufairi was detained at the palace of the Ruler for 133
        days: “He was charged in connection with his activities on Twitter but released on bail
        after two weeks in custody. He was at liberty only briefly. On 29 April 2012, plain-


                                              7
  Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 22 of 490




    clothed security officers arrested him without producing a judicial warrant and took
    him to the palace of Sheikh Saud Bin Saqr al-Qassimi, the Ruler of Ras al-Khaimah.
    He remained there without charge under armed guard for some 133 days. During this
    period, he was permitted visits from his family but they were prevented from discussing
    his whereabouts with anyone outside their immediate family. The authorities did not
    inform Saleh Mohammed al-Dhufairi of the reason for his detention, and under what
    law he was held, or whether they intended to bring charges against him. He was not
    allowed to meet with a lawyer or taken before any judge or court during this time. On
    9 September 2012, the security authorities moved him to a new place of detention,
    whose location they did not disclose to his family, where they held him in solitary
    confinement in a freezing cold cell that they kept permanently lit, causing him extreme
    discomfort and making it difficult for him to sleep.” (page 18).
31.2.     Sheikh Dr Sultan Kayed Mohammed al-Qassimi, a member of the Ruler’s own
    family, was subjected to arbitrary detention in the Ruler’s palace, then moved to a
    secret detention facility, and was denied access to legal representation and his family:
    “Sheikh Dr Sultan Kayed Mohammed al-Qassimi, a senior member of the ruling family
    in Ras al-Khaimah emirate who helped found Ittihad University in the UAE and
    headed the board of directors of al-Islah, was arrested on 20 April 2012 by armed
    State Security officers who raided his home and failed to produce a judicial warrant
    for his arrest. They took him to the palace of Sheikh Saud Bin Saqr al-Qassimi, the
    Ruler of Ras al Khaimah, and then held him there without charge or trial for five
    months during which the authorities denied to his family that they were holding him
    there and refused to disclose any information as to his whereabouts. A victim of
    enforced disappearance, he was kept in solitary confinement in a locked room and
    watched over by armed guards. In September 2012, the security authorities moved him
    to a secret detention facility, where he remained until he went on trial as one of the
    UAE 94 defendants. Throughout his detention, the authorities denied him access to a
    lawyer and contact with his family.”

31.3.     Dr Mohammed al-Mansoori, until 2009 the legal advisor to the Late Sheikh,
    was held in solitary confinement for 8 months, and at his trial a confession was
    produced which he denied signing: “Dr Mohammed al-Mansoori, a prominent lawyer
    and former head of the UAE’s Jurists’ Association, was detained by a group of State
    Security officers whose faces were concealed by balaclavas on 16 July 2012 near his



                                           8
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 23 of 490




       home in Ras al-Khaimah emirate. The officers took him first to his home, which they
       searched for six hours, and then to an undisclosed location where they detained him
       incommunicado and in solitary confinement for eight months. At his trial as one of the
       UAE 94, the prosecution submitted a “confession” that they said he had signed while
       he was held in incommunicado detention as evidence against him; he told the court
       that it was untrue that he had signed the statement and testified that he had not signed
       any documents when he was in pre-trial detention. The court took no steps to order an
       expert examination of the signature to verify it but accepted the confession as evidence.
       It then returned a guilty verdict against Dr Mohammed al-Mansoori and sentenced
       him to 10 years imprisonment, followed by three years’ probation. He stood trial again
       with nine other UAE nationals and 20 Egyptian nationals and was convicted in
       January 2014, receiving an additional 15-month prison sentence, which he is to serve
       after his initial 10-year sentence is complete. In the second mass trial, he had refused,
       along with many of the other defendants, to attend a number of the court proceedings,
       in protest at not being allowed access to his case documents.”
   31.4.      An expert panel appointed by the UN High Commissioner for Human Rights
       stated the following in relation to Dr Mansoori’s treatment by RAK:

       “According to reports at our disposal, throughout his deprivation of liberty, Mr
       Mansoor has been kept in solitary confinement, and in conditions of detention that
       violate basic international human rights standards and which risk taking an
       irrevocable toll on Mr Mansoor’s health,” the experts said. “We implore the
       authorities of the United Arab Emirates to immediately grant him access to vital and
       consented medical care and to ensure that his conditions of detention conform to the
       United Nations’ Standard Minimum Rules for the Treatment of Prisoners.”

       “We are also alarmed at repeated and consistent reports that Mr Mansoor has not
       received a fair trial and call on the authorities to ensure his retrial in accordance with
       the fundamental judicial guarantees provided for in international human rights law,
       or his immediate release.”.

32. The 2014 Amnesty Report is damning in its assessment of the “confession culture” which
   prevails in the UAE:

       “By allowing the State Security to detain suspects indefinitely, in undisclosed detention
       facilities and in isolation from the outside world, UAE law effectively facilitates torture



                                               9
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 24 of 490




        and other ill-treatment and creates a “confession culture” whereby State Security
        investigators seek to obtain “confessions” and other incriminating statements from
        those in their custody as a basis for securing their conviction at trial. There is no
        independent oversight of the conditions in which the State Security holds detainees,
        often for many months, or the methods they use in seeking and obtaining
        “confessions.” ”

33. As pleaded below, Mr Al Sadeq’s treatment follows a similar pattern to the examples given
   above in that, inter alia, he was kidnapped, arbitrarily detained for over five years,
   subjected to torture and inhumane treatment while incarcerated in solitary confinement for
   around 560 days, denied access to legal representation, only occasionally allowed to see
   his family, his family was denied information about his whereabouts at all material times
   until April 2016, his family was threatened and he was forced to sign false confessions
   under duress which were used in order to convict him and to implicate others including Dr
   Massaad. The Defendants were aware of the abuse to which Mr Al Sadeq was subjected,
   which in the premises pleaded below was orchestrated by Mr Gerrard with the assistance
   of the other Defendants, at the behest of the Ruler.

Mr Al Sadeq

34. Mr Al Sadeq is a Jordanian national and Jordanian-qualified lawyer who was born in Dubai
   to Jordanian parents on 2 February 1980. Mr Al Sadeq studied law at Amman University,
   from where he graduated in 2001. He then became a member of the Jordanian Bar, and in
   2003 obtained a Master’s Degree in Law from the University of Western Sydney. Mr Al
   Sadeq subsequently completed a training contract with a Jordanian law firm before, in
   2007, joining the in-house legal team at a Jordanian property development company.
35. Between November 2008 and 2012 Mr Al Sadeq was employed by RAKIA. His initial role
   was as a legal adviser. In around 2010 Mr Al Sadeq was promoted to Group Legal Director,
   reporting directly to Dr Massaad. In June 2011, Dr Massaad appointed Mr Al Sadeq as
   Deputy Chief Executive Officer of RAKIA, reporting directly to Dr Massaad.
36. During his work for RAKIA Mr Al Sadeq also had regular interactions with the Ruler and
   was well known to him. He would regularly visit the Ruler at his palace; and would speak
   to him on a very regular basis by telephone, often late into the evening.
37. While working for RAKIA, Mr Al Sadeq’s responsibility was mainly to finalise deals to
   sell assets in order to return monies that had been invested outside of RAK to the Emirate,
   pursuant to the revised strategy required by the Ruler from around 2008 onwards as pleaded


                                              10
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 25 of 490




   at paragraphs 21 and 25 above. At all material times Mr Al Sadeq acted on instructions
   from Dr Massaad which to the best of his knowledge, in all significant respects, were
   known to and had been approved or given by the Ruler himself.
38. In late 2012 Mr Al Sadeq tendered his resignation from RAKIA in circumstances where it
   had been made clear to him that the role of CEO of RAKIA, which he had hoped would be
   his next career step (already being Deputy CEO) was going to be significantly reduced in
   scope. RAKIA accepted his resignation, and he was given a severance package of UAE
   Dirhams 1 million and allowed to retain his medical insurance and UAE residency
   sponsorship on condition that he remain as an unpaid adviser to the Board of Directors for
   a six month “handover” period.
39. Mr Al Sadeq and his family thereafter moved to Dubai in around December 2012. At the
   time Mr and Mrs Al Sadeq had a 6 month old daughter and were expecting a son who was
   born in February 2013 in Dubai. Once in Dubai, after a period on sabbatical, Mr Al Sadeq
   started an investment business which quickly became successful.

Kidnap and rendition of Mr Al Sadeq from Dubai – 5 September 2014

40. Under Articles 5, 6, 7, 19, 23, 24, 26 and 29 of the UAE Federal Law No. 11 of 1973
   regarding the regulation of the judicial relationships between the Emirates that are members
   of the Union (“Federal Law No. 11”) any constituent Emirate wishing to question a person
   in relation to an offence who is not present in that Emirate must make a request to the
   authorities in the Emirate where that person is present for their arrest by the authorities in
   that Emirate, prior to extradition to the Emirate which made the request.
41. On 4 September 2014 Mr Al Sadeq and his wife Dima Al Sadeq (“Mrs Al Sadeq”) returned
   to Dubai with their children after a vacation seeing family in Jordan. On their arrival back
   to their home in the Arabian Ranches area they noticed that somebody appeared to have
   attempted forced entry while they were away. However, nothing in the property appeared
   to have been disturbed, and they left soon afterwards for a social engagement in Dubai
   without reporting the matter to the police, leaving their children asleep with their nanny.
42. That evening when they returned home at around 1am on 5 September from their social
   engagement, Mr Al Sadeq and Mrs Al Sadeq found a vehicle very close to the entrance to
   the family home.
43. The occupants of the vehicle approached Mr Al Sadeq’s side of the car and pulled him from
   the vehicle. One of the men showed Mr Al Sadeq an identity card stating he was from RAK
   State Security Investigations. Mr Al Sadeq challenged the said men and told them that they


                                              11
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 26 of 490




   had no authority within Dubai, and that they were infringing on the jurisdiction of Dubai.
   One of the men responded that Mr Al Sadeq could not lecture them about the law, and that
   they were going to take him to their headquarters in RAK.
44. Mr Al Sadeq was then forcibly restrained by these men and manhandled into their vehicle
   in front of Mrs Al Sadeq, who was screaming for help and telling the men she would not
   let them take her husband. When Mrs Al Sadeq attempted to exit the family vehicle, she
   was shouted at by one of the men and told to go inside “or else”.
45. Mr Al Sadeq was driven out of Dubai to the GHQ in RAK. During the journey he was
   allowed to call Mrs Al Sadeq and explained he had been told that the Ruler wished to speak
   with him.
46. No request had been made to the UAE federal or Dubai authorities by the RAK authorities
   for the arrest or extradition of Mr Al Sadeq pursuant to Federal Law No. 11, and he was
   taken against his will. Accordingly, the kidnap of Mr Al Sadeq and his rendition to RAK
   and detention in the GHQ was unlawful under UAE law.
47. For the reasons pleaded at paragraphs 61 - 214 below, Mr Gerrard assisted by the other
   Defendants, showed repeatedly by their words and conduct that they were responsible for
   what subsequently happened to Mr Al Sadeq following his kidnapping. In the premises it
   is therefore to be inferred that the kidnapping of Mr Al Sadeq had been orchestrated by and
   / or was known about by Mr Gerrard (and therefore Dechert). Given their roles and conduct
   in the subsequent interrogation of Mr Al Sadeq it is likely that it was also done with the
   knowledge, contemporaneous or subsequent, of Mr Hughes and Ms. Black.
48. On arrival at the GHQ, Mr Al Sadeq was placed in custody in solitary confinement in a
   small, damp cell, without adequate ventilation or sanitation. He was not arrested and was
   not told what (if any) charges or allegations were being laid against him.
49. Mr Al Sadeq was kept in the same small cell that he had been placed in initially, in solitary
   confinement, between 5 September 2014 and 10 September 2014 without being presented
   to the prosecutorial authorities for questioning or investigation. This was in violation of
   UAE law: section 47 of the UAE Law of Criminal Procedure (as amended) (the “Criminal
   Procedure Law”) provides that the police are obliged to interrogate the accused with 24
   hours of apprehension and either to arrest or to order the release of the subject; and must
   present a suspect to the public prosecution service within 48 hours of apprehension.
50. In breach of his rights under UAE law as further particularised in paragraphs 230 to 293
   below Mr Al Sadeq was held for the entire period of around 4 weeks at the GHQ in a cell
   in solitary confinement, without being permitted to contact a lawyer (despite his repeated


                                               12
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 27 of 490




   requests), and he was arrested only when he was presented to the public prosecutor on or
   around 10 September 2014.
51. During this initial period of detention immediately after his kidnap from Dubai and
   rendition to RAK, as pleaded below, he was questioned by, inter alios, Mr Gerrard, in an
   aggressive fashion and it was made clear to him that the objective of the interrogation was
   for him to “cooperate” by giving information falsely to implicate, in particular, Dr Massaad,
   Mr Quzmar, Mr Mikadze, Mr Azima and their alleged co-conspirators. He was not allowed
   to change his clothes or clean his teeth during the approximately 28 days during which his
   was held at GHQ.

Interrogation without arrest or legal representation

52. The day after his kidnapping, Commander Hamad Al Awadhi, a security/police attaché
   from the Ruler’s court, visited Mr Al Sadeq in the GHQ and told him he was representing
   the Ruler.
53. Commander Al Awadhi warned Mr Al Sadeq that, “the Ruler and the Ruler’s Court are
   sending you a message that either you cooperate with us or you will never see the light of
   day again” (or words to this effect). He told Mr Al Sadeq that he was being accused of
   bribery, embezzlement, corruption, taking advantage of his position, fraud and forgery in
   connection with RAKIA.
54. Commander Al Awadhi then explained that the expected “cooperation” was that he provide
   evidence and testify against Dr Massaad and Mr Quzmar.
55. Mr Al Sadeq told him that if there were any specific questions about the individuals he
   mentioned which he could answer he would do so immediately, as he had nothing to hide
   or of which to be afraid. However, he said that he would not speak falsely about them. In
   response to this, Commander Al Awadhi told Mr Al Sadeq that if that was the case Mr Al
   Sadeq would be staying with them for a long time.
56. The clear implication was, and as Mr Al Sadeq understood, that he would be detained unless
   and until he agreed to give whatever evidence he was told to give, true or false, in order to
   build the case against Dr Massaad and Mr Quzmar.
57. Commander Al Awadhi further indicated that Mr Al Sadeq should be glad to be alive and
   that by contrast, Dr Massaad, would be killed.
58. During this initial interrogation Mr Al Sadeq was forcibly pushed while his hands were tied
   behind his back, he was denied water, and he was verbally insulted. Afterwards Mr Al




                                               13
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 28 of 490




   Sadeq was returned to a cell and continued to be held in solitary confinement at the GHQ:
   he ultimately remained in that cell, in solitary confinement, for around 28 days.

Attempts by Mrs Al Sadeq to find out her husband’s whereabouts

59. The day after Mr Al Sadeq had been kidnapped, Mrs Al Sadeq went to the GHQ to enquire
   after her husband. She was told (incorrectly) that there was no one there by that name.
   Eventually she was sent home and told to expect a call.
60. Mrs Al Sadeq then received a telephone call from someone who introduced himself as
   Commander Hamad Al Awadhi (who was previously unknown to her). He told her that
   Mr Al Sadeq was with him and she should not panic because they would let him go soon;
   that her husband was being dealt with under the authority of the Ruler outside the judicial
   system; that there would be no criminal case against Mr Al Sadeq so long as he
   “cooperated” and told them what they wanted to know. Commander Al Awadhi also, as
   he, the Defendants, and the Ruler would repeatedly do, warned Mrs Al Sadeq not to involve
   the press or lawyers in relation to Mr Al Sadeq’s situation.

First contact with Mr Gerrard – 8 September 2014

61. On around 8 September 2014, in the middle of the night, Mr Al Sadeq was interrogated by
   Mr Gerrard and Ms. Black in GHQ in the presence of the General Abdullah Munakhas, the
   Head of the Investigations Department in RAK. Mr Al Sadeq’s request for legal
   representation was refused. At this point he had still not been arrested.
62. Mr Al Sadeq was not on this occasion (or ever) asked to consent to being interviewed by
   Mr Gerrard or the other Defendants, and no agreement could be sought from Mr Al Sadeq’s
   lawyer because he had been denied access to a lawyer (and, as pleaded at paragraphs 60,
   72, 89 and 101 hereof, Mrs Al Sadeq had been warned not to involve lawyers, although she
   in fact subsequently engaged a lawyer on her husband’s behalf on 11 September 2014).
   Evidence given to the court by Mr Gerrard in cross examination on 28 January 2020 during
   the course of a trial between Mr Azima and RAKIA (High Court, Business and Property
   Courts (ChD) Claim No. HC-2016-002798) that detainees in RAK were only ever
   interviewed by him “with their agreement and the agreement of their lawyers”, and that
   he had only conducted one interview himself with Mr Al Sadeq, is therefore untrue, and
   perjurious.




                                              14
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 29 of 490




63. Mr Al Sadeq was blindfolded and his hands were tied behind his back at this interrogation.
   Mr Gerrard began by telling Mr Al Sadeq that “we know more about you than you know
   about yourself” and told Mr Al Sadeq that he needed to cooperate with them.
64. When Mr Al Sadeq asked him what right he had to interrogate him, and in what role, Mr
   Gerrard responded that he was in control of Mr Al Sadeq’s fate, and that he was the one
   with whom Mr Al Sadeq should cooperate at that stage. Mr Gerrard made clear that if Mr
   Al Sadeq did not do so he would never be released and said that he was “the law” in RAK,
   or words to that effect. From these statements Mr Al Sadeq concluded that Mr Gerrard had
   been behind his kidnap and illegal rendition and was the person ultimately in charge of his
   detention and overall fate, alongside the Ruler.
65. During this initial interrogation Mr Gerrard threatened to have Mrs Al Sadeq arrested
   unless Mr Al Sadeq “cooperated” with them and made false claims that she was on the
   board of directors of a Lebanese airline (which she has never been: her career to that point
   was in media production and management) and had embezzled monies (which she has
   never done). Mr Al Sadeq denied this and said that his wife had never been on the board of
   a Lebanese airline and that it must be someone with the same name. In response, Mr
   Gerrard smiled and said “no matter, we will arrest her until we figure out if it is the same
   name or not” thereby indicating to Mr Al Sadeq that he was in control of the police and
   justice system in RAK.
66. Mr Gerrard conducted further interrogations of Mr Al Sadeq, accompanied by Ms. Black,
   while he was detained in the GHQ.
67. From this point on Mr Gerrard was the central figure in the interrogation and prosecution
   of Mr Al Sadeq, generally assisted and accompanied by Ms Black, with his then-colleague
   at Dechert Mr Hughes taking over from him at times. Mr Gerrard’s indications that he was
   “the law” in RAK, which were borne out by the pivotal role he took in the treatment of Mr
   Al Sadeq and his wife and the degree of control over Mr Al Sadeq’s treatment which he
   repeatedly demonstrated, give rise to the inference that he orchestrated the unlawful and
   abusive treatment of Mr Al Sadeq in order to pursue the Ruler’s vendetta against Sheikh
   Faisal, Dr Massaad and Mr Quzmar, in addition to Mr Mikadze, Mr Azima and other
   alleged co-conspirators. This treatment included making threats against Mr Al Sadeq and
   his wife.

Presentation to public prosecutor – 10 September 2014




                                              15
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 30 of 490




68. On around 10 September 2014 Mr Al Sadeq, having been held unlawfully (as pleaded at
   paragraph 49 above) in detention for some 5 days, was formally arrested for the first time.
   He was taken to the public prosecutor, Mr Ahmad Zakhi (“Mr Zakhi”), in the middle of
   the night with his head covered with a black bag, and shackled by the wrists and ankles, on
   accusations related to his alleged involvement in an alleged fraud on RAKIA allegedly
   committed by inter alios Dr Massaad (albeit that he was not told at this stage what the
   specific charges were, and was not formally charged for many months).
69. Mr Al Sadeq was then interrogated by Mr Zakhi, for several hours about Dr Massaad, Jihad
   Quzmar and other alleged co-conspirators.
70. Despite his repeated requests Mr Al Sadeq was again prevented from contacting or being
   represented by a lawyer at this hearing. After the hearing he was returned to solitary
   confinement in the RAK General Police headquarters, where he was held, at all times in a
   solitary confinement cell until around early October 2014.

Mrs Al Sadeq summoned to the Hilton Hotel in RAK to meet Mr Gerrard and Ms. Black

71. On around 10 September 2014 Mrs Al Sadeq received a telephone call from Commander
   Al Awadhi, telling her to meet him at the Hilton Hotel in RAK, but giving her no detail as
   to the purpose of this meeting except to suggest that she might be able to see her husband.
   Accordingly, Mrs Al Sadeq packed a bag of clothes and toiletries for her husband, thinking
   that she would be able to see him and hand them to him.
72. Commander Al Awadhi met Mrs Al Sadeq in the lobby of the hotel and led her to a meeting
   room. As he was leading her to the room, Commander Al Awadhi warned Mrs Al Sadeq
   that she should not tell anybody what was happening to her husband, and again that she
   should not contact lawyers or the press (he specifically mentioned Al Jazeera the Qatari
   based broadcaster, for whom Mrs Al Sadeq had previously worked as a producer in Jordan
   and the UK), saying “If you open your mouth you know that it will not end well for you”
   (or words to that effect).
73. Inside the room were around ten people seated around a large table including (as she later
   learned) Mr Gerrard and two people who (she later learned) were his colleagues from
   Dechert, one of whom is believed to have been Ms. Black, and various individuals from
   RAKIA including Radina Amin (“Ms. Amin”), its internal legal counsel.
74. Nobody in the room introduced themselves (although Mrs Al Sadeq later came to learn that
   they were representatives of inter alia Dechert, local law firm Al Tamimi, and RAKIA.)
   Instead, Mr Gerrard (although she did not know his name at the time) slammed a large pile


                                             16
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 31 of 490




   of papers down on the table in front of her and started aggressively shouting at her, telling
   her that they had a lot of cases and a lot of evidence against her husband and that if she did
   not cooperate she would never see her husband again. He told Mrs Al Sadeq that she “had
   the key” to solving the whole issue, which she understood to mean that she should try to
   persuade her husband to do whatever was asked of him.
75. Mr Gerrard told her that it was not a question of going to court, that it was for Mr Gerrard
   and the Ruler to decide whether she would ever see her husband; and he repeatedly told her
   that if Mr Al Sadeq did not cooperate she would never see Mr Al Sadeq again. It was
   apparent to Mrs Al Sadeq that Mr Gerrard was in control of the meeting and that nobody
   spoke without his say-so, and she understood from his words and conduct that Mr Al
   Sadeq’s fate, and her own, was in Mr Gerrard’s hands.
76. Mr Gerrard then explained to Mrs Al Sadeq that it was not in fact Mr Al Sadeq that they
   were interested in pursuing, but that their target was Dr Massaad, to whom he referred as
   the “Big Fish”, and Mr Al Sadeq’s “cooperation” was sought in relation to building a case
   against Dr Massaad.
77. Ms. Amin accused Mrs Al Sadeq of owning property in Lebanon which was relevant to the
   allegations of fraud (which was untrue: Mrs Al Sadeq is Palestinian, and unable to own
   property in Lebanon, and has never owned property in Lebanon), and made allegations that
   she had been involved in wrongdoing (which was also untrue).
78. Throughout the meeting, Mr Gerrard was aggressive, intimidating and demeaning towards
   Mrs Al Sadeq, and shouted her down whenever she tried to challenge what Mr Gerrard
   said, and repeatedly told her that she might never see her husband again.
79. At one point Mrs Al Sadeq asked Commander Al Awadhi for details about her husband’s
   whereabouts and well-being. Commander Al Awadhi deferred to Mr Gerrard, who refused
   to give Mrs Al Sadeq any information at all about the whereabouts or well-being of Mr Al
   Sadeq.
80. During this meeting, neither Mr Gerrard nor anyone else introduced themselves to Mrs Al
   Sadeq who only discovered Mr Gerrard’s identity in November 2014 as a result of it being
   drawn to her attention by Mr Azima’s U.S. lawyer, Mr Kirby Behre.
81. The meeting lasted around 20 minutes, and Mrs Al Sadeq left shaken and in tears. She left
   the bag she had packed for Mr Al Sadeq and was much later informed by Mr Al Sadeq that
   he was shown the bag and told his wife had sent it, and that it had then been placed in sight
   but out of reach for him during part of his incarceration, presumably in order to torment
   him.


                                              17
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 32 of 490




Search of Mr and Mrs Al Sadeq’s home residence in Dubai

82. On or around 17 September 2014 Mr Al Sadeq was taken out of the GHQ, accompanied
   by Ms. Black and two of her other colleagues from Dechert, and taken to his office and his
   home in Dubai. Both these locations were searched by a large team of around 50
   investigators wearing forensic clothing in his presence with Dubai police also in
   attendance. Ms. Black was in charge of the search of both properties and was directing the
   investigators what to take. Indeed, so closely involved was Ms. Black in the search of Mr
   Al Sadeq’s home that she would tell the investigators “I want this” pointing to items.
83. The searches undertaken were indiscriminate. Under the direction of Ms. Black, all
   possessions from Mr Al Sadeq’s office and many from his home were taken (including
   papers relating to his business, clothing, jewellery belonging to his wife and children, and
   items of sentimental value such as Mr and Mrs Al Sadeq’s honeymoon photographs) and
   have never been returned. During the search of Mr Al Sadeq’s family home all electronic
   items were taken, even those belonging to his children. Mr Al Sadeq later learned that they
   had been taken to London to be analysed by a company called Control Risks.
84. Mrs Al Sadeq and her children were present during the search of their home and saw Mr
   Al Sadeq briefly. This was the first time that they had seen him since his kidnap on 5
   September 2014 and Mrs Al Sadeq did not see Mr Al Sadeq again (or have any contact
   with him) until she saw him, along with his mother, in the Attorney General’s office on 2
   December 2014, as explained at paragraph 113.2 below.
85. After the searchers left Mr Al Sadeq’s home, Mrs Al Sadeq received a telephone call
   informing her that they were now at Mr Al Sadeq’s office and asking where his laptop was
   which had not been found in the office. Mrs Al Sadeq explained that she had given it to her
   brother for safekeeping. She was then told to retrieve it and bring it to Mr Al Sadeq’s office.
   She met her brother on the way to Mr Al Sadeq’s office who gave her the laptop, and she
   then took it to the office.
86. Upon Mrs Al Sadeq returning the laptop to the office, Ms. Black shouted at Mrs Al Sadeq
   angrily, claiming (wrongly) that she was obstructing a criminal investigation. In fact, Mrs
   Al Sadeq had committed no crime in giving her husband’s laptop to her brother for
   safekeeping and there was no proper basis for this allegation, as Ms. Black must have
   known. Ms. Black then instructed the RAK police to hand Mrs Al Sadeq over to the Dubai


                                               18
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 33 of 490




   police for questioning, thereby showing her and the other Defendants’ degree of control
   over the legal authorities of RAK. Mrs Al Sadeq was thereafter taken to a police station in
   Dubai and only released (without any charge) at 3am the following morning.
87. As with all the other items taken during the search, the laptop has never been returned.
88. In all the circumstances the search was carried out in breach of Article 55 of the Criminal
   Procedure Law, as further pleaded at paragraph 248 below.

Interrogation of Mrs Al Sadeq

89. On 23 September 2014, a few days after the search of her home, Mrs Al Sadeq was
   summoned by a telephone call from Commander Al Awadhi to be interrogated by Mr
   Gerrard and Commander Al Awadhi at the GHQ. On this call, or another call at around
   the same time, Commander Al Awadhi repeated to Mrs Al Sadeq the warning he had given
   to her at the Hilton, that she should not involve lawyers or the press, otherwise things would
   get “complicated”; he also told her, untruthfully, that Mr Al Sadeq did not want to speak to
   a lawyer. He told Mrs Al Sadeq that her husband would merely be briefly interrogated and
   that they were just using him to get to Dr Massaad, and so long as he cooperated fully he
   would be released.
90. On arrival at GHQ Mrs Al Sadeq was taken to a small room with only Mr Gerrard and
   Commander Al Awadhi present. She was told to sit on a stool, and Mr Gerrard then took
   the lead in speaking to her.
91. Mr Gerrard’s manner was again aggressive and threatening. He accused Mrs Al Sadeq of
   owning a company which was implicated in thefts in which he alleged that Mr Al Sadeq
   had been involved and told Mrs Al Sadeq that she was therefore a partner in the thefts and
   was under suspicion. These allegations, as with the allegations made by Ms. Amin at the
   meeting at the Hilton referred to at paragraph 77 above, were incorrect, and Mrs Al Sadeq
   had never had any interest or involvement in the company alleged, or in any wrongdoing.
92. When Mrs Al Sadeq told Mr Gerrard that she did not know anything about any wrongdoing
   by Mr Al Sadeq, Mr Gerrard said: “You are still insistent on not helping your husband. Tell
   us everything about him, his work, his foreign accounts.” Mrs Al Sadeq responded that it
   was for Mr Gerrard to ask her proper questions. In reply Mr Gerrard threatened Mrs Al
   Sadeq, saying “You and your husband’s stubbornness will not get you anywhere, except
   increasing his punishment and you will be put in prison also and you will not see your
   children ever again.” (or words to that effect). Mr Gerrard told Mrs Al Sadeq that he
   personally had the power to put her behind bars for 25 years, even without any formal case


                                              19
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 34 of 490




   being brought against her, and that all he had to do was to call the Ruler to make that
   happen, thereby again showing his control over everything which happened to Mr Al Sadeq
   and his power to harm Mrs Al Sadeq as well if he so chose.
93. Mr Gerrard then started laughing with Commander Al Awadhi, telling Mrs Al Sadeq that
   she would never see the daylight again and would never see her children again unless she
   and Mr Al Sadeq fully “cooperated” and did whatever they were asked to do.
94. Mr Gerrard told Mrs Al Sadeq that she could be imprisoned for obstructing an investigation
   because she had given Mr Al Sadeq’s laptop to her brother for safekeeping. In fact, Mrs Al
   Sadeq had committed no crime, and there was no proper lawful basis for such threat.
95. When Mrs Al Sadeq pointed this out to Mr Gerrard he shouted at her “do you think this is
   funny? I will have you jailed for 25 years, if I advise the Sheikh to do so, and you will never
   see your kids.”
96. Mr Gerrard’s questions to Mrs Al Sadeq at this interrogation concerned primarily Dr
   Massaad and Mr Quzmar, rather than Mr Al Sadeq himself or his own actions. He repeated
   several times that if she and Mr Al Sadeq did not “cooperate” by providing evidence about
   these individuals then he would never be released, and she would be imprisoned for 25
   years.
97. During the interrogation Mrs Al Sadeq was told by Mr Gerrard that a travel ban would be
   imposed upon her, and that all the assets held in either her name or Mr Al Sadeq’s name
   were frozen and she could not deal with them. These threats subsequently proved to be
   correct. As to this:
   97.1.       Mrs Al Sadeq and her children were prevented from leaving the UAE until 10
        July 2016;
   97.2.       During the period from September 2014 to her exit from the UAE in July 2016
        Mrs Al Sadeq had serious difficulties in making ends meet financially or in accessing
        education, medical care or other public services for her or her children because their
        residency permits in Dubai had expired and Mrs Al Sadeq was prevented from taking
        the necessary steps to renew the residency permits in Dubai via her employer, but was
        made to transfer her residency to the RAK authorities under the name of an investor
        so as to remain at the mercy of RAK, and to prevent her from earning a living to support
        her children.
98. This appears to have been part of a concerted effort (which ultimately succeeded in early
   2016), orchestrated by the Defendants, and Mr Gerrard in particular, to put Mr Al Sadeq
   under duress in order to force him to “cooperate” by signing false confessions implicating


                                               20
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 35 of 490




   himself and Dr Massaad and alleged co-conspirators in corrupt activities, and to put
   pressure on Mrs Al Sadeq to persuade him so to do.
99. Commander Al Awadhi also told Mrs Al Sadeq words to the effect that Mr Al Sadeq used
   to cheat on her “every day” with other women (which was also untrue) and that he did not
   understand why Mrs Al Sadeq was trying to save him.
100.    Mrs Al Sadeq was upset, shocked, and taken aback by the claims made by Commander
   Al Awadhi about her husband and by Mr Gerrard’s threats.
101.    At this interrogation, Mr Gerrard asked whether Mrs Al Sadeq had contacted a lawyer
   or the press in relation to Mr Al Sadeq’s situation. Commander Al Awadhi indicated that
   he had already advised her not to and Mr Gerrard confirmed this, telling Mrs Al Sadeq that
   it would not be in her interests to instruct a lawyer on Mr Al Sadeq’s behalf.
102.    Mrs Al Sadeq left the interrogation in tears and badly shaken.
103.    After this interrogation, cars started regularly to circle around the Al Sadeq family home
   in Arabian Ranches where Mrs Al Sadeq continued to reside with her children, and men
   would loiter in the streets apparently watching the property. On one occasion on 10 October
   2015, Mrs Al Sadeq complained to Commander Al Awadhi, who did not deny that these
   were agents from RAK but arranged for a female police officer to attend the property with
   a box of chocolates. Given that Mr Gerrard had indicated by his words and actions to Mr
   Al Sadeq that he was orchestrating everything happening to him and had told Mrs Al Sadeq
   he had the power to have her put behind bars even without any charges being laid against
   her, it is to be inferred that Mr Gerrard and/or the other Defendants were responsible,
   directly or indirectly, for these attempts to intimidate Mrs Al Sadeq.
104.    Further, as a result of Mr Gerrard’s participation in this and subsequent interrogations
   of Mrs Al Sadeq between 23 September 2014 and about July 2016 as detailed below, Mr
   Gerrard’s evidence given under cross-examination in the proceedings pursued by RAKIA
   against Mr Azima referred to at paragraph 62 above that he and Dechert did not interview
   Mrs Al Sadeq was untrue and perjurious.

Transfer to Al Barirat Camp

105.    In around early October, during the middle of the night, Mr Al Sadeq was transferred
   to a place he much later came to know was the Al Barirat Camp in Al Ashqar in RAK (“Al
   Barirat”). This is a camp for the Ruler’s private militia and is not an official prison within
   the RAK criminal justice system.




                                               21
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 36 of 490




106.    During his transfer from the GHQ to Al Barirat, Mr Al Sadeq was blindfolded with a
   hood over his head, and the vehicle transporting him drove in circles so that he was
   disorientated and unable to tell where he was travelling to and from, presumably in an
   attempt to ensure that he was not able to guess the location of where he was being held.
   This tactic would be repeated frequently during Mr Al Sadeq’s journeys to and from Al
   Barirat.
107.    He was placed in a cell attached to the camp, once again in solitary confinement. The
   cell was empty, measuring about 2 metres by 2.5 metres, and although it had a window this
   had been covered so that no natural sunlight entered. Mr Al Sadeq was detained in this cell
   for around 560 days. The only time he left his cell was for interrogation, ablutions when
   permitted, or court visits.
108.    During his time in Al Barirat, Mr Al Sadeq was kept under a false name, and his health
   reports were also kept under a false name.
109.    When he complained about being held in Al Barirat, Mr Al Sadeq was told by the
   Defendants, and in particular Mr Gerrard, that he should be thankful for the Ruler’s mercy,
   and that he was being held in Al Barirat for his own protection because of the terrible
   conditions in the RAK Central Prison which was full of murderers and rapists

Conditions in Al Barirat

110.    During the first part of Mr Al Sadeq’s detention in Al Barirat he was kept in particularly
   inhumane and unsanitary conditions. For example:
   110.1.      He was not allowed clean clothes.
   110.2.      He was permitted to wash only rarely.
   110.3.      His cell was not cleaned regularly.
   110.4.      He was initially not allowed to leave his cell to use the toilet and was forced to
        relieve himself in his cell; later, when he was allowed out of his cell to use the toilet,
        he was made to do so with his hands tied and accompanied by 4 or 5 guards.
   110.5.      During the first 7 months of his detention at Al Barirat, he was prevented from
        walking, exercise or seeing the sun. After refusing to eat for 5 days he was permitted
        to walk outside, albeit only for short periods and only a couple of times per week.
   110.6.      He was repeatedly denied access to medical attention to treat conditions caused
        by the circumstances of his detention including constipation, back pain and skin
        conditions caused by lack of sun. After around 13 months in detention the skin on his
        legs began to rot and it was only after multiple requests were refused over a period of


                                               22
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 37 of 490




        several months that he was finally allowed medical attention. He was taken to hospital
        under a false identity and treated by a dermatologist who persuaded the authorities to
        allow him to spend one hour per day in the sun, which was then permitted to him.
111.    Conditions for Mr Al Sadeq in Al Barirat only improved meaningfully just before a
   human rights expert from Scotland, Dr Alan Mitchell, came to Al Barirat in around late
   2015 or early 2016. Shortly before Dr Mitchell’s visit, the Al Barirat authorities engaged
   inter alia in cleaning his cell. It is to be inferred from the fact that the conditions improved
   immediately before Dr Mitchell’s visit that Dechert, who as set out at paragraph 112 had
   engaged him, and the Defendants exercised control over the conditions of Mr Al Sadeq’s
   detention (as both Mr Gerrard and Mr Hughes implied to him on various occasions) and/or
   that they were aware of them.
112.    Dr Mitchell had been engaged by Dechert to produce a report stating that the conditions
   in the Al Barirat Camp were adequate and did not breach detainees’ human rights.
   However, after reviewing the conditions in which Mr Al Sadeq was being kept, and after
   speaking to Mr Al Sadeq and informing him that conditions at Al Barirat were unsuitable,
   Dr Mitchell refused to write the report which Dechert had commissioned from him.
113.    At all material times Mr Al Sadeq was denied any visitation rights from his family,
   despite, as the Defendants knew, him going on hunger strike in an attempt to persuade those
   in charge of Al Barirat to allow him the right to see them following which he was promised
   that things would change soon, which they did not. Further as to this:
   113.1.      Mr Al Sadeq’s family were not told where he was being detained for the whole
        period of his detention in Al Barirat.
   113.2.      It was not until 2 December 2014, when Mrs Al Sadeq and her mother in law
        were briefly allowed to see Mr Al Sadeq in the office of the Attorney General of RAK,
        Hassan Saeed Muhammed Al Habsi (“Mr Al Habsi”), that she was able to see him,
        and even then they were accompanied by several officials and told that the meeting
        would end immediately if Mr Al Sadeq said anything about the circumstances of his
        detention.
   113.3.      Mr Al Habsi, who had known Mr Al Sadeq in a personal capacity when he
        worked at RAKIA, appeared (at that stage) sympathetic to Mr Al Sadeq’s plight, made
        contact with Mrs Al Sadeq through his secretary, Saif, and was able to arrange for Mrs
        Al Sadeq to meet briefly with Mr Al Sadeq on a small number of occasions in his
        office, although Mr and Mrs Al Sadeq were never left alone together. Mr Al Habsi
        told Mr and Mrs Al Sadeq on several occasions that Mr Al Sadeq’s detention and


                                                 23
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 38 of 490




        treatment were ultimately in the hands of the Ruler and Dechert outside the formal
        criminal justice system and were not under his control.
114.    Mr Gerrard, Mr Hughes and Ms. Black were fully aware of the atrocious and abusive
   conditions in which Mr Al Sadeq was being kept at Al Barirat. Furthermore, Mr Gerrard
   and Mr Hughes repeatedly made it apparent to Mr Al Sadeq during interrogation that they
   had the power to ensure that the conditions of his detention improved, if only he were to
   give them what they wanted. They would, for example, allow him to shower more
   frequently or change his clothes if they considered he had “cooperated”, which was all part
   of their attempt to force him to confess to matters that were repeatedly put to him, and to
   implicate Dr. Massaad and his alleged co-conspirators in wrongdoing.

Mr Al Sadeq’s lawyer denied access or information

115.    After her meeting at the Hilton with Mr Gerrard and others, on 11 September 2014 Mrs
   Al Sadeq engaged a lawyer on behalf of Mr Al Sadeq, Dr Ali Al Shamsi, although his
   brother and associate at the same firm, Dr Jamal Al Shamsi (“Dr Al Shamsi”), deputised
   for him in relation to Mr Al Sadeq’s case. Dr Al Shamsi repeatedly tried to gain access to
   Mr Al Sadeq but was refused. He was told by the Prosecutor that Mr Al Sadeq was being
   dealt with outside the criminal justice system in secret and in private sessions; that there
   were no formal criminal proceedings against him; and that he would not be entitled to any
   documents relating to the reason for Mr Al Sadeq’s detention. Dr Al Shamsi told Mrs Al
   Sadeq that the manner in which her husband was being held and the process being followed
   was unlawful, and that he had been told the outcome of Mr Al Sadeq’s case would be
   decided entirely by the influence of the advisers at Dechert and Al Tamimi (RAK’s local
   lawyers who acted on the instructions of Dechert at all material times).
116.    Dr Al Shamsi was never allowed any proper access to Mr Al Sadeq at any stage during
   the period he was instructed from 11 September 2014 until around August 2015. Although,
   after long and unnecessary delay he was finally given power of attorney over Mr Al Sadeq’s
   affairs in April 2015, he was never allowed to receive any instructions from Mr Al Sadeq.
117.    The only time Dr Al Shamsi met Mr Al Sadeq was during his court appearances, and
   even then, he was prevented from talking to him alone, or in any effective or adequate
   manner as between a lawyer and his client. He was also not permitted to see any of the
   papers pertaining to any of the cases brought against Mr Al Sadeq at any time. He was
   therefore unable effectively to represent Mr Al Sadeq at any of the court hearings which he
   attended and ultimately ceased to act for this reason.


                                              24
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 39 of 490




Interrogations while in Al Barirat from October 2014

118.    During the interrogations conducted in Al Barirat, Mr Gerrard, accompanied on most
   occasions by Ms. Black, made threats against Mr Al Sadeq, his wife and family about what
   would happen to them if Mr Al Sadeq did not give him the information he required to
   implicate Dr Massaad, Sheikh Faisal, Mr Quzmar, Mr Mikadze, Mr Azima and other
   alleged co-conspirators. Mr Hughes on occasion deputised for Mr Gerrard and made
   similar threats.
119.    These threats included Mr Gerrard repeatedly telling Mr Al Sadeq that they were
   “taking it easy” on Mrs Al Sadeq but that they could ensure that his wife was arrested and
   imprisoned, which he claimed to have the power to procure, and their children left without
   parents.
120.    By way of further example, Mr Gerrard liked to project the image of being a hard,
   uncompromising, interrogator. On one occasion he arrived to interrogate Mr Al Sadeq with
   his leg in a plaster cast. Mr Al Sadeq remarked that Mr Gerrard’s leg injury was karma for
   the way in which he had been mistreating him, to which Mr Gerrard replied that the reason
   his leg was in a cast was because he had “shoved it up so many arses”.
121.    Mr Gerrard further told Mr Al Sadeq that he needed to “wake up and smell the coffee”
   because he was not American or Canadian so the only way he would ever be released would
   be if he “cooperated”.
122.    As to Mr Hughes, he generally adopted an aggressive manner during his interrogations
   of Mr Al Sadeq and would habitually shout and swear at Mr Al Sadeq, for example
   regularly shouting “fuck you” at Mr Al Sadeq if he felt Mr Al Sadeq was not being
   “cooperative”.
123.    Furthermore, when he was present Mr Hughes would closely control the notetaking
   process during the interrogations in order to try to maintain the charade that the
   interrogations were being conducted lawfully, and would direct the associate / assistant
   present in the room not to record certain things that Mr Al Sadeq said, or to record them in
   ways which did not accurately reflect what he and Mr Al Sadeq had said. For example, Mr
   Hughes would ask Mr Al Sadeq to confess to wrongdoing, and would tell him “If you say
   this we will grant you bail”, but the associate present was not permitted to record the words
   used by Mr Hughes. On various occasions the associate / assistant protested to Mr Hughes
   in front of Mr Al Sadeq about the way he was conducting the interrogation, saying that “we
   have to stop this”, or words to that effect.



                                                  25
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 40 of 490




124.    Mr Gerrard and Mr Hughes would refer to Dr Massaad as the “Big Bastard”, Mr Azima
   as the “Shark” and the Ruler as the “Boss”.
125.    In relation to Mr Azima, Mr Gerrard asked Mr Al Sadeq to give false evidence that he
   was an international arms dealer which Mr Al Sadeq made clear was not true and that he
   had in fact met Mr Azima via the Ruler not via Dr Massaad. For example:
   125.1.      Mr Al Sadeq was asked to give false evidence that Mr Azima was manipulating
        an aviation firm in RAK called RAK HeavyLift in order to use it a gun-running vehicle.
   125.2.      Mr Gerrard asked Mr Al Sadeq to give false evidence stating that Dr Massaad,
        Mr Mikadze and Mr Azima had embezzled money from the Poti Port project and a
        shopping centre project in Georgia, as a cover to hide the fact that the embezzlement
        had been carried out by persons known to, and with the knowledge and approval of,
        the Ruler (and not by Dr Massaad, Mr Mikadze and Mr Azima at all).
126.    Mr Gerrard and Mr Hughes consistently put pressure on Mr Al Sadeq to provide further
   “cooperation” during interrogations, even after he had made clear to them that he had
   truthfully told them everything he knew. Mr Al Sadeq understood this further
   “cooperation” to mean, and Mr Gerrard and Mr Hughes made clear that it did mean, that
   Mr Al Sadeq was to provide evidence against Dr Massaad, Mr Quzmar, Mr Mikadze, Mr
   Azima, and other alleged co-conspirators which was not true in order to help them build
   their case against them, and in return for more favourable treatment and / or release from
   incarceration and / or for not carrying out threats to incarcerate Mrs Al Sadeq.
127.    In this regard, they would make it plain to Mr Al Sadeq that unless he provided such
   “cooperation” they would ensure he would remain in the inhumane conditions of Al Barirat.
128.    For example, on one occasion Mr Gerrard or Mr Hughes (who were together at the
   time) said to Mr Al Sadeq that his refusal to provide the necessary “cooperation” meant
   that “Things will be prolonged for more years, now we have to go back [to the UK] for
   Christmas and New Year and this will only leave you in this shit place you are in for another
   two months, maybe you will be forbidden from taking a shower. Or maybe we will ask them
   to show you the sun for a bit.” (or words to that effect) and thereby showed their complete
   control, subject to the Ruler, over Mr Al Sadeq’s circumstances and treatment at Al Barirat
   amounting to torture. Mr Al Sadeq was not allowed to have any legal representation during
   these interrogations and was not allowed to contact or to be visited by a lawyer at any time
   during the period he was detained at Al Barirat, despite repeated requests to the Defendants.
129.    However, in order to conceal the fact that he was being denied any or adequate legal
   representation, Mr Al Sadeq was required to sign documents presented to him by Mr


                                              26
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 41 of 490




   Gerrard and Mr Hughes stating that he had waived his right to have a lawyer present during
   interrogations. When Mr Al Sadeq protested and said he wanted a lawyer Mr Gerrard and
   Mr Hughes on different occasions would respond with statements such as (by way of
   example) “We don’t have time for this. We have just come all the way from London, we are
   tired, we don’t want these games of yours, just sign the fucking document so that we can
   finish our business and go back” (or words to that effect) and threaten to withdraw what
   few rights he had at Al Barirat such as to shower on occasion.
130.    By contrast, when Mr Al Sadeq did cooperate with the Defendants he would be
   rewarded. By way of example, upon attending one interrogation with Mr Gerrard, Mr Al
   Sadeq was told “see, you cooperated last time, so I allowed them to let you shower” (or
   words to that effect).
131.    Dr Al Shamsi, made repeated attempts to obtain information from the office of the
   public prosecutor about Mr Al Sadeq’s whereabouts. On each occasion and at all material
   times he was told until around mid-2015 (when criminal cases were finally brought against
   him) that there was no case registered against Mr Al Sadeq, and he was not under the
   responsibility of the public prosecutor but was being dealt with by the Ruler.
132.    It is to be inferred that Mr Al Sadeq’s treatment in Al Barirat, where he was left in
   solitary confinement in appalling conditions, save for the interrogations to which he was
   subjected, was intended by the Defendants on behalf of the Ruler to weaken his resolve to
   the point where he would agree to “cooperate” by saying, and putting his name to, anything
   the Defendants and the Ruler wanted him to say to assist them in building a case against
   Dr Massaad, Mr Quzmar, Mr Mikadze, Mr Azima and other alleged co-conspirators.

Mr and Mrs Al Sadeq’s meetings and Mrs Al Sadeq’s initial meetings with the Ruler

133.    On 8 December 2014 Mrs Al Sadeq met the Ruler together with Mr Al Sadeq’s mother.
   The Ruler was kind to Mrs Al Sadeq at this first meeting, which lasted for approximately
   45 minutes, telling her that while he would not immediately be released she would be happy
   in the end and should not worry about Mr Al Sadeq. The Ruler further discussed how he
   had been chosen from amongst his brothers to rule and how Dr Massaad and Mr Quzmar
   had betrayed his trust but said that Karam was his son and he would keep him safe.
134.    When it was suggested by Mr Al Sadeq’s mother that Mr Al Sadeq’s continued
   detention was in the Ruler’s power and that he could choose to release him, the Ruler
   replied that this would happen very soon. As a result, having believed the Ruler’s promises,




                                             27
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 42 of 490




   Mrs Al Sadeq left the meeting overjoyed and optimistic that Mr Al Sadeq would soon be
   released.
135.    Thereafter, on 1 February 2015 Mr Al Habsi managed to arrange for Mr Al Sadeq to
   be brought from solitary confinement in Al Barirat to meet with Mrs Al Sadeq at his office.
   Mr Al Habsi was present at the meeting. The purpose of the meeting was to discuss how
   Mrs Al Sadeq should approach an audience she had been granted with the Ruler the
   following day to discuss her husband’s case since both Mr Al Sadeq and Mr Al Habsi were
   very familiar with him whilst Mrs Al Sadeq had only met him once before.
136.    Mr Al Sadeq seemed tired and in a poor physical and psychological state to Mrs Al
   Sadeq. However, he still appeared to have some hope about his situation, and said he
   believed that the Ruler would ensure his release and exoneration before long.
137.    Mr Al Habsi told Mrs Al Sadeq that she should make the Ruler aware of the very
   difficult position she and her children were in and hope that this would cause him to be
   sympathetic.
138.    At this meeting Mr Al Sadeq told Mrs Al Sadeq to try to get the Ruler’s side of the
   story; to ask the Ruler what he wanted from him; and to see whether the Ruler would be
   prepared to sanction a settlement or agreement leading to his release if he were to give in
   to the pressure which had been placed on him to make a false confession implicating Dr
   Massaad and his alleged co-conspirators. Mr Al Sadeq said to Mr Al Habsi in front of Mrs
   Al Sadeq about the suggestion that he and / or Dr Al Massaad had been involved in
   wrongdoing: “Come on you know that he [the Ruler] knew about everything and gave his
   consent, he approved every move of it.” (or words to that effect).
139.    On 2 February Mrs Al Sadeq met with the Ruler again at his palace and was
   accompanied by Mr Al Sadeq’s mother again. The Ruler repeated to Mrs Al Sadeq that his
   argument was not with Mr Al Sadeq, but with Dr Massaad and Mr Quzmar who he said
   had betrayed him. He asked Mrs Al Sadeq if Mr Al Sadeq had been involved in legal
   proceedings brought by Shahab Izadpanah against the Ruler in Abu Dhabi, and she
   confirmed that he had not been. Regardless, he told her that Mr Al Sadeq had chosen the
   “wrong side” by being loyal to Dr Massaad, and promised Mrs Al Sadeq and her mother in
   law that as long as Mr Al Sadeq “cooperated” with his legal advisers, Dechert, in
   investigating and building a case against Dr Massaad, Mr Quzmar, and any other alleged
   co-conspirators, and in particular by providing written confessions, the case against Mr Al
   Sadeq would be settled. The Ruler said that he would consult with his lawyers, by which
   Mrs Al Sadeq understood him to mean Dechert, about whether this could happen.


                                             28
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 43 of 490




140.    On 3 February Mr Al Habsi facilitated a further meeting between Mr and Mrs Al Sadeq
   at his office, at which Mrs Al Sadeq updated Mr Al Sadeq about what the Ruler had said.
   Mr Al Habsi told Mr and Mrs Al Sadeq that unfortunately he had little or no influence on
   the situation since it was “all in the hands of the foreigners” (by whom he meant the
   Defendants, and Mr Gerrard in particular) or words to that effect. Mr Al Sadeq told Mr Al
   Habsi that he had already told them everything he knew in writing, and he did not have
   anything more to give unless he lied. Mr Al Habsi however indicated that Mr Al Sadeq
   needed to confess still more, which Mr and Mrs Al Sadeq understood to mean that Mr Al
   Sadeq would be required to give false confessions, untruthfully implicating others and
   himself in wrongdoing.

Mrs Al Sadeq’s further appeals directly to the Ruler and Mrs Al Sadeq’s contacts with the
Guardian newspaper

141.    After her second meeting with the Ruler on 2 February 2015 until around July 2016
   Mrs Al Sadeq made a number of further direct appeals to the Ruler to intervene in Mr Al
   Sadeq’s case. In doing so, she had several face to face meetings with him, and also
   corresponded by email and letter. On one of those occasions Mr Al Sadeq’s father also
   attended with her.
142.    Further as to this:
   142.1.       On 24 February 2015 Mrs Al Sadeq emailed a letter to the Ruler (via his
        assistant, Jan) asking for his assistance, reminding him that her husband had been in
        solitary confinement for 6 months by that point, was in poor physical and mental
        health; had been cooperating with the requests made of him in the hope of securing
        his release; and referred to the Ruler’s promise that the cases against her husband
        would be settled.
   142.2.       On 4 March 2015 Mrs Al Sadeq emailed a letter to the Ruler, copying her email
        to Ms Black, confirming that she would not cooperate with a journalist from the
        Guardian newspaper, Simon Goodley by whom she had been contacted. She stated that
        “I hope us continuing to help you will finally put an end to this situation we are living”.
        The background to this email is that the Ruler’s assistant, Jan, and then subsequently
        Ms. Black, had called Mrs Al Sadeq shortly beforehand asking questions about her
        contacts with the press, and told her that the Ruler already knew that she had been
        assisting a journalist. It was apparent to Mrs Al Sadeq from her conversation with Ms.
        Black that Dechert and / or the Ruler might have had access to emails which had passed


                                               29
 Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 44 of 490




    between her and Mr Goodley, and she concluded that her email account had been
    hacked by or on behalf of the Defendants.
142.3.    On 5 March 2015 Ms. Black emailed Mrs Al Sadeq to arrange a meeting with
    the Ruler on 11 March 2015. She explained that she and Mr Gerrard would also be at
    that meeting and “hope to be able to provide you with some positive information
    regarding the ongoing process in respect of” Mr Al Sadeq. In the event, this meeting
    was cancelled because the Ruler came to learn that Mrs Al Sadeq had not in fact broken
    off all contact with Mr Goodley, a fact that Mrs Al Sadeq considered Dechert and the
    Ruler could only have known had they had access to her emails, confirming her
    suspicions. Instead, Mrs Al Sadeq and her father in law met with Khaled Yousef, an
    advisor to the Ruler, who told them that if Karam showed complete “cooperation” he
    would be released.
142.4.    On 6 April 2015 Mrs Al Sadeq again emailed a letter to the Ruler complaining
    inter alia, as Mr Al Sadeq had told her at a recent meeting which had taken place in
    the office of the Attorney General in around March 2015, that he was being pressured
    by Mr Gerrard to agree to pay the fees owing to Dechert by RAK, and to make a false
    confession, stating as follows:

          “In the last meeting with Karam, my husband informed us of the suggested
          settlement by the law firm represented by “Neil”, which suggested to my
          husband that he pay huge sums that he would not be able to pay even if he
          wanted to.

          The settlement stated a payment of 4 years of salary with interest and paying
          all of the amounts due by the government of RAK to the law firm Dechert and
          a forged confession of taking bribes, amongst a number of other conditions.

          Your Highness, we are absolutely certain that you do not accept the above, and
          you would not be content with a defendant being pressured to offer false
          testimony. Considering that they threatened him by saying wake up and smell
          the coffee with the meaning that if he does not accept their requests he shall
          stay indefinitely.

          Considering that they threatened to imprison me for 25 years in my second
          meeting with them, saying “if he wanted, the Sheikh could imprison you for
          25 years, he could, without anyone questioning it”

          Your Highness, after my meeting with you, I learned, full well, that these
          people do not represent you in what they say and you would not be pleased by
          this threat and intimidation of a wife who has done nothing wrong but try
          various ways to cooperate, and a husband who has expressed that he is
          completely prepared to consider any demand you deem appropriate and


                                         30
 Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 45 of 490




             repeatedly reject the requests of his family to approach any other party. We
             hope for justice and mercy, which you are best able to perform.
              (emphasis supplied, literally translated from the original Arabic)
142.5.       On 15 April 2015 Mrs Al Sadeq emailed the Ruler to ask for the travel ban
    against her to be lifted so that she could travel to visit her family in Palestine on 23
    April 2015. That request was refused, it was not until July 2016 that Mrs Al Sadeq was
    finally allowed to leave the UAE.
142.6.       On 15 May 2015 Mrs Al Sadeq emailed a letter to the Ruler pleading again for
    his assistance in relation to Mr Al Sadeq.
142.7.       On 4 June 2015 Mrs Al Sadeq emailed a letter to the Ruler asking for his help,
    having the previous day attended a court hearing in Mr Al Sadeq’s criminal case which
    by this point had formally been commenced. She referred back to the Ruler’s promise
    to her that Mr Al Sadeq would be released with a settlement:

             I am still holding on to your promise to me, sir, that my husband will be
             released soon by a settlement. I did not want to attend the past court hearings
             because I was living on the promise and refused to believe [the situation], but
             yesterday was the first time I attended a hearing, and I cannot deny that I am
             gradually losing hope.

             We wanted to see you again with Karam's father, and we sat for hours in front
             of the doors of your palace to be able to see you, to remind you of your words
             that my husband was and still is cooperating to the fullest extent.

             My husband has not ceased his repeated willingness to use all possible means
             to cooperating with the demands of the investigators and lawyers, in terms of
             money, information and additional assistance upon his release. Sir, I ask you:
             What more can a person do? (literally translated from the original Arabic).

142.8.       On 16 June 2015 Mrs Al Sadeq emailed a letter to the Ruler explaining the
    plight she and her children were facing, and protesting that her husband had cooperated
    fully:

             “My youngest child is ill and I tried to take him to the national hospitals,
             however, to open a file I need a property rental contract which is one of the
             documents taken by the court upon their summoning of all of the documents.

             My youngest daughter needs to start school at the start of next year, i.e. in 2
             months, and I cannot register her without our money. Even if I was able to get
             the money I would not be able to conduct any official procedures without the
             sponsor (their father).




                                            31
 Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 46 of 490




              Our residency visa in the country will expire in a number of months and I have
              not been able to renew it under the present circumstances.

              I expect at any moment to be evicted from our house due to the cases raised
              against Karam for failing to satisfy the house contract and many other issues
              arising from the cases related to his last work in Dubai.

              Please help us, your Highness, for it is in your hands to change the
              circumstances or we cannot continue.

              Is it possible that my husband has any other information with the full
              knowledge of the suffering that we are experiencing in our day to day lives,
              considering that he has not seen his children for more than 5 months and he
              has not changed his statements from the first day.

              He has lost his life, his present and his future and I threatened him that he
              would lose me and the children if we found out that he is hiding something,
              but he is not concealing any other information.

              Is it possible for him to be covering up for a person like Khater Massaad who
              let him and his family down and has not even contacted them to check up on
              them, considering that we knew Khater did not want to cooperate with the
              Authority’s lawyers recently when they went to him and my husband knows
              this too.

              Is it possible that a person like Khater would entrust with his secrets, a young
              man who had not even reached thirty years old.

              Sir, you yourselves said that Karam has not stopped cooperating with you,
              please sir, just consider the possibility that my husband does not know more
              than what he said and that he is willing to atone for what he did with the money
              and time he spent in solitary confinement for up to nearly a year and two
              months from now. (literally translated from the original Arabic)

142.9.        On 29 July 2015 Mrs Al Sadeq forwarded to the Ruler a letter from Mr Al
    Sadeq’s father asking for a further meeting following one which had taken place on 24
    July, prior to the expiry of his visa (which necessitated his return to Jordan). At this
    meeting with Mr Al Sadeq’s father, the Ruler had adopted a noticeably more
    aggressive tone than in his meetings with Mrs Al Sadeq, accusing Mr Al Sadeq’s father
    of not knowing how to raise him such that it was now “their job” and telling him that
    he could not believe that Mrs Al Sadeq had permitted Mr Al Sadeq to become “such a
    thief”.




                                             32
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 47 of 490




   142.10.     Mrs Al Sadeq then met with the Ruler again on 4 August 2015. At this meeting,
        the Ruler repeated that Karam would be pardoned.

Introduction of Mrs Al Sadeq to Mr Buchanan

143.    On 20 May 2015 Mrs Al Sadeq went to the Ruler’s palace with Mr Al Sadeq’s sisters
   in an attempt to meet the Ruler. After waiting for several hours on the pavement outside
   the palace they were told that the Ruler would not see them. However, one of the Ruler’s
   courtiers gave them the telephone number of a Mr James Buchanan (“Mr Buchanan”). Mr
   Buchanan was the Chief Executive Officer of Ras Al Khaimah Development LLC, an
   adviser to the Ruler, a spokesman for the RAK Government, and is a close associate, and
   a neighbour in Sussex, of Mr Gerrard.
144.    Mrs Al Sadeq called Mr Buchanan and he invited her to meet with him at the Waldorf
   Hotel in RAK, which she did a few days later. At this meeting, at which a notetaker from
   Dechert or Al Tamimi was also present, Mrs Al Sadeq explained the history of her
   husband’s kidnap and incarceration to Mr Buchanan who in turn told Mrs Al Sadeq that he
   was part of the investigation into RAKIA and claimed that wrongdoing had been found on
   the part of Dr Massaad but that Mr Al Sadeq’s conduct was still under investigation.
145.    Mrs Al Sadeq told Mr Buchanan that even if Mr Al Sadeq was guilty then this did not
   justify his treatment. Mr Buchanan responded by telling Mrs Al Sadeq that her husband
   needed to “cooperate”, and that he would attempt to use his influence with the Ruler to
   assist Mr Al Sadeq. He further stated that if Mr Al Sadeq “cooperated” he would be released
   within two months. If he did not, and refused to help develop a case against, and testify
   against, Dr Massaad and other alleged co-conspirators, he would be prosecuted through the
   RAK Courts.
146.    From that point Mrs Al Sadeq was in regular contact with Mr Buchanan by telephone
   and SMS, and met him on around ten occasions in person, sometimes with Mr Al Sadeq
   also present.
147.    During one of these meetings which took place at the courthouse in RAK, Mr Buchanan
   admitted to Mrs Al Sadeq that he hoped her husband would be released because he knew
   what was happening to him was wrong.

Pressure on Mrs Al Sadeq used to try to persuade Mr Al Sadeq to agree to sign confessions

148.    While Mr Al Sadeq was in Al Barirat, Mr Gerrard and Mr Hughes were also, in addition
   to Mr Buchanan after 20 May 2015, in regular contact with Mrs Al Sadeq in order to put



                                             33
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 48 of 490




   pressure on her to try persuade Mr Al Sadeq to confess that he had been involved in a fraud
   on RAKIA and to cooperate in building a case against Dr Massaad, Mr Quzmar, Mr
   Mikadze, Mr Azima and other alleged co-conspirators, in return for his release. While Mr
   Al Sadeq had given his assistance to Dechert in their investigation, he was refusing at this
   stage to sign a false confession that he had been involved in wrongdoing, and was refusing
   to give false evidence that Dr Massaad, Mr Quzmar, Mr Mikadze, Mr Azima or any of their
   alleged co-conspirators had been involved in wrongdoing. He maintained (and continues
   to this day to maintain notwithstanding eventually being forced into signing the false
   confessions to this effect described at paragraph 183 below) that he was innocent of any
   wrongdoing. Everything Mr Al Sadeq did whilst working at RAKIA was on the instructions
   and/or with the knowledge of the Ruler via Dr Massaad.
149.    Mr Gerrard, assisted by Ms. Black, Mr Hughes and Mr Buchanan would each tell Mrs
   Al Sadeq that if she persuaded Mr Al Sadeq to tell them what they wanted, and to
   “cooperate” by signing a confession, he would be released and pardoned, and they could
   get on with their lives; but that if no confession was forthcoming Mr Al Sadeq would
   remain in prison, and Mrs Al Sadeq was also at risk of being imprisoned and of losing her
   children as a result.
150.    This pressure was applied to Mrs Al Sadeq in circumstances where, as pleaded at
   paragraphs 110 to 114 above, and as apparent from the letter she sent to the Ruler referred
   to at paragraph 142.8 above, her husband was incarcerated in terrible conditions and his
   mental and physical health was deteriorating; she and her children were prevented from
   travelling outside the UAE; she was in dire financial circumstances as a result of her and
   Mr Al Sadeq’s accounts being frozen; and she was not able to renew her or her children’s
   residency, meaning that she was not able to work and they were not entitled to avail
   themselves of public services, such as healthcare or education, in Dubai.
151.    Against this background, on several occasions between 2015 and April 2016 Mrs Al
   Sadeq was asked by Mr Gerrard to attend the RAK court to where Mr Al Sadeq would be
   brought, and she would be allowed to spend a few minutes in a room with Mr Al Sadeq,
   generally in the presence of Mr Hughes but also, once he had become known to her, Mr
   Buchanan.
152.    During these meetings, Mrs Al Sadeq was instructed by them to persuade Mr Al Sadeq
   to sign false confessions (which the Defendants knew to be false) incriminating himself,
   Dr Massaad and his alleged co-conspirators as part of an overall settlement of the charges
   being made against him, so as to secure his release and pardon.


                                             34
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 49 of 490




153.    By way of example of these meetings, on 15 June 2015, Mrs Al Sadeq met Mr
   Buchanan and Mr Gerrard who informed her that unless Mr Al Sadeq came up with new
   information to incriminate, inter alios, Dr Massaad and Mr Quzmar, which was to their
   liking, they would not recommend to the Ruler that Mr Al Sadeq be given a settlement and
   released, and instead he would be prosecuted through the RAK courts.
154.    Thereafter, the meetings continued and as a result of the treatment, threats and pressure
   being applied to him and Mrs Al Sadeq, and as a result of the promises he would be released
   and pardoned if he cooperated, Mr Al Sadeq had finally agreed in principle by about the
   third quarter of 2015 that he would “cooperate” by making a false confession and giving
   false evidence against Dr Massaad and his alleged co-conspirators including Mr Quzmar,
   Mr Mikadze and Mr Azima so long as he had sufficient binding assurances, in writing, that
   he would be released and pardoned, and that his family would be allowed to continue their
   lives as before if he did so.
155.    Mr Al Sadeq had at this time come to accept, as he had been repeatedly told by Mr
   Gerrard and Mr Hughes, that the only possibility for his release and the safety of his family
   was to provide them with the “cooperation” they sought by making false confessions and
   giving the evidence the Defendants wanted him to give. It was his intention, once he was
   released, however, to reveal how he had been treated and forced to confess, and to clear his
   name.
156.    Once Mr Al Sadeq had indicated he would be prepared to sign false confessions the
   focus of discussions with Mr Gerrard, Mr Hughes, Ms Black, Mr Osama Daneshyar (“Mr
   Daneshyar”) and Mr Khalid Al Hamrani (“Mr Al Hamrani”) of Al Tamimi and (once he
   became involved) Mr Buchanan turned to the terms on which he would agree to sign false
   statements and give evidence against Dr. Massaad, Mr Quzmar, Mr Mikadze, Mr Azima
   and other alleged co-conspirators. These discussions extended to Mrs Al Sadeq who was
   seen as key to persuading her husband to agree to “cooperate” in this way.
157.    On 10 August 2015 Ms. Black emailed Mrs Al Sadeq to try to organise a meeting
   between Mr Al Sadeq, Mrs Al Sadeq and Dr Al Shamsi, who was reluctant to attend. Ms.
   Black explained that Mr Gerrard would be happy to meet with Mrs Al Sadeq separately the
   following day.
158.    On 11 August 2015 Mr Gerrard emailed Mr Daneshyar from Al Tamimi saying that
   Mrs Al Sadeq had called him after speaking with her husband, and that Mr Al Sadeq had
   instructed, Dr Al Shamsi, to attend a settlement meeting with Mr Gerrard and Al Tamimi
   on 12 August 2015.


                                               35
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 50 of 490




   158.1.      In relation to the suggestion that Dr Al Shamsi was reluctant to attend the
        meeting, Dr Al Shamsi had been asked to attend several previous meetings which had
        been cancelled with no notice, causing him a number of wasted trips to RAK; he was
        frustrated by the lack of access to Mr Al Sadeq which meant he was not in a position
        properly to take instructions or to advise his client; he was concerned about the
        treatment of Mr Al Sadeq in general, and the impropriety of the pressure that was being
        applied to him to make a false confession with the promise of release and a pardon if
        he did so; and was concerned at the reluctance of Dechert and / or the Ruler to commit
        any settlement or proposed settlement to writing. Shortly afterwards, at a meeting with
        Mrs Al Sadeq and Mr Al Sadeq’s father, Dr Al Shamsi informed Mrs Al Sadeq that it
        was impossible for him to assist or advise Mr Al Sadeq in the circumstances of his
        detention, lack of access to him or to information about the proceedings against him,
        and he therefore ceased to act for Mr Al Sadeq.
   158.2.      Dr Al Shamsi did however attend the meeting on 12 August 2015 which took
        place at the Waldorf hotel in RAK where settlement terms were discussed for securing
        Mr Al Sadeq’s release.
159.    On 13 August 2015, Mr Gerrard emailed Mrs Al Sadeq and asked her to call him as
   soon as possible. Mrs Al Sadeq called him as requested, and he told her that, as discussed
   at the meeting the previous day, Mr Al Sadeq would be released within the following week
   prior to any judgements in the criminal cases already pending against him, and the
   settlement of current and future cases in return for: (i) his full “cooperation”; (ii) agreement
   that he, Mrs Al Sadeq and their children would surrender their passports and remain in the
   UAE for the period needed to complete Dechert’s investigation so that he could continue
   to “cooperate”. In addition, Mr Al Sadeq had been told that he would be required to give
   a UAE 5 million guarantee that he would keep the terms of his release and pardon
   confidential (although this was not mentioned to Mrs Al Sadeq by Mr Gerrard).
160.    However, by 23 August Mr Al Sadeq had not been released. On that date Al Tamimi
   contacted Mr Al Sadeq’s lawyer, Dr Al Shamsi, to say that the UAE 5 million Dirhams
   guarantee was not sufficient, because if someone (such as Dr Massaad) offered Mr Al
   Sadeq more than UAE 5 million Dirhams he would have no reason not to breach
   confidentiality.
161.    Mrs Al Sadeq emailed Mr Gerrard the same day, saying (inter alia):

               “…we can’t envisage anything more than barring our family of leaving UAE
               and /or confiscating our passports, or a reasonable financial guarantee.


                                               36
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 51 of 490




               And we are sure that once you receive all the necessary information from
               Karam under oath, the need for such extreme measures and guarantees shall
               cease its importance .
               I would like to remind you that Karam’s cooperation was confirmed during
               my meetings by HRH, and by your good self, and this cooperation was for the
               purpose of not ending up with a conviction that will ruin Karam’s career path
               and our family forever.
               I would appreciate your reply knowing that we are ready to accept any
               guarantee you see suitable to help end this situation helping you in your
               investigation and helping our family survive.”
162.    On 30 August 2015, three or four days prior to Mr Al Sadeq’s next scheduled court
   hearing, Mrs Al Sadeq emailed Mr Gerrard again, having been contacted by Ms. Black a
   few days previously to say Mr Gerrard would be in contact but Mr Gerrard not having made
   contact:

               “I was expecting your call, a few days back when Caroline informed me.
               Please feel free to call me at your convenience.
               Furthermore, I was informed that you would like to meet this Wednesday the
               2nd of September, I would like to know if that is still on your schedule.
               I think you know that Karam's hearing is tomorrow, hoping that there won't
               be any sentence tomorrow which will effect Karams [sic] negotiated
               settlement.”
163.    Following this email, Mr Gerrard called Mrs Al Sadeq to inform her that in fact Mr Al
   Sadeq would not be released. Contrary to the terms evidenced by Mrs Al Sadeq’s emails to
   him on 23 and 30 August, in particular that Mr Al Sadeq would not be sentenced by the
   RAK court under the terms of the settlement agreed, or purportedly agreed with Mr
   Gerrard, Mr Gerrard now told Mrs Al Sadeq that Mr Al Sadeq would be convicted by the
   RAK Court and, for reasons of UAE law, only then could he be released and pardoned. He
   went on to explain that Mr Buchanan would also need to meet with Mrs Al Sadeq in order
   to convey this news officially.
164.    On 31 August 2015, despite Mr Gerrard’s promises in relation to Mr Al Sadeq’s
   imminent release, Mrs Al Sadeq was denied permission to see Mr Al Sadeq.
165.    Mr Buchanan then contacted Mrs Al Sadeq and told her that the Ruler had agreed that
   Mr Al Sadeq would be released and pardoned, subject to Mr Al Sadeq agreeing to
   “cooperate”. He told her, however, that the agreement would only be available orally and
   could not be put in writing. In an effort to reassure her, he informed her that she and Mr Al
   Sadeq could trust the Ruler and that in any event Mr Buchanan was “a man of his word”
   and if the Ruler broke his word then they could sue Mr Buchanan, wherever he was.



                                              37
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 52 of 490




166.    With regard to the lack of a written agreement, Mr and Mrs Al Sadeq had made repeated
   requests for any settlement agreement to be committed to writing (which had also been
   made by Dr Al Shamsi when he was still instructed). This request was refused because,
   they were told on various occasions by Mr Buchanan and Mr Gerrard that the Ruler and
   Dechert were concerned that Mr Al Sadeq could subsequently use any written agreement
   against the Ruler, including to demonstrate that his confessions were false and had been
   improperly obtained. Mr Al Sadeq had agreed various solutions to those concerns, such as
   that he give a financial guarantee (as pleaded at paragraph 159 above) and had proposed
   that the written confirmation of any agreement could be kept in escrow and used only if the
   Ruler did not keep to his side of the agreement. These solutions had all ultimately been
   rejected.

Discussions about settlement in return for a false confession

167.    Thereafter, on 2 September 2015 Mrs Al Sadeq met Mr Al Sadeq with Mr Buchanan
   also present (the “2 September 2015 Meeting”). Mr Al Sadeq was brought to this meeting
   at the court house in handcuffs and shackled, looking broken, and unable even to look at
   Mrs Al Sadeq. Upon seeing this, Mr Gerrard, who was waiting with Mrs Al Sadeq and Mr
   Buchanan by the reception turned to Mrs Al Sadeq immediately after Mr Al Sadeq had
   been brought past and, laughing, remarked to Mrs Al Sadeq in a tone which suggested both
   amusement and menace “this is how they do things here” or words to that effect. He also
   told Mrs Al Sadeq that it was up to her to convince Mr Al Sadeq to agree to the offer that
   was to be conveyed from the Ruler by Mr Buchanan. He then remained outside the small
   room in which the 2 September 2015 Meeting took place whilst Mr Al Sadeq, Mrs Al Sadeq
   and Mr Buchanan went in, telling Mrs Al Sadeq that it would not be appropriate for him to
   witness what Mr Buchanan was going to say.
168.    At this meeting, Mr Buchanan, appearing to read from a piece of paper which neither
   Mr nor Mrs Al Sadeq were permitted to see, set out the terms for settlement which he said
   came from the Ruler. These were that if Mr Al Sadeq “cooperated” in whatever ways
   Dechert required to their satisfaction and signed confession statements, he would be
   released from prison on bail to a house in RAK in due course, his family being obliged to
   surrender their passports, although he would not be permitted to leave the country until
   after he had finished assisting with trials at which point he would be granted a pardon and
   permitted to leave RAK.




                                              38
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 53 of 490




169.    Mr Buchanan informed Mr and Mrs Al Sadeq that all these terms, including the Ruler’s
   promise that Mr Al Sadeq would be released and pardoned, had been authorised by the
   Ruler himself at a meeting attended by Mr Buchanan, the Attorney General Mr Al Habsi,
   and Dechert.
170.    As a result of the refusal to put any settlement agreement in writing, Mr and Mrs Al
   Sadeq were concerned that even if Mr Al Sadeq agreed to the terms put forward by the
   Defendants, they would not be honoured.
171.    Following the 2 September Meeting and as a result of these concerns on the part of Mr
   and Mrs Al Sadeq, on 4 September Mr Buchanan called Mrs Al Sadeq to encourage her to
   convince Mr Al Sadeq to agree to the proposed oral settlement agreement as soon as
   possible because it was “the best you can get”. This echoed the previous statement made
   by the Defendants and Mr Buchanan in relation to Mr Al Sadeq’s concerns about the lack
   of a written agreement, telling him that he was the one in solitary confinement and was
   only wasting time.
172.    As a result of her and Mr Al Sadeq’s continuing reservations about entering into a
   purely oral settlement agreement, on 21 September 2015, Mrs Al Sadeq wrote directly to
   the Ruler, appealing to him to grant them written assurances if Mr Al Sadeq would
   cooperate stating, inter alia:

        “…[W]e have tried to reach a settlement with the RAK Investment Authority’s lawyer
        and other concerned parties, but in the end the lawyers withdrew from submitting a
        written settlement and offered my husband an oral settlement which did not guarantee
        anything such as releasing him on bail, dropping the charges, a written pardon or a
        non-conviction certificate to save his professional future and therefore his children’s
        future neither of which are older than four years old.

        My husband, Karam Al Sadeq, agreed to cooperate in every way possible, from giving
        information in his possession to giving up any money requested and remaining in RAK
        until you find it appropriate, and he did not fail to provide solutions to any obstacle
        for his conditional release.

        We seek empathy from Your Highness by directing the lawyers, if it pleases you, to
        grant my husband some guarantees as he has shown his full willingness to cooperate,
        and to reconsider the possibility of granting him a settlement or a written promise
        guaranteeing what was promised in the settlement discussions. (literally translated
        from the original Arabic)

173.    Over the following weeks however, Mr Al Sadeq began to “cooperate” with the
   Defendants, even in the absence of anything in writing, in the (ultimately vain) hope that



                                               39
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 54 of 490




   he would be released if he did so. Mr Al Sadeq, considering that his life was in danger if
   he remained at Al Barirat, felt that he had been left with no other choice and was no longer
   able to endure the torments and torture heaped upon him, directly or indirectly, by or on
   the instructions of the Defendants, and Mr Gerrard in particular. In substance, he therefore
   agreed to the proposal made by Mr Buchanan at the 2 September 2015 Meeting, thereby
   concluding an agreement on those terms (the “False Confession Agreement”) with the
   Ruler via Mr Buchanan. In doing so Mr Al Sadeq relied upon the promise made by the
   Ruler and the Defendants and Mr Buchanan inter alia that he would be released and
   pardoned.
174.    Despite his “cooperation” with the Defendants in producing false confessions, criminal
   court proceedings against Mr Al Sadeq continued, as Mr Gerrard had said they would. On
   around 12 October, around two weeks prior to a sentencing hearing, Mr Hughes told Mrs
   Al Sadeq while she was at the RAK court trying to prepare a bail application for her
   husband, that Mr Al Sadeq’s sentence would be 8 years. When she asked him how he knew
   this he responded: “Because I know”, or words to that effect. He separately told Mr Al
   Sadeq a similar thing.
175.    On 28 October 2015 the RAK Court of First Instance passed of a sentence of 8 years
   imprisonment against Mr Al Sadeq. In the same case, Dr Massaad received a sentence of
   30 years in absentia, and Mr Quzmar was also sentenced to 30 years in prison.
176.     The fact that the RAK Court of First Instance handed down this sentence as had been
   correctly foretold by Mr Hughes some two weeks earlier, as pleaded at paragraph 174
   above, appeared to Mr Al Sadeq and Mrs Al Sadeq to confirm the Ruler’s and Dechert’s
   control over the sentences which had been passed and the proceedings, just as they were
   seemingly in control of all other parts of the justice system in RAK. It further confirmed
   that they controlled Mr Al Sadeq’s fate, thereby necessitating his continued cooperation in
   providing the Defendants with false confessions implicating Dr Massaad, Mr Mikadze and
   other alleged co-conspirators.
177.    The announcement of the RAK Court’s sentences several weeks before they were
   delivered was not Mrs Al Sadeq’s only direct interaction with Mr Hughes whether alone,
   or together with Mr Al Sadeq. As to this:
   177.1.      At the same meeting on 12 October 2015 in a room in the Court in RAK at
        which Mr Hughes told Mrs Al Sadeq what Mr Al Sadeq’s sentence would be, he also
        told them that the result of Mr Al Sadeq’s agreement to make a false confession and
        to implicate Dr Massaad and others, he (Mr Hughes) had the Ruler’s agreement to


                                               40
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 55 of 490




        release Mr Al Sadeq on bail, but that in order to guarantee that he did not try to leave
        the UAE Mrs Al Sadeq would be required to give her and her children’s passports to
        Mr Hughes. Mrs Al Sadeq met with Mr Hughes a few days later at the RAK court and
        gave him the passports as requested, but he then told her that bail would not be granted
        at that point, but he was still working on it.
   177.2.      In about November 2015 Mr Hughes called Mrs Al Sadeq late one evening and
        told her to come to the Ritz Carlton in the Dubai International Financial Centre
        immediately. Mrs Al Sadeq did as she had been instructed, and found Mr Hughes
        there having dinner and drinking wine, he told her to join him at his table. She did not
        eat or drink, although Mr Hughes insisted on pouring her a glass of wine despite her
        having refused it, which Mrs Al Sadeq perceived as Mr Hughes being disrespectful
        towards her, given the circumstances. Mr Hughes told Mrs Al Sadeq, adopting a
        triumphal manner, that what was happening to her husband was political, but told her
        that so long as he “cooperated” he would be released by December 2015 provided that
        Mrs Al Sadeq did not involve the press or take steps through lawyers to challenge her
        travel ban. He also threatened her again with imprisonment leading to the loss of her
        children. He told her “this is how things work in the modern world” and made
        disparaging comments about the position and role of women in Middle Eastern society.

The failure to honour the False Confession Agreement

178.    As pleaded above Mr Al Sadeq had at all times during his detention done his best
   truthfully to assist Dechert with their investigation and had initially resisted the pressure
   being put upon him to make a false confession as to any criminality on his own part, and
   to implicate Dr Massaad and / or his alleged co-conspirators falsely.
179.    Pursuant to the False Confession Agreement, Mr Al Sadeq was however required to
   assist Dechert with their enquiries on an ongoing basis, in particular by giving false
   evidence, which evidence the Defendants knew to be false, against Dr Massaad, Mr
   Quzmar, Mr Mikadze, Mr Azima and alleged co-conspirators and wrongly distancing the
   Ruler from any knowledge about RAKIA’s offshore investment activities, which had
   always been done with his knowledge or on his instructions, and ultimately for his personal
   benefit in the years before and after his accession.
180.    Under the terms of the False Confession Agreement, and as was made clear at all
   material times by the Defendants and Mr Buchanan, Mr Al Sadeq’s bail was contingent
   upon Dechert being satisfied with the assistance he was giving them. Consequently, for


                                                41
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 56 of 490




   some time after the False Confession Agreement, Mr Al Sadeq continued to be held at Al
   Barirat in appalling conditions and interrogated by the Defendants much as before.
181.    In the light of this lack of change in Mr Al Sadeq’s circumstances despite his agreement
   to the False Confession Agreement and the sentence passed against him on 28 October
   2015 together with a subsequent application made by the prosecutor for it to be increased,
   Mrs Al Sadeq made a further plea to the Ruler, sending a letter by email on 16 November
   2015 to which she attached photographs of Mr Al Sadeq’s children and father. She
   explained as follows:

               “Today, after a year and three months of our attempts in various ways to
               contain the crisis and reunite my family, we learned that the battle continues
               strongly, and that my husband will appear again before the judges at the
               request of the Public Prosecution on an appeal to increase the severity of his
               punishment.

               We have no more hope left, after the continuous promises and Karam’s
               continued cooperation, we have only been left worse off.

               Karam was sentenced in the first case to 8 years with deportation, and now he
               is forced to appeal without a lawyer due to us not being able to pay for a
               lawyer.

               Karam will stand before the judges representing himself against the army of
               lawyers and investigators.

               We have many times and repeatedly pleaded for you to be compassionate with
               us and my husband after what has happened until now. We no longer have the
               energy for this war, knowing that its main parties are hiding behind the largest
               law firms in Switzerland and elsewhere, and my simple husband is the one who
               suffers the blows.

               My husband is nothing to you but a number, and the months and years are
               merely numbers, for us Karam has broken our backs, every day for me away
               from my husband is a new survival battle to secure my children financially,
               and a psychological battle to find solutions to the endless problems from
               residency visas to setting up health insurance to being forbidden from visiting
               my sick father in Palestine who hasn’t seen his grandchildren in two years.

               I was forbidden from travelling for reasons I do not know, I was forbidden
               from working, mine and my children’s residency visas are about to expire in
               January 2016. We have been suffering mentally continuously since 2014, we
               are living on sedatives, we have tried in various ways to make you end the
               tragedy on our family, and you have all of the information you wanted, but we
               have seen no avail.



                                              42
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 57 of 490




               In the end, we were all offered to go to prison with Karam, and live in a prison
               composed of one floor with soldiers and police officers living in the same
               house.

               Your Royal Highness, my pleadings are not to be united with Karam in a large
               prison but rather to release him to raise his children so that he can try to save
               their and his future. (literally translated from the original Arabic).
182.    Despite this appeal, and as described at paragraphs 185 to 190 below, Mr Al Sadeq
   remained incarcerated at Al Barirat until 20 April 2016.

The False Confession Statements

183.    Pursuant to the False Confession Agreement, and following several further months of
   being pressurised by the Defendants for false testimony and without the benefit of legal
   advice, Mr Al Sadeq eventually signed statements confessing to his involvement in alleged
   fraud concerning Pioneer Cement Industries LLC, a company part-owned by RAKIA, and
   Poti Port in Georgia (respectively the “False Confession Statements”), and incriminating,
   inter alios, Dr Massaad and Mr Mikadze. Those statements had been drafted by Mr Hughes
   and approved by Mr Gerrard. Mr Al Sadeq was not given, or allowed to read, the statements
   in their entirety at any point, but parts of the statement were read out to him by Mr Hughes.
   Additionally, he was asked to sign at least ten blank sheets of paper which, it is to be
   inferred, was so that those unique signatures could be falsely applied to additional
   statements and / or documents.
184.    Mr Al Sadeq signed the False Confession Statements under duress, despite them being
   untrue in important respects which incriminate himself, Dr Massaad and Mr Mikadze. Mr
   Al Sadeq had also made clear to, inter alios, Mr Gerrard, Ms. Black, Mr Hughes and Mr
   Buchanan that the contents of those statements were substantially untrue. As to this, for
   example, each of the Confession Statements states:
   184.1.      that Mr Al Sadeq had had the benefit of legal advice in relation to the statement.
        That was untrue and the Defendants knew it to be untrue because they had refused to
        allow Mr Al Sadeq’s lawyer, Dr Al Shamsi, to read the False Confession Statements
        and had refused him any access to Mr Al Sadeq in relation to the False Confession
        Statements; and they had also at various times forced Mr Al Sadeq against his will to
        sign statements waiving the right to legal representation at interrogations as described
        at paragraph 129 above; and on one occasion had forced Mr Al Sadeq to call Dr Al
        Shamsi and tell him that he did not require him to attend court or represent him, even




                                               43
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 58 of 490




        though by that stage Dr Al Shamsi had ceased to act, or in reality to attempt to act, for
        Mr Al Sadeq.
   184.2.      that the Ruler was unaware of the arrangements and transactions said to
        constitute wrongdoing on the part of Dr Massaad and Mr Al Sadeq. This was untrue,
        as Mr Al Sadeq had told Mr Gerrard, Ms Black, Mr Hughes and Mr Buchanan
        repeatedly. The Ruler had had contemporaneous knowledge of all the relevant aspects
        of the transactions about which complaint was made and had approved and/or directed
        them. That fact would have provided Mr Al Sadeq (and Dr Massaad) with a defence
        to the claims brought against them which, it is to be inferred, is why it was important
        to the Ruler and the Defendants that Mr Al Sadeq give false evidence in this respect.

Mr Al Sadeq’s continued detention at Al Barirat

185.    During the period between agreeing to the False Confession Agreement and signing the
   False Confession Statements, Mr Al Sadeq remained incarcerated at Al Barirat.
186.    On 30 December 2015 however, Mrs Al Sadeq was allowed to see Mr Al Sadeq, taking
   with her their two children. This was due to be the first time that Mr Al Sadeq had been
   allowed to see his children since March 2015 when Mr Al Habsi had allowed them to meet
   in his office. However, Mr Al Sadeq was not produced, and the meeting did not take place.
187.    On 28 January 2016 Mrs Al Sadeq emailed the Ruler, explaining about the cancelled
   meeting with their children on 30 December, and the three hearings at which Mr Al Sadeq
   was not in attendance and, in any event, unable to afford legal representation.
188.    On around 13 January 2016 an appeal hearing took place in the RAK court to consider
   Mr Al Sadeq’s appeal. This appeal had been adjourned on two previous occasions, 19
   December and 30 December 2015, because Mr Al Sadeq had not been informed of the
   hearings and had not been produced.
189.    In or around February 2016, Mrs Al Sadeq met with the Ruler, Sheikh Ahmed (the
   Ruler’s son), and Mr Buchanan to discuss Mr Al Sadeq’s release now that he had complied
   with his side of the False Confession Agreement. The Ruler asked if a satisfactory house
   had been found, and Mrs Al Sadeq explained that she did not care about the house, she just
   wanted her husband to be released now that he had provided the requested “cooperation”.
   The Ruler confirmed to Mrs Al Sadeq that he would abide by the False Confession
   Agreement and that as soon as the house to which he was to be moved was ready, Mr Al
   Sadeq would be granted bail and released from Al Barirat. The Ruler then told Mr




                                              44
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 59 of 490




   Buchanan to take Mrs Al Sadeq to see the house so that she would believe what she was
   being told, although in the event Mrs Al Sadeq said this was not necessary.
190.    At this meeting, the Ruler also raised Dr Massaad’s and Mr Quzmar’s disloyalty in
   plotting with Sheikh Faisal against him.

Transfer from Al Barirat to the Villa Prison in Al Hamrah

191.    By around mid-March 2016 Mr Al Sadeq was still in Al Barirat in solitary confinement.
   Mrs Al Sadeq had been told by Mr Buchanan and Commander Al Awadhi that the reason
   for this delay in releasing Mr Al Sadeq to the house was only because the security at the
   house was not ready.
192.    Nevertheless, in early April 2016 Mr Al Sadeq was still being held in Al Barirat in
   solitary confinement. As a protest against the fact that in breach of the False Confession
   Agreement he had not been released on bail to a house as promised, despite signing the
   False Confession Statements, Mr Al Sadeq commenced a hunger strike on or around 4 April
   2016.
193.    On 10 April 2016, as a result of this, his second hunger strike whilst detained at Al
   Barirat, he was taken before Mr Al Habsi, the Attorney General of RAK, who told him that
   a case had been filed against him for attempted suicide and that they would continue with
   the prosecution if he did not desist. He also told Mr Al Sadeq that the house to which he
   was to be released on bail was almost ready. However, he claimed not to be aware of the
   promise which had been relayed to Mr Al Sadeq by Mr Buchanan on 2 September 2015
   that he would be pardoned if he signed the False Confession Statements: Mr Al Sadeq
   believed this claim to be false because Mr Buchanan had told him that the Attorney General
   had been present when the Ruler had made the said promise. This caused Mr Al Sadeq
   concern that the Ruler no longer intended to abide by the False Confession Agreement.
194.    The Attorney General told Mr Al Sadeq that if he was not satisfied then he would be
   moved to the RAK Central Prison, and described the terrible conditions there, telling Mr
   Al Sadeq that there were no beds, no food, and that prisoners were raped there.
195.    Mr Al Sadeq was returned to Al Barirat after this meeting. A few days thereafter Mr
   Al Sadeq was transferred to the RAK Central Prison. His records were backdated so that it
   appeared he had been held in the RAK Central Prison since the date of his kidnap in
   September 2014 in order to hide the fact that he had actually been held, unlawfully, in
   solitary confinement at Al Barirat from October 2014 to around mid-April 2016.




                                              45
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 60 of 490




196.    On 10 April 2016, Mrs Al Sadeq sent an SMS to Mr Buchanan complaining at the way
   Mr Al Sadeq was being treated, as follows:
               “Dear James, hope this finds you well. Karam went on a hunger strike and he
               [sic] taken to the prosecutor today to meet Hassan and Khalid. He called to tell
               me the deal we agree on with you is not on the table anymore and he will suffer
               more if he doesn’t obey. It’s shocking how they treat ppl who cooperate. How
               do you expect others to cooperate when they see and hear about what’s
               happening to Karam.”
197.    Mr Buchanan was in New York but agreed to meet Mrs Al Sadeq in order to try to
   assist upon his return, and they met on 17 April 2016, together with Mr Al Sadeq’s mother,
   at the Waldorf Hotel in RAK. Mr Buchanan said he would do what he could to help Mr Al
   Sadeq. Mr Buchanan also promised to help Mrs Al Sadeq travel outside the UAE (which
   she had been prevented from doing since September 2014), including procuring a visa for
   her.
198.    On 19 April 2016 Mr Buchanan messaged Mrs Al Sadeq to confirm that Mr Al Sadeq
   would be moved to a house the following day, Wednesday, 20 April.
199.    As Mr Buchanan had informed Mrs Al Sadeq, on 20 April 2016 Mr Al Sadeq was
   transferred to the second floor of a two-storey villa in Al Hamrah village in RAK (the
   “Villa Prison”), where he was detained until around August 2016. The Villa Prison was
   secured with bars on the windows and a security door, and Mr Al Sadeq was not allowed
   to leave the Prison Villa.
200.    During his time in the Villa Prison Mr Al Sadeq was allowed the use of the upstairs,
   and four guards were constantly present downstairs. Mrs Al Sadeq was allowed to stay for
   weekends and her children to visit. However, the circumstances of those visits were
   degrading and humiliating. On each occasion Mrs Al Sadeq was subjected to a strip search
   and body search in front of her children; and her children were subjected to intrusive
   searches which included searches inside their underwear by the guards. Any toys they
   brought with them were also searched, and on at least one occasion one of the children’s
   cuddly toys was torn open in front of them and the stuffing pulled out as part of a purported
   search.
201.    Despite the previous delay in implementing the False Confession Agreement, and the
   doubts raised by what Mr Al Sadeq had been told by the prosecutor, Mr and Mrs Al Sadeq
   were initially hoping that the move to the Villa Prison would be a precursor to the release
   of Mr Al Sadeq, as agreed in the False Confession Agreement.


                                              46
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 61 of 490




Mrs Al Sadeq and her children allowed to leave the UAE

202.    Mrs Al Sadeq and her children did not visit or stay with Mr Al Sadeq in the Prison Villa
   after 16 June 2016. On the last occasion she was with Mr Al Sadeq in the Prison Villa Mrs
   Al Sadeq suffered an injury to her finger which ultimately required an operation. Despite
   requesting help while bleeding heavily she was denied any medical assistance and had to
   drive one handed from RAK to Dubai, with her two children in the car, to seek help. After
   that incident she was too fearful to return to RAK again.
203.    On 10 July 2016, with the assistance of Mr Buchanan and after a last direct appeal to
   the Ruler, Mrs Al Sadeq’s UAE-wide travel ban was finally revoked (after previous broken
   promises which had seen her and her children turned back on attempting to leave the UAE),
   and she left the UAE to travel to Jordan with her two children, where she has remained ever
   since. She has not seen Mr Al Sadeq, and he has not seen his young children, since June
   2016 because she is afraid for them to return to the UAE.

Publication of the False Confession Statements

204.    On around 29 July 2016 the False Confession Statements were published on the
   internet on a website with the URL www.khatermassaad.com (the “Anti-Massaad
   Website”). The Anti-Massaad website contained serious allegations made against Dr
   Massaad, which it claimed were corroborated by the False Confession Statements.
205.    The Anti-Massaad Website had been created by a UK company, Digitalis Reputation
   Limited, at the direction of the Ruler and Dechert through Mr Buchanan and the now-
   disgraced public relations firm Bell Pottinger, as propaganda supporting the Ruler’s
   continuing vendetta against Dr Massaad and efforts to distance himself from the investment
   activities of RAKIA in the years during which Dr Massaad was its CEO despite his own
   intimate involvement in these.
206.    The Anti-Massaad Website ceased to be accessible on the internet on around 11 August
   2016.

August 2016 meeting – Mr Buchanan’s denial that the Ruler made any promise to release Mr
Al Sadeq

207.    When Mr Al Sadeq discovered that the False Confession Statements had been published
   on the Anti-Massaad Website he called Mr Buchanan and asked him why the False
   Confession Statements had been publicised and to assist in making the Ruler comply with
   his promise to release Mr Al Sadeq. Mr Buchanan told Mr Al Sadeq that he was only the


                                              47
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 62 of 490




   messenger of the Ruler, and that he was not the one who had lied to him (implying, thereby,
   that the Ruler had lied to Mr Al Sadeq).
208.    In response to this unsatisfactory response Mr Al Sadeq requested a meeting between
   himself, his recently instructed lawyer Mr Ali Sultan Al Haddad (“Mr Al Haddad”), Mr
   Buchanan and Mr Gerrard. That meeting took place on or around 16 August 2016 in a
   basement room at the Court jail in RAK. Mr Al Sadeq had not been allowed to meet with
   Mr Al Haddad prior to the meeting, and Mr Al Haddad had been denied access to the papers
   concerning any of the cases brought against his client.
209.    Mr Al Sadeq complained repeatedly to Mr Buchanan about the fact that he had not been
   released from the Prison Villa and pardoned, saying “You said sign the papers, I’ll take you
   out, sign the papers, no harm will come to your wife or to your friends.” (or words to that
   effect).
210.    Mr Buchanan responded, saying “Yes we promised you, but this is not in my hands, this
   is in the Ruler’s hands.” (or words to that effect).
211.    At this, Mr Gerrard abruptly halted the meeting, and told Mr Buchanan to follow him
   outside. Mr Al Haddad and Mr Al Sadeq heard Mr Gerrard shouting aggressively at Mr
   Buchanan. When Mr Gerrard and Mr Buchanan returned to the room Mr Buchanan was
   red-faced and denied that he knew anything about any promise to release Mr Al Sadeq by
   the Ruler and said that the Ruler had merely said he would consider it. The meeting, which
   lasted about 15 minutes, then concluded.

Mr Al Sadeq removed from the Prison Villa and returned to RAK Central Prison

212.    On his return to the Prison Villa after this meeting Mr Al Sadeq sent a letter to the Ruler
   in which he accused the Ruler of lying to him in relation to the False Confession
   Agreement.
213.    Within around an hour of sending this letter to the Ruler Mr Al Sadeq was returned to
   RAK Central Prison, where he has remained ever since. Shortly before being removed
   from the Prison Villa he was able to call Mrs Al Sadeq in a state of panic, saying “those
   bastards they are coming to take me to jail, I do not know where they are taking me.”
214.    Since August 2016 Mr Al Sadeq’s access to legal representation has been severely
   restricted, and he has only been allowed to meet with Mr Al Haddad on a handful of
   occasions. He remains in the RAK Central Prison as of the date of these Particulars of
   Claim.




                                                48
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 63 of 490




Attempts to hamper the preparation of these legal proceedings

215.    The RAK authorities have attempted to prevent the taking of instructions by Mr Al
   Sadeq’s UK legal team in relation to these proceedings. As to this:
   215.1.      The Claim Form was issued on 28 January 2020. The following day, Mr Al
        Sadeq’s papers were confiscated and he was placed in solitary confinement in RAK
        Central Prison.
   215.2.      Mr Al Haddad’s attempts in February and March 2020 to be appointed as Mr
        Al Sadeq’s legal guardian were impeded as was his access to court documents; and he
        was prevented from meeting Mr Al Sadeq in prison.
   215.3.      Mr Al Sadeq’s UK solicitor, Mr Tsiattalou, was present in Dubai on several
        occasions between January and March 2020 in order to try to visit Mr Sadeq in the
        RAK Central Prison. All requests to the RAK authorities for permission to visit Mr Al
        Sadeq (which were made via Mr Al Haddad) were refused.
   215.4.      During a stay in Dubai between 18 and 22 February 2020, Mr Tsiattalou
        returned to his hotel room in Dubai to find that the balcony doors (which had been
        locked from the inside when he left the room) were open; and it appeared to Mr
        Tsiattalou that papers relating to these proceedings, and his laptop computer, had been
        disturbed.
   215.5.      During the first week of March 2020 Mr Al Sadeq’s UK-based legal team were
        present in Dubai. During this time, they were denied access to Mr Al Sadeq in RAK
        Central Prison, despite attempts to obtain visitation rights.
   215.6.      In the course of their stay in Dubai Mr Al Sadeq’s UK legal team became aware
        that they were under surveillance by a number of intimidating individuals from RAK
        security and by the UAE-based surveillance firm, Page Security, run by a Mr Stuart
        Page. Mr Page’s involvement is telling, because he admitted under cross examination
        in High Court proceedings in London between Mr Azima and RAKIA on 29 January
        2020 that he had been engaged by the Ruler in January 2015 to investigate possible
        cooperation between Dr Massaad and members of the Ruler’s own family: in his oral
        evidence to the court he stated that the reason for this investigation was that the Ruler
        believed that they were “working together for the purposes of destabilising or causing
        harm to His Highness to the detriment of the Ruler”.
   215.7.      The threatening manner in which this surveillance was conducted, including
        cars following Mr Al Sadeq’s legal team and the fact that Mr Page personally attended



                                               49
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 64 of 490




        Mr Al Sadeq’s UK-based legal team’s hotel and made his presence obvious to them,
        can only have been an attempt to intimidate those representing Mr Al Sadeq in these
        proceedings, presumably made at the behest of the Defendants and the Ruler.
   215.8.      In the circumstances pleaded above, it is to be inferred that Mr Tsiattalou’s room
        was entered and searched during the week of 18 to 22 February 2020 by RAK security
        and / or Page Security in order to obtain information on behalf of the Ruler and / or the
        Defendants about the preparation of these proceedings.
   215.9.      After a telephone conference call, on 12 March 2020 which Mr Al Sadeq had
        been allowed to make to his UAE and UK legal team his telephone privileges were
        revoked with no, or no adequate, explanation.
   215.10.     On 25 March 2020 Mr Al Sadeq managed to get a message to his lawyers from
        prison saying that: (a) the prison management had removed the telephone number of
        Mr Al Sadeq’s UK solicitor, Mr Tsiattalou, from the list of the authorized numbers to
        be contacted on the orders of RAK State Security; and (b) in the event of any further
        conference calls made to his UK lawyers Mr Al Sadeq would be sentenced to solitary
        confinement and prevented from using the phone for a month.
216.    It is apparent that all of the steps taken against Mr Al Sadeq as pleaded at paragraph
   215 were taken in order to impede the preparation of this claim against, and (it is to be
   inferred) with the knowledge and / or at the request of the Defendants.

Effect on Mr Al Sadeq’s personal and business assets

217.    After his kidnap from Dubai to RAK Mr Al Sadeq’s bank accounts were (and remain)
   frozen.
218.    In relation his other assets and business interests:
   218.1.      Mr Al Sadeq’s businesses, Tamad Properties, LS Holdings and Maya 4 in the
        RAK Free Zone (the “Property Businesses”) owned properties in the Marina and
        Emaar Boulevard. The Property Businesses owned 14 two/three bedroom apartments
        in the Marina, and one apartment on Emaar Boulevard. There is an average yearly
        service charge of approximately AED 25,000 on each apartment, as well as a total
        annual rent for all properties of at least AED 3,000,000. After Mr Al Sadeq’s detention
        he was refused permission to appoint anybody to manage the Property Businesses in
        his stead. As a result, no rent has been received for any of the properties which form
        part of the Property Business. Over the six years of Mr Al Sade’s detention he estimates
        that the total income of which Mr Al Sadeq has been deprived via the Property


                                                50
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 65 of 490




        Businesses is approximately AED 25 million. Further, the Property Businesses have
        also been fined for delays in payments, licence renewals and other business expenses
        while his assets have been frozen. These costs are estimated to be approximately AED
        3,000,000.
   218.2.      Mr Al Sadeq owns a further business, Elegant Businessman Services (the
        “Investment Business”), which owns offices at 404 in Emaar Square, which is the
        investment business he established in around 2012 once he had relocated from RAK
        to Dubai. As a result of Mr Al Sadeq’s detention since September 2014 this business
        has failed. Had it not been for Mr Al Sadeq’s detention and / or the loss of reputation,
        this would not have occurred, and it would now be a successful business.
   218.3.      Mr Al Sadeq also individually owns a villa in Arabian Ranches in Alvorada 4
        (the “Villa”). He has been deprived of the use of the Villa.
219.    The total value of Mr Al Sadeq’s assets was in excess of AED 75,000,000 when he was
   detained. He has been deprived of the use and the benefit of these assets since September
   2014.

Causes of action under UAE law

220.    Section 282 of the Federal Civil Transactions Law No. (5) of 1985 (as amended) (the
   “Civil Code”) (“Section 282”) provides that: “Any harm done to another shall render the
   doer thereof, even though not a person of full capacity, liable to make good the damage.”

Breaches of Article 282

221.    Under Article 282 the Defendants and each of them owed a duty to Mr Al Sadeq not to
   cause him harm; and if they did cause him harm to make good any damage caused thereby.
222.    In the premises pleaded herein, the Defendants and each of them have caused harm to
   Mr Al Sadeq.
223.    The harm done to Mr Al Sadeq as pleaded herein, which arises from the conduct and /
   or unlawful and / or criminal acts of the Defendants and each of them, includes (inter alia):
   223.1.      Abduction from Dubai and extraordinary rendition to RAK;
   223.2.      Detention in degrading and inhumane conditions in solitary confinement in Al
        Barirat;
   223.3.      Forcing Mr Al Sadeq to make false confessions in return for broken promises
        of release and pardon;
   223.4.      Deprivation of contact with his family.



                                              51
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 66 of 490




224.    The Defendants and each of them have committed and / or orchestrated and / or led and
   / or acquiesced in all of the wrongdoing generally and / or the criminal acts under the Penal
   Code committed against Mr Al Sadeq which are pleaded herein.
225.    The Defendants and each of them are liable to make good the harm caused to Mr Al
   Sadeq as a result of the wrongs committed against him as pleaded herein.

Abuse of right

226.    Article 106 of the Civil Code, provides as follows:

                 “(1) A person shall be held liable for an unlawful exercise of his rights.
                  (2) The exercise of a right shall be unlawful :
                        (a) if there is an intentional trespass [infringement of another’s right]
                        (b) if the interests which such exercise of right is designed to bring about
                        are contrary to the rules of the Islamic Shari’a, the law, public order or
                        morals;
                        (c) if the interests desired are disproportionate to the herm that will be
                        suffered by others; or
                        (d) if it exceeds the bounds of custom and practice” .
227.    In all the premises pleaded herein, the Defendants and each of them have used the rights
   accorded to them by RAKIA and / or the government of RAK and / or the RAK public
   prosecution service and / or the Ruler unlawfully within the meaning of Article 106 in order
   to commit the harms complained of by Mr Al Sadeq herein.
228.    As a result of the aforesaid unlawful use of rights Mr Al Sadeq has suffered loss and
   damage for which the Defendants and each of them are required to compensate Mr Al
   Sadeq pursuant to Article 106(1) of the Civil Code.
229.    The provisions of UAE law and the UAE constitution and the breaches thereof pleaded
   at paragraphs 230 to 293 below are material to the consideration of the liability of the
   Defendants and each of them pursuant to Articles 282 and 106 of the Civil Code.

Relevant breaches of the UAE Constitution and UAE law

230.    In all the circumstances set out above, the treatment of Mr Al Sadeq and the manner in
   which he was kidnapped, detained, threatened, mistreated and forced to confess as a
   consequence of that treatment since September 2014 is in breach of the law applicable in
   the UAE and the Defendants themselves have committed crimes and unlawful acts under
   the laws of the UAE.




                                                 52
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 67 of 490




The UAE’s international human rights obligations

231.    The UAE has ratified the Convention against Torture and Other Cruel Inhuman or
   Degrading Treatment or Punishment (the “Convention against Torture”) and the Arab
   Charter on Human Rights (the “Arab HR Charter”), the latter of which prohibits arbitrary
   detention as well as inhuman and degrading treatment.

232.    As a matter of customary international law, the 1948 Universal Declaration of Human
   Rights (the "UDHR”) is binding on the UAE and provides additional rights and protections
   to persons in the UAE which are enforceable as a matter of international law. These include
   the right not to be subjected to inhuman treatment, arbitrary detention, and the right to have
   a fair trial (which includes the right not to be forced into a confession).

233.    In all of the circumstances pleaded herein the treatment of Mr Al Sadeq since his kidnap
   on 5 September 2014 has amounted inter alia to illegal rendition, arbitrary detention,
   subjection to torture and inhuman treatment, and denial of the right to a fair trial contrary
   to international law. Further, all these denials of his fundamental rights are contrary to his
   rights and / or the UAE’s obligations under the Convention against Torture, the Arab HR
   Charter and the UDHR, each of which forms part of domestic UAE law.

234.    Insofar as the Defendants have acted as agents of the RAK state, they have participated
   in the UAE’s denial of Mr Al Sadeq’s fundamental rights under the aforesaid conventions.

Breaches of the UAE Constitution
235.    The UAE Constitution of 1971 (as amended) (the “Constitution”) prohibits torture
   and degrading treatment of detainees and protects a person’s rights to legal due process
   when accused of a crime. As pleaded at paragraphs 236 to 241 below, Mr Al Sadeq’s rights
   under Articles 26, 28 and 40 of the Constitution have been violated by the treatment of him
   by RAK since 5 September 2014 which treatment has been orchestrated and / or led by and
   / or acquiesced in by the Defendants and each of them.
236.    Article 26 of the Constitution provides that “Personal liberty is guaranteed to all
   citizens. A person may not be arrested, searched, detained or imprisoned except in
   accordance with the provisions of the law. A person may not be subjected to torture or to
   degrading treatment.”
237.    In the circumstances pleaded herein, Mr Al Sadeq’s rights under Article 26 have been
   violated: he has been deprived of his liberty unlawfully; he has been detained and
   imprisoned outside the RAK criminal justice system at the whim of the Defendants and the


                                               53
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 68 of 490




   Ruler; and he has been subjected to torture and degrading treatment including (without
   prejudice to all of the relevant matters pleaded herein):
   237.1.      Kidnap from Dubai and rendition to RAK, without arrest as pleaded at
        paragraphs 40 to 70 hereof;
   237.2.      Detention without charge, as pleaded at paragraphs 48 to 70 hereof;
   237.3.      Detention in solitary confinement in inhumane and degrading conditions under
        an assumed name, as pleaded at paragraphs 48 to 201 hereof;
   237.4.      Threats and pressure applied against him and his family to force him to
        “cooperate” and to give false evidence as pleaded at paragraphs 40 to 214 hereof.
238.    Article 28 of the Constitution provides that:
    “Penalty is personal. An accused is presumed innocent until proved guilty in a legal and
   fair trial. An accused person has the right to appoint as his/her attorney at law anyone who
   is capable to defend him/her in trial. The law specifies the cases where a counsel for
   defense must represent an accused person. An accused person may not be physically or
   morally harmed.”
239.    In the circumstances pleaded herein, Article 28 of the Constitution has been violated in
   that, as pleaded at paragraphs 40 to 214 above, at all material times Mr Al Sadeq:
   239.1.      was presumed guilty;
   239.2.      was not permitted a legal or fair trial in respect of the charges against him;
   239.3.      was deprived of the right, in any substantive sense, to appoint a lawyer capable
        of defending him at trial;
   239.4.      was caused physical harm as a result of the circumstances of his detention in Al
        Barirat necessitating hospital treatment;
   239.5.      has suffered moral harm from the conditions of his detention.

240.    Pursuant to Article 40 of the Constitution “Foreigners in the UAE enjoy the rights and
   freedoms stipulated in the applicable international instruments or in the treaties and
   conventions to which the UAE is a party, and have to perform the duties which correspond
   to those rights and freedoms.”
241.    In the circumstances pleaded herein Article 40 of the Constitution has been breached
   in that Mr Al Sadeq has not been permitted to enjoy the rights and freedoms stipulated in
   the Convention against Torture, the Arab HR Charter and the UDHR.

Breaches of the UAE Criminal Procedure Law




                                               54
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 69 of 490




242.    The UAE Criminal Procedural Law 1992 (as amended) sets out the procedures which
   must be applied in relation to persons accused of committing criminal acts in the UAE. Mr
   Al Sadeq’s treatment by RAK since 5 September 2014 as pleaded herein amounts to
   multiple breaches of the Criminal Procedure Law, which breaches have been orchestrated
   and / or led by and / or acquiesced in by the Defendants and each of them.
243.    Article 2 of the Criminal Procedure Law provides as follows:

        “No criminal sanction may be adjudicated against any person unless he is proved guilty
        according to this Law.
        No person may, as well, be arrested, searched, detained or imprisoned except in the
        cases and under the conditions provided for in this Law. Detention and imprisonment
        may not occur except in the places specially reserved for each and for the period
        specified in the order issued by the competent authority.
        It is forbidden to cause bodily or moral harm to the accused or subject any person to
        torture or degrading treatment.”
244.    In breach of Article 2 of the Criminal Procedure Law Mr Al Sadeq:
   244.1.      was detained and imprisoned other than under the conditions provided for in the
        Criminal Procedure Law in the respects pleaded at paragraphs 245 to 270 below.
   244.2.      was detained and imprisoned at Al Barirat, Al Barirat not being a place specially
        reserved for detention or imprisonment in RAK but rather being a camp for the Ruler’s
        personal militia; and his detention and imprisonment were not the subject of any (or
        any proper) order issued by any competent authority given that (at least) he was held
        under an assumed name and not his real name. Further in this regard, requests by Mr
        Al Sadeq’s lawyers for documents including orders relating to his detention have at all
        material times been refused.
   244.3.      has been caused bodily and / or moral harm and / or has been subjected to torture
        and / or degrading and inhumane treatment.
245.    Article 47 of the Criminal Procedure Law provides as follows:

        “The judicial police officer must hear the deposition of the accused immediately upon
        his arrest, apprehension and arraignment and if he does not submit proof of his
        innocence, he shall be sent, within forty-eight hours to the competent public
        prosecution.
        The public prosecution shall interrogate the accused within twenty-four hours then it
        shall order either his arrest or his release.”
246.    Contrary to Article 47 of the Criminal Procedure Law:
   246.1.      No judicial police officer heard Mr Al Sadeq’s deposition immediately upon his
        apprehension and kidnap from Dubai to RAK on 5 September 2014 (Mr Al Sadeq not




                                              55
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 70 of 490




        having been arrested or arraigned); and he was not sent within 48 hours to the
        competent public prosecution.
   246.2.      Mr Al Sadeq was not interrogated by the public prosecution within 24 hours of
        being abducted from Dubai as pleaded at paragraphs 48 to 70 hereof.
   246.3.      It was only in fact on 10 September 2014 that Mr Al Sadeq was arrested,
        although charges were not brought against him until around mid-2015.
247.    Article 55 of the Criminal Procedure Law provides as follows:

        ‘The dwelling of the accused may not be inspected except for the search of the things
        related to the crime, for which evidence is collected, or constitute the object of
        investigation. Nevertheless, if during the inspection, some objects are incidentally
        discovered which possession constitutes per se a crime or which may lead to revealing
        the truth in another crime, the judicial police officer shall proceed with their seizure.”
248.    In breach of Article 55 of the Criminal Procedure Law, as pleaded at paragraph 82 to
   88 above the searches conducted at Mr Al Sadeq’s home and office in September 2014, in
   respect of which Ms. Black was in charge, were indiscriminate, and led to the removal of
   property which could not possibly have been relevant to any crime by Mr Al Sadeq, even
   were there any bona fide suspicions or accusations against him.
249.    Article 65 of the Criminal Procedure Law provides as follows:

        “The public prosecution shall by itself proceed with the investigation in felonies and in
        misdemeanours, where deemed necessary.”
250.    In breach of Article 65 of the Criminal Procedure Law, at all material times the
   Defendants, at the behest of the Ruler, were permitted to and did pursue the investigation
   in the stead of the public prosecution.
251.    Article 68 of the Criminal Procedure Law provides as follows:

         “The member of the public prosecution may assign to one of the judicial police officers
        one or more task of the investigation, except the interrogation of the accused. He may
        also, if required to take any of the measures outside his jurisdiction, to delegate for its
        performance a member of the public prosecution or a judicial police officer within this
        area of performance and, in all cases, the delegated person shall, for the investigation,
        all powers that the principal may have in order to carry out, in his jurisdiction, the
        investigation.”
252.    In breach of Article 68 of the Criminal Procedure Law, as pleaded at paragraphs 61 to
   214 Mr Gerrard, Ms. Black, and Mr Hughes carried out extensive and repeated
   interrogations of Mr Al Sadeq despite neither of them being a member of the public
   prosecution or judicial police officers (albeit that as pleaded at paragraphs 271 to 274 hereof
   they were Public Servants within the meaning of Article 5 of the Penal Code).



                                                56
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 71 of 490




253.    Article 72 of the Criminal Procedure Law provides as follows:

        “The member of the public prosecution shall search the dwelling of the accused upon
        a charge imputed to him of perpetrating a crime or by acting as an accomplice in it.
        He may, in this respect search any place and seize any papers, arms and all what may
        likely be used in the perpetration of the crime or resulting therefrom, as well as
        anything that may help in revealing the truth.”
254.    In breach of Article 72 of the Criminal Procedure Law, as pleaded at paragraphs 82 and
   88 hereof, Ms. Black was permitted to direct the search of Mr Al Sadeq’s home and office,
   and exceeding the power provided in the Article, seized property which was not likely to
   have been used in the perpetration of any crime by Mr Al Sadeq, and which did not result
   therefrom.
255.    Article 80 of the Criminal Procedure Law provides as follows:

        “Objects seized in the course of the investigation, even before the judgment, may be
        restituted unless they are necessary for the action process or under confiscation.”
256.    In breach of Article 80 of the Criminal Procedure Law, as pleaded at paragraphs 83 and
   87 hereof, none of the items seized from Mr Al Sadeq’s home or office have ever been
   returned.
257.    Article 100 of the Criminal Procedure Law provides as follows:

        “The attorney for the accused must be enabled to attend the investigation with him and
        take knowledge of the investigation papers, unless otherwise decided by the member of
        the public prosecution in the interest of the investigation.”
258.    In breach of Article 100 of the Criminal Procedure Law Mr Al Sadeq’s lawyers have,
   at the instigation and /or with the involvement of the Defendants, continuously and
   consistently been denied the right to attend the investigation carried out against him and
   have been denied access to or knowledge of the relevant investigation papers, without any
   proper justification.

259.    Article 104 of the Criminal Procedure Law provides as follows:

        “The public prosecution member must immediately interrogate the arrested person or,
        if this be impossible, he should be put in one of the specialized places of detention until
        his interrogation. The period of detention must not exceed twenty-four hours after
        which the administrator of this place has to send the detained person to the public
        prosecution which must instantly interrogate him, otherwise order his release.”

260.    In breach of Article 104 of the Criminal Procedure Law Mr Al Sadeq was detained for
   more than 24 hours in the GHQ without interrogation by the public prosecution; and he
   was then detained at Al Barirat outside the criminal justice system entirely.



                                                57
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 72 of 490




261.    Article 105 of the Criminal Procedure Law provides as follows:

        “With due observance of the provisions of the Federal Law No. (11) of 1973,
        Organizing the Relations between the Emirates Members of the Federation, if the
        accused is arrested outside the scope of jurisdiction of the court where the interrogation
        takes place, he shall immediately be sent to the public prosecution of the place of his
        arrest which shall verify all information concerning the identity of this person, then
        refer him to the public prosecution of the court where he is interrogated through the
        public authority which has to deliver him there as quickly as possible.
        In case the accused objects to his moving or if his condition does not allow his
        transport, the public prosecution member shall inform the investigator of this matter
        who shall forthwith order what should be followed.”
262.    In the premises pleaded at paragraphs 40 to 70 above, Article 105 of the Criminal
   Procedure Law was not observed in relation Mr Al Sadeq’s kidnap from Dubai and
   rendition to RAK, and Federal Law No. 11 was not complied with.
263.    Article 106 of the Criminal Procedure Law provides as follows:

        “With due observance of the provisions provided in the Law on Juvenile Delinquents
        and Homeless Persons, the public prosecution member may, after interrogating the
        accused, order his provisional detention if there is enough evidence and if the act
        constitutes a felony or a misdemeanour sanctioned by other than the fine penalty.”
264.    Mr Al Sadeq’s transfer to and detention in Al Barirat was not pursuant to Article 106
   because he was dealt without outside the criminal justice system, Al Barirat not being an
   official detention centre, but a camp controlled by the Ruler’s private militia.
265.    Article 107 of the Criminal Procedure Law provides as follows:

        “In addition to the information stated in clause 2 of Article (101), the order of detention
        must include an instruction to the person in charge of the administration of the place
        of detention to accept the accused and place him therein. The order should mention the
        law provision applicable to the case and shall be governed by the law provisions
        provide for by the last paragraph of Article (108).”
266.    Article 108 of the Criminal Procedure Law provides as follows:

        “When confining the accused in the place of detention, a copy of the order of detention
        must be delivered to the person in charge of the administration of the place after
        securing his signature on the original stating that he received the copy thereof.
        The administrator of the place of detention may not allow any member of the public
        authority to have any contact with the person under provisional detention inside the
        place except by a written authorization from the public prosecution and, if this be the
        case, he must write down in the book kept for the purpose, the name of the person giving
        the authorization, the time of the visit and the date and contents of the authorization.”
267.    As pleaded at paragraph 115, during Mr Al Sadeq’s detention in GHQ the lawyer
   engaged by Mrs Al Sadeq, Dr Al Shamsi, was told that he was being detained outside the
   criminal justice system, so it necessarily follows that Articles 107 and 108 of the Criminal



                                                58
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 73 of 490




   Procedure Law were not complied with in Mr Al Sadeq’s case while he was detained in
   GHQ.
268.    Further, given that Al Barirat was not an official detention centre but a camp for the
   Ruler’s private militia, it necessarily follows that Articles 107 and 108 of the Criminal
   Procedure Law were not complied with in Mr Al Sadeq’s case whilst he was detained in
   Al Barirat.

269.    Article 109 of the Criminal Procedure Law provides as follows:

        “Should the investigation procedures so necessitate, the public prosecution member
        shall issue an order forbidding any contact between the provisionally detained accused
        and the other detained and any visits by any person whatsoever, without prejudice to
        the right of the accused to permanently contact in private his attorney.”
270.    In any event, in breach of Article 109 of the Criminal Procedure Law Mr Al Sadeq was
   deprived of the right to permanent contact (or any adequate contact) with his attorney at
   any stage whilst detained in GHQ, Al Barirat or the Prison Villa.
Crimes committed under the UAE Penal Code

271.    Under Article 5(5) of the UAE Penal Code 1987 (as amended) (the “Penal Code”) a
   Public Servant is defined as including “Any person assigned to a certain task by a public
   authority, to the extent of the delegated task.”
272.    Mr Gerrard, Mr Hughes and Ms. Black, and each of them, were engaged by RAKIA
   and / or the government of RAK and / or the RAK public prosecution service and / or the
   Ruler and assigned to a certain task by a public authority for the purposes of the Penal
   Code. They therefore fall within the definition of Public Servants
273.    Further or in the alternative, the final paragraph of Article 5 of the Penal Code provides
   that:

        “Shall be deemed the same as a public servant in the present Law, any person who is
        not included within the categories set forth in preceding Clauses, and who is engaged
        in a work of public service as assigned to him by a public servant in charge under laws
        or regulations with respect to the assigned task.”
274.    Mr Gerrard, Mr Hughes and Ms. Black, and each of them, were engaged by RAKIA
   and / or the government of RAK and / or the RAK public prosecution service and / or the
   Ruler (each falling with the definition of Public Servant in Article 5), in a work of Public
   Service (being the carrying out of an investigation in relation to purported allegations of a
   criminal nature against Mr Al Sadeq, Dr Massaad, Mr Quzmar, Mr Mikadze, Mr Azima
   and other alleged co-conspirators), and are therefore to be deemed to be Public Servants



                                               59
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 74 of 490




   for the purposes of the Penal Code under the said final paragraph of Article 5 of the Penal
   Code.
275.    Article 240 of the Penal Code provides as follows:

        “Shall be sentenced to detention, every public servant or person in charge of a public
        service arresting a person, detaining or confining a person in cases other than those
        provided for by Law.”
276.    In the premises pleaded at paragraphs 40 to 214 above, Mr Gerrard, Ms. Black and Mr
   Hughes orchestrated and / or acquiesced in the unlawful detention and / or confinement of
   Mr Al Sadeq in GHQ and / or in Al Barirat. Accordingly, as Public Servants for the
   purposes of the Criminal Procedure Law, Mr Gerrard, Ms. Black and Mr Hughes
   committed a crime in relation to the treatment of Mr Al Sadeq pursuant to article 240 of
   the Penal Code.
277.    Article 241 of the Penal Code provides as follows:
278.    “Any public servant or person entrusted with a public service who searches a person,
   a house or establishment in other than the cases prescribed by Law or contrary to the rules
   indicated in such Law, with his knowledge of such fact, shall be subject to a jail sentence”.
279.    In the premises pleaded at paragraphs 82 to 88, 248 and 254 above, Ms. Black led the
   search of Mr Al Sadeq’s home and office, and that search was unlawful. Accordingly, as a
   Public Servant for the purposes of the Criminal Procedure Law, Ms. Black committed a
   crime in relation to the search of Mr Al Sadeq’s home and office pursuant to article 241 of
   the Penal Code.
280.    Article 242 of the Penal Code provides as follows:

        “Shall be sentenced to term imprisonment, every public servant using, in person or
        through others, torture, force or threat with the accused, a witness or an expert in order
        to have him confess a crime, make a statement or give information concerning it to
        withhold any relevant matter.”
281.    In the premises pleaded at paragraphs 40 to 214 above, Mr Gerrard, Ms. Black and Mr
   Hughes used in person, and or through others, and or acquiesced in and / or orchestrated
   the use of, torture and / or force and / or threats to Mr Al Sadeq in order to cause him to
   confess to crimes and / or to make statements and / or to give information in relation to
   crimes of which Mr Al Sadeq and / or Dr Massaad and / or Mr Quzmar and / or Mr Mikadze
   and / or Mr Azima and / or other alleged co-conspirators were accused. Accordingly, as
   Public Servants for the purposes of the Penal Code, Mr Gerrard, Ms. Black and Mr Hughes
   committed a crime in relation to the treatment of Mr Al Sadeq pursuant to article 242 of
   the Penal Code.


                                               60
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 75 of 490




282.    Article 245 of the Penal Code provides as follows:

        “Shall be sentenced to detention for a minimum term of one year and/or to a minimum
        fine of ten thousands dirham, every public servant, or person in charge of a public
        service, using force on a person, basing himself in the power granted to him by virtue
        of his office, dishonouring or causing him bodily pain.”
283.    In the premises pleaded at paragraphs 40 to 214 above, Mr Gerrard, Ms. Black, and Mr
   Hughes used, and or acquiesced in and / or orchestrated the use of, force on Mr Al Sadeq
   which dishonoured Mr Al Sadeq and / or caused him bodily pain. Accordingly, as Public
   Servants for the purposes of the Penal Code, Mr Gerrard, Ms. Black and Mr Hughes
   committed a crime in relation to the treatment of Mr Al Sadeq pursuant to article 245 of
   the Penal Code.
284.    Article 259 of the Penal Code provides as follows:

        “Without prejudice to the provision of Article 242 of the present Law, any person who
        uses torture, force or threat against another person, or who offers a gift or a benefit of
        any kind, or makes a promise of the same to induce another person to conceal a matter
        or to declare false statements or information or to hide away evidence from a judicial
        authority, shall be punished by jail sentence and a fine”.
285.    In the premises pleaded at paragraphs 40 to 214 above, Mr Gerrard, Ms. Black and Mr
   Hughes used, and or acquiesced in and / or orchestrated the use of, torture and / or force
   and / or threats to Mr Al Sadeq in order to cause him to give untrue statements or
   information before the RAK court in relation to crimes of which Mr Al Sadeq and / or Dr
   Massaad and / or Mr Quzmar and / or Mr Mikadze and / or Mr Azima and / or other alleged
   co-conspirators were accused. Accordingly, as Public Servants for the purposes of the Penal
   Code, Mr Gerrard, Ms. Black and Mr Hughes committed a crime in relation to the treatment
   of Mr Al Sadeq pursuant to article 259 of the Penal Code.
286.    Article 344 of the Penal Code provides as follows:

        “Shall be sentenced to imprisonment, whoever illegally kidnaps, arrests, detains or
        deprives from freedom, a person by any means whatsoever and whether by himself or
        through the intermediary of others. The penalty shall be life imprisonment in the
        following instances:
               1. If the act takes place by impersonating a public capacity, pretending the
               performance or assignment of a public service or to contact under a false
               representation.
               2. In case the act is performed by use of subterfuge or accompanied by use of
               force, threat of killing, inflicting severe body harm or by acts of physical or
               psychological torture.
               3. If the act is perpetrated by two or more armed persons.
               4. If the period of kidnapping, arresting, detaining or depriving from freedom
               exceeds one month.


                                               61
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 76 of 490




                 5. In case the victim is of female sex, a juvenile, an insane or imbecile person.
                 6. In case the purpose of the act is to draw profit, revenge, rape of the victim,
                 disgrace him, injure him or have him perpetrate a crime.
                 7. If the act is perpetrated against a public servant during, or because of, the
                 discharge of his duties.
        Should the act lead to the death of the victim, the sanction shall be the death penalty or
        life imprisonment. Shall be sanctioned to the same penalty prescribed for the principal
        perpetrator, any of the intermediaries in the perpetration of any of the crimes provided
        for in this Article (as well as whoever knowingly hides a kidnapped person.”
287.    In the premises pleaded at paragraphs 40 to 214 above Mr Gerrard and Mr Hughes and
   Ms Black orchestrated and / or acquiesced in the illegal kidnap and / or detention and / or
   deprivation from freedom of and / or hiding of Mr Al Sadeq and therefore committed a
   crime in relation to the treatment of Mr Al Sadeq pursuant to Article 344 of the Penal Code.
288.    Article 348 of the Penal Code provides as follows:

        “Shall be sentenced to detention and/or to a fine, whoever deliberately perpetrates an
        act that exposes the life, health, security or freedom of human beings to danger. Without
        prejudice to a prejudice any more severe penalty prescribed by law, the penalty shall
        be detention in case the act results in a prejudice of any kind.”
289.    In the premises pleaded at paragraphs 40 to 214 above Mr Gerrard, Ms .Black and Mr
   Hughes orchestrated and / or acquiesced in the perpetration of acts which exposed the life
   and / or health and / or security and / or freedom of Mr Al Sadeq to danger, and therefore
   committed a crime in relation to the treatment of Mr Al Sadeq pursuant to Article 344 of
   the Penal Code.
290.    Article 351 of the Penal Code provides as follows:

        “Shall be sentenced to imprisonment for term not exceeding seven years, whoever
        threats another person, in writing or verbally, to perpetrate a felony against his person
        or property or against the person or property of others, or by attributing or divulging
        dishonouring matters, where all these are accompanied by a demand, instructions to
        do or abstain from doing something or if so intended.”
291.    Article 352 of the Penal Code provides as follows:

        “Shall be sentenced to detention, whoever threatens another to perpetrate a felony on
        his person or property or on the person or property of others, by attributing or
        divulging dishonouring or disrespectful matters a instances other than those stated in
        the preceding article.”

292.    Article 353 of the Penal Code provides as follows:

        “Whoever threatens another by words, acts or signs, in writing or verbally or through
        another person and in instances other than those stated in the two preceding articles,
        shall be sentenced to detention for a term not exceeding one year or to a fine not in
        excess of ten thousands dirham.”


                                               62
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 77 of 490




293.    In the premises pleaded at paragraphs 40 to 214 above, Mr Gerrard and Mr Hughes, in
   the presence of and with the involvement and acquiescence of Ms. Black, made threats
   towards Mr Al Sadeq to perpetrate felonies against Mr Al Sadeq and / or Mrs Al Sadeq
   accompanied by demands and / or instructions to give information and / or evidence and /
   or false testimony, and Mr Gerrard, Mr Hughes and Ms. Black therefore committed a crime
   in relation to the treatment of Mr Al Sadeq pursuant to Articles 351 and / or 352 and / or
   353 of the Penal Code.

Loss and damage

294.    As a result of the aforementioned harms and / or breaches and / or torts by the
   Defendants and each of them Mr Al Sadeq has suffered loss and damage.

Physical and psychological harm

295.    Mr Al Sadeq has suffered severe psychological and physical harm, pain and suffering
   as a result of his incarceration and the circumstances thereof and seeks and is entitled to
   compensation in respect thereof.

Financial loss

296.    Mr Al Sadeq intends to provide fuller particulars of financial loss and expert evidence
   in respect of the quantum thereof in due course. However, his losses include (at least):
   296.1.        Loss of profits and / or value in relation to the Property Businesses which, but
        for Mr Al Sadeq’s abduction and incarceration since September 2014, would have
        generated aggregate profits of in excess of AED 25 million had he been able to
        continue to manage them. Furthermore, this profit would have been reinvested over
        time thus increasing the value of the Property Businesses and Mr Al Sadeq’s ongoing
        return therefrom.
   296.2.        Loss of profits and / or value in relation to the Investment Business which but
        for Mr Al Sadeq’s abduction and incarceration since September 2014 would have
        generated very significant profits had he been able to continue to manage and grow the
        business; and his interest therein would have been significantly valuable.
   296.3.        Loss of assets including the Villa.
297.    The net value of assets lost for which Mr Al Sadeq seeks compensation is in excess of
   AED 75 million.




                                                63
          Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 78 of 490




Moral damage

298.        Furthermore, Mr Al Sadeq has suffered moral damage as a result of the wrongs
        committed against him, including (inter alia) damage to his reputation (inter alia, by the
        fact of his detention and prosecution, and as a result of the publication of the False
        Confession Statements on the Anti-Massaad Website) for which he also seeks and is
        entitled to compensation.

Interest

299.        Mr Al Sadeq also seeks interest pursuant to section 35A of the Senior Courts Act 1981
        at such rate and for such period as the court shall see fit.



AND THE CLAIMANT CLAIMS:

   i.       Damages for breach of Article 282 of the UAE Civil Code;
  ii.       Damages for abuse of right under Article 106 of the UAE Civil Code;
 iii.       Such accounts or enquiries as the Court may see fit;
 iv.        Further or other relief;
  v.        Interest;
 vi.        Costs.

                                                                       EDWARD FITZGERALD QC

                                                                              JOHN BRISBY QC

                                                                            ALASTAIR TOMSON

                                                                           NICHOLAS WRIGHT

                                                                                  31 March 2020

STATEMENT OF TRUTH

The Claimant believes the facts stated in this Particulars of Claim are true. I am duly authorised
by the Claimant to sign this statement.

Full name:           Bambos Tsiattalou

Signed:              ……………………………….

                     Claimant’s legal representative

Dated:               31 March 2020


                                                    64
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 79 of 490




                     EXHIBIT B
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 80 of 490




  Neutral Citation Number: [2020] EWHC 1327 (Ch)
  IN THE HIGH COURT OF JUSTICE                                        Case No. HC-2016-002798
  BUSINESS AND PROPERTY COURTS
  OF ENGLAND AND WALES
  BUSINESS LIST (ChD)

                                                                                     Royal Courts of Justice
                                                            Rolls Building, Fetter Lane, London EC4A 1NL

                                                                                        Date: 22 May 2020
                                                 Before:

         ANDREW LENON Q.C. (sitting as a Deputy Judge of the Chancery Division)


                                              BETWEEN:-


                       RAS AL KHAIMAH INVESTMENT AUTHORITY
                                                                                               Claimant
                                                  - and -

                                           FARHAD AZIMA
                                                                                              Defendant




                                      APPROVED JUDGMENT


    Hugh Tomlinson Q.C. and Edward Craven (instructed by Stewarts Law LLP) for the
                                       Claimant
  Tim Lord Q.C. and Hugo Leith (instructed by Burlingtons LLP) for the Defendant

        Hearing dates: 22nd - 24th January, 27th - 31st January, 3rd - 5th February, 12th - 14th
                                         February 2020
                                                   -
                                            Date: 22 May 2020



I direct that pursuant to CPR PD 39A para 6.1 no official shorthand note shall be taken of this Judgment
and that copies of this version as handed down may be treated as authentic.

Covid-19 Protocol: This judgment was handed down by the judge remotely by circulation to the parties’
representatives by email and release to Bailii. The date and time for hand-down is deemed to be 14.00 am
on 22 May 2020.



                                                    1
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 81 of 490



                                                                Contents
Introduction ................................................................................................................................ 3
Factual background .................................................................................................................... 5
The witnesses ........................................................................................................................... 13
Documentary evidence............................................................................................................. 15
The HeavyLift Investment Misrepresentation Claim............................................................... 16
   (1)   Was the quantification in 2008 of HeavyLift’s contribution to the joint venture fair
   and honest?........................................................................................................................... 17
   (2)       What was the content of the representations to RAKIA in 2013 to 2015? ............... 24
   (3)       Which party made the representations?..................................................................... 32
   (4)       Was the HeavyLift Investment Representation false?............................................... 34
   (5)       Was Mr Azima aware that the HeavyLift Investment Representation was false? .... 35
   (6)       Did RAKIA rely on the HeavyLift Investment Representation? .............................. 36
   (7)       Loss ........................................................................................................................... 39
   Conclusion on the HeavyLift Misrepresentation Claim....................................................... 39
The Good Faith Misrepresentation Claim ................................................................................ 39
   (1)       Does Clause 3.2 of the Settlement Agreement constitute a representation? ............. 40
   (2)       Has RAKIA proved the alleged wrongful conduct of Mr Azima? ............................ 41
       (a)   Did Mr Azima falsely represent to RAKIA that he had introduced the prospective
       purchasers of the Hotel to RAKIA? ................................................................................. 42
       (b)       Was the Referral Agreement a sham? ................................................................... 47
       (c)       Was the payment of $500,000 made by Mr Azima to Dr Massaad a bribe? ......... 53
       (d)   Did Mr Azima wrongfully fail to disclose to RAKIA an intended interest in the
       Hotel? ............................................................................................................................... 58
       (e)    Did Mr Azima orchestrate a malicious campaign to damage the reputation,
       standing and internal stability of the Government of RAK?............................................ 61
       (f)       Did Mr Azima make representations relating to the Proposed ISR JV?................ 65
   (3)       Was the Good Faith Representation false?................................................................ 77
   (4)       Did RAKIA rely on the Good Faith Representation? ............................................... 79
   (5)       Loss .......................................................................................................................... 79
The Unlawful Means Conspiracy Claim .................................................................................. 80
Mr Azima’s Hacking Claim ..................................................................................................... 80
The Facts .................................................................................................................................. 86
   (1)       Mr Page and the Project Update ................................................................................ 86
   (2)       The April and July 2015 emails ................................................................................ 91
   (3)       The spear-phishing emails ......................................................................................... 94
   (4)       The View from the Window document ..................................................................... 96



                                                                    2
              Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 82 of 490



        (5)       The Settlement Agreement ...................................................................................... ..99
        (6)       The engagement of Digitalis ................................................................................... 101
        (7)       The July 2016 meeting ............................................................................................ 102
        (8)       The Massaad websites, the blogging websites and the BitTorrents ........................ 105
        (9)       RAKIA’s alleged discovery of the hacked material ................................................ 106
        (10)      RAKIA’s deployment of the hacked data ............................................................... 117
        (11)      The inability of RAKIA’s IT expert to download data ……………………….......120
        (12)      “Deliberately withheld documents”………………………………………….........120
        (13)      Mr Page’s “track record”......................................................................................... 121
        (14)      Allegations against Mr Gerrard ............................................................................... 122
        (15)      RAKIA’s conduct of other litigation ....................................................................... 122
        Conclusions on the hacking claim ..................................................................................... 124
     Overall conclusion ................................................................................................................. 127




Introduction

1.         The Claimant, the Ras Al Khaimah Investment Authority (“RAKIA”), is the
           investment authority of Ras Al Khaimah (“RAK”), one of the seven Emirates making
           up the United Arab Emirates (“the UAE”). The Defendant, Farhad Azima, is a US
           businessman based in Kansas City, Missouri who has been involved in the aviation
           industry for many years.

2.         RAKIA was represented at the trial by Hugh Tomlinson Q.C. and Edward Craven. Mr
           Azima was represented by Tim Lord Q.C. and Hugo Leith.

3.         Between 2007 and 2016, Mr Azima became involved in various actual and proposed
           commercial joint ventures with RAKIA and other RAK entities. They included a joint
           venture between his company HeavyLift International Airlines FZC (“HeavyLift”) and
           RAK Airways for the establishment of a pilot training academy in RAK, the intended
           sale of a luxury hotel in Georgia owned by one of RAKIA’s subsidiaries and a proposed
           joint venture involving the provision to RAK of aerial intelligence, surveillance and
           reconnaissance services.

4.         On 2 March 2016 Mr Azima and HeavyLift entered into a settlement agreement with
           RAKIA in respect of claims made by Mr Azima and HeavyLift against RAKIA in
           connection with the pilot training academy joint venture (“the Settlement Agreement”).
           Pursuant to the Settlement Agreement RAKIA paid Mr Azima the sum of $2.6 million.




                                                                      3
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 83 of 490



5.    RAKIA advances three claims against Mr Azima in these proceedings. The first is that
      Mr Azima fraudulently misrepresented the amount of HeavyLift’s investment in the
      training academy joint venture and that this misrepresentation induced RAKIA to enter
      into the Settlement Agreement and pay Mr Azima $2.6 million (“the HeavyLift
      Investment Misrepresentation Claim”). RAKIA is claiming part of this sum by way of
      damages under this head.

6.    RAKIA’s second claim is a further claim for fraudulent misrepresentation inducing the
      Settlement Agreement. It is based on a provision in the Settlement Agreement by which
      Mr Azima warranted and confirmed that he had at all times acted in good faith and with
      the utmost professional integrity towards RAKIA, RAK Airways and any other RAK
      entity and would continue to do so. RAKIA alleges that this provision (“the Good Faith
      Clause”) constituted a representation which Mr Azima knew was false because of his
      wrongful conduct in connection with various episodes occurring between 2011 and
      2015 (the “Good Faith Misrepresentation Claim”).

7.    RAKIA is claiming by way of damages for the Good Faith Misrepresentation Claim
      the whole of the sum of $2.6 million which it paid to Mr Azima under the Settlement
      Agreement.

8.    RAKIA’s third claim is for $1,562,500 by way of damages for an unlawful means
      conspiracy arising in connection with the intended sale of the luxury hotel in Georgia
      in 2011 - 2012.

9.    A fourth pleaded claim, for damages for breach of warranty based on the Good Faith
      Clause in the Settlement Agreement, was not pursued by RAKIA in its closing
      submissions, RAKIA recognising that, even if breach of warranty were proved, it
      would only have a claim for nominal damages.

10.   Mr Azima challenges RAKIA’s three remaining claims on two main grounds. First, he
      contends that the claims should be struck out or dismissed on the ground that, in
      bringing the claims, RAKIA is relying on confidential emails that RAKIA obtained
      through its unlawful hacking of his email accounts. Mr Azima has brought a
      counterclaim for damages resulting from what he alleges was RAKIA’s hacking of his
      emails. That counterclaim has been stayed pending the trial of RAKIA’s claims against
      Mr Azima.

11.   Second, Mr Azima denies the claims made against him on their merits. He denies
      making the alleged representations, denies fraud and denies any reliance by RAKIA
      on the representations. He contends that the litigation is politically motivated, the
      culmination of a targeted attack on him, pursued because of his refusal to take
      RAKIA’s side in a bitter fight with Dr Khater Massaad, a former senior government
      official who RAKIA alleges was guilty of large scale embezzlement.

12.   RAKIA does not dispute that, in bringing the claims, it is relying on hacked emails but
      it contends that it came across the hacked material innocently on publicly accessible
      websites where it had been put by anonymous hackers. It contends that, in any event,
      the hacking allegations provide no defence to RAKIA’s claims in this action and that,
      even if the Court found that the RAKIA was responsible for the hacking, the public
                                             4
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 84 of 490



      interest in the Court reaching the correct decision on the basis of all the available
      evidence should prevail.



Factual background

(1)   Dr Massaad

13.   Dr Massaad was from 2005 until 2012 RAKIA’s chief executive officer. Dr Massaad
      was one of the most senior public officials in RAK and was entrusted with the
      management and control of RAK’s national and international investments. As
      RAKIA’s chief executive officer Dr Massaad had effective control over all of
      RAKIA’s affairs, operations, assets and funds and he was directly involved in certain
      of the transactions which have given rise to RAKIA’s claims in these proceedings. Dr
      Massaad and Mr Azima were friends.

14.   RAKIA claims that in around late 2012 it discovered that Dr Massaad had perpetrated
      systematic and wide-ranging frauds against RAKIA and other RAK entities.
      Subsequent investigations undertaken by the Government of RAK are said to have
      established that between around 2005 and 2012 Dr Massaad and his associates engaged
      in an unlawful conspiracy to misappropriate monies and otherwise cause losses
      exceeding $2 billion. Dr Massaad fled the UAE in 2012 and was subsequently tried and
      convicted in absentia of an array of fraud, bribery and embezzlement offences.

15.   In 2015 and 2016, Mr Azima acted as Dr Massaad’s representative in without prejudice
      settlement discussions with RAKIA concerning the return of misappropriated assets.
      Those discussions ultimately came to nothing and no agreement was reached between
      RAKIA and Dr Massaad.


(2)   The Training Academy Joint Venture

16.   Mr Azima first met Dr Massaad in around 2006 or 2007 in order to discuss the
      expansion of RAK’s aviation activities. Mr Azima was introduced to RAK Airways.
      Dr Massaad and Mr Azima had a shared interested in aviation and they became friends.
      Mr Azima was also introduced to Sheikh Saud, the current ruler of RAK (“the Ruler”)
      who was at that time the Crown Prince. There is a peripheral issue as to the closeness
      of the relationship between the Ruler and Mr Azima. Mr Azima contends that they
      were friends, a contention denied by the Ruler. Mr Azima exhibits an email exchange
      of New Year good wishes. From time to time, Mr Azima gave assistance to the Ruler
      in the form of effecting introductions to various contacts of his. My impression is that
      their relationship was one of mutual convenience rather than friendship.

17.   Dr Massaad introduced Mr Azima to the management of RAK Airways, the national
      airline of RAK and discussions ensued about the possibility of establishing a training
      academy for pilots in RAK. These discussions led in 2007 to the establishment of a
      joint venture between HeavyLift, an aviation company established and owned by Mr
      Azima, and RAK Airways for the creation and operation of a pilot training academy
      at RAK International Airport (the “Training Academy JV”).
                                            5
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 85 of 490




18.   The parties agreed, amongst other things, that HeavyLift would provide and maintain a
      working DC-8 flight simulator and that RAK Airways would construct an appropriate
      facility at RAK International Airport to house the simulator. A RAK Free Zone
      company, RAK-HeavyLift Training Academy FZ-LLC, was incorporated on 11 April
      2007 for the purpose of implementing and running the Training Academy JV. The
      directors of the company were Dr Massaad and Mr Azima.

19.   The Training Academy JV was not a success. Although the simulator was eventually
      certified by several civil aviation authorities and was therefore able to provide some
      commercial training services, the partners to the joint venture were in conflict on
      various issues from an early stage.

20.   Mr Azima’s evidence was that RAK Airways failed to arrange to provide an adequate
      electrical power supply or air-conditioning (which was necessary for the operation of
      the simulator), a suitable building with the structural capacity and height needed to
      accommodate the additional simulators that had been contemplated and that it had
      made an unwarranted demand for rent which HeavyLift had no option but to pay. The
      Training Academy JV ceased operations in 2010.

21.   The failure of the Training Academy JV later gave rise to the claim for compensation
      which was the subject of the Settlement Agreement. Mr Azima’s evidence was that the
      Training Academy JV’s failure was attributable to RAK Airways. This was not
      admitted by RAKIA.



(3)   The Hotel

22.   A Georgian subsidiary of RAKIA, Ras Al Khaimah Investment Authority Georgia
      LLC (“RAKIA Georgia”), owned a luxury hotel, the Sheraton Metechi Palace Hotel
      in Tbilisi, Georgia (the “Hotel”). In 2011, RAKIA decided to sell the Hotel. The
      intended sale transaction is one of the episodes relied on by RAKIA in support of its
      claim that Mr Azima was guilty of wrongful conduct contrary to the Good Faith Clause
      in the Settlement Agreement.

23.   Mr Azima received two payments of $400,000 and $1,162,500 on 25 October 2011 and
      18 January 2012 respectively and, on the day that he received the latter of those
      payments, Mr Azima made a payment of $500,000 to Dr Massaad. Mr Azima’s case is
      that he was entitled to both payments under a referral agreement with RAKIA (“the
      Referral Agreement”) as commission for introducing to RAKIA three Iranians who
      were potential buyers of the Hotel (“the Potential Buyers”) and that the payment to Dr
      Massaad was in return for a share in an aircraft owned by Dr Massaad. This version of
      events is disputed by RAKIA which contends that the Referral Agreement is a sham,
      that Mr Azima did not introduce the Potential Buyers, that the two payments which he
      received were misappropriations and that his payment to Dr Massaad was a bribe.

24.   There is a further dispute concerning an agreement between the Potential Buyers and

                                            6
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 86 of 490



      Mr Azima under which he was to receive a 10% interest in the Hotel in exchange for a
      nominal payment of $10 “and other good and valuable consideration”. Mr Azima
      claims that RAKIA and the Ruler were aware of and approved this arrangement. This is
      disputed by the Ruler and RAKIA.

25.   Following the signing of the Memorandum of Understanding between RAKIA Georgia
      and Eurasia Hotel Holdings Limited (a company beneficially owned by the Potential
      Buyers), the sale of the Hotel proceeded to a different company owned by them but
      was never completed. Mr Azima ceased to be involved in the sale transaction. The
      timing of, and reasons for, Mr Azima’s withdrawal are disputed.


(4)   HeavyLift’s compensation claim

26.   HeavyLift’s claim for compensation from RAKIA arising out of the Training Academy
      JV was first made on 2 September 2013 when Ray Adams acting on behalf of Mr Azima
      sent a letter to the then Chief Executive Officer of RAKIA, Jim Stewart, concerning
      “unresolved” matters regarding the Training Academy JV.

27.   A few months before the claims were first made, Mr Azima and Mr Adams arranged
      for the drafting of what purported to be a copy of a Joint Venture Agreement dated 12
      April 2007 (the “Joint Venture Agreement”) including RAKIA as a guarantor of RAK
      Airways’ obligations. The circumstances in which the Joint Venture Agreement was
      produced is considered further at paragraphs 123 – 128 below.

28.   HeavyLift’s claim for compensation was not dealt with in 2013 and Mr Azima did not
      press the matter for the next 22 months. The claim was resurrected in July 2015.
      Between July 2015 and March 2016 there were correspondence and discussions
      regarding potential claims that HeavyLift had against RAKIA arising from the
      Training Academy JV. During the course of those discussions, it was represented that
      HeavyLift had invested $2.6m in the assets of the Training Academy JV including
      expenditure of $1,726,000 on the simulator. This representation is alleged to have been
      made fraudulently and has given rise to the HeavyLift Investment Misrepresentation
      Claim. The alleged misrepresentation is also relied on by RAKIA as wrongful conduct
      on the part of Mr Azima contrary to the Good Faith Clause in the Settlement
      Agreement.


(5)   The planned media and PR campaign

29.   In late 2014 and 2015 plans were made by consultants acting for Dr Massaad to
      organise a media and public relations campaign which was intended to damage the
      reputation of RAKIA, RAK and other RAK entities. RAKIA contends that Mr Azima
      played a leading role in the planned campaign and that the campaign was malicious
      and intended to spread false stories about human rights violations in RAK. This episode
      is relied on by RAKIA as giving rise to further wrongful conduct on the part of Mr
      Azima, contrary to the Good Faith Clause; RAKIA’s allegations are disputed by Mr
      Azima.

                                             7
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 87 of 490




(6)   The Project Update and its aftermath
30.   By late 2014 investigations were under way within RAK into the actions of Dr
      Massaad and his associates.

31.   In January 2015 Stuart Page, a private investigator, was engaged by the Ruler to
      investigate what the Ruler feared was a plot between a member of his family and Dr
      Massaad aimed at destabilising his rulership.

32.   In March 2015 Mr Page provided the Ruler with a report entitled RAK Project Update
      (“the Project Update”) which was mainly concerned with Dr Massaad’s activities but
      which also described how Mr Azima was managing a team of advisers in the US, hired
      by Dr Massaad, who were planning to spread allegations about human rights issues in
      RAK; their campaign had not yet been made public. Mr Page’s agents who compiled
      the report said that they would be able to gather intelligence on the campaign team in
      order to monitor their progress and “attempt to contain or ruin their plans”.

33.   In around April 2015, the Ruler told Mr Buchanan that he wanted Mr Buchanan and
      other assistants to “target” Mr Azima. The Ruler directed his associates to bring
      charges against Mr Azima. The Ruler's associates discussed meeting to "coordinate
      our attack" on Mr Azima and Dr Massaad but persuaded the Ruler not to pursue this
      plan at that time.

34.   In or around July 2015, the Ruler instructed another of his assistants, Naser Al Bustami,
      to "go after" Mr Azima. Mr Azima’s case is that, just as Henry II’s question “Will no
      one rid me of this turbulent priest?” led to the murder of Thomas Becket, so the Ruler’s
      directions to “go after” Mr Azima led in due course to the hacking of Mr Azima’s
      emails, whether or not this was the Ruler’s express instruction.


(7)   The hacking of Mr Azima’s emails
35.   A ‘phishing’ email is an email that seeks to trick the recipient into clicking on a
      hyperlink taking the user to a webpage that the criminal controls, or into downloading
      malicious software. A ‘spear-phishing’ email is a more targeted and sophisticated form
      of a ‘phishing’ email which indicates that the sender has purposely targeted the
      deception at that individual (as shown by the fact that the email has been constructed to
      include material pertinent to the recipient, or otherwise to be of more interest to them).
      The fact that the spear-phishing email contains material of particular interest to the
      targeted recipient makes it more likely to be effective in that the recipient is more likely
      to open the deceptive email and any further links it may contain.

36.   It is common ground that in October 2015 Mr Azima received a number of spear-
      phishing emails. Mr Azima’s case is that these spear-phishing emails led at the time to
      the hacking of his confidential email accounts, that the hacking was organised by agents
      acting on behalf of RAKIA and that consequently by late 2015 RAKIA had accessed
      his confidential emails and the evidence which it now relies on in support of its claims.
      RAKIA denies that it had anything to do with the spear-phishing emails and does not
      admit that the spear-phishing emails led to the hacking of Mr Azima’s email accounts.
                                               8
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 88 of 490




37.   On 29 December 2015 a document called the “View from the Window” was drawn up
      by Andrew Frank, an employee of Karv Communications, a PR firm engaged by RAK.
      The document referred to Mr Azima as “having orchestrated, if not fully participated
      in numerous fraudulent activities” and to “companies being set up with Iranian
      nationals”. Mr Azima contends that this document shows that RAKIA had by this stage
      obtained access to Mr Azima’s confidential emails and data. This is disputed by
      RAKIA.


(8)   The Settlement Agreement

38.   On 2 March 2016 RAKIA, HeavyLift and Mr Azima entered into the Settlement
      Agreement. The Recitals to the Settlement Agreement read as follows:

            “(A) By an agreement dated 12 April 2007, HeavyLift and RAK
            Airways PJSC (“RAK Airways”) entered into a joint venture (the
            “Joint Venture Agreement”) to establish an Aircraft Simulator and
            Training Facility at Ras Al Khaimah International Airport, located in
            Ras Al Khaimah, UAE (“RAK”);
            (B) RAKIA guaranteed the performance of RAK Airways under the
            Joint Venture Agreement;
            (C) HeavyLift, acting through Mr Azima, has asserted that RAK
            Airways owes HeavyLift for investments HeavyLift made in the
            joint venture pursuant to the Joint Venture Agreement;
            (D) RAKIA does not agree that there is any legal basis for any such
            claim;
            (E) Mr. Azima has recently provided negotiation assistance to
            RAKIA on an informal basis which RAKIA recognises and
            appreciates;
            (F) Each Party has the greatest of respect for the other Parties, and
            wishes to resolve all outstanding issues relating to the Joint Venture
            Agreement.”

39.   Clause 1.1 required RAKIA to pay the sum of $2.6 million in settlement of any claims
      that Mr Azima or HeavyLift might have had against RAKIA or another RAK entity:

            “RAKIA will pay HeavyLift the sum of $2,600,000 to resolve all
            claims which Mr Azima or HeavyLift may have against it or any
            other RAK Entity as further detailed in paragraph 3.1.”

40.   RAKIA’s case is that it was deceived into entering the Settlement Agreement by
      fraudulent misrepresentations made by and on behalf of Mr Azima regarding the
      amount of HeavyLift’s investment, that the settlement sum of $2.6m was intended to
      reflect the amount spent by HeavyLift in making its contribution to the Training
      Academy JV and that the true amount of HeavyLift’s investment was significantly
      smaller than this.

41.   In exchange for the payment of $2.6m, Mr Azima and HeavyLift agreed to relinquish
                                           9
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 89 of 490



      any claims they had against RAKIA or any other RAK entity. Clause 3.1 of the
      Settlement Agreement stated as follows:

             “This Settlement Agreement is in full and final settlement of all
            claims, in any jurisdiction, whether or not presently known to them
            or to the law that Mr Azima or HeavyLift or any of its owners has
            had, shall or may have against RAKIA, RAK Airways or any other
            RAK Entity.”

42.   Clause 3.2 of the Settlement Agreement, the Good Faith Clause, provided as follows:

            “Mr Azima and HeavyLift each expressly and separately warrants
            and confirms to RAKIA that he/it (respectively) has at all times acted
            in good faith and with the utmost professional integrity and will
            continue in the future to act in good faith and with the utmost
            professional integrity towards RAKIA, RAK Airways and any other
            RAK Entity.

            The payment made to HeavyLift pursuant to this Settlement
            Agreement is made in reliance on this express warranty and
            confirmation.

            For the purposes of this Sub-clause, “acted in good faith” and “act in
            good faith” each means (1) participating in conduct which meets the
            standard expected of reasonable business persons in the context and
            includes acting in ways which were or are, or are likely to be, non-
            detrimental to the interests of RAKIA or any other RAK Entity, and
            (2) not encouraging others to participate in the conduct which fails
            to meet the standard expected of reasonable business persons in the
            context or acting in ways which were or are likely to be detrimental
            to the interests of RAKIA or any other RAK Entity and (3) not
            participating in any illegal activity.

            In this Agreement “RAK Entity” shall mean any entity in which
            RAKIA or the Government of RAK has a shareholding interest
            (irrespective of where that entity may be incorporated).”


43.   Clause 4 provided that the Settlement Agreement did not constitute an admission of
      liability or wrongdoing by either party. Clause 7 was a governing law and jurisdiction
      clause:

            “This Settlement Agreement and any dispute or claim arising out of,
            or in connection with, it or its subject matter or formation (including,
            without limitation, any contractual or non-contractual disputes,
            claims or obligations) is governed by and shall be construed in
            accordance with English law and the Parties submit to the exclusive
            jurisdiction of the courts of England and Wales.”

                                             10
        Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 90 of 490



44.    Mr Azima’s case is that the Settlement Agreement was a device cynically entered into
       by RAKIA which insisted on the inclusion of the Good Faith Clause and an English
       jurisdiction clause, while at the same time harbouring a conviction, informed by
       surveillance and other covert sources, that he was not acting in good faith. He states
       that in doing so, RAKIA sought to use Mr Azima in its dispute with Dr Massaad: it
       believed the Settlement Agreement gave it leverage over Mr Azima, insurance to
       recover the funds paid (which were modest compared to the $2 billion it was seeking
       to recover from Dr Massaad), and possibly the means of turning Mr Azima against Dr
       Massaad.

45.    Pursuant to the terms of the Settlement Agreement, on 7 April 2016, RAKIA paid the
       settlement sum of $2.6m to Mr Azima.


(9)    The proposed ISR Joint Venture
46.    Alongside the negotiations concerning the Settlement Agreement, in late 2015 and
       early 2016 RAKIA was also engaged in discussions with Mr Azima and other
       individuals with whom he was collaborating regarding a proposed joint venture for the
       provision of aerial intelligence, surveillance and reconnaissance services (“ISR
       services”) (“the Proposed ISR JV”). RAKIA relies on alleged wrongful conduct in
       connection with the Proposed ISR JV in support of its Good Faith Misrepresentation
       Claim.

47.    The proposed partners for the Proposed ISR JV were RAKIA and Global Defence
       Services Corporation (“GDS”), a company of which Mr Azima was a director and
       shareholder. RAKIA alleges that Mr Azima made misrepresentations to RAKIA in the
       course of the negotiations and failed to correct other false representations made by the
       individuals with whom he was collaborating. This is disputed by Mr Azima.

48.    The negotiations concerning the Proposed ISR JV ultimately came to an end around
       June 2016 and it did not proceed.


(10)   The July 2016 meeting

49.    Between the autumn of 2015 and July 2016 Mr Azima represented Dr Massaad in
       negotiations with RAKIA concerning RAKIA’s entitlement to redress. During the
       course of those negotiations, Mr Azima attended meetings (which took place on a
       without prejudice basis) with Mr Buchanan and (in some instances) RAKIA’s legal
       representatives at Dechert LLP (including Mr Neil Gerrard) on various dates in 2015
       and 2016.

50.    On 16 July 2016, a without prejudice meeting took place between Mr Buchanan, Mr
       Gerrard and Mr Azima. This meeting took an acrimonious turn. There is an issue as to
       precisely what was said. According to Mr Azima, Mr Gerrard threatened him that if
       Dr Massaad could not be made to agree to a settlement, then RAKIA would pursue Dr
       Massaad, and Mr Azima would be rendered “collateral damage”. This is disputed by
       RAKIA.

                                              11
        Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 91 of 490




(11)   The downloading of the hacked material

51.    The dispute with Dr Massaad was not resolved. RAKIA admits to creating websites
       attacking Dr Massaad a few days after the July 2016 meeting and shortly after those
       sites were created, in early August 2016, blogging websites began appearing
       denigrating Mr Azima as a “fraud” and a “scammer” and linking to websites containing
       Mr Azima’s confidential emails which appeared at around the same time.

52.    There is an issue as to how these blogging web sites came to the attention of RAKIA.
       RAKIA’s case is that they were discovered by a journalist, Majdi Halabi, who drew
       them to the attention of Mr Page, by whom Mr Halabi had been allegedly asked to look
       out for references to Mr Azima on the internet. Mr Page is alleged to have
       communicated the information to Mr Gerrard and Mr Buchanan. Mr Azima contends
       that this version of events is fictitious, that Mr Halabi played no part in the discovery of
       the blogging web sites and that RAKIA’s account of the discovery of the blogging
       websites is designed to conceal RAKIA’s role in the hacking.

53.    RAKIA subsequently instructed an independent third party, Northern Technology Inc.
       (“NTi”) to download the material from these links and others which were subsequently
       discovered and which RAKIA contends had been posted by unknown hackers. The
       material was downloaded by NTi in August and September 2016.

54.    RAKIA’s case is that the subsequent analysis of the internet data established that,
       contrary to the Good Faith Clause, Mr Azima had in fact committed multiple acts of
       serious wrongdoing towards RAKIA and other RAK entities and that, as a result of
       that discovery, the present action was commenced on 30 September 2016.

55.    On Mr Azima’s case, RAKIA already had access to the hacked data by late 2015 so that
       the downloading process in August/September 2016 was a charade.

56.    On the same day as these proceedings were commenced (30 September 2016) Mr
       Azima brought proceedings against RAKIA in the US District Court for the District of
       Columbia alleging that RAKIA had hacked his computers. RAKIA challenged the
       proceedings on jurisdictional grounds. Its challenge failed in the US District Court but
       on 18 June 2019 the US Court of Appeals allowed RAKIA’s appeal and dismissed the
       US proceedings.

57.    Mr Azima amended his defence in these proceedings on 18 July 2018 to allege that
       RAKIA was responsible for hacking his computers and emails and publishing their
       contents on the Internet and on 8 August 2019 was given permission to add a
       Counterclaim for damages and other relief arising out of the alleged hacking which
       was stayed pending final judgment on RAKIA’s claim.




                                                12
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 92 of 490




The witnesses

58.   RAKIA served witness statements from twelve witnesses, nine of whom gave oral
      evidence. The evidence of two of the witnesses, Richard Garcia and Jessica Gray, who
      were involved in the downloading of data from the BitTorrent sites, was
      uncontroversial and admitted by Mr Azima without cross-examination.

59.   The Ruler of RAK, Sheikh Saud bin Saqr Al Qasimi, provided a witness statement
      responding to Mr Azima’s first witness statement but did not attend the hearing.
      RAKIA submitted that for the Ruler to attend the hearing or appear by video link would
      be incompatible with this constitutional role and status as sovereign ruler. It is
      regrettable that the Ruler chose not to attend the hearing or give evidence by video link
      as there were a number of issues on which he could have given relevant evidence. As the
      Ruler’s witness statement was not tested by cross-examination, I do not propose to
      attach significant weight to it.

60.   Jamie Buchanan was RAKIA’s main witness. Between September 2014 and December
      2019 when he took retirement, Mr Buchanan was the chief executive of Ras Al
      Khaimah Development LLC (“RAK Dev”) which holds the assets and liabilities that
      were previously owned by RAKIA.

61.   Counsel for Mr Azima submitted that Mr Buchanan gave dishonest evidence on a
      number of issues relating to Mr Azima’s hacking clam. In relation to one matter,
      namely Mr Buchanan’s claim to have been mistaken, until shortly before the trial, as
      to the authorship of the Project Update, which I address at paragraph 266 below, I
      consider that Mr Buchanan’s evidence was disingenuous. I was not persuaded that Mr
      Buchanan’s evidence was dishonest in other respects. He struck me as a generally
      reliable witness who gave his evidence in a measured way and was prepared to concede
      a number of points adverse to RAKIA’s case that were put to him in cross examination.

62.   Neil Gerrard is a former policeman and a partner in the firm of Dechert LLP which
      was instructed to assist with the investigation into Dr Massaad’s alleged fraudulent
      activities which it has continued to work on to the present time. His witness statement
      dealt with his engagement by RAK, the meeting he had with Mr Azima in July 2016
      and the events in August 2016 surrounding the downloading of the hacked material.
      He was cross-examined about his involvement with the questioning of detainees within
      RAK, in particular Karam Al Sadeq and Shahab Izadpanah. Allegations that Mr
      Gerrard had attempted, on behalf of RAK, to extort money from Mr Izadpanah and
      had offered Mr Izadpanah and Mr Al Sadeq to drop all charges against them if they
      confessed to charges implicating Dr Massaad were put to Mr Gerrard who denied them
      in forthright terms. On the basis of the material before me, I am not in a position to make
      any findings in relation to those allegations or other allegations of misconduct
      extraneous to the events in issue in these proceedings that were put to Mr Gerrard.

63.   Counsel for Mr Azima submitted that Mr Gerrard gave dishonest evidence on key
      issues. He was also criticised for not referring to Mr Page and the Project Update in
      his witness statement. In my view, Mr Gerrard’s witness statement should have dealt
                                               13
        Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 93 of 490



       with the Project Update which was a clearly relevant document and one which, as he
       accepted in cross-examination, was of concern to him when it was produced because it
       referred to the threat of a press campaign to smear RAK and its Ruler with human
       rights allegations. I do not, however, regard the omission to deal with the Project
       Update, or the other criticisms made of his evidence, as leading to the conclusion that I
       should treat Mr Gerrard as dishonest.

64.    Stuart Page, also a former policeman and now the Chairman and majority shareholder
       of a business providing security and surveillance services, dealt in his witness
       statement with his engagement in RAK to assist with the investigations into Dr
       Massaad and the discovery of the hacked material. Counsel for Mr Azima submitted
       that Mr Page was a dishonest witness who lied about a number of matters. I consider
       that Mr Page was an unsatisfactory and unreliable witness. As set out in greater detail
       in the context of the hacking claim, his witness statement was misleading in relation to
       two significant matters. First, his witness statement implied that he did not produce
       written reports for the Ruler on his investigations whereas in fact he did so on a regular
       basis. Second, his witness statement said that he first came across the name of Mr
       Azima in early 2016 whereas in it was in fact a year earlier. His evidence in connection
       with the discovery of the hacked material was both internally inconsistent and at odds
       with the contemporary documents. I have concluded that it would be unsafe to rely on
       any evidence from Mr Page that was not corroborated by some other source.

 65.    Amir Ali Handjani is on the board of RAK Petroleum and was involved in discussions
        with Mr Buchanan and Mr Bustami regarding both the money that Mr Azima said
        was owed to him and matters involving Dr Massaad. Mr Azima criticised him as an
        evasive witness giving further dishonest evidence. Mr Handjani was criticised for his
        contention that the Ruler’s instruction to “go after” Mr Azima was in part prompted
        by a demand for payment of $8 million by Mr Azima. I do not regard the evidence on
        this point to be so clear cut as to justify the inference that he gave deliberately false
        evidence on it.

66.    Naser Al Bustami sits on the boards of a number of companies owned by the
       government of RAK and is one of the Ruler’s advisers. He was criticised for an email
       proposing that the Government of Georgia be enlisted to support RAKIA’s claims
       against Dr Massaad. It is not clear from the email what assistance Mr Bustami had in
       mind and his oral evidence was that the assistance sought would be subject to Dr
       Massaad being convicted in a fair trial in a court of law. Even accepting that the email
       was improper, I do not consider that it supports the inference that Mr Bustami was a
       dishonest witness.

67.    Majdi Halabi gave evidence in relation to the discovery of the hacked material. As set
       out later in this judgment, I came to the conclusion that his evidence was inherently
       implausible and not credible.

68.    Stuart Leach ran the specialist litigation division at the public relations agency Bell
       Pottinger at the relevant time. Dave King is the Chief Executive of Digitalis, an online
       reputation and digital risk management firm, who were engaged by Bell Pottinger. I
       consider that they were both reliable witnesses who were seeking to assist the court.

                                               14
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 94 of 490



69.   Nicholas del Rosso gave evidence as to his involvement in retaining NTi to download
      the Hacked Material from the BitTorrent sites. His evidence was uncontroversial.

70.   For Mr Azima, there were three witnesses. First there was Mr Azima himself. Second
      there was Mr Adams, a close friend and confidant of Mr Azima who deals with the
      accounts and paperwork for Mr Azima’s business, who provided a short witness
      statement expressing agreement with Mr Azima’s first witness statement. Finally there
      was Professor Donald Fowler, a friend of Mr Azima, who did not appear at the trial
      but provided an unchallenged witness statement describing an assignment that he had
      carried out for the Ruler at Mr Azima’s request.

71.   Mr Azima is a businessman with more than forty years’ experience in all aspects of
      aviation, the airline industry and logistics. He has served as chairman of various
      airlines in different parts of the world. I am told that he has never before faced an
      allegation of fraud. RAKIA submitted that Mr Azima and Mr Adams were dishonest
      witnesses. After hearing evidence from Mr Azima and Mr Adams, I reached the
      conclusion that their evidence in opposition to RAKIA’s claims was frequently
      inconsistent with the contemporaneous documents and inherently implausible. One
      example was their evidence concerning the retrospective drafting of the Joint Venture
      Agreement, which I deal with at paragraphs 123 to 128 below. I consider that Mr
      Azima and Mr Adams, in giving evidence, were more concerned to support Mr
      Azima’s case than to assist the court with an honest recollection of the true facts.

72.   The two expert witnesses, in the field of Computer Forensics and Investigations, were
      Christopher Tarbell (for Mr Azima) who is Director of Cyber Security and
      Investigations in the New York office of BRG, a global consulting firm, and Winston
      Krone (for RAKIA), who is Global Managing director in the Amsterdam office of
      Kivu Consulting Inc, a global technology firm. The experts each produced an expert
      report and together a joint report. The parties agreed that the experts, between whom
      there was a large measure of agreement, would not be called to give oral evidence.


Documentary evidence

73.   Mr Azima made wide ranging criticisms of RAKIA’s documentary evidence and
      invited me to draw inferences against RAKIA on the ground that it had destroyed
      relevant documents.

74.   Mr Buchanan’s disclosure statement referred to an incident at the Covent Garden
      Apple store on 16 October 2016 when a substantial number of emails had been
      inadvertently deleted from his iPhone by an Apple employee. In witness statements
      filed for the purposes of an interim application before HHJ McCahill QC, it was
      explained that Mr Buchanan had attended the Apple store because of a problem in
      sending emails from his phone. On 22 October 2016, six days later, Mr Buchanan was
      informed of the need to preserve documents, whereupon he informed Dechert of the
      possible deletion of emails. Steps were then taken to address the situation by restoring
      the deleted emails but these were only partially successful.

75.   It was submitted for Mr Azima that it was “very likely” that Mr Buchanan deliberately
                                             15
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 95 of 490



      destroyed emails. It was said that Mr Buchanan’s account of the loss of his emails was
      inherently implausible, given that an employee would not have worked on his iPhone
      without first ensuring that there was a back-up of data. My attention was also drawn to
      the absence of corroborative evidence from the witness who Mr Buchanan said for the
      first time in cross-examination was with him at the time of the incident. Furthermore,
      according to Mr Buchanan’s evidence, there were no deletions as a result of the incident
      on 16 October 2016 from his inbox or its sub folders. It was said that this could not be
      reconciled with the number of emails (more than 20%) that had disappeared from his
      inbox. Practically all of Mr Buchanan’s “sent” items are unavailable.

76.   Mr Buchanan was cross-examined about the emails missing from his inbox as well as
      about correspondence with his solicitors in August 2017 when he was asked about his
      emails and failed to mention the Apple shop episode. Mr Buchanan was adamant that
      he had not used the Apple shop episode as cover for prior deletions of potentially
      damaging material. I accept Mr Buchanan’s evidence on this point and conclude that
      he had not deliberately destroyed any emails.

77.   It was submitted on behalf of Mr Azima that there were other “huge gaps” in the
      documentary evidence. I have addressed certain specific criticisms of RAKIA’s
      documentation later in this Judgment. I was not persuaded that RAKIA had adopted a
      policy of deliberately destroying documents or withholding documents that should
      have been disclosed.

The HeavyLift Investment Misrepresentation Claim

78.   RAKIA’s case, shortly stated, is as follows.

      78.1   In order to induce RAKIA to pay him compensation, Mr Azima repeatedly
             represented that HeavyLift had spent a total of $2,685,000 in making its
             contribution to the Training Academy JV, including expenditure of
             approximately $1,726,000 in respect of the flight simulator (“the HeavyLift
             Investment Representation”).

      78.2   This was untrue. HeavyLift’s actual expenditure on the Training Academy JV
             was very much less – between $850,000 and $1.2 million.

      78.3   Mr Azima knew that the HeavyLift Investment Representation was untrue and
             that the amount invested by HeavyLift was substantially lower than the sum
             represented.

      78.4   RAKIA suffered loss as a result of entering into the Settlement Agreement.

79.   Mr Azima’s response to this claim was, in summary, as follows.

      79.1   In 2008 HeavyLift quantified the contribution it had made to the joint venture
             on a fair and honest basis that was well understood both by its joint venture
             partner and its auditors. The same figures were presented in 2013. This is
             incompatible with RAKIA’s fraud case.

                                             16
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 96 of 490



      79.2   Read in context, the representations in 2013 and 2015 complained of by RAKIA
             do not have the meaning attributed to them. The communications identified the
             estimated value of the land and building at the airport which RAK Airways was
             obliged to contribute to the joint venture (title to which it failed to transfer) and
             the value of the investments contributed by HeavyLift to the joint venture,
             which included the value of the flight simulator, once installed and in operation,
             as well as other assets on which HeavyLift incurred costs.

      79.3   The representations were made by HeavyLift, not by Mr Azima personally.

      79.4   RAKIA has failed to prove that the representations were false, i.e. that the out
             of pocket costs actually incurred by HeavyLift on the simulator and training
             aids were less than represented.

      79.5   There was no fraudulent intent.

      79.6   There was no reliance by RAKIA.

      79.7   RAKIA is only entitled to damages representing the difference between the
             costs actually incurred by HeavyLift and the level of costs that the Court finds
             were represented as having been incurred.

80.   RAKIA’s claim therefore gives rise to the following main issues:

      80.1   Was the quantification in 2008 of HeavyLift’s contribution to the joint venture
             fair and honest?

      80.2   What was the content of the representations to RAKIA in 2013 to 2015?

      80.3   Which party made the representations?

      80.4   Was the HeavyLift Investment Representation false?

      80.5   Was Mr Azima aware that the HeavyLift Investment Representation was false?

      80.6   Did RAKIA rely on the HeavyLift Investment Representation?

      80.7   What loss has been suffered?

(1)   Was the quantification in 2008 of HeavyLift’s contribution to the joint venture
      fair and honest?

The HeavyLift management accounts

81.   From early 2008, HeavyLift had sought to prepare a set of joint financial accounts with
      RAK Airways, for submission to HeavyLift’s auditors, PriceWaterhouseCoopers
      (‘PwC’), and informed RAK Airways of this. In February 2008 it submitted to RAK
      Airways a proposed balance sheet contained in preliminary management accounts,

                                               17
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 97 of 490



      showing HeavyLift’s contribution.

82.   The balance sheet showed total assets contributed by HeavyLift of $2,281,883
      including an amount of $1,725,959 in respect of “Simulator (includes delivery,
      installation & certification)” and an entry for $450,000 in respect of “Training Aids”.

83.   At around the same time, a more detailed spreadsheet was prepared by Mr Adams.
      That spreadsheet (which was not sent to RAKIA or RAK Airways) contained a tab
      (entitled “Simulator”) in respect of the costs associated with the acquisition, storage,
      installation and certification of the simulator. This showed how the entry of $1,725,959
      in the preliminary balance sheet had been calculated. According to the spreadsheet:

      83.1    HeavyLift had spent a total of $725,959 in respect of “Simulator Freight &
              Storage Charges” and “Simulator Installation Cost” (which included “Outside
              Contractors”, “Salaries & Benefits”, “Travel & Accommodation Charges”,
              “Legal & Administration Charges”, “License & Permits”, “Parts & Supplies”
              and “Supervision”). This total included $186,445 in respect of “Administration
              Charges HL”.

      83.2    The “Simulator Cost” was recorded as $1 million. This comprised the actual
              purchase price of $167,500 paid by HeavyLift to MK Airlines plus a further
              unspecified “Investment” by HeavyLift of $832,500. No further details
              regarding the nature of that “Investment” were recorded, although it is clear
              from the spreadsheet that it did not relate to the costs of storing, installing and
              certifying the simulator (which costs were in the $725,959 described above).

84.   Mr Azima and Mr Adams gave differing and unsatisfactory explanations regarding the
      “Investment” of $832,500. Mr Azima stated that it represented “time, material,
      equipment, money.” When it was pointed out to him that all of those expenses were
      recorded separately elsewhere in the spreadsheet, Mr Azima said that he could not
      address the numbers and that the numbers were produced under the supervision of Mr
      Adams. Mr Adams initially stated that the investment reflected the fact that Mr Azima
      had issued an invoice for this amount:

             “Q. So what does it mean by “investment”?
              A. It means that Mr Azima owned 100% of HeavyLift and he contributed that
              value to HeavyLift.
              Q. In what sense did he contribute it, Mr Adams?
              A. He wrote a bill of sale, he gave an invoice.”

85.   When it was pointed out to Mr Adams that at this point in time Mr Azima had not
      produced any invoice for the simulator, he asserted that the $832,500 was an “agreed
      value”.


The alleged $1m agreed valuation

86.   Mr Azima’s evidence was that a $1 million valuation of the simulator had been
      discussed and agreed between HeavyLift and Dr Massaad on behalf of RAKIA, after the
                                          18
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 98 of 490



      simulator was purchased but before it was installed.

87.   There are no contemporaneous documents that support the existence of this alleged
      agreement. There are no references to such an agreement in any of the communications
      between HeavyLift and RAK Airways during the lifetime of the Training Academy
      JV, including communications specifically concerning the value of the simulator.
      There was no reference to the alleged agreement in the discussions with RAKIA in
      2015 culminating in the conclusion of the Settlement Agreement. The only document
      to contain any reference to this alleged agreement is a draft letter to Dr Massaad dated
      24 January 2008 but there is no evidence that this letter was ever actually signed by Mr
      Azima and no documentary evidence that it was actually sent to Dr Massaad or to any
      other employee of RAK Airways or RAKIA.

88.   When asked during cross-examination why none of the contemporaneous
      communications with RAK Airways contained any mention of an agreement that the
      simulator would be valued at $1 million for the purposes of valuing HeavyLift’s
      contribution, Mr Azima claimed that Dr Massaad had told him “don’t discuss that with
      anybody” and had said that “if there’s a problem, come and see me”. Mr Azima also
      claimed that, “There’s an email to that effect” although no such email had been
      disclosed. Mr Azima did not explain why Dr Massaad would have instructed him not
      to talk to anyone at RAK Airways about what was (on Mr Azima’s case) a perfectly
      valid and straightforward agreement between the two joint venture partners.

89.   Taking this evidence into account, I am not persuaded that there was any agreement
      with RAK Airways or RAKIA that the simulator would be valued at $1 million. I
      consider that the draft letter was probably created by Mr Adams to support the entry in
      the accounts but which did not accord with the true position.


Backdated documents

90.   Following Mr Adams’ submission of the preliminary balance sheet, on 19 March 2008
      Mr P.B. Hegde, an employee in the Finance Department of RAK Airways, emailed Mr
      Adams requesting the provision of further documents concerning HeavyLift’s
      investment in the training academy, including “Copy of the Agreement and Invoice for
      the purchase of Simulator from MK Airlines” and “Copy of the Agreement and Invoice
      for the purchase of Training Aids”.

91.   Mr Adams forwarded Mr Hegde’s email to Mr Azima and stated: “Here is the email
      from Hegde. We need to have a clear strategy on this.”

92.   This request for documents prompted Mr Adams and Mr Azima to produce a number
      of backdated documents designed to provide support for the figures shown in the
      balance sheet in respect of the simulator and the training aids.

      92.1   On 27 February 2008, Mr Adams sent an email to Mr Azima attaching several
             backdated documents. Mr Adams stated that the documents “requir[e] your
             signature” and he requested “color scans of each” once Mr Azima had signed
             them. The email made it clear that the documents were intended to be
                                            19
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 99 of 490



             backdated.

      92.2   The backdated documents which Mr Azima was requested to sign included a
             “Bill of Sale from you to HeavyLift for the DC8 Training Aids.” Mr Adams
             asked Mr Azima to “Please date this 31 December 2007 when you execute it”.
             The “Bill of Sale” purported to show that Mr Azima had sold “DC8 training
             aids” to HeavyLift for “$10 and other good and valuable consideration” on 31
             December 2007. In fact Mr Azima had not sold any training aids to HeavyLift
             on 31 December 2007.

      92.3   On 27 February 2008, Mr Adams also drafted a letter from Mr Azima to Amir
             Anway (HeavyLift’s Financial Controller) which was backdated to 31 October
             2007 and which stated:

                    “I hereby confirm that additional consideration totalling $832,500 from
                    me was part of the total consideration for the acquisition of the Singer
                    Link DC8 Simulator from MK Airlines.”

      92.4   Mr Adams asked Mr Azima to sign and return the backdated letter. Two weeks
             later, on 11 March 2008, Mr Adams re-sent the letter to Mr Azima stating: “You
             may have already signed this but I did not get a copy of it. Hegde has asked to
             review all of the costs we have booked and I really don't want to be without
             some basis for booking the sim at $1,000,000 when he goes through the books.
             Please sign and give the original to Amir and send me a copy.”

93.   I accept RAKIA’s contention that the backdated letter was a misleading document. It
      was not written (or sent) on the date shown on its face and Mr Azima did not provide
      “additional consideration” of $832,500 (or any additional consideration) for the
      purchase of the simulator. Mr Adams accepted during cross-examination that this letter
      was backdated although he insisted that the document was not misleading, on the basis
      that it was perfectly acceptable to backdate accounting documents for an audit. Mr
      Azima made a similar statement in his evidence.

94.   Mr Adams was asked to explain why, if Mr Azima and RAK Airways had agreed that
      the simulator would be valued at $1 million, Mr Adams did not simply inform RAK
      Airways of this, rather than creating a backdated letter regarding the payment of
      “additional consideration”. Mr Adams could not answer this, merely stating, “I don’t
      know”.

95.   Also on 22 March 2008, Mr Adams produced a backdated invoice which purported to
      show that Mr Azima had “SOLD” the simulator to HeavyLift on 31 October 2007 for
      a “UNIT PRICE” of $1 million and that HeavyLift had “advanced” the amount of
      $167,500 to Mr Azima with the result that HeavyLift owed $832,500 to Mr Azima.
      None of this information was true.

96.   Although none of these points are disputed by Mr Azima, he nevertheless asserts that
      the invoice was not misleading. In his witness statement, Mr Azima says that there
      “was nothing improper about this invoice” which “was intended to reflect the
      substantial value that had been added to the simulator (which was not operational at the
                                             20
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 100 of 490



       time it was acquired) by HeavyLift, my wholly owned company”. It was submitted on
       behalf of Mr Azima that it was legitimate for Mr Azima to produce the invoice and
       book the $1 million value as this reflected the work and expertise contributed by Mr
       Azima.

97.    I disagree. If it was true that HeavyLift had done work which enhanced the simulator’s
       value, the honest way of reflecting that increase in value would not involve the creation
       of a backdated invoice purporting to record a sale of the simulator from Mr Azima to
       HeavyLift that never took place.


The valuation report

98.    On 3 March 2008 Mr Adams sent an email to Mr Azima stating: “I think we will get
       our $1MM capital value on the DC8 sim approved by the auditors but we will need a
       desktop valuation from Jeremy to confirm. Please can you arrange.” Jeremy Leggett
       was an old friend of Mr Azima. Mr Azima replied a short while later copying in Mr
       Leggett, the owner of Aerospace Management Capital Limited (“AMCL”) and stating:
       “Dear Jeremy, In your court!”. Mr Leggett replied seven minutes later stating: “Fine
       just have ray advice [sic] what he needs exactly”.
99.    Two days after that initial exchange, Mr Adams emailed Mr Leggett stating, “I think the
       installed and certified value should be in the $1.75MM-$2.0MM range. Need ASAP.”
       Mr Leggett responded by copying in his son, Rupert Leggett, and asking him to “go on
       the internet and find out something about the simulator” because “we need to do a
       valuation for him and I need some story line”.

100.   On 10 March 2008, Mr Adams emailed Mr Azima stressing that, “The valuation on the
       sim is going to be critical for the audit and also to give us fuel with Hegde. I am not
       sure he is our friend”. Mr Adams’ evidence was that the “fuel with Hegde” meant “To
       give him a basis on which we booked it”.

101.   On 18 March 2008, Rupert Leggett emailed Mr Adams asking “what the revenues are
       like” for the simulator and adding that he hoped “to draw up something to a level which
       you are satisfied with”. Mr Adams responded by providing revenue projections which
       bore no relation to the revenue actually generated by the simulator. On 19 March 2008,
       numerous alternative drafts of the simulator valuation were sent to Mr Azima and Mr
       Adams. The final valuation stated that the “Total Asset Value” of the simulator was
       $1,475,000.

102.   Mr Hegde’s reaction was that the AMCL valuation was “quite unreasonable
       considering the age (exactly 40 years old) of the simulator, its condition and utilization
       in the next 6 years, Current market value of the same should not be more than $100,000
       to $150,000, provided it is in a good condition, serviceable for another 6 years.
       Therefore, we would like to get this simulator re-assessed by some professional and
       reputable firms.”

103.   It was submitted on behalf of Mr Azima that the appraisal provided by AMCL was
       independent and reliable, on the basis that:

                                               21
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 101 of 490



        103.1 The valuation given ($1.475 million) was materially lower than the range of
              values ($1.75-$2 million) that had been tentatively suggested by Mr Adams,
              confirming that the valuer exercised an independent judgment.

        103.2 The valuer had regard to information provided about the simulator and to
              information on demand factors, including the substantial worldwide fleet of
              DC-8 aircraft.

        103.3 It is unremarkable for a value to be estimated through an exchange of
              information between the valuer and the customer. As Mr Adams explained,
              appraisals of this nature are very common in the aviation industry.

        103.4 The document on its face described itself as a “desktop valuation” so RAKIA’s
              protracted cross-examination to the effect that there was something
              clandestine and suspicious about such an assessment was misconceived.

        103.5 RAKIA has adduced no valuation evidence of its own to support a contention
              that a valuation of $1 million is exaggerated or unreasonable, still less that it
              was so artificial as to be a badge of fraud.

104.   Mr Adams relied on the valuation as the basis for a statement to PwC that the
       “simulator transferred during the year to the subsidiary in the revalued amount of USD
       1,000,000 is valid and supported by the valuation report done by an independent
       assessor”.

105.   In my judgment, the AMCL valuation was not independent or a reliable appraisal of
       the simulator’s value. Jeremy Leggett was a friend and AMCL unquestioningly
       adopted Mr Adams’ projections regarding the projected revenues and costs of the
       simulator. Mr Azima and Mr Adams were extensively involved in reviewing and
       proposing changes to drafts of the valuation.


Training Aids Invoices

106.   In support of the entry for $450,000 in respect of “Training Aids” in the 2008 accounts,
       Mr Adams produced a further backdated invoice which purported to show that Mr
       Azima had sold DC8 Training Aids to HeavyLift on 31 December 2007 for that
       amount.

107.   Mr Adams sent the draft invoice to Mr Azima, who responded with various suggested
       changes which appear to have been intended to make the invoice look as authentic and
       plausible as possible. Mr Adams made the requested changes later the same day.

108.   Mr Adams also created third party invoices which purported to show that HeavyLift had
       paid $450,000 to purchase training aids from Blosser Consulting on 31 December
       2007. On 24 March 2008, Mr Adams sent an email to George Blosser stating: “Per
       your discussion with Farhad, here are 2 more invoices that he would like from you in
       order to clarify things. Please send marked “Paid” at your earliest convenience.”

                                              22
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 102 of 490



109.   Mr Azima and Mr Adams did not refer to the training aid invoices in their witness
       statement. In his oral evidence Mr Azima admitted that, contrary to the terms of the
       backdated invoices, neither he nor HeavyLift had made a specific payment of
       $450,000 to acquire training aids from Blosser Consulting but he claimed for the first
       time that training aids had been acquired as part of a larger transaction or package and
       that an unidentified person had evaluated the package and come up with a number
       which they inputted. When pressed on whom the alleged “package” had been
       purchased from, Mr Azima said that he could not remember but shortly afterwards, he
       claimed that he could now recall that the transaction was with Mr Blosser.

110.   Mr Azima acknowledged that on 31 March 2008 he drafted an email to a Mr Lopez
       enquiring about the possibility of purchasing training aids for the Training Academy JV.
       He was unable to explain why he had done this in circumstances where (on his case)
       HeavyLift had already purchased training aids from Blosser Consulting some three
       months earlier.

111.   Mr Adams, for his part, stated that, he knew nothing about an independent valuation of
       the training aids. Instead, he said that the figure of $450,000 “came off the invoice from
       George Blosser” i.e. the invoice that Mr Adams had requested Mr Blosser to produce
       and approve. In the light of this, Mr Adams was forced to concede that, insofar as
       HeavyLift’s audited accounts were based on the representation that the training aids
       had been independently valued at $450,000, the accounts were based on a false
       premise.

112.   It was submitted on behalf of Mr Azima that Blosser’s allocation of $450,000 was fair
       and reasonable and that RAKIA has failed to adduce any evidence to show that the
       training aids did not have a value of some $450,000 so it cannot make out a case based
       on the difference between cost and value.

113.   I do not accept that submission. RAKIA’s case was that the accounts were misleading
       in so far as they represented that HeavyLift had actually paid $450,000 for the training
       aids when they had not in fact done so. It was not necessary for RAKIA to go on to
       establish that the value of the training aids was less than the represented cost.

114.   Following his request in the email of 24 March 2008 for a re-assessment of the value of
       the simulator by a professional and reputable firm, and further details of the training
       aids, to which there had been no response, Mr Hegde sent a further email as follows:

               “In the absence of any response to my below e-mail, we believe, you
               have no further clarification to our queries. This matter was referred to
               our Managing Director - Dr. Khater Massaad and he was apprised of the
               present condition of the Simulator. In view of the above, we do not wish
               to continue our partnership in this simulator.”


The PwC audit

115.   There is an issue between the parties as to whether PwC audited the Training Academy
       JV as well as HeavyLift. An email dated 2 July 2015 from Ms Afsaneh Azadeh, a
                                               23
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 103 of 490



       longstanding close associate and senior employee of Mr Azima, records that, according
       to HeavyLift’s auditor Mr Kadiri, there was no record of an audit of the joint venture
       ever having been carried out. However the audit document produced by PwC states in
       terms that the audit was conducted of the Training Academy JV for the year ended 31
       December 2008, as well as of HeavyLift. I proceed on the basis that there was an audit
       of the Training Academy JV.

116.   It was contended on behalf of Mr Azima that PwC were made aware of, and were
       content with, the basis on which it was alleged that the simulator and the training aids
       had been supplied to the joint venture; that is, at a value that was agreed and then
       reflected in invoices rather than at the value of an acquisition cost paid out to third
       parties in arms’ length transactions. This was said to be obvious from the fact that the
       PwC audit booked the value of the simulator and the training aids as arising from related
       party transactions.

117.   I do not accept this submission. The fact that PwC booked the value of the simulator and
       training aids in the consolidated accounts for the year ended 31 December 2008 as
       arising from related party transactions does not mean that PwC was aware or agreed
       that those assets would be valued on a false basis. I am not satisfied that there was any
       agreement on the part of RAKIA or RAK Airways that the simulator would be valued
       at $1 million. The way in which Mr Azima and Mr Adams produced invoices for the
       simulator and training aids, which did not reflect the terms of an actual transaction,
       and the way in which the valuation report was presented as an independent report were
       not fair or reasonable, in my view.

118.   The fact that Mr Azima and Mr Adams had not behaved honestly towards RAK
       Airways and PwC is further confirmed by an exchange of emails concerning certain
       entries in the management accounts for the Training Academy JV. Mr Adams informed
       Mr Azima that paying $250,000 for generator rent and diesel was “a reasonable
       compromise if all of our financial engineering on the academy is accepted which it
       appears to have been”. Mr Azima replied that he had no recollection of agreeing to
       this, to which Mr Adams responded: “We will agree to disagree. When you start
       believing our financial engineering we are in trouble. I think you need to change
       writers.”

119.   In my view, RAKIA are justified in treating this exchange as an acknowledgment that
       Mr Azima and Mr Adams had presented false and misleading financial information
       about the Training Academy to RAK Airways.


Conclusion

120.   I consider that the way in which Mr Adams and Mr Azima accounted for HeavyLift’s
       contribution to the joint venture, including the cost of the simulator and the training aids,
       in 2008 was not reasonable or honest.


(2)    What was the content of the representations to RAKIA in 2013 to 2015?

                                                 24
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 104 of 490



121.   RAKIA’s case is that, through communications sent to RAKIA between September
       2013 and November 2015, Mr Azima repeatedly represented that HeavyLift had
       invested a total of $2,685,000 into the Training Academy JV, which included
       expenditure of approximately $1,726,000 in respect of the flight simulator as described
       in the documents provided to RAKIA.

122.   It was submitted for Mr Azima as follows.

       122.1 The interpretation of an alleged misrepresentation will depend on the context in
             which the statement is made. In IFE Fund v Goldman Sachs International
             [2006] 2 CLC 1043, Toulson J held (para 50): “In determining whether there
             has been an express representation, and to what effect, the court has to consider
             what a reasonable person would have understood from the words used in the
             context in which they were used. In determining what, if any, implied
             representation has been made, the court has to perform a similar task, except
             that it has to consider what a reasonable person would have inferred was being
             implicitly represented by the representor's words and conduct in their context.”

       122.2 The communications relied on by RAKIA set out the basis on which it was said
             that HeavyLift was entitled to be compensated for the termination of the
             Training Academy JV which had two aspects. The first aspect was RAK
             Airways’ breaches of the Joint Venture Agreement. The second was
             HeavyLift’s contributions to the joint venture which were not limited to the
             particular sums outlaid but reflected the total value of the various assets making
             up the training academy once installed and commissioned, including certain
             costs, and were understood as such at the time.

       122.3 In the particular context of this negotiation, it would make no commercial sense
             for HeavyLift to limit its claim only to the amounts actually spent in relation to
             the JV. A party in HeavyLift’s position would seek to be compensated for the
             value it had created and of which it had been wrongfully deprived by the other
             JV partner’s breach, not simply for the amounts it had actually outlaid. This is
             particularly so given that RAKIA indicated that it would be too complicated to
             provide HeavyLift with its half share of the land and buildings that RAK
             Airways failed to contribute (Mr Buchanan’s email of 14 November 2015).

       122.4 The May 2015 Statement of Account enclosed with Mr Azima’s email of 11
             November 2015 referred to various items contributed by HeavyLift including
             the simulator, training aids, and other assets under the heading “Fixed Asset
             Investment”. By contrast, other parts of HeavyLift’s claim were explicitly
             labelled in this document as costs: “Staff & Related Costs from US Company”.

       122.5 Mr Buchanan understood the communications as referring to this concept of
             “value”, not restricted to specific expenditures or costs as made clear in his
             email to Mr Azima of 14 November 2015. Moreover, it was clear to RAKIA
             from the communications in question that a substantial portion of the value
             attributed to the simulator and the training aids arose from related party
             transactions, as made clear in the HeavyLift accounts.

                                              25
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 105 of 490




The backdating of the Joint Venture Agreement

123.      Before considering the correspondence, it is necessary to refer to the production in 2013
          by Mr Adams and Mr Azima of the backdated Joint Venture Agreement, shortly
          before HeavyLift launched its compensation claim. RAKIA does not contend that this
          document misstated the parties’ legal obligations (including RAKIA’s guarantee of
          RAK Airways’ obligations). I infer that RAKIA has not been able to find an original
          joint venture agreement. RAKIA nevertheless submits that the fact that Mr Azima and
          Mr Adams created the document more than 6 years later and then gave untrue evidence
          about its genesis is relevant to an assessment of their credibility as witnesses.

124.     The sequence of events was as follows:

          124.1 On 23 May 2013 Mr Adams emailed Mr Azima an unsigned version of the
                Joint Venture Agreement which did not contain any reference to RAKIA
                having guaranteed RAK Airways’ obligations. This was followed by two
                further versions emailed by Mr Adams on 27 May 2013 which likewise did
                not contain any reference to a guarantee. The third version was described by
                Mr Adams as the “Final clean copy” of the agreement.

          124.2 On 10 June 2013, Mr Adams sent a revised (unsigned) version of the Joint
                Venture Agreement to Burlingtons LLP (Mr Azima’s current solicitors)
                stating that Mr Azima “will call you…to discuss”. This version of the Joint
                Venture Agreement did include a sentence that RAKIA consented to and
                guaranteed RAK Airways’ performance.

          124.3 On 14 July 2013, Mr Adams sent an email to Mr Azima attaching the version
                of the Training Academy Joint Venture Agreement which included the
                RAKIA guarantee.

          124.4 On 24 August 2013, Mr Azima emailed Mr Adams: “Please email me RAK
                HL contract. My friend is here to……” . Dr Massaad, who by this time was
                no longer employed by RAKIA, was visiting Mr Azima’s yacht in the South
                of France at the time.

          124.5 On the following day Mr Adams re-sent the email of 14 July 2013 (and
                attachments) to Mr Azima.

          124.6 Later that day, Mr Adams received an email from Kris Sabev, the Captain of
                Mr Azima’s yacht, stating: “Dear Ray, attached is the Joint Venture
                Agreement signed by both sides.” Attached to the email was a copy of the
                Training Academy JVA which contained the signatures of Mr Azima and Dr
                Massaad (who purportedly signed the document both on behalf of RAK
                Airways and on behalf of RAKIA).

  125.     In cross-examination Mr Azima and Mr Adams denied retrospectively drafting,
           amending and backdating the Joint Venture Agreement in 2013. Instead, they
                                           26
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 106 of 490



        claimed that Mr Azima was always in possession of a copy of the agreement that
        was signed on 12 April 2007, and that between May and August 2013 he had been
        asking Mr Adams to send him a series of drafts of the agreement so that he could
        make sure that what he had was consistent with this, in order to ensure that the signed
        copy he had was “the same one and there’s no others in existence”.

126.    According to Mr Adams, the revisions sent in 2013 had all occurred in 2007, rather
        than in 2013. He claimed that he was only in possession of “drafts” of the agreement,
        and that Mr Azima had asked him to send the drafts. He was unable to explain what
        conceivable purpose Mr Azima would have had in asking him to send several non-
        final and superseded drafts of an agreement of which (according to both men) Mr
        Azima already had a signed final version. When asked why he had described the
        version sent on 27 May as the “final clean copy” but had subsequently sent Mr
        Azima further amended versions of the agreement several weeks later (all of which
        Mr Adams claimed had been produced in 2007) Mr Adams replied unconvincingly
        that: “I was obviously in error”.

127.    I consider that the explanations given by Mr Azima and Mr Adams of these
        communications made no sense and were untruthful. If Mr Azima had simply asked
        Mr Adams to send him “all” previous drafts of the agreement in his possession (as
        Mr Adams claimed), which is inherently unlikely, they would not have been sent
        over a period of nearly two months in an evolving sequence. Moreover if the drafts
        were really prepared in 2007 one would also expect to see them and emails
        exchanging them in 2007 in Mr Azima’s disclosure. None of these documents were
        disclosed other than as attachments to emails in 2013.

128.    I agree with RAKIA’s submission that the overwhelming inference from the
        documentary evidence is that Mr Azima and Mr Adams retrospectively drafted the
        Joint Venture Agreement in the summer of 2013. Mr Azima and Dr Massaad (who
        by then had no authority to enter agreements on behalf of RAKIA) then signed that
        retrospectively drafted and backdated document on board Mr Azima’s yacht on 25
        August 2013 and thereafter misrepresented to RAKIA that this document was the
        original document that had been signed on 12 April 2007.

The correspondence

129.    The relevant correspondence concerning HeavyLift’s claim for compensation is as
        follows:

       129.1 On 2 September 2013, Mr Adams sent a letter to RAKIA’s then chief
             executive, Jim Stewart, claiming that RAKIA was contractually obligated to
             reimburse the substantial expenses that HeavyLift had incurred in performing
             its obligations in relation to the joint venture. Mr Adams stated as follows:

             "A substantial investment was undertaken by HeavyLift on behalf of the joint
             venture. That investment includes, among other things:

             1. Cash, training materials, and equipment of approximately $2,260,000 USD.
             2. Staff and management time and related costs contributed by our US
                                             27
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 107 of 490



        company. [...]

        … [D]ue to the failure of RAK Airways to provide its share of the joint venture
        investment, the amount HeavyLift has already disbursed needs to be repaid."

129.2 Mr Stewart replied the same day explaining that he was “not familiar with the
      agreement” and asking, “when the agreement was originally signed”. Mr
      Adams replied by attaching a copy of what he claimed was “a copy of the 2007
      Joint Venture Agreement” which had been produced and signed the previous
      week.

129.3 On 2 October 2013, Mr Azima sent an email to the Ruler concerning the
      Training Academy JV. The email began: “I am not sure how to bring an
      unresolved business matter to your Highness as I never have before”. This
      statement contradicts Mr Azima’s claim that he spoke with the Ruler about the
      joint venture in 2010 and supports the Ruler’s denial that any such conversation
      took place. The email made no reference to an alleged agreement with RAK
      Airways regarding the value of HeavyLift’s investment in the Training
      Academy joint venture.

129.4 In June 2015 Mr Azima introduced Ms Azadeh to RAKIA to present his
      position on HeavyLift’s claim for compensation. On 13 June 2015, Mr
      Buchanan met with Ms Azadeh and made it clear that RAKIA was willing to
      investigate HeavyLift’s claim to ensure a fair outcome.

129.5 According to Mr Adams’ witness statement, following that meeting, he was
      asked by Mr. Azima to provide additional information and documentation
      requested by Mr. Buchanan on behalf of RAKIA to assist them with quantifying
      the amount which they would be “reimbursing” HeavyLift for its involvement
      in the joint venture.

129.6 By an email sent on 14 June 2015, Mr Buchanan requested detailed information
      and records concerning the project including various “Financial records, asset
      register and reports”. In particular, he requested amongst other things (a)
      “financial records that back up the Statement of Account and show all
      investments made by HeavyLift into or on behalf of the JV, including date,
      account details etc”; and (b) “details of the assets owned or held/used by the
      Training Academy JV to the extent not already forming part of the financial
      data”. Mr Buchanan also asked: “More generally, what (if any) information can
      you provide about RAK’s actual contribution [to] the joint venture in financial
      terms?”.

129.7 On 6 July 2015, Ms Azadeh sent a letter from Mr Adams to Mr Buchanan which
      stated that prior to the termination of the Training Academy JV “HeavyLift had
      already invested $2.5 million.” The letter further stated that while hard copies
      of the Training Academy JV's audited accounts for 2007 and 2008 were not
      available, an extract from the "Director's Report and Balance Sheet Signature
      page" showed that as of 31 December 2008 the “Total Investment by
                                       28
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 108 of 490



       HeavyLift" in the Training Academy Joint Venture was$2,582,881, which
       included a "Capital Contribution" of $1,000,000, "Share Capital" of $40,000
       plus a further investment of $1,542,881 "Due to Related Parties ".

129.8 The letter enclosed HeavyLift’s audited accounts for 2008. The notes to the
      accounts explained in relation to “Property, plant and equipment” that:
      “Property, plant and equipment are stated at cost less accumulated depreciation.
      The cost of property, plant and equipment represents the purchase cost together
      with any incidental expenses of acquisition”. The notes also stated that a total of
      $1,282,500 attributable to the value of the simulator and the training aids arose
      from related party transactions on prices agreed between the parties.

129.9 On 9 August 2015, Mr Buchanan sent an email to Ms Azadeh which explained
      that, “we need to identify relevant records, such as emails, documents and
      financial information” in order to “consider your points properly”. He added
      that it would be helpful “if you set out your claims against RAK Airways in
      greater detail and provided evidence to support those claims”.

129.10 On 9 October 2015, Mr Azima sent an email to Mr Buchanan (copied to Ms
       Azadeh) regarding HeavyLift’s claim. In that email he stated, “Our costs were
       $2.6MM which we have documented for RAK more than once”.

129.11 On 21 and 27 October 2015, Mr Buchanan sent further emails to Ms Azadeh in
       which he explained that he was compiling various “questions” regarding
       HeavyLift’s contribution to the Training Academy JV which were intended to
       identify “what may be due” and to “assess the value of amounts owing, if any”
       to HeavyLift arising from the termination of the Training Academy JV.

129.12 On 29 October 2015, Mr Buchanan sent an email to Mr Azima which contained
       a timeline of events concerning the Training Academy JV and referred to Mr
       Azima’s previous statements that HeavyLift was entitled to approximately
       $2.5m. Mr Buchanan asked Mr Azima to identify the basis of the claims with
       reference to the Joint Venture Agreement, including details of the particular
       provisions of the Joint Venture Agreement which were said to have been
       breached and the losses caused by those breaches.

129.13 On 10 November 2015, Mr Buchanan emailed Mr Azima seeking clarification
       of “the basis on which you calculate the compensation due to you”. He added:

         “It might be easier for me to work on a compensation package if I had details
         of the monies actually spent by HeavyLift Airline on the training academy
         project. This would need to be evidenced so that our lawyers/ internal audit
         could look at it (apologies for that - you know what lawyers are like!). If that
         is not too inconvenient perhaps you could let me know.”

129.14 On the same day (10 November 2015), Mr Azima forwarded to Mr Buchanan
       an email from Mr Adams attaching a number of documents referring to an
       investment of $2,260,000 by HeavyLift under the Joint Venture Agreement
       and attaching various documents purportedly evidencing that investment
                                        29
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 109 of 490



        including a statement of account dated 31 May 2015 to the effect that
        HeavyLift had made a total fixed asset investment of $2,260,000 of which
        $1,726,000 had been paid in respect of "Simulator (including installation &
        certification)", training aids in the sum of $450,000 and a further investment
        of $425,000 in the form of "Staff & Related Costs from US Company".

129.15 On 11 November 2015, Mr Azima sent an email to Mr Buchanan which
       contained several references to the amount of money that HeavyLift had
       invested in the Training Academy JV. The email stated: “Total Loss per
       Statement of Account = $2,260,000 + $425,000 = $2,685,000”. A number of
       documents were attached to the email purportedly supporting these figures.

129.16 On 14 November 2015, Mr Buchanan emailed Mr Azima again in the
       following terms, stating that he had reviewed Mr Adams’ email and was
       authorised to verify the various valuations referred to in the email. “My team
       is working on this as a matter of priority, but it would help me greatly if you
       could confirm what you believe to be the $ value of HLI's claim. This will
       ensure I am targeting the right number In relation to valuations, and given your
       extensive experience in the aviation sector, I would be grateful for your
       thoughts on the current value of the simulator. I understand this was the largest
       single asset that HLI contributed to the training academy. Is there a market for
       these simulators? If so, we would like to enlist your help in finding a suitable
       buyer.”

129.17 Mr Buchanan went on to address the claim for compensation for loss of the
       Academy building. He noted that he was having difficulty justifying this claim
       internally, adding that any failure to contribute the land was the basis for
       considering compensation to HeavyLift for the amounts it contributed to the
       joint venture, including the additional management time cost/expense noted in
       Mr Adams’ email but that including the building would introduce additional
       complexity and delay and there was no material to support the $5 million value
       attributed to the building by Mr Adams.

129.18 Mr Azima replied the same day expressing his disappointment at Mr
       Buchanan's email. Later that day Mr Buchanan replied by email explaining
       that his objective was to seek a settlement of this matter after reviewing the
       legal and moral position and then quantifying the claim:

              “I am sure you appreciate that I need to be able to formally justify
              the value which you place on your claims? It will assist me greatly if
              you can place a $ value on your claim, let me know how you arrive
              at your figure and provide the evidence and justification for it. I need
              your estimate of loss - what you have suffered. Without this how can
              I know I am targeting the right number? This should not be a time
              consuming process. I am looking to progress the matter in a timely
              manner and in the spirit we discussed but will need your help.”
 129.19 On 15 November 2015 Mr Azima sent an email stating as follows:

             “I couldn't help but laugh when I read your last sentence! Timely matter!
                                        30
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 110 of 490



                  You set the deadline in September. 53 days later the optimism lives on! I
                  have stated clearly, this is not a legal issue to be disputed, facts are sitting
                  at RAK airport. The claim in 2 parts, first is based on what has been spend
                  to create the training academy. Second the unfulfilled commitment of
                  RAK. First part is clear, you have the records. The Building, it is there....
                  We can talk about it.”

       129.20 On the same date, Mr Adams sent an email to Mr Buchanan which stated that
              the clam was in two parts, as follows:

                      “1. Part 1 of the claim is for 50% of the value of the land and building at
                      the airport. We have estimated the value because we do not know the
                      cost or the current market value.

                      2. Part 2 is for our net investment in the assets of the Academy due to
                      the failed performance on the part of RAK Airways. We have not added
                      on any intangibles such as loss of profit. We have previously provided
                      documentation for this portion of the claim totalling USD $2,685,000.”


Conclusion

130.    The central issue is whether the communications sent to RAKIA in the period 2013
        to 2015 concerning HeavyLift’s claim for compensation are to be construed as
        representations as to the amounts actually expended by HeavyLift or whether they
        should be construed more loosely as referring to valuations of HeavyLift’s
        contribution to the joint venture.

131.    I have come to the conclusion that the communications did amount to a
        representation that HeavyLift had actually spent a total of $2.685 million in making
        its contribution to the Training Academy, including expenditure of approximately
        $1.726 million in respect of the flight simulator.

132.    This is for the following reasons:

         132.1 The communications from Mr Azima, Ms Azadeh and Mr Adams
               consistently refer to investments by HeavyLift in the sense of money
               actually spent by HeavyLift. For example:

                (a)     The first letter in the sequence dated 2 September 2013 stated that
                        HeavyLift was seeking to be compensated for its “investment”
                        including $2,260,000 on cash training materials and equipment. The
                        ordinary meaning of “investment” in an asset is the spending of
                        money to purchase the asset. This construction is reinforced by the
                        later reference to the need to repay the amount “disbursed” by
                        HeavyLift.

                (b)     Similarly the letter dated 6 July 2015 from Ms Asadeh refers to an
                        “investment” by HeavyLift of $2.5 million in the Training Academy.
                                               31
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 111 of 490



                      The enclosed audited accounts for 2008 stated that the property, plant
                      and equipment were stated at cost less accumulated depreciation. The
                      explanation in the notes about related party transactions made clear
                      that the prices were agreed. It did not suggest that the prices had not
                      been paid.

                 (c) Mr Azima’s email of 9 October 2015 referring to “our costs of $2.6
                     million” is a clear representation that the sum of $2.6 million had been
                     spent by HeavyLift.

                 (d) Mr Azima’s email of 15 November 2015 referring to the claim in
                     respect of the amounts “spent” on the Training Academy JV.

                 (e) Mr Adams’ email of the same date referring to HeavyLift’s “net
                     investment” in the assets of the Training Academy JV “totalling USD
                     $2,685,000.”

       132.2 The fact that the May 2015 Statement of Account enclosed with Mr Azima’s
             email of 11 November 2015 referred to various items contributed by
             HeavyLift including the simulator, training aids, and other assets under the
             heading “Fixed Asset Investment”, in contrast to another head of claim being
             “Staff & Related Costs from US Company” does not assist Mr Azima. The
             reference to “costs” does not displace the ordinary meaning of “investment”.

       132.3 Mr Buchanan’s emails read as a whole make clear that RAKIA was interested
             in determining the amount actually spent by HeavyLift, for example his email
             of 10 November 2015 in which he asked for details of the “monies actually
             spent”. The references by Mr Buchanan to “value” or “valuation” do not affect
             this conclusion. Whilst a claim for compensation could have been advanced
             on the basis of value, that was not how the claim was in fact advanced or how
             it was requested.

       132.4 The fact that the compensation claim was advanced on two fronts (by reference
             to compensation for wrongful termination as well as in respect of HeavyLift’s
             outlay or investment) did not entitle HeavyLift to misstate the amount of its
             investment or to displace the clear meaning of the statements as to the amount
             invested.

133.    In short, the relevant statements expressly referred to the amount of HeavyLift’s
        “investment”, “substantial investment”, “total investment” and “net investment” in
        terms that were clearly a representation about the total costs that HeavyLift had
        incurred through its contribution to the Training Academy JV, not the value of its
        contribution.


(3)     Which party made the representations?

134.    RAKIA’s case is that the HeavyLift Investment Representation was made by Mr
        Azima (and individuals acting on his behalf). Although only one of the
        communications pleaded by RAKIA was actually sent by Mr Azima (namely, the
                                         32
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 112 of 490



         email dated 10 November 2015 referred to at paragraph 129.14 above) RAKIA
         contends that the pleaded communications collectively constituted a single
         representation made by Mr Azima. In support of this case, RAKIA contends as
         follows:

        134.1 Mr Adams and Ms Azadeh are longstanding close associates of Mr Azima who
              were clearly acting on his behalf at the relevant time. In particular Mr Adams
              confirms in his witness statement that following the meeting on 13 June 2015,
              “I was asked by Mr Azima to provide additional information and documents
              requested by Mr Buchanan” and that he subsequently did so “[i]n accordance
              with this request.”

        134.2 During the course of the exchanges summarised above, Ms Azadeh and Mr
              Adams sent emails from their personal and/or Aviation Leasing Group email
              addresses, rather than from HeavyLift email addresses.

        134.3 The communications were made in the course of settlement negotiations with
              RAKIA that were intended to, and which did in fact, result in the conclusion
              of a Settlement Agreement expressly recording that HeavyLift’s claim was
              advanced “through Mr Azima”, which resolved “all claims which Mr Azima”
              may have against RAKIA or any other RAK Entity, contained an express
              warranty and representation concerning Mr Azima’s conduct towards RAKIA
              and which was signed by Mr Azima both on behalf of HeavyLift and on his
              own behalf as a party.

135.   In response, Mr Azima contends as follows:

       135.1 RAKIA’s case that the communications were sent “on behalf of” Mr Azima is at
             odds with the content of the communications themselves which indicate that
             they were sent on behalf of HeavyLift. All the communications (including the
             one sent by Mr Azima) concern a claim by HeavyLift not Mr Azima. The claim
             relates to a joint venture to which HeavyLift (and not Mr Azima) was a party
             and the Settlement Agreement entailed a payment by RAKIA which was
             described by the Settlement Agreement as being a payment to HeavyLift (not
             to Mr Azima).

       135.2 The communications which initiated the claim were not sent by Mr Azima and
             were explicitly made on behalf of HeavyLift, not Mr Azima:

                 (a) The first communication is a September 2013 letter on HeavyLift
                     letterhead, signed by Mr Adams in his capacity as the CFO of
                     HeavyLift over his HeavyLift email address. It refers to HeavyLift’s
                     investment and HeavyLift’s conduct during the Joint Venture. That
                     letter also makes clear that the claim was being made in light of the
                     need to wind up HeavyLift’s affairs.

                 (b) The second communication is, again, a letter of July 2015 on HeavyLift
                     letterhead (emailed by Ms Azadeh), signed again by Mr Adams as the
                     former CFO of HeavyLift, describing HeavyLift’s investments.
                                             33
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 113 of 490




                 (c) The remaining communications then continued in the same vein.


       135.3 Whether Mr Adams and Ms Azadeh were associates of Mr Azima is beside the
             point. Their communications were on their face sent by and for HeavyLift, for
             which both those individuals worked.

       135.4 Reference to the range of corporate and personal email addresses used does not
             establish that either individual was acting for Mr Azima. Moreover, Mr Adams
             also used his HeavyLift email address in the first communication, and his title
             as HeavyLift’s CFO in both of the letters he sent.

       135.5 The identity of the parties to the ultimate Settlement Agreement does not bear
             on the identity of the party on whose behalf the communications were sent.
             HeavyLift was in any event also a party to the Settlement Agreement.

       135.6 Mr Buchanan, with whom the negotiations were conducted, rightly
             characterised the representations made to him as being by and on behalf of
             HeavyLift, not Mr Azima.

136.   In my judgment, Mr Azima’s contention that the HeavyLift Investment Representation
       was made by HeavyLift and not by him personally is artificial and lacking in substance.

       136.1 It is clear that Mr Azima was the driving force behind the claim for
             compensation. The communications made by Mr Adams and Ms Azadeh were
             made with his knowledge, authorisation and approval.

       136.2 The Settlement Agreement itself records that the claim that RAK Airways was
             liable to pay compensation was advanced “through Mr Azima”, thereby
             underscoring Mr Azima’s responsibility for the communications made in
             connection with the compensation claim and reflecting his role as its proponent.
             The original draft of the Settlement Agreement did not even include HeavyLift
             as a party since, as Mr Buchanan explained in his evidence, HeavyLift no longer
             existed, having been struck off the register of Sharjah free zone companies in
             April 2013.

       136.3 Mr Azima’s evidence was that HeavyLift ceased operations in 2011 and it was
             an uncontested fact that HeavyLift was struck off the register of Sharjah free
             zone companies in April 2013. In a later email dated 29 October 2015, Mr
             Adams was asked what effect, if any, HeavyLift being non-operational had on
             the claim. Mr Adams’ replied on 5 November 2015 that Mr Azima was entitled
             to claim compensation under clause 6 of the Joint Venture Agreement on the
             basis that he was a shareholder, successor or assignee of HeavyLift. This answer
             is inconsistent with Mr Azima’s case that the representation was made by
             HeavyLift, rather than him.

       136.4 Mr Azima had been the sole shareholder of HeavyLift. During his oral evidence
             Mr Azima emphasised that he and HeavyLift were effectively synonymous for
                                              34
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 114 of 490



              the purposes of dealings with the Training Academy JV, (“It’s said by
              HeavyLift, but I am HeavyLift”).

137.   I conclude that the HeavyLift Investment Representation was made on behalf of Mr
       Azima.


(4)    Was the HeavyLift Investment Representation false?

138.   RAKIA’s case is that, contrary to Mr Azima’s representations to RAKIA in 2015 that
       the simulator had cost HeavyLift upwards of $1 million, HeavyLift in fact acquired the
       flight simulator in 2006 for just $167,500 as evidenced by the signed sale agreement
       with MK Airlines dated 7 August 2006 and the email from amir@HeavyLift.com to
       Mr Azima dated 10 June 2007 which contained a table stating that the “Cost of DC8
       Simulator (MK Airlines)” was “[$]167,500”.

139.   Mr Azima contends that it would then be necessary for RAKIA also to prove that the
       out of pocket costs actually incurred by HeavyLift on the simulator and training aids
       were less than represented.

140.   I disagree. The communications regarding the simulator were clearly referring to the
       cost of the simulator itself, rather than the costs of the simulator plus ancillary services
       or equipment. In any event, the costs in respect of equipment and services provided in
       connection with the installation of the flight simulator fail to support a claim that the
       costs of acquiring and installing the simulator were more than $1.7 million. For
       example, according to an email sent to Mr Azima on 10 June 2007, in addition to the
       “Cost of DC8 Simulator (MK Airlines)” of “$167,500.00” HeavyLift had incurred total
       costs (including the cost of acquiring the simulator) in the sum of $291,788.78. In
       contrast, according to HeavyLift’s preliminary accounts for the year ended 31
       December 2007, HeavyLift had spent a total of $725,959 in respect of all simulator
       freight and storage charges, outside contractors, salaries and benefits, travel and
       accommodation charges, legal and administrative charges (more than $185,000 of
       which was charged by HeavyLift itself in respect of its management time), licences
       and permits, simulator parts and supplies and supervision. On this basis, HeavyLift
       spent a maximum of $893,459 on the simulator, about half the amount represented to
       RAKIA.

141.   Accordingly, even taking into account the costs of ancillary services and equipment, the
       total costs incurred in relation to the installation of the flight simulator were nowhere
       near the amount represented to RAKIA by Mr Azima.

142.   Furthermore, it is now common ground that HeavyLift did not make a payment of
       $450,000 in respect of training aids. There is in fact no evidence that HeavyLift
       incurred any expenditure on this.


(5)    Was Mr Azima aware that the HeavyLift Investment Representation was
       false?

                                                35
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 115 of 490



143.   Mr Azima must have been aware that the HeavyLift Investment Representation was
       false. Mr Azima had at all material times been a director of both HeavyLift and RAK-
       HeavyLift Training Academy FZ-LLC. In his evidence he confirmed that throughout
       the operation of the Training Academy “Mr Adams…always…sen[t] me a copy of
       everything”. As a result, he knew what expenditure HeavyLift had incurred through its
       investment in the Training Academy JV. Mr Azima therefore knew that HeavyLift’s
       expenditure on the joint venture was nothing like the amounts represented to RAKIA in
       2015 and 2016.

144.   Mr Azima knew in particular that the simulator had been purchased by HeavyLift from
       MK Airlines for just $167,500 and that he had not personally paid anything towards
       the cost of its acquisition. He therefore knew that the simulator had not cost$1 million
       to acquire and was aware that the total costs of acquiring, installing and certifying the
       simulator were nowhere near $1.726 million.

145.   Third, Mr Azima knew that the invoices from him in the sum of $1 million for the
       simulator and $450,000 for the training aids had been backdated and did not reflect
       actual purchases. It is noteworthy that none of these invoices were supplied to RAKIA
       during the 2015 negotiations.


(6)    Did RAKIA rely on the HeavyLift Investment Representation?

146.   In order to succeed with its claim for misrepresentation, RAKIA must establish that it
       relied on the relevant representation.

147.   RAKIA’s case on reliance is as follows:

       147.1 It agreed to pay $2.6 million to HeavyLift on the basis that RAKIA had an
             obligation to compensate Mr Azima and HeavyLift for the amount of money
             they had spent in contributing to the Training Academy JV.

       147.2   As a result of the representations made by and on behalf of Mr Azima, Mr
               Buchanan believed HeavyLift’s financial statements to be true and that it had
               spent a total of approximately $2.6 million on its contribution to the Training
               Academy JV. As a result, he formed the view that RAKIA should enter the
               Settlement Agreement and pay the settlement sum in that amount. Mr
               Buchanan confirms that, “in making the payment to HeavyLift, RAKIA was
               seeking to compensate HeavyLift for the amount RAKIA understood had
               actually been spent on the Training Academy JV”.

        147.3 RAKIA’s reliance on the truth of the information provided by Mr Azima
              regarding the amount of HeavyLift’s investment in the Training Academy JV
              was also reflected in the contemporaneous correspondence. For example:

                (a) In an email to Ms Azadeh dated 14 June 2015, Mr Buchanan explained
                    that, “our understanding of the arrangements for the RAK- HeavyLift
                    Training Academy is limited to information provided by you during
                    yesterday’s meeting, including a letter dated 2 September 2013 from Ray
                                             36
    Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 116 of 490



                  Adams to Jim Stewart. None of those involved in the original
                  arrangements remain in RAK, and some of the RAK companies that
                  appear to have been involved have been restructured”.

             (b) On 9 August 2015, Mr Buchanan sent an email to Ms Azadeh which
                 explained that there were significant “difficulties in identifying and
                 assessing information that might enable us to respond properly to the
                 issues you have raised”. Given the difficulty in locating relevant records,
                 Mr Buchanan therefore requested Ms Azadeh to “set out your claims
                 against RAK Airways in greater detail and provide evidence to support
                 those claims”.

     147.4 Mr Azima’s assertions that the inducement requirement is not made out
           because RAKIA entered into the Settlement Agreement “for purposes
           unconnected to the settlement of the claim” and because it had reached an
           “internal evaluation…that Mr Azima was acting against RAKIA, and
           fraudulently” is incorrect.

     147.5 If a misrepresentation is of such a nature that it would be likely to play a part
           in the decision of a reasonable person to enter into a transaction it will be
           presumed that it did so unless the representor satisfies the court to the contrary;
           Dadourian v Simms [2009] EWCA Civ 169.

148. Mr Azima denies that RAKIA has established reliance. He submits as follows:

     148.1 The evidence at trial established that the decision to enter the Settlement
           Agreement was taken by the Ruler, not by Mr Buchanan or the board of RAK
           Dev or the board of RAKIA. Mr Buchanan’s evidence established that his
           function was to make a “recommendation” and the actual power to decide
           rested with the Ruler. His oral evidence confirmed clearly that entry into the
           Settlement Agreement was the Ruler’s personal decision:
             “Q. And it's right, isn't it, that the decision to enter into the settlement
             agreement was taken on behalf of RAKIA by the Ruler? A. That is correct.
             Q. It wasn't taken by you, was it? A. That is correct.”

     148.2 Mr Gerrard’s evidence was similarly that the Ruler was the “ultimate authority
           in RAK” and “if RAKIA was to undertake a course of events that he didn't
           approve of” it “wouldn't necessarily happen.”

     148.3 Mr Buchanan also confirmed that he did not know the Ruler’s reasons for
           entering into the Settlement Agreement:

             “Q. Thank you. You are not in a position, are you, Mr Buchanan, to give
            evidence as to what the Ruler may have -- what may have influenced the Ruler
            into entering into the settlement agreement in March 2016? A. No, I'm not.”

     148.4 There is no evidence that the Ruler had regard to or relied on the alleged
           representation by Mr Azima as to the contribution made by HeavyLift into the
           Training Academy. Nor does the Ruler suggest that he relied on Mr
                                        37
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 117 of 490



               Buchanan’s consideration of that alleged representation.

        148.5 There is no evidence that the Ruler placed any reliance on the alleged
              representation that HeavyLift had spent certain amounts on the joint venture.
              There is no reference to this in the Ruler’s witness statement and the letter
              seeking the Ruler’s approval also makes no reference to the alleged
              representations by Mr Azima as to the amount of HeavyLift’s investment in
              the joint venture.

        148.6 Neither RAK Development nor RAKIA itself approved entry into the
              Settlement Agreement through a decision of the board of either company.

        148.7 RAKIA entered the Settlement Agreement for ulterior motives and in bad faith
              in order to use it to keep Mr Azima onside in its negotiations with Dr Massaad.

Conclusion on reliance

149.    In order for RAKIA to succeed with its claim for damages for misrepresentation, it
        must establish a causal link between the representation and the decision to enter the
        Settlement Agreement. It is not necessary to prove that the misrepresentation was the
        sole or even predominant cause of the decision to enter the contract but it is necessary
        to show that misrepresentation contributed to the decision to contract; Edgington v
        Fitzmaurice (1885) 29 Ch D.

150.    The evidence establishes that Mr Buchanan relied on the HeavyLift Investment
        Representation in deciding that RAKIA should enter the Settlement Agreement. The
        payment of $2.6 million to resolve all claims which Mr Azima or HeavyLift may have
        against it or any other RAK entity was calculated by him as the amount of HeavyLift's
        total investment in the Training Academy JV, as represented by Mr Azima. Mr
        Buchanan was unable independently to verify what, if anything, was properly owing
        to Mr Azima, “The fact that Mr Azima was willing to stand behind the figures on
        which he was basing the claim was reassuring”. As a result, Mr Buchanan “believed
        this payment [of $2.6 million] would fully reimburse HeavyLift and Mr Azima for
        the amount they had put into the Training Academy JV”.

151.    Mr Buchanan then recommended to the Ruler that RAKIA should enter the
        Settlement Agreement. It is a reasonable inference, in my judgment, that in deciding
        to enter the Settlement Agreement the Ruler was acting on the basis of Mr Buchanan’s
        recommendation. The fact that, as stated in his witness statement, the Ruler wished
        to enter the Settlement Agreement in order to settle the claims brought by Mr Azima
        and to obtain assurance from him that he had acted in good faith towards RAKIA and
        RAK does not mean that he was not also acting on the basis of the recommendation.

152.   The fact that the Ruler was not personally aware of the HeavyLift Investment
       Representation does not negate the reliance placed on the representations by RAKIA
       via Mr Buchanan. If a misrepresentation is made to an agent who relies on it to make a
       recommendation to the decision-making principal but does not pass the representation
       on, the principal will nevertheless be entitled to relief for misrepresentation; see Chitty
       on Contracts 33rd Edition, paragraph 7-032; Brown v InnovatorOne Plc [2012] EWHC
                                                38
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 118 of 490



       1321 at paragraph 885; OMV Petrom v Glencore International AG [2015] EWHC 666
       at paragraph 139.

153.    For reasons set out below in relation to the hacking claim, I was not persuaded that
        RAKIA entered into the Settlement Agreement for ulterior motives, negating reliance
        on the HeavyLift Investment Representation.

154.    In short, the evidence establishes that RAKIA did rely on the HeavyLift Investment
        Representation.


(7)    Loss

155.   Mr Azima contends that, to the extent that RAKIA’s contention of a misrepresentation
       is upheld, the damages to which it is entitled should be limited to the difference
       between the costs that the Court finds HeavyLift did incur, and the level of costs that
       the Court finds were represented as having been incurred.

156.   The victim of a fraudulent misrepresentation is entitled to be put in the position it
       would have been in had the misrepresentation not been made (Doyle v Olby
       (Ironmongers) Limited [1969] 2 QB 158). On this footing, I consider that RAKIA would
       be entitled to total damages of $2.6 million. This is on the basis that, had Mr Azima not
       fraudulently misrepresented the total cost of HeavyLift’s investment in the Training
       Academy JV then RAKIA would not have entered into the Settlement Agreement and
       paid the sum of $2.6 million to Mr Azima in the erroneous belief that this equated to
       the costs actually incurred by HeavyLift in making that investment. Even assuming in
       Mr Azima’s favour that damages should be calculated on the different basis he
       contends for, Mr Azima failed to establish what the actual incurred costs were.
       However, in its closing submissions RAKIA limited its damages claim to what it says
       it would have been prepared to pay, had the true position with regard to HeavyLift’s
       expenditure been explained and that it would therefore give credit for the sums of
       $700,000 and $167,000 in respect of that expenditure. On the basis of this concession,
       the damages payable are $1,733,000 ($2.6 million less $867,000).

Conclusion on the HeavyLift Misrepresentation Claim

157.   It was submitted on behalf of Mr Azima that RAKIA had failed to adduce cogent
       evidence commensurate with the seriousness of the allegation of fraudulent
       misrepresentation and that, in seeking to prove its case, RAKIA should not be
       permitted to take advantage of deficiencies in documentation as it failed to ensure that
       the joint venture’s records, which were left at the premises of RAK after the
       termination of the joint venture, were properly maintained.

158.   I am satisfied that the evidence relied on by RAKIA in support of its fraud claim is
       sufficiently cogent and that RAKIA did not take unfair advantage of a failure to
       maintain the joint venture’s records (assuming in Mr Azima’s favour that RAKIA was
       under a duty to so) in advancing the claim.


                                               39
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 119 of 490



159.   I therefore conclude that Mr Azima is liable to RAKIA in the sum of $1,733,000 by
       way of damages for fraudulent misrepresentation in respect of the HeavyLift
       Investment Misrepresentation.


The Good Faith Misrepresentation Claim

160.   RAKIA submitted as follows.

        160.1 By agreeing to Clause 3.2 of the Settlement Agreement Mr Azima represented
              to RAKIA, in order to induce it to enter into the Settlement Agreement, that
              he had at all times acted in good faith and with the utmost professional
              integrity in his dealings with RAKIA or other RAK Entities (“the Good Faith
              Representation”);

        160.2 In entering into the Settlement Agreement, and in paying the settlement sum
              of $2.6 million to HeavyLift, RAKIA expressly relied upon the Good Faith
              Representation;

        160.3 In fact, by reason of Mr Azima’s wrongful conduct, the Good Faith
              Representation was false;

        160.4 The Good Faith Representation was made by Mr Azima knowing that it was
              false;

        160.5 As a result of Mr Azima's fraudulent misrepresentation, RAKIA has suffered
              loss.

161.   Mr Azima’s response is, in summary, as follows.

        161.1 Clause 3.2 of the Settlement Agreement does not constitute a representation;

        161.2 The allegations of wrongdoing are denied;

        161.3 Mr Azima’s conduct was not contrary to the Good Faith Representation;

        161.4 RAKIA did not rely on the Good Faith Representation and so did not suffer
              loss.

162.   The Good Faith Misrepresentation Claim therefore gives rise to the following main
       issues:

        162.1 Does Clause 3.2 of the Settlement Agreement constitute a representation?

        162.2 Are the allegations of wrongdoing established?

        162.3 Was the alleged wrongdoing contrary to the Good Faith Representation?

        162.4 Did RAKIA rely on the Good Faith Representation?
                                            40
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 120 of 490




(1)    Does Clause 3.2 of the Settlement Agreement constitute a representation?

163.   Mr Azima denies that Clause 3.2 is a representation. In particular, he contends that:

        163.1 Clause 3.2 of the Settlement Agreement “does not use the words
              “representation”, “represents” etc, which would have been used if it had been
              intended to constitute a representation”.

        163.2 Clause 3.2 “purports to apply to Mr Azima’s and HeavyLift’s future actions,
              yet a person cannot validly or sensibly make a non-contractual representation
              about matters which have not yet occurred”.

164.   I reject this submission. There is no requirement for a factual statement to expressly
       utilise the terminology of “representation”, “represents” etc. in order to constitute a
       representation for the purposes of the law of misrepresentation. Clause 3.2 of the
       Settlement Agreement stated that Mr Azima “expressly…warrants and confirms” and
       that the payment to HeavyLift was made “in reliance on this express warranty and
       confirmation”.

165.   I accept RAKIA’s submission that the addition of the words “and confirms” and “and
       confirmation” after “warrants” and “warranty” makes it clear that in addition to
       providing a contractual warranty, Mr Azima was also making a representation of fact
       regarding his past conduct and his current intention with respect to his future conduct.
       The existence of a representation is also demonstrated by the statement that the
       payment to HeavyLift “is made in reliance on” the “warranty and confirmation”. If
       there were only a warranty and no representation, then the words “made in reliance
       on” would make no sense since “reliance” is relevant only to tortious, rather than
       contractual, liability. The reference to “reliance” suggests that that Mr Azima had made
       a representation as well as a contractual warranty.

(2)    Has RAKIA proved the alleged wrongful conduct of Mr Azima?

166.   The wrongful conduct alleged by RAKIA is that Mr Azima:

        166.1 falsely claimed to have introduced the buyers of the Hotel to RAKIA;

        166.2 fraudulently procured RAKIA to pay the sum of $1,562,500 in purported
              consideration for non-existent referral services by Mr Azima in connection
              with the sale of the Hotel, and fraudulently created a sham Referral Agreement
              intended to conceal that misappropriation and the payment of a bribe of half a
              million dollars to Dr Massaad, in connection with the sale of the Hotel;

        166.3 entered into a dishonest secret commission arrangement, which would have
              enabled Mr Azima to obtain an interest in the Hotel worth more than $6 million
              in exchange for a nominal payment of ten dollars;

        166.4 played a central role in a planned media campaign aimed at maliciously
                                           41
        Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 121 of 490



                denigrating the Ruler and other entities and persons in RAK;

         166.5 made and/or failed to correct various fraudulent misrepresentations in the
               course of negotiations concerning the Proposed ISR JV, which were designed
               to enable Mr Azima and his associates to misappropriate approximately $20m
               from RAKIA;

         166.6 made fraudulent misrepresentations regarding the total costs that HeavyLift
               had incurred through its contribution to the Training Academy JV, which were
               designed to induce RAKIA to pay a far larger amount in respect of those costs
               than HeavyLift had actually incurred.

167.     I have already addressed the sixth allegation. The remaining five allegations are
         addressed in turn below.

(a)    Did Mr Azima falsely represent to RAKIA that he had introduced the
       prospective purchasers of the Hotel to RAKIA?

168.     Mr Azima’s account in his witness statement of how he came to introduce the
         Potential Buyers to the Hotel transaction was as follows:

         “79. In or around 2010, after Sheikh Saud became ruler of RAK, Dr Massaad
               told me that the Sheikh was under pressure to liquidate foreign assets and
               to invest in RAK to improve RAK's economic situation. This was later
               confirmed to me by Sheikh Saud himself at a subsequent meeting. Dr
               Massaad asked if I could assist with the sale of a number of overseas assets
               owned by RAK, including the Sheraton Metachi Palace Hotel in Tbilisi
               ("the Hotel") and the Poti Free Zone. I understood this to be the
               implementation of the Sheikh's wishes.

         80.   I was told the minimum price that would be accepted for the Hotel
               ($50,000,000) and asked to introduce potential buyers. Dr Massaad said I
               would receive a 5% commission from the gross sale price plus 50% of any
               amount in excess of US $50,000,000.

         81.   1 had previously met with three individuals (Houshang Hosseinpour,
               Pourya Nayebi and Amir Farsoodeh) in Istanbul, Turkey in around August
               2011 to discuss the possibility of helping them to establish an airline in
               Georgia. They had approached me to assist in this regard because of my
               expertise and reputation in the airline industry. However, this venture did
               not ultimately proceed because terms could not be agreed.

         82.   Mr Hosseinpour subsequently contacted me in September 2011 and asked
               if HeavyLift was for sale. It was around this time that he also introduced
               me to Houshang Farsoodeh, Amir Farsoodeh's brother. Ultimately, Mr
               Hosseinpour signed a contract to purchase a portion of RAK Trans
               Holding FZ LLZ's shares in HeavyLift. However, he defaulted on the share
               sale agreement and the shares were therefore not transferred.

                                               42
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 122 of 490



       83.   After I was asked to help find buyers for the Hotel, I thought of Mr
             Hosseinpour, Houshang Farsoodeh and Mr Nayebi ("the Potential
             Buyers") as candidates. I met with Houshang Farsoodeh and Mr
             Hosseinpour in Dubai (I met with Mr Nayebi later on as he lived in
             Georgia). I suggested that they consider buying the Hotel as it would allow
             natural vertical integration with their intended airline business. They
             confirmed to me that they were interested. We had several follow-up
             meetings to discuss various aspects of the sale.

       84.   I subsequently introduced Mr. Hosseinpour and Houshang Farsoodeh to
             Dr Massaad in RAK. I then accompanied them on a trip to Tbilisi, Georgia
             to show them the Hotel and introduce them to various people there,
             including Gela `ZaZa' Mikadze, the CEO of Ras Al Khaimah Investment
             Authority Georgia LLC ("RAKIA Georgia"), the company through which
             RAKIA owned the Hotel. Mr Mikadze showed us the Hotel and provided
             the Potential Buyers with financial information in relation to it. Mr
             Hosseinpour, Houshang Farsoodeh and I stayed at the Hotel for two or
             three days. Mr Nayebi had a home of his own in Georgia, where he stayed
             during our trip.

       85.   After the trip to Georgia, I returned to Dubai with the Potential Buyers. I
             then went to RAK and met with Dr Massaad. I told Dr Massaad that the
             Potential Buyers were interested and that I thought that we could move
             forward with the transaction. He asked me to proceed and said the Sheikh
             wanted to complete the sale quickly. We also discussed my commission.
             Dr Massaad said that he would discuss this with the Sheikh and would
             have his lawyers send me a written agreement.

       86.   Dr Massaad suggested that we meet the Potential Buyers the following day
             for lunch. Accordingly, Mr Hosseinpour and Mr Farsoodeh came to RAK
             the next day.

       87.   We discussed the final details of the sale over lunch and reached a tentative
             agreement. Dr Massaad then suggested that I take Mr Hosseinpour and
             Houshang Farsoodeh to see the Sheikh that afternoon at the palace. I then
             called the Sheikh and he invited us for tea that afternoon. I accompanied
             Mr Hosseinpour and Houshang Farsoodeh to the palace, where the Sheikh
             received us warmly and we discussed the proposed terms of the
             transaction. Sheikh Saud was pleased with the proposed terms of the sale,
             and he encouraged the parties to move forward with a speedy purchase
             process. We also discussed other possible transactions, including the sale
             of the Poti Free Zone. The Sheikh thanked me for my role.”

169.   Mr Azima exhibited photographs taken of a meeting in Istanbul, the metadata for
       which indicates that four of them were taken on 26 August 2011, and one of them
       on 28 August 2011.

170.   Mr Azima relied on a number of contemporaneous documents which it was submitted
       supported his case that he had referred the Potential Buyers to RAKIA, in particular
                                             43
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 123 of 490



the following:

170.1 An email on 2 October 2011 showed that a meeting was convened between
      Mr Azima (accompanied by a Mr Mahallati) on 3 October 2011 with two of
      the Potential Buyers. Mr Mahallati then wrote to the third of the Potential
      Buyers, Mr Nayebi, to report on the meeting between him, Mr Azima and the
      “two Hs” (which was a reference to the other Potential Buyers, namely
      Houshang Hosseinpur and Houshang Farsoodeh): “Just wanted to confirm we
      had a great meeting with the two H's. Based on what we agreed we are moving
      forward.”

170.2 Emails showing that in the days before the Memorandum of Understanding
      (the “MOU”) was signed (which appears to have taken place on 10 October
      2011), Mr Azima obtained passenger information from the Potential Buyers
      and provided it to RAKIA which used it to create a passenger list for the
      purposes of travelling with Mr Azima and Dr Massaad on one of RAKIA’s
      private jets.

170.3 Emails sent after the MoU was signed in which the Potential Buyers repeatedly
      wrote to Mr Azima to stress their appreciation for his work and services and
      to keep him informed of their meetings regarding both the Hotel, and the
      possible acquisition of an interest in the Poti free zone, owned by RAKIA
      Georgia: On 19 October 2011, Mr Hosseinpour wrote as follows: “Hi dear
      farhad. Ru ok? Where are you? Thanks for your management. Tonight me and
      houshang with our team traveling to Tbilisi. My team will go poti port directly
      from airport. for visiting. and they have meeting there with raki a group.” On
      19 October 2011, Mr Hosseinpour wrote again: “Hi dear farhad. Pls try ur best
      for our team. U r a part of our life. We are like a puzzle. team working. what
      is the best for us .we will do that. Take care.” On 25 November 2011, Mr
      Hosseinpour wrote: “We will be in Tbilisi next Thursday closing deal 2nd
      dec.we push sayed also. We need more information. …You will be for ever
      our big brother. You have more power. conection. experience but we are
      business men. young. And your student.” It was submitted on Mr Azima’s
      behalf that the Potential Buyers would not express their appreciation for Mr
      Azima’s efforts, and describe him in these terms, unless he had assisted in
      bringing the parties together and brokering the deal.

170.4 Other emails showed the Potential Buyers keeping Mr Azima informed about
      their contacts with RAKIA. For example, Mr Farsoodeh shared information
      with Mr Azima about the Hotel’s occupancy and room classifications received
      from the Hotel’s auditors and Mr Hosseinpour emailed Mr Azima to provide
      him with a copy of the cheques made out by them to RAKIA as a down-
      payment. It was submitted that these communications would make little sense
      unless the Potential Buyers understood Mr Azima to play an important role in
      the transaction.

170.5 After the arrangement between Mr Azima and the Potential Buyers fell
      through, Mr Azima emailed them on 7 December 2011 to wish them success,
      and referred to the time spent in seeking to close the deal: “I am sorry that I
                                     44
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 124 of 490



              was not able to stay and see the finish line! For the past nearly 3 month we
              lived and hoped for the day that the contract gets signed and transaction
              completed.” It was submitted that this contemporaneous email confirmed that
              Mr Azima had been working with the Potential Buyers on the Hotel transaction
              since September 2011 which was consistent with Mr Azima’s evidence that
              he was in contact with the Potential Buyers regarding the Hotel from
              September 2011.

       170.6 There were also communications from RAKIA’s own lawyers at the time
             which it was said supported the position that Mr Azima had made the referral.
             On 11 October 2011 (shortly after the MoU was signed), Mr Renwick of
             Dewey & Leboeuf emailed Mr Al Sadeq of RAKIA: “I will forward to you
             separate emails relating to (1) BVI counsel's fee estimate; and (ii) a draft
             referral agreement in respect of the referral to RAKIA of the proposed
             transaction.” And later on the same day “As referred to in my earlier email,
             please find attached a very simple form of referral agreement which may be
             useful as a basis for your agreement with the individual responsible for
             referring the proposed transaction to RAKIA. It is a short form, generic
             document and may require a little tailoring to suit your precise requirements.”

       170.7 Mr Azima prepared invoices shortly after these events (in January 2012) which
             referred to his role in the referral and introduction of the Potential Buyers.
             These invoices spelled out the work done by Mr Azima in terms, and sought
             payment of his commission. The invoices were addressed to the attention of
             Mr Al Sadeq, the deputy CEO of RAKIA, and were also sent to Dr Massaad.

171.   Mr Azima submitted as follows:

       171.1 He and Mr Adams were integral to the deal from the very beginning. Mr
             Adams drafted the MoU. He and Mr Adams took on the task of undertaking
             the steps needed to complete the deal and acted as an interface between the
             Potential Buyers and RAKIA and RAKIA’s lawyers, Dewey & Leboeuf; this
             was entirely consistent with Mr Azima having made the introduction and being
             involved in the deal; it was entirely inconsistent with RAKIA’s theory that Mr
             Azima was some kind of interloper seeking to take credit for the deal long
             after the fact.

       171.2 RAKIA’s external lawyers would have a file on the transaction and the
             individual lawyers would also be in a position to explain the way they
             understood the transaction to have come about and the fact that RAKIA had
             chosen not to call them or give any such disclosure supports the inference that
             this evidence would not have supported its case.

       171.3 RAKIA had offered no counter-narrative to identify the other person or means
             by which the Potential Buyers were introduced to RAKIA. This is despite the
             fact that other individuals on RAKIA’s side were also involved in the
             transaction, beyond Dr Massaad, Mr Al Sadeq and Mr Mikadze, including
             Sayed Al- Khawaja, an employee of RAKEEN Development, Georgia, and
             the manager of the Hotel.
                                           45
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 125 of 490




  172.    In support of its case that Mr Azima did not introduce the Potential Buyers, RAKIA
          relied essentially on the contents of a memorandum dated 1 March 2016 drafted by
          Mr Adams (“the Adams Memorandum”) which reads as follows (emphasis added).

              “Dear Mr. Azima,

              As you will recall, during the summer of 2011, we made a number of trips to
              Poti and Tbilisi, Georgia to explore new business opportunities. We looked at
              the Port in Poti, the Airport in Poti, the Free Zone in Poti, the Airport in
              Tbilisi, the Tbilisi Mall, and a number of existing and prospective hotel
              properties.

              Among the hotel properties we reviewed was the Sheraton Metechi Palace
              (SMP") in Tbilisi. We were informed that a group of businessmen from
              Dubai were already negotiating the purchase of the SMP [the Hotel] and
              were introduced to them. Mr. Houshang Hosseinpour, who represented the
              purchasing group, offered you a minority position in the purchasing group and
              indicated that an offer needed to be made quickly. I instructed our agents to
              form a BVI company called Eurasia Hotel Holdings Limited for the purposes
              of making such an offer and the company was organized on the 11th of October,
              2011.

              You, Mr. Hosseinpour, and Rd. Hater Massaad (who represented the Sellers of
              the SMP) were to act as initial directors of EHHL. However, before any activities
              were undertaken by the company, we determined during our due diligence that
              Mr. Housseinpour, and his partners, fell below our standards for doing business.
              Accordingly, we terminated our discussions with them and they proceeded to
              purchase the SMP without your involvement.

              During the same time, we had formed a Georgian airline and had negotiated
              the purchase of an aircraft to start the airline operations. Since we had initially
              formed EHHL, the directors were changed, and we had the company renamed
              as Eurasia Aviation Holdings Limited, specifically to hold the aircraft, and the
              name change was recorded on the 17th of February.”

173.     RAKIA further relied on:

         173.1 the absence of contemporaneous evidence supporting Mr Azima’s claim to
               have introduced the prospective buyers;

         173.2 the inherent improbability of Mr Azima’s account of his dealings with the
               Potential Buyers, according to which the Potential Buyers went from a first
               introduction to the transaction in September 2011 to signing up to the MOU
               on 8 October 2011; it was more likely that the Potential Buyers had been
               introduced to the purchase at an earlier stage;

         173.3 the evidence of Sheikh Saud who denied that he ever told Dr Massaad or
               anyone else to play any role in the sale of the Hotel or any other assets owned
                                               46
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 126 of 490



                by any RAK entity.

  Conclusion

  174.     Discerning the role of Mr Azima in relation to the intended Hotel transaction is not
           straightforward. There were no independent witnesses. None of RAKIA’s witnesses
           was in a position to give first-hand evidence of the relevant events apart from the
           Ruler, who did not attend the trial and whose evidence therefore carries limited
           weight. RAKIA did not produce any contemporaneous documents relating to the
           planned sale of the Hotel and the documents relied on by Mr Azima were
           inconclusive. The photographs and the emails showed that that Mr Azima certainly
           had meetings with the Potential Buyers and was actively involved in facilitating the
           possible purchase. But they fall short of establishing that Mr Azima was
           instrumental in actually introducing the Potential Buyers to the transaction. The fact
           that RAKIA’s lawyers appear to have been under the impression that there was an
           introduction is also inconclusive as they may have been misinformed.

  175.     Contrary to RAKIA’s case, the short interval between the date of the alleged
           introduction and the signing of the MoU does not, in my judgment, preclude the
           possibility that Mr Azima’s effected the introduction.

  176.     In my judgment, however, the Adams Memorandum fatally undermines Mr Azima’s
           case that he introduced the Potential Buyers. The Adams Memorandum was
           evidently intended to constitute a formal and accurate record of events for likely
           future use by Mr Azima’s lawyers concerning Mr Azima’s involvement in the
           intended sale of the Hotel. The Adams Memorandum was a short document (just
           four paragraphs running to one page). It was sent to Mr Azima on 1 March 2016.
           Mr Azima never requested any corrections or changes to be made to the Adams
           document (as he frequently did in respect of other documents produced by Mr
           Adams). Mr Adams struck me as a careful draftsman who would not have described
           the circumstances of Mr Azima’s involvement with the Potential Buyers without the
           instructions and approval of Mr Azima.

  177.     I do not consider that the explanations for what was, on Mr Azima’s case, a glaring
           error in the Adams Memorandum, namely the time lag between the events in
           question and the preparation of the memorandum and the irrelevance of the
           introduction to the purpose for which the memorandum are convincing. In my view,
           the memorandum is more reliable evidence than the self-serving evidence of Mr
           Azima and Mr Adams. I therefore conclude that, whilst Mr Azima was involved in
           the transaction and may well have had some expectation of a fee for his services, he
           did not effect the introduction of the Potential Purchasers.


(b)      Was the Referral Agreement a sham?

178.     Mr Azima’s case concerning the Referral Agreement and the payment which he
         contends was made pursuant to the Referral Agreement was, in summary, as follows:

         178.1 He initially agreed with Dr Massaad to introduce buyers to the Hotel
                                          47
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 127 of 490



              transaction in return for a commission of 5% from the gross sale price plus
              50% of any amount in excess of $50 million;

       178.2 After the signing of the MoU, he received a telephone call from the US
             Embassy in Georgia during which he was “advised that I should not do
             business with the Potential Buyers [and] told…that the Potential Buyers were
             not ‘clean’ and that they were acting as a front for undesirable elements in
             Iran”.

       178.3 As a result of this call, Mr Azima became concerned about the Potential
             Buyers’ true intent in establishing a presence in Georgia, and the possible
             contravention of US sanctions against Iran and accordingly, changed his mind
             about acquiring an interest in the Hotel and declined to participate further in
             the transaction.

       178.4 A short while later he informed Dr Massaad and the Ruler that he felt that the
             Potential Buyers had another agenda; he mentioned his concerns about the
             potential contravention of US sanctions and advised them not to go ahead with
             the sale.

       178.5 Dr Massaad told him after that conversation that the Ruler and Dr Massaad
             wanted him to step out of the purchase process and accept a 2.5% commission
             instead of the 5% originally agreed, and to forego his entitlement to 50% of the
             excess above $50 million.

       178.6 On 25 October 2011 he received $400,000 from RAKIA. In January 2012 he
             received a further $1,162,000 making a total of $1,562,000 which was 2.5%
             of the purchase price of $62,500,000.

179.    It was further submitted on behalf of Mr Azima as follows:

       179.1 RAKIA’s case concerning the allegedly fraudulent commission agreement
             should be dismissed in limine on the basis that RAKIA failed to challenge Mr
             Azima in cross examination with regard to the assertion that the Ruler was
             aware that Mr Azima was to be paid commission and approved him receiving
             it.

       179.2 RAKIA had also failed to put elements of its case to Mr Adams in cross-
             examination, even though RAKIA’s case is that Mr Azima was a party to a
             conspiracy with Mr Adams, Mr Al Sadeq and Dr Massaad to “obtain from
             RAKIA substantial payments to which Mr Azima was not entitled”. Moreover,
             RAKIA did not challenge Mr Adams’ evidence that the Referral Agreement
             he created was, “a written version of the agreement that had already been
             reached in relation to the payment of Mr Azima's commission.” His evidence
             to that effect should therefore be accepted by the Court.

       179.3 RAKIA’s case that the document was a sham for services that were not
             actually provided cannot be reconciled with the evidence of Mr Azima’s active
             role in connection with the transaction, the recognition shown to him by the
                                            48
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 128 of 490



               Potential Buyers, the understanding of the external lawyers that a referral had
               been made and Mr Azima’s invoicing for his work at the time.

        179.4 There was a clear commercial basis for the payment of a commission to Mr
              Azima in that the Potential Buyers went on to conclude an agreement with
              RAKIA and paid a $20 million deposit, which RAKIA retained despite failing
              to transfer the Hotel to them.

        179.5 Mr Azima did not seek to have Dr Massaad (or anyone else on RAKIA’s side)
              sign the Referral Agreement document. It was only signed by Mr Azima. If
              RAKIA’s case of conspiracy was correct, it would be expected that Dr
              Massaad or Mr Al Sadeq would also have signed the document, purporting to
              do so on behalf of RAKIA.

        179.6 The Referral Agreement was prepared well after Mr Azima had already
              received the referral fee in full (and long after RAKIA had entered into its
              advantageous contract with the Potential Buyers). The document was not used
              to make a claim for any payment. It therefore cannot sensibly be said that Mr
              Azima created the document in order to procure payment.

        179.7 The Referral Agreement included a commission of 5% which was the amount
              of commission that had in fact been agreed at that stage, as reflected in the
              invoice initially sent to RAKIA on 11 January 2012. The amount of the
              commission was then reduced to 2.5%. However, when submitting the
              document to RAKIA in August 2012, Mr Azima made no suggestion that he
              was owed the difference. The intention was simply to provide a document
              summarising the understanding that had been reached in October 2011.

        179.8 The emailing of the document to Mr Al Sadeq at his non-work Gmail address
              is not evidence of impropriety. Mr Adams had already earlier emailed a
              version of the Referral Agreement (also providing for a 5% commission) to
              Mr Al Sadeq at his RAKIA email address. This is inconsistent with the case
              put by RAKIA in cross-examination that Mr Adams “wanted to make sure that
              this document didn’t go into the RAKIA system until it was finalised”.

        179.9 As Mr Adams and Mr Azima explained, the document was sent to Mr Al
              Sadeq at his Gmail address because Mr Al Sadeq was at that time (mid-
              August) on holiday in Europe and so was away from work. Other RAKIA
              individuals (including Mr Buchanan and Mr Bustami) have also on occasion
              used private non-RAK/RAKIA email accounts for their work, as well as RAK
              email accounts at other times.

180.   RAKIA contends that the Referral Agreement was a sham. In support of this case it
       submits as follows:

        180.1 The terms of the original Referral Agreement for which Mr Azima contends,
              namely that in return for introducing potential buyers he would receive a 5%
              commission from the gross sale price plus 50% of any amount in excess of US
              $50,000,000, are implausibly generous, given that, on Mr Azima’s own case,
                                             49
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 129 of 490



       the Ruler was under pressure to liquidate foreign assets and to invest in RAK
       to improve RAK’s economic situation. Had such an agreement existed, Mr
       Azima would have been entitled to total commission of $9,375,000 on a sale
       of the Hotel for $62,500,000.

180.2 The terms of this alleged agreement were not recorded in any written contract.
      Nor were they referenced in any contemporaneous email or document or
      referred to anywhere in Mr Azima’s pleaded case.

180.3 On Mr Azima’s case, he was told to forego that entitlement to more than $9.3
      million, and instead to accept a payment of just $1.56 million, despite having
      fully performed his side of the agreement. Mr Azima claims that he accepted
      that huge reduction for the sake of his relationship with the Ruler. This case is
      inherently implausible and unsupported by documentary evidence.

180.4 Mr Azima’s evidence concerning his alleged withdrawal from the sale is
      internally contradictory. If (as Mr Azima claims) he had told Dr Massaad and
      the Ruler that he was withdrawing from the transaction and urged them not to
      proceed with the sale, then there would be no reason for Dr Massaad to
      subsequently tell him to “step out of the purchase process” since by definition
      Mr Azima had already “stepped out” of the transaction of his own accord and
      had already informed Dr Massaad and the Ruler about this.

180.5 The contemporaneous documents show that any concern Mr Azima had
      regarding possible breaches of US sanctions resulted in him attempting to
      conceal the Iranian nationality of the Potential Buyers, rather than
      withdrawing from the transaction. For example, the documents show that in
      October and November 2011 Mr Azima helped Mr Farsoodeh apply for St
      Kitts citizenship.

180.6 The documents demonstrate that Mr Azima did not withdraw from the Hotel
      transaction as he claims. On the contrary, he and Mr Adams remained actively
      involved in the transaction all the way through to (and indeed beyond) the
      closing of the sale to the Potential Buyers. For example, on 8 December 2011
      he signed the Share Purchase Agreement as witness for Merchant Savings and
      Loan Limited, another company owned by the Potential Buyers.

180.7 On 19 November 2012, Mr Azima sent an email to Mr Stewart, RAKIA’s then
      CEO, in which he stated: “I was requested to assist in sale of certain RAKIA
      assets in Georgia. Including Sheraton Hotel and Poti Free Zone. However, I
      was sidelined! Up on signing the SPA contract and my help “no longer was
      required””. The content of this email is inconsistent with Mr Azima’s claim
      that he withdrew from the transaction of his own accord well before the SPA
      was signed.

180.8 The process by which the Referral Agreement was drafted was suspicious.
      That process (which is not disputed) began with Mr Al Sadeq sending an
      unsigned template “commission agreement” to Mr Azima on 16 November
      2011. Almost eight months later on 9 July 2012, Mr Al Sadeq sent an email to
                                      50
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 130 of 490



        Mr Adams requesting a copy of the “master agreement for the commission
        made against the Sheraton sales”. In response Mr Adams emailed an amended
        version of the template to Mr Azima with various changes including a
        provision for payment of a “referral fee” of 5% of the gross proceeds of sale
        of the Hotel, a statement that Mr Azima had referred the Potential Buyers, a
        statement that RAKIA was liable for Mr Azima’s past and future expenses in
        relation to the sale of the Hotel (including first class air travel and hotel
        accommodation) and for Mr Adams’ business class air travel and hotel
        accommodation and a $600 daily charge.

 180.9 A further amended version was produced by Mr Adams and forwarded with
       attachments to Mr Al Sadeq’s private email address, stating: “as discussed,
       please note the invoice and the master agreement has been modified…If it is
       OK, I will send it to your RAK email. Any news on American Bank payment?”
       On the same day, Mr Adams also sent an amended draft of the template to Mr
       Al Sadeq’s private email address.

 180.10 On 15 August 2012, Mr Azima emailed Mr Adams confirming that there were
       no further changes to the draft of the Referral Agreement and stating, “please
       send it”. Mr Adams replied: “To his RAK email?” A short while later, Mr
       Adams sent the amended draft to Mr Al Sadeq’s private email address stating:
       “Please advise if I should now send these to your RAK email address?”

 180.11 Mr Azima’s contention that the Referral Agreement was produced because
        RAKIA wanted “an executed version of the agreement” which was “to record
        the terms of the agreement already reached” was untenable. The Referral
        Agreement did not contain any reference to Eurasia Hotel Holdings Limited
        (which was the proposed buyer of the Hotel as at 25 October 2011 when the
        Referral Agreement was allegedly made). The Referral Agreement referred
        instead to Merchant Savings and Loan Limited as one of the parties introduced
        by Mr Azima which did not become a proposed buyer until 29 November
        2011, more than a month after the date when the Referral Agreement
        purportedly came into effect.

180.12 The fact that extensive changes were made to the content of the draft Referral
       Agreement between November 2011 and October 2012 is inconsistent with
       Mr Azima’s claim that the Referral Agreement was merely intended to
       enshrine in writing an agreement which had already been concluded by the
       parties in October 2011 and which had been fully consummated by early
       January 2012. For example, the Referral Agreement provided that RAKIA was
       liable for Mr Adams’ expenses. In cross-examination, Mr Adams conceded
       that there was no agreement in October 2011 that RAKIA would reimburse
       his expenses. He also conceded that the expenses which he invoiced RAKIA
       for in October 2012 pursuant to the backdated Referral Agreement were the
       same as the expenses he had previously invoiced the Potential Buyers for in
       December 2011.

180.13 The Referral Agreement stated that Mr Azima was entitled to commission at
       the rate of 5% of the gross sale price of the Hotel. However even on Mr
                                    51
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 131 of 490



              Azima’s case he was never entitled to commission at this level. The alleged
              initial agreement was that he would receive 5% of the sale value plus 50% of
              everything over $50 million, and the later agreement was that he would receive
              just 2.5% of the sale price. On his evidence, there was no “intermediate”
              agreement between these two positions.

   180.14 The use of Mr Al Sadeq’s private Gmail address was not adequately explained
          by Mr Azima and Mr Adams. Their explanation that Mr Al Sadeq was
          “travelling with his family” and they “wanted to make sure” that he received
          the documents was not mentioned in any of the emails. When pressed on how
          he would have known that Mr Al Sadeq was abroad, Mr Adams claimed (for
          the first time) that, “I saw him on the boat…Mr Azima’s boat”. When asked
          when this alleged undocumented meeting on Mr Azima’s boat occurred, he
          suffered a convenient memory lapse.
    180.15 Neither Mr Azima nor Mr Adams sought to explain why, nine months after
            the agreement was supposedly entered into, there was suddenly such an
            urgent need for an “executed” copy of that agreement to be produced that it
            was necessary for them to repeatedly email Mr Al Sadeq about it during his
            family holiday.

       180.16 Mr Adams was also unable credibly to explain why he had sent documents
              to Mr Al Sadeq’s Gmail address together with a message asking: “Please
              advise if I should now send these to your RAK email address”. In particular,
              it was pointed out to Mr Adams that there was no need for Mr Adams to ask
              this question, since Mr Al Sadeq was clearly capable of forwarding any
              documents he received at his Gmail address to his RAK email address. When
              this was put to Mr Adams, he merely responded: “you can speculate however
              you want”.

       180.17 Mr Adams also claimed that he could not recall why he had changed draft
              invoices to RAKIA by removing references to services provided for the
              buyers instead inserting a reference to “services requested by K Massaad”. In
              the circumstances, the clear inference is that Mr Adams made these changes
              in order to give the deliberately false impression that the services he was
              invoicing RAKIA for (and for which he had previously invoiced the Potential
              Buyers) were provided at the request of Dr Massaad.


Conclusion

181.    I have concluded that the Referral Agreement did not reflect a genuine agreement
        with RAKIA and that it was a sham intended to conceal misappropriation of funds
        by Mr Azima. I reach this conclusion for the following reasons.

       181.1 I accept RAKIA’s submission that the undocumented agreement with RAKIA
             alleged by Mr Azima according to which he was to be paid 5% of the gross
             sale price plus 50% of any amount in excess of US $50,000,000 is implausibly
             generous. I do not believe that any such agreement was entered into.

                                            52
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 132 of 490



       181.2 I consider that the alleged revised agreement, also undocumented, whereby Mr
             Azima’s commission was to be cut by 50%, even though he had, on his case,
             performed his side of the bargain, is also wholly implausible and was not in fact
             entered into.

       181.3 For reasons set out elsewhere in this Judgment, I believe that Mr Azima did
             not effect any introduction of the Potential Buyers and that he was therefore
             not entitled to any commission. The fact that Mr Azima was actively involved
             in the sale process is explicable on the basis that he hoped to be rewarded by
             the Potential Buyers.

       181.4 Mr Azima’s case that the Referral Agreement enshrined an agreement that had
             been made in October 2011 is not sustainable. For example, in cross-
             examination, Mr Adams conceded that there was no agreement in October
             2011 that RAKIA would reimburse his expenses. Mr Adams also conceded
             that the expenses which he invoiced RAKIA for in October 2012 pursuant to
             the backdated Referral Agreement were the same as the expenses he had
             previously invoiced the Potential Buyers for in December 2011.

       181.5 The way in which the Referral Agreement was drafted was also suspicious.
             The use of Mr Al Sadeq’s private gmail address and the request for permission
             to use the RAKIA email address indicates that Mr Azima and Mr Adams
             wanted to conceal the Referral Agreement from RAKIA. I do not accept that
             there was any plausible explanation for the use of the private gmail address.
             There is no contemporaneous evidence that Mr Al Sadeq was on holiday. Even
             if he was, there was no need to ask for permission to use Mr Al Sadeq’s usual
             work address.

       181.6 The omission on the part of RAKIA’s Counsel to challenge Mr Azima in
             relation to the alleged agreement of the Ruler to the payment of commission
             and to put certain elements of RAKIA’s case to Mr Adams does not require
             me to reject that case. It was put to Mr Azima in cross examination that he was
             not entitled to any commission and that the Referral Agreement was a sham.
             Mr Adams had the opportunity to respond to RAKIA’s case in his witness
             statement.


(c)    Was the payment of $500,000 made by Mr Azima to Dr Massaad a bribe?

182.   The bribery allegation forms part of RAKIA’s case that the Referral Agreement was
       a sham.

183.   It is common ground that on 18 January 2012 (the same day as the payment of
       $1,162,500 referred to at paragraph 23 above) Mr Azima made a payment of
       $500,000 to Dr Massaad. RAKIA contends that this payment was a bribe. Mr Azima
       denies this. He claims the payment was for the attempted acquisition of a 25% interest
       in an aircraft owned by Dr Massaad.

184.   In support of its case that the payment was a bribe, RAKIA advances the following
                                             53
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 133 of 490



 contentions.

 184.1 Contrary to Mr Azima’s claims that Dr Massaad had a 50% interest in a
       Hawker 800A aircraft, the contemporaneous documents show that the Hawker
       800A was wholly owned by the Ruler. None of the contemporaneous
       documents contains any suggestion that Dr Massaad had any legal or
       beneficial interest in the aircraft. For example:

       (a) The UAE General Civil Aviation Authority Certificate of Registration
           dated 25 March 2005 lists the Ruler as the owner of the aircraft and
           identifies the sole operator of the aircraft as Dana Executive Jets LLC
           (“Dana Jets”).

       (b) A Certificate of Insurance/Reinsurance dated 14 January 2011 (which was
           sent by Dr Massaad to Mr Azima on 7 March 2012) shows that the Hawker
           800A aircraft was insured in favour of the Ruler, Dana Jets, RAK Airways
           and the Government of RAK. The certificate contains no reference at all
           to Dr Massaad.

       (c) A detailed schedule of Dr Massaad’s assets attached to an email from Mr
           Adams to Mr Azima dated 29 November 2013 contains no reference to Dr
           Massaad owning any interest in a Hawker 800A aircraft.

184.2 Mr Azima conceded in cross-examination that he does not recall seeing
      documentation showing that the Ruler was the legal owner of the aircraft, but
      claims that he “would have assumed that Dr Massaad’s 50% interest was a
      beneficial interest”. On Mr Azima’s own case therefore, he paid half a million
      dollars for an interest in an aircraft without knowing the nature of the interest he
      was acquiring and without having seen any documentary proof of the existence
      of that interest.

184.3 Mr Azima has adduced no evidence to support his claim that, the hull value of
      the Hawker 800A was approximately $2,000,000. When asked in cross-
      examination whether he had taken any steps to have the alleged beneficial
      interest valued before paying $500,000 to Dr Massaad for it, Mr Azima claimed
      that: “I took his word for face value”. This was implausible.

184.4 There are no documents evidencing any planned or attempted transfer of an
      interest in a Hawker 800A aircraft from Dr Massaad to Mr Azima. Mr Azima’s
      claim that he paid the purchase price to Dr Massaad in the expectation that the
      paperwork for the sale would be dealt with “later on” is both inherently
      implausible and inconsistent with how Mr Azima conducted his aviation
      business.

184.5 The Hawker 800A was included as a “company asset" in a “Sale of Company
      Agreement” between Dana Executive Air and Captain Joachim Bergunde under
      which Dana Jets was to be sold for a total price of $50 million The “Sale of
      Company Agreement” was apparently signed by Dr Massaad on behalf of Dana
      Executive Air on 15 December 2011 and by Capt. Bergunde on 17 December
                                        54
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 134 of 490



        2011, more than a month before Mr Azima made the payment of $500,000 to Dr
        Massaad. It is unlikely that Dr Massaad would have entered an agreement with
        Mr Azima to sell a share in an aircraft in circumstances where he was aware
        that the aircraft was likely to be sold to a third party as part of a sale of Dana
        Jets.

184.6 Five days after Mr Azima paid the $500,000 to Dr Massaad, he sent an email
      to Dr Massaad discussing arrangements for a lease of that aircraft. The email
      did not contain any reference to Mr Azima owning a share of the aircraft as
      would be expected if he had become a 25% owner less than a week earlier.

184.7    Two days later, Mr Adams emailed Mr Azima stating that: “He said he can’t
         firmly commit before next week as they are selling Dana and the Hawker is
         supposed to be part of the sale”. As to this:

        (1)   Mr Azima was unable to provide a credible explanation of why he would
              be seeking to negotiate a lease in respect of an aircraft of which he had
              just become a joint owner.

        (2)   Neither Mr Azima nor Mr Adams expressed any surprise or concern upon
              learning that an aircraft of which (on their case) Mr Azima had bought a
              quarter share was about to be sold to a third party.

184.8    The timing of the payment to Dr Massaad, on the same day that $1,162,500
         was paid by RAKIA to Mr Azima, strongly suggests that the payment to Dr
         Massaad was linked to that payment to Mr Azima, rather than an entirely
         unrelated (and undocumented) aircraft transaction.

184.9     In late February 2012 Eurasia Aviation Holdings Limited (“Eurasia
         Aviation”) signed an agreement to purchase a Hawker 400XP aircraft for
         $1.625 million. A total of $750,000 of the purchase price was to be paid by
         Mr Azima and Dr Massaad (who each owned 50% of the shares in Eurasia
         Aviation) while the remainder was funded by way of a bank loan. According
         to Mr Azima, by this date Dr Massaad was obliged to reimburse the $500,000
         that Mr Azima had paid to him on 18 January 2012. In those circumstances, it
         was to be expected that Dr Massaad would pay Mr Azima’s $375,000 share of
         the Hawker 400XP purchase price in partial discharge of the $500,000 debt he
         owed to Mr Azima. However that is not what happened. Instead, Mr Azima
         and Dr Massaad each paid $375,000 in cash towards the purchase of the
         Hawker 400XP. Mr Azima and Mr Adams were unable to provide a
         convincing explanation for this anomaly.

184.10 Mr Azima claims that, “Soon after, on or around 30 November 2012, Dr
       Massaad repaid me the $500,000”. However, the bank records show that Dr
       Massaad made two payments totalling a different amount, approximately
       $575,000, on 30 November and 3 December 2012.

184.11 These payments relate to a share purchase agreement (“SPA”) dated 5
       November 2012 whereby Mr Azima agreed to sell a 40% shareholding in
                                         55
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 135 of 490



              Eurasia Aviation to Dr Massaad for total consideration of $525,000.
              Accordingly, rather than reimbursing the payment made by Mr Azima on 18
              January 2012, the payments by Dr Massaad in late November and early
              December were for the purpose of acquiring an entirely different shareholding
              from Mr Azima.
       184.12 Mr Azima denies that the payment of $575,000 related to the SPA on the basis
              that the payments were not made to the payee account specified in in the SPA.
              However, that explanation ignores the fact that, as evidenced by the
              contemporaneous email correspondence, Dr Massaad attempted
              unsuccessfully to make a payment of $450,000 pursuant to the SPA to the
              specified account after which he made a replacement payment of that amount
              to Mr Azima’s personal account, followed by a payment of a further $125,000
              to the same account a few days later. It follows that the payment of $450,000
              (and, logically, the payment of $125,000 made by Dr Massaad to the same
              account several days later) were made pursuant to the SPA between Mr Azima
              and Dr Massaad. In other words, those payments did not “reimburse” Mr
              Azima anything. Rather, they were made in exchange for Mr Azima’s shares
              in Eurasia Aviation.

       184.13 It is common ground that in early 2012 Eurasia purchased a Hawker 400XP
              for approximately $1.63 million. The Eurasia cash flow spreadsheet shows that
              as at January 2013, Dr Massaad had paid a total of $1,100,866 into Eurasia
              Aviation. In addition, according to a letter dated 21 January 2020 from Mr
              Azima’s solicitors, between April 2013 and April 2014, Dr Massaad made
              payments totalling approximately $530,000 to Eurasia Aviation. It follows that
              by April 2014 (1) Dr Massaad had paid a total of approximately $1.63m into
              Eurasia Aviation; (2) Eurasia Aviation owned a Hawker 400XP aircraft worth
              approximately $1.63 million; and (3) Dr Massaad owned all of the shares in
              Eurasia Aviation. Accordingly, those payments did not have the effect of
              reimbursing Mr Azima the sum of $500,000.

185.   Mr Azima contends that RAKIA’s case is flawed for the following main reasons.

        185.1 RAKIA’s case rests on the premise that Mr Azima had no legitimate basis to
              receive the referral fee whereas Mr Azima was entitled to a fee as payment for
              his introduction of the Potential Buyers.

        185.2 RAKIA’s case presupposes that Mr Azima paid a bribe after the amount of his
              commission had been halved and to the very person who reduced the
              commission, which is not credible.

        185.3 In any event, the funds paid to Dr Massaad were not a bribe at all, but rather
              a payment made towards the acquisition of a share in an aircraft. The money
              was later repaid after that transaction did not proceed and Mr Azima and Dr
              Massaad purchased a different aircraft.

        185.4 The contemporaneous correspondence shows that in 2011 Mr Azima had been
              undertaking a search for executive jets, including Hawker aircraft.

                                             56
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 136 of 490



 185.5 Mr Azima was considering acquiring an interest in a Hawker 800A operated
       by Dana Jets in which he understood Dr Massaad to have an interest. He
       agreed with Dr Massaad to acquire half of Dr Massaad’s 50% share, for
       $500,000, since this was 25% of the hull value of $2,000,000. In parallel, Mr
       Azima and Mr Adams prepared proposals for the aircraft to be leased to Mr
       Azima’s executive charter airline in Georgia. The purpose of the proposed
       purchase and lease arrangements was to allow the aircraft to be operated in
       Georgia.

185.6 Mr Azima recorded the $500,000 payment against Dr Massaad’s name in a list
      (of 28 January 2012) of payments made and received. It would be odd for a
      person who had paid a bribe to record it in that way.

185.7 Ultimately, the proposals for purchasing the Hawker 800A were not pursued as
      RAKIA found a buyer interested in purchasing Dana outright. Mr Adams
      advised Mr Azima on 25 January 2012: “Dear Farhad, Had a very good
      meeting. He said he can't firmly commit before next week as they are selling
      Dana and the Hawker is supposed to be part [sic] of the sale.”

185.8 As a result, he and Dr Massaad instead acquired a Hawker 400XP. The aircraft
      was to be held by Eurasia Aviation of which Mr Azima would be the sole
      shareholder. It was subsequently decided that the shares in Eurasia Aviation
      were to be allocated 50/50 between Mr Azima and Dr Massaad so Mr Adams
      shared the specifications for the aircraft with Dr Massaad: “Dear Dr. Massaad,
      Farhad asked that I forward the attached regarding the Hawker 400: Draft
      purchase contract, specs, and photos of the Hawker 400 aircraft. The aircraft
      will be purchased by the BVI company and Farhad has already made the down
      payment.”

185.9 A contract for purchase of the Hawker 400XP by Eurasia Aviation for a price
      of $1,625,000 was signed on 23 February 2012 and the purchase completed in
      April 2012. Ultimately, the $500,000 paid by Mr Azima to Dr Massaad was
      repaid as a result of these transactions. A total of $575,000 was paid by Dr
      Massaad to Mr Azima in November 2012. That figure is the sum of the
      $500,000 advanced to Dr Massaad in January 2012 and a further $75,000, to
      balance out the contributions that had been made towards the purchase of the
      Hawker 400XP by Dr Massaad and Mr Azima. As an email exchange between
      them in October 2012 set out, Mr Azima had contributed $150,000 more
      towards the purchase than Dr Massaad had done. Dr Massaad’s payment of
      $75,000 to Mr Azima therefore left the position square between them.

185.10 Mr Adams explained that various payments were made by Dr Massaad to Mr
       Azima over this period, for different purposes. There were, as he put it, funds in
       three buckets, or “pockets” that were owed by Dr Massaad: $375,000 for his
       share in the Hawker 400XP; $500,000 for the return of the money that was put
       on the Hawker 800A; and $525,000 pursuant to the SPA. These three amounts
       were paid appropriately.

185.11 RAKIA’s case that the payments made by Dr Massaad, totalling $1.63m,
                                        57
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 137 of 490



             represented the cost of the Hawker 400XP Aircraft acquired by Eurasia of
             which he was the sole shareholder, and did not entail any reimbursement to Mr
             Azima the sum of $500,000, is misconceived since it ignores the fact that the
             purchase of the Hawker 400XP (which was purchased for $1.625 million) had
             been funded by a loan of $1,000,000. As at 31 July 2012, the amount
             outstanding was recorded as around $1.101 million. RAKIA’s theory that Dr
             Massaad’s payments to Mr Azima were made in order to acquire 90%
             ownership of the aircraft therefore makes no sense. Mr Azima only owned half
             of a minority of the equity in the aircraft; if RAKIA’s theory were right, the
             payments made to Mr Azima would result in him being grossly overpaid and
             Dr Massaad being left out of pocket.

       185.12 Thus, RAKIA’s late attempt to rebut Mr Azima’s evidence that the $500,000
              payment was legitimate and was repaid in any event is simply confused and
              should be rejected.

Conclusion

186.    RAKIA’s case that the payment of the $500,000 was a bribe paid to Dr Massaad rests
        essentially on the inference to be drawn from the fact that the payment was made on
        the date Mr Azima received a fee authorised by Dr Massaad to which he had no
        entitlement and the absence of any convincing alternative explanation for the
        payment.

187.    In my judgment, the explanation put forward by Mr Azima that the payment was in
        exchange for a 25% interest in the Hawker 800A aircraft does not stand up to scrutiny
        in the absence of any documentary evidence showing that Dr Massaad had any
        interest in the aircraft or documentary evidence of the proposed purchase transaction.

188.    The reasons for the various payments subsequently made by Dr Massaad to Mr Azima
        are unclear. Dr Massaad at no stage made a repayment of the sum of $500,000. He
        made a payment of $575,000 in November 2012 but again there is no documentary
        evidence to link this payment with the $500,000 paid by Mr Azima some ten months
        earlier. On the other hand, RAKIA’s attempt to explain the various payments made
        by Dr Massaad as referable to the acquisition of the Hawk 400XP breaks down
        because it fails to account for the loan finance of $1 million, as submitted by Mr
        Azima.

189.    The lack of any clear explanation for the subsequent payments made by Dr Massaad
        does not, however, displace the inference to be drawn from the unexplained payment
        of $500,000 by Mr Azima which I conclude was a bribe.

(c)    Did Mr Azima wrongfully fail to disclose to RAKIA an intended interest in the
       Hotel?

190.    RAKIA’s case is as follows:

        190.1 Prior to entering into the purported Referral Agreement, Mr Azima had
              reached an agreement with Mr Hosseinpour that, upon completion of the sale
                                           58
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 138 of 490



               of the Hotel to Eurasia Hotel Holdings Limited he would receive a 10%
               interest in the Hotel in exchange for a nominal payment of $10 (the “Transfer
               Agreement”).

        190.2 If (contrary to RAKIA’s primary case) the Referral Agreement was not, in
              fact, a sham document, but rather (as Mr Azima alleges) a valid agreement,
              then Mr Azima’s actions in entering the Transfer Agreement, and the
              assistance that he provided to the Potential Buyers, breached Mr Azima’s
              obligations under the Referral Agreement, in particular the obligations of
              loyalty owed by Mr Azima as RAKIA’s agent, reflected in Clause 1, which
              provided as follows:

               “DUTIES OF AZIMA AZIMA warrants that he has: (a) provided to RAKIA
               all relevant information to date in his possession which relates to the Hotel
               Transaction…; and (b) acted in good faith and with the utmost professional
               integrity and in the best interests of RAKIA in any transaction with third
               parties relating to the Hotel Transaction…”.

        190.3 Mr Azima’s conduct in relation to the Transfer Agreement was inconsistent
              with that duty. In particular,

              (a) the existence of the Transfer Agreement was clearly “relevant information”
                  which relates to the Hotel Transaction which Mr Azima should have
                  disclosed;

              (b) by entering into the “Transfer Agreement”, Mr Azima deliberately put
                  himself in a position where he was likely to profit significantly from the
                  sale of the Hotel despite owing a fiduciary duty to RAKIA in respect of
                  that sale. He therefore knowingly breached his fiduciary duty to RAKIA
                  under Clause 1 of the Referral Agreement.

       190.4 Mr Azima claims that the Ruler knew and approved of the proposal that Mr
             Azima would acquire a 10% interest in the Hotel. This claim is not corroborated
             by any documentary evidence and is directly contradicted by the Ruler’s witness
             evidence.

       190.5 Mr Azima’s claim that Dr Massaad and Gela Mikadze (CEO of RAK Georgia)
             also knew and approved of his intended 10% interest in the Hotel is similarly
             unsupported by any documentary evidence. In any event, since both Dr Massaad
             and Mr Mikadze were engaged in an unlawful conspiracy to defraud RAKIA,
             even if they knew and approved of this arrangement, their knowledge and
             approval would not be imputable to RAKIA.

191.     Mr Azima’s response is, in summary, as follows:

             191.1 RAKIA contends that the Transfer Agreement document referring to the
                   10% share provides only for the payment of nominal consideration
                   whereas it refers to the payment of “other good and valuable

                                             59
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 139 of 490



                    consideration”. The $10 simply represented an intended contribution to
                    the company's formation capital of $100. If the sale had gone ahead, all
                    shareholders would have made further contributions proportionate to
                    their shareholding and the final, total purchase price. RAKIA did not
                    challenge Mr Azima’s position on this point.

             191.2 Contemporaneous documents show that Mr Azima’s proposed interest
                   was known by various officials at RAKIA (including but not limited to
                   Mr Mikadze, Dr Massaad, and Mr Khawaja), RAKIA’s external lawyers
                   and third parties.

Conclusion

192.   Given my finding that the Referral Agreement was not a genuine agreement, the
       question of whether Mr Azima’s conduct was in breach of that agreement does not
       arise.

193.   Had the Referral Agreement been genuine, it would have been necessary to determine
       whether Mr Azima had provided to RAKIA all relevant information relating to the
       terms on which he was to acquire an interest in Eurasia Hotel Holdings Limited and
       acted in good faith and with the utmost professional integrity and in the best interests
       of RAKIA in any transaction with third parties relating to the Hotel transaction.

194.   The unsigned Transfer Agreement indicates that it was envisaged by Mr Azima and
       the Potential Buyers that he would acquire a 10% interest in Eurasia Hotel Holdings
       Limited in return for a nominal payment of $10 together with “other good and
       valuable consideration”. It is unclear what that additional consideration means
       although emails between Mr Azima and Mr Hosseinpour on 25 November 2011
       indicate that the consideration would be funded as to half by cash and half by finance
       from the other Potential Buyers.

195.   Mr Azima referred to email correspondence with RAKIA’s in-house and external
       counsel in which it was recognised that Mr Azima was to be a principal on the buyers’
       side. However, there is no evidence of any express disclosure of his intended 10% stake
       in Eurasia Hotel Holdings Limited or of the terms on which that stake would be
       acquired. In the absence of documentary evidence, I do not accept Mr Azima’s
       evidence that the Ruler knew and approved of the proposal that Mr Azima would
       acquire a 10% interest in the Hotel.

196.   In short, if I had found that the Referral Agreement was a genuine agreement, I would
       have concluded that the failure by Mr Azima to give full disclosure to RAKIA of his
       intended interest in the Hotel was in breach of Clause 1 of the Referral Agreement.




                                              60
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 140 of 490



(d)    Did Mr Azima orchestrate a malicious campaing to damage the reputation,
       standing and internal stability of the Governmetn of RAK?

197.   RAKIA’s pleaded case is that Mr Azima played a central role in “instigating and
       coordinating a wide-ranging media and public relations campaign which sought to
       denigrate the reputation of the Ruler and the governing authorities in RAK, including
       by deceiving institutions and companies in RAK into entering commercial transactions
       and entities with individuals involved in serious criminality.”

198.   The alleged misconduct was then said in RAKIA’s response to a Part 18 request to
       have the following aspects:

       198.1 the planning and implementation, in 2014 and 2015, of "Project Clay”, a
             coordinated programme designed to frustrate RAKIA's attempts to pursue legal
             remedies against Dr Massaad by procuring and promoting the widespread
             publication of damaging false stories in the international media;

       198.2 the procuring of the publication of such stories, alleging that individuals were
             being unlawfully detained in a "Dungeon" operated by the Ruler of RAK and
             RAKIA's lawyers (Dechert LLP) and that the Ruler of RAK had improperly
             abdicated judicial, prosecutorial and governmental functions to unlicensed UK
             lawyers, who were overseeing the operation of a secret prison in RAK; and

       198.3 the preparation and, it is to be inferred, implementation of the "Security
             Assessment" (which is explained further below).

199.    Mr Azima submitted that the “campaign claim” is hopeless for, amongst others, the
        following reasons:

        199.1 RAKIA failed to prove the falsity of the stories that were said to have been
              procured and promoted by Mr Azima;

        199.2 There was no evidence of any media stories having been published;

        199.3 The Security Assessment was not implemented and it was not procured by Mr
              Azima.

200.    RAKIA’s case therefore gives rise to the following issues:

        200.1 Has RAKIA established that the stories that were allegedly planned and
              promoted by Mr Azima were false?

        200.2 What was Mr Azima’s role in relation to the Security Assessment and was it
              implemented?




                                             61
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 141 of 490



Were the stories false?
201.   Mr Azima submits that:

        201.1 RAKIA failed to adduce any evidence in its witness statements that the stories
              said to have been procured and promoted by Mr Azima were in fact false;

        201.2 RAKIA attempted to fill this gap through a series of leading questions to Mr
              Gerrard in re-examination in which Mr Gerrard denied that he had been
              involved in illegal detentions in RAK or had taken on prosecutorial or judicial
              roles. Mr Gerrard’s answers, elucidated in this way at the end of his evidence,
              were simply not a sufficient basis for this Court to find that the “falsity” of any
              alleged media stories is established.

        201.3 This is particularly so in circumstances where there was evidence showing that
              concern at detentions in RAK was well-founded, and there was also evidence
              of Mr Gerrard’s and/or Dechert’s role in those detentions giving rise to
              legitimate concerns. It was incumbent on RAKIA to address these issues with
              evidence, which it has not even attempted to do.

        201.4 Mr Azima referred to a November 2014 Amnesty International report referring
              to several cases in which individuals had in fact been detained for long periods
              in the Ruler’s palace or in other undisclosed locations. None of RAKIA’s
              witnesses were in a position to refute its findings.

        201.5 Reports had been provided to Mr Azima about Mr Gerrard conducting (on
              behalf of the Ruler and/or RAKIA) highly aggressive and unlawful
              interrogations of prisoners including Mr Al Sadeq; and aggressively
              threatening Mr Al Sadeq’s wife and threatening one of RAKIA’s opponents
              (Mr Izadpanah) with prison unless he agreed to pay $7.5 million to RAK, and
              offering clemency in exchange.

        201.6 Under cross-examination, Mr Gerrard accepted that he had in fact interviewed
              Mr Al Sadeq and other individuals while in prison in RAK. He also admitted
              investigating and interviewing Mr Izadpanah in RAK.

        201.7 If RAKIA was to sustain its case that complaints about these practices in RAK
              were false, disclosure should have been given of these incidents including of
              the records of interview that Mr Gerrard said would exist. This is particularly
              so given that Mr Gerrard’s own account of Mr Al Sadeq’s interview in
              detention itself raised concerns. Mr Gerrard claimed that the interview had
              been conducted strictly pursuant to the standards in the Police and Criminal
              Evidence Act 1984 although it became clear in Mr Gerrard’s evidence that this
              was not true. No audio recording of the interview was made and he was unsure
              whether a record of the interview had been provided to Mr Al Sadeq’s lawyers.
              Mr Al Sadeq was detained in RAK without charge for at least a year. Mr
              Gerrard accepted that he interviewed Mr Al Sadeq at some point during that
              detention, before he was charged.


                                               62
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 142 of 490



       201.8 Mr Gerrard saw no problem with an individual being detained for a prolonged
             period without charge and being interrogated in that period: “They have a
             process. It is not like ours -- many parts of it are -- and he agreed to talk to us
             whilst he was detained. We followed the process of PACE when we met him.”
             As noted, the claim that PACE was followed was not correct, on Mr Gerrard’s
             own evidence.

Conclusion

202.   In order to make good its case that Mr Azima procured and promoted false stories in
       the media, it was incumbent on RAKIA to establish that the stories which it was
       intended to publish about human rights violations were untrue. It has not done so. It
       appears that Project Clay intended to draw attention to actual cases of detention and
       illegality, not fabricated cases. The 2014 Amnesty International Report indicates that
       there were real grounds for concern about detention procedures in RAK. None of
       RAKIA’s witnesses were in a position to refute the findings in that report.



Mr Azima’s role in relation to the Security Assessment


203.   The facts relating to the Security Assessment as they appear from the documents
       before the Court were as follows:

       203.1 In late 2014 Mr Azima was engaged by Mr Kirby Behre, a lawyer at Miller &
             Chevalier, lawyers who acted for Dr Massaad (and later Mr Azima) to act as
             a consultant to assist with a PR campaign involving the investigation of human
             rights abuses in RAK for the benefit of Dr Massaad who had fled RAK and
             was in dispute with RAKIA and the government of RAK.

       203.2 Mr Azima introduced former CIA operative Scott Modell to Dr Massaad and
             Miller & Chevalier and commissioned him to produce the Security
             Assessment and was responsible for arranging Mr Modell’s remuneration for
             producing it.

       203.3 The Security Assessment consisted of a review of the security issues affecting
             Dr Massaad including a detailed series of “Recommendations” which included
             “aggressive tools” and “offensive media operations” to “display the critical
             weak points of the RAK”, using media teams to “denigrate the reputation of
             Sheikh Saud and the RAK as a place of doing business”, and a campaign going
             beyond negative stories and including: “Organized protests and other forms of
             manufactured dissent, sustained over an extended period of time”.

       203.4 The Security Assessment also included a recommendation for “orchestrating
             business deals in RAK with disreputable individuals from other parts of the
             world” setting out how the RAK Government, the ruling family and RAK-
             owned banks and businesses could be deceptively lured into entering


                                              63
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 143 of 490



              transactions with serious criminals (including “Latin American drug cartel
              figures”) and deliberately exposed to “Scams, fraud and deceptive
              partnerships”, with the aim of causing the RAK authorities and, in particular,
              Crown Prince Mohammad to lose large sums of money and of leading to
              exposure which would serve as a lasting source of shame.

204.   Mr Azima accepted in cross-examination that he made comments on this document.
       In his witness statement, Mr Azima described the portion of the Security Assessment
       report that appeared to be a proposal for future work as “naïve and ill-conceived”.
       There is no evidence that he criticised the assessment at the time it was being
       prepared. In cross-examination he also claimed (for the first time) that he told Mr
       Modell to “take…out” all the suggestions of illegal and deceptive activity from the
       Security Assessment. There is no indication in the contemporaneous correspondence
       that he gave any such instruction. He sent the final version of the report – including
       what he now claims is objectionable material – to Mr Behre for use by Dr Massaad.

205.   Mr Azima sought to justify his involvement in these matters on the basis that Mr
       Modell was retained to “investigate allegations of RAK’s substantial human rights
       abuses which Dr Massaad was concerned about, particularly absentee trials which he
       wanted to avoid happening to him”. This description of Mr Modell’s work is not
       borne out by the Security Assessment which did not propose an investigation into
       human rights abuses but advocated a media campaign highlighting the absence of
       fundamental legal rights in RAK as a means of embarrassing the RAK authorities and
       compelling the UAE authorities “to rein in RAK aggression against the Client.”

206.   There is moreover no evidence that Mr Azima actually carried out any investigation
       into human rights abuses. Although he claims to have spoken to Mr Al Sadeq when
       he was in prison and to his wife, Mr Azima does not claim to have investigated
       whether Mr Al Sadeq’s claims were true or to have commissioned anyone else to do
       so.

207.   When the allegation of involvement in the campaign was added to the Particulars of
       Claim by amendment in July 2018 Mr Azima did not seek to defend his role on the
       basis that he was “investigating human rights” but, rather, denied that he had “any
       role” in such a campaign.

208.   Mr Azima also engaged in discussions with Mr Modell about using other possible
       “high risk, high impact” tactics against the “enemy” including possible “Black Bag”
       methods. Mr Azima admitted during cross-examination that this was a reference to
       the use of “Illegal operation[s]”.

209.   Mr Azima’s evidence, which I accept, was that the media campaign proposed in the
       Security Assessment was never put into effect and that no adverse publicity resulted
       from it. RAKIA has not attempted to prove that there actually was any media
       campaign or stories (false or otherwise) in the media at all. As Mr Azima said in
       cross-examination:



                                             64
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 144 of 490



                “A. That was not my intent. Nothing happened. There's -- no propaganda was
                made; no article was written to the best of my knowledge. Nothing happened.
                The campaign never got started.”


210.    In summary, Mr Azima oversaw the commissioning of and payment for the Security
        Assessment report drafted by Mr Modell which included a plan for drawing attention
        to human rights’ abuses in RAK as a means of inflicting significant financial and
        reputational damage against various RAK institutions and companies. Mr Azima
        provided comments on the Security Assessment but did not object to any of the
        proposals which it contained. The Security Assessment was not in the event
        implemented.


(d)    Did Mr Azima make representations relating to the Proposed ISR JV?

211.    In late 2015 and early 2016 RAKIA engaged in discussions with Mr Azima and other
        individuals with whom he was collaborating regarding a proposed joint venture for
        the provision of ISR services. The proposed partners for the proposed ISR were
        RAKIA and Global Defence Services Corporation (“GDS“). GDS was specifically
        formed for the purpose of the Proposed ISR JV. Mr Azima was a major shareholder
        and director of GDS which operated from the same office address in Kansas City as
        Mr Azima’s company ALG Transportation.

212.    RAKIA alleges that Mr Azima was aware that the joint venture proposal submitted
        by GDS to RAKIA grossly overstated the value of the aircraft that would be acquired
        by the joint venture SPV, and that, if RAKIA had participated in the joint venture on
        the terms proposed by Mr Azima, it would have contributed approximately $20
        million more than would have been fair to acquire its interest in the joint venture. It
        alleges that during the course of the discussions and negotiations concerning the
        Proposed ISR JV in late 2015 and early 2016 Mr Azima made five deliberate false
        representations to RAKIA and failed to correct other false representations made by
        the individuals with whom he was collaborating.

213.    Mr Azima submits that:

        213.1 RAKIA‘s case in respect of the Proposed ISR JV serves only to highlight the
              “highly artificial” nature of its claims overall and to provide confirmation of
              the vendetta pursued by RAKIA to vex Mr Azima and damage his reputation.

        213.2 RAKIA’s case that Mr Azima had sought to deceive was implausible given
              that any deception would have come to light at the stage of the due diligence
              stage performed by RAKIA‘s experienced advisers who included KPMG and
              Air Vice Marshall Hobart;

        213.3 Mr Azima was happy to deal with RAKIA’s experienced counsel;



                                              65
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 145 of 490



       213.4 Mr Azima’s side comprised experienced ex-military officers including Major
             General John Holmes. RAKIA’s case would necessarily be that those
             individuals were also party to the alleged dishonesty which was inherently
             unlikely.


(1)    Alleged misrepresentations as to the value of the aircraft

214.   RAKIA’s case is that Mr Azima misrepresented the value of the aircraft that were to
       be acquired by the Proposed ISR JV knowing that the valuation was substantially
       misleading.

215.   The facts are as follows:

        215.1 On 28 December 2015, Mr Azima sent an email to Mr Buchanan which
              attached the written proposal “for the formation of a Joint Venture Company
              in the Middle East for commercial ISR and defence related services”. The
              proposal was drafted by Mr Adams, reviewed by Mr Azima and circulated by
              Mr Azima to the participants on the GDS side before being sent to Mr
              Buchanan.

        215.2 The written proposal stated that the proposed joint venture vehicle would
              acquire two King Air and two Falcon aircraft from GDS for a total of
              $52,665,252. On that basis, it proposed that RAKIA should “pay GDS US
              $21,066,100 for 40.00% of the two (2) King Air ISR Assets and the two (2)
              Falcon ISR Assets.”

        215.3 The written proposal described the proposed joint venture as follows:

               (a) A special purpose vehicle would be formed, to be called GDS Middle
               East, and to be held, as to 60% by GDS, and as to 40% by RAKIA.

               (b) The assets to be placed into the SPV by GDS would include two King
               Air aircraft valued for the purposes of the proposal at $17 million each, and
               two Falcon aircraft valued for the purposes of the proposal at $9,332,626
               each, giving the assets of the Proposed ISR JV a total value of $52,665,252.

               (c) For its 40% stake in the proposed joint venture, RAKIA would contribute
               the sum of $21,066,100, being 40% of the purported value of the aircraft to
               be acquired.

               (d) In addition, RAKIA would contribute working capital of $2 million,
               being 40% of the working capital purportedly required by the joint venture.

               (e) Following payment of the said sums, GDS would transfer the aircraft to
               the SPV free of liens and encumbrances.



                                            66
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 146 of 490



216.   Attached to the written proposals were detailed technical specifications for the King
       Air ISR aircraft and Falcon aircraft. Those specifications showed that all four aircraft
       were already equipped with ISR technology and systems. The specifications also
       stated that the “Price/Unit Cost” of each of the King Air aircraft was “$17 million
       (aircraft + communications equipment modifications)” and that the “Original Unit
       Acquisition Cost” and “Total Acquisition Cost” of each of the two Falcon aircraft
       was $9,332,626.

217.   RAKIA’s case is that these references to the “Price/Unit Cost” and “Acquisition Cost”
       were unambiguous statements concerning the amount that GDS would actually pay to
       acquire the aircraft, and not (as Mr Azima asserted in his oral evidence) “budgetary
       number, generic numbers”. RAKIA alleges that the true value of the aircraft was in
       fact just $6m. It relies on various documents not shown to RAKIA at the time, for
       example:

       217.1 On 9 October 2015, Mr Lepper sent an email to Mr Azima which stated: “F,
             just spoke with AGD systems. Here is what we can do: If AGD stays in the
             sale and operating deal with us at 50/50 profit share he will sell us the aircrafts
             at his cost… The Falcon and the King airs are around 1.5M…”

       217.2 A draft “Letter of Intent” from Mr Lepper dated 8 January 2016 stated in
             respect of the two King Air aircraft that: “Buyer will purchase the Aircraft as
             is, where is” for One Million Five Hundred Thousand U.S. Dollars
             ($1,500,000 USD) each, hereafter the “Purchase Price” for a total Purchase
             Price of Three Million U.S. dollars ($3,000,000) USD.”

       217.3 On 21 January 2016, Mr Lepper sent an email to Mr Azima and Mr Adams
             which stated (amongst other things) that: “I have just sent the email out
             confirming that the 4 ISR aircraft were secured (and can prove ownership) …I
             had to personally sign 4 promissory notes for 1.5M for each aircraft for a 6
             month control period.”

       217.4 On 14 February 2016, Mr Lepper sent an email to Mr Azima and Mr Jacobs
             (copying Mr Adams) stating (amongst other things) that: “We all agree that all
             four aircraft will be a part of the GDS package 2 ISR king airs and 2 ISR
             falcons at 1.5 each, not just the two king airs… Each aircraft will be bought at
             $1.5m each. Total 6M”.

218.   Accordingly, rather than being worth a total of $52.6 million, the four King Air and
       Falcon aircraft were in fact worth a total of just $6 million – about a tenth of what
       was represented by Mr Azima to RAKIA in the written proposal. At no point during
       the negotiations did Mr Azima disclose to RAKIA that GDS was planning to acquire
       the aircraft for just $6 million.


219.   Mr Azima contends, in summary as follows.



                                              67
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 147 of 490



       219.1 RAKIA’s case on the December proposal has been presented in different (and
             contradictory) ways in its pleadings and witness statements, at different stages
             alleging a misrepresentation as to the cost of the aircraft to be provided, and at
             others as to their value. RAKIA’s skeleton argument now indicates that the case
             it pursues is that a misrepresentation was made as to the value of the aircraft.
             RAKIA’s case is therefore that Mr Azima made a false representation that the
             aircraft the subject of the proposal were “worth more than $52.6m”.

       219.2 The December proposal provided an estimated value of a fully equipped ISR
             project, which comprises not simply the aircraft but an array of highly
             sophisticated and expensive military equipment, operated by a trained crew,
             with official authorisation. The value of a fully equipped aircraft is not
             comparable to the acquisition cost of aircraft without any ISR equipment, crew
             or authorisations.

       219.3 The December proposal also made clear that the contribution from GDS’s side
             was not simply the aircraft, but rather a fully operational ISR service:
             “Operational Business Plan. GDS Middle East will offer all four (4) ISR
             Aircraft (2 x King Air and 2 x Falcons as part of a fully managed operational
             and manned ISR service (including flight personnel, engineering staff, and ISR
             expertise, both on the aircraft and on the ground)”.

       219.4 Mr Azima’s evidence was that the figures indicated in the December proposal
             were simply indicative. Moreover, as Mr Azima explained, the nature of those
             figures as only indicative was obvious, because the range of equipment used
             (and hence the cost and value) would depend both on the customer’s
             requirements, and on the government approvals that could be obtained. A
             reasonable and knowledgeable person would understand that defence articles
             are subject to approval of United States Government.

220.    In my judgment, the December proposal was clearly representing to RAKIA that the
        values ascribed to the four aircraft were the acquisition costs and not the value of the
        aircraft once ISR equipped and operated by SR professionals. Mr Azima’s case that
        the amounts specified in the December proposal included the cost of ISR equipping
        is contradicted by contemporaneous documents.

        220.1 On 16 October 2015 Mr Azima sent an email to Mr Buchanan attaching the
              specifications for the two Falcon aircraft. This email stated that the “Total
              Acquisition Cost” of each aircraft was $9,332,626 which is exactly the same
              value specified in the written proposal. In his email, Mr Azima stated: “Please
              note price included is the aircraft only. Modifications and Electronics are not
              mentioned.”

        220.2 The detailed technical information concerning the two Falcon aircraft in the
              written proposal stated that $9,332,626 is the “Original Unit Acquisition Cost”
              and the “Total Acquisition Costs” of the aircraft. Those expressions clearly
              indicate that $9,332,626 was the amount that the joint venture would need to
              pay in order to acquire ownership of the aircraft (i.e. the cost price), rather than

                                               68
 Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 148 of 490



         a figure that also sought to factor in other operational and support services that
         would be provided under the joint venture.

 220.3 This is reinforced by the fact that the amount of $9,332,626 is a specific figure,
       rather than a round number (which would be expected if it was intended to
       represent a notional projection/estimate of future value based on an array of as
       yet un-quantified costs and services). If, as Mr Azima stated in his witness
       statement, the cost of equipping the aircraft with ISR technology was unknown
       and would have been difficult to estimate at that stage, since the parties had not
       yet agreed on the particular ISR services and the required equipment that the
       joint venture would offer, the figure communicated to RAKIA is unlikely to
       have included any such unknown and incalculable component with such
       seeming precision.

 220.4 The aircraft were already ISR-equipped at the time of the negotiations so that
       to that extent it would not be necessary for further amounts to be spent on the
       ISR equipment over and above the acquisition cost. The written proposal
       contains detailed descriptions of their existing ISR equipment and capabilities.
       For example: The description of the two King Air aircraft explained that the
       aircraft “hosts a number of Army Intelligence, Surveillance and
       Reconnaissance/Reconnaissance Surveillance and Target Acquisition
       (ISR/RSTA) sensor systems”. The description of the two Falcon aircraft also
       referred to the existence of “APS-143B multi-mode radar”; “EO/IR and tactical
       work station”; “side-looking airborne radar”; “the F-16’s APG-66 multi-mode
       pulse-doppler radar”; “incremental upgrades to its FLOT turret”; and “360’
       scanning AN/APS- 143BV3 inverse synthetic aperture radar (ISAR)”.

220.5   The contemporaneous emails show Mr Azima and his associates were aware that
        the values represented to RAKIA in the written proposal were inflated and that
        if RAKIA entered into the Proposed ISR JV on the basis of those valuations
        then Mr Azima and his associates would receive a significant windfall. In an
        email sent by Mr Adams to Mr Daniels on 26 January 2016, Mr Adams referred
        to the upfront cash contribution of $22 million from RAKIA, leaving $10
        million to distribute to the partners in GDS, describing the deal as “terrific”. On
        the same date, Mr Adams sent a further email to Mr Jacobs, Mr Azima, Mr
        Lepper and Mr Daniels which stated: “The economics of the deal are
        exceptional and are as good or better than anything I have seen in my 35 years
        in the aviation business because the upfront risk is mitigated”. Mr Lepper
        replied to this email on the same date stating: “I know everyone is working very
        hard to get this deal done. As we all know this would be a tremendous payday.
        In speaking for myself, this would be a truly life changing event as I am
        currently in a very unstable financial position.” Mr Lepper then sent out six
        “recommendations”, the last of which was: “Distribute the 10M, have a cocktail
        and laugh about this”.

220.6   Mr Azima’s case that the discussions regarding the Proposed ISR JV were
        “preliminary commercial discussions” and that, by their very nature, the


                                         69
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 149 of 490



               positions of RAKIA and its counterparties “would be opposed and
               adversarial” on a large number of issues does not properly reflect the nature
               of the discussions which concerned a proposed joint venture in which it was
               to be expected that the parties would cooperate and have a greater regard for
               each other’s interests that in an ordinary commercial relationship. Moreover,
               I accept RAKIA’s submission that, even if two parties have “opposed and
               adversarial” interests in the context of ongoing commercial discussions, this
               does not entitle either party to mislead the other as to the value of assets
               which it is contributing. A party acting in “good faith” and with the utmost
               professional integrity would disclose the true position in relation to the assets
               they were contributing.


(2)    Alleged representation that GDS was licensed

221.   On 25 January 2016, Mr Lepper sent an email to Mr Buchanan which stated as
       follows:

         “Please do not take my directness as disrespect, apologies if it was taken as such.
         I understand you are under controls of protocol and due diligence. As you will
         read below and was firmly explained to me, we are as well. We are a licensed
         weapons dealer with many restrictions and oversight controls. The attachment
         document officially outlines the required course of action for the TAA and legal
         guidelines which we must follow. […]”

222.   RAKIA contends as follows.

       222.1 The email constituted a clear and express representation that GDS was
             licensed to sell weapons by the relevant US regulatory authorities and that,
             contrary to the assertion in that email, GDS was not a licensed weapons dealer
             and was not registered under the International Traffic in Arms Regulations
             (“ITAR”).

       222.2 Mr Azima’s pleaded case and witness evidence concedes that GDS was not
             registered under ITAR.

       222.3 Despite being copied to Mr Lepper’s email, and despite knowing that GDS
             was not a licensed weapons dealer and that RAKIA was likely to rely on the
             false representation that it was, Mr Azima failed to correct Mr Lepper’s false
             representation.

223.   Mr Azima’s case is in summary as follows:

       223.1 He denies that Mr Lepper was making any representation on his behalf. Mr
             Lepper’s email was not on its face representing Mr Azima’s position. It was
             sent from Mr Lepper’s JFJ International email address, it was explaining the
             position of AGD (whose email on the subject of arms controls Mr Lepper was
             forwarding), and it did not refer to GDS at all in any way.

                                             70
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 150 of 490




        223.2 Mr Azima understood the email to refer to AGD’s position and he believed
              AGD to have been registered under the ITAR.

        223.3 In any event, it was subsequently made clear to Mr Buchanan that GDS was
              not registered under the ITAR.

        223.4 RAKIA has offered no evidence to dispute Mr Azima’s evidence that Mr
              Buchanan was informed that GDS was not a weapons dealer. Mr Azima’s
              account in this regard is supported by a later note taken by Dechert of a
              meeting attended by Mr Buchanan, at which it was noted that there were
              different options for structuring the joint venture, which would include the
              need to obtain ITAR authorisations: “Option 2 was for FA to take the lead
              through ACG0 or GDS and get the necessary ITAR authorizations.”

224.    In my judgment, RAKIA’s case in relation to this alleged misrepresentation is lacking
        in substance. For the reasons advanced by Mr Azima, I am not satisfied that the
        statement in the email of 26 January 2016 that “we are a licensed weapons dealer”
        was made on behalf of Mr Azima, or that it was referring to GDS. I also accept the
        unchallenged evidence of Mr Azima that it was made clear to Mr Buchanan that it
        would be necessary for GDS to obtain the necessary authorisiations.


(3)    Alleged representation that the Technical Assistance Agreement was produced or
       approved by the US State Department

225.    Mr Lepper’s email dated 25 January 2016 attached a document which purported on
        its face to be issued by the Directorate of Trade Controls at the US Department of
        State (“the TAA Document”). In particular:

        225.1 The written title of the TAA Document was “U.S. Department of State –
              Directorate of Defense Trade Controls”.

        225.2 The electronic title of the TAA Document (shown in the covering email) was
              “U.S. DEPT OF STATE – GUIDELINE – TECHNICAL ASSISTANCE
              AGREEMENT”.

        225.3 The TAA Document bore the official crest of the US State Department.

        225.4 The TAA Document contained explanatory text (in bold) which stated: “The
              Department of State is responsible for the export and temporary import of
              defense articles and services governed by 22 U.S.C. 2778 of the Arms Export
              Control Act…and Executive Order 13637.” Further: “The following points are
              intended to provide an understanding of a Technical Assistance Agreement
              (TAA) defined by the International Traffic in Arms Regulations (ITAR). Of
              course, these do not replace the regulations defined by the ITAR. The ITAR is
              controlled and executed by Defense Trade Controls (DTC) which is a
              directorate under the State Department.”

                                             71
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 151 of 490




         225.5 Mr Lepper’s covering email stated: “The attached document officially outlines
               the required course of action for the TAA and legal guidelines which we must
               follow”.

226.     RAKIA’s case is as follows:

         226.1 These documents, in particular the use of the word “officially” were clearly
               intended to convey the false impression that the TAA Document was an
               official State Department publication.

         226.2 Contrary to the impression conveyed by the TAA Document and Mr Lepper’s
               email, the document was not, in fact, produced by the US Department of State.

         226.3 Mr Azima does not dispute this. Rather, he asserts that he “does not know why
               the document in question contains the State Department logo” and that he “did
               not add the logo to the document”.

         226.4 Mr Azima was copied the email from Mr Lepper to Mr Buchanan and received
               the false document attached to it. Despite this, he took no steps to correct the
               false representation that the TAA Document was an official US State
               Department document.

227.     Mr Azima’s response is as follows:

         227.1 There is no evidence to suggest that Mr Lepper (still less Mr Azima) added
               the seal of the US Department of State to the document; Mr Daniels of AGD
               had sent a document to Mr Lepper, which Mr Lepper appears then to have
               forwarded to Mr Buchanan.

         227.2 In any event, it is very difficult to see where this complaint would lead even if
               it had any substance. RAKIA makes no suggestion that the contents of the
               document were in any way incorrect. Moreover, the requirements of the ITAR
               were later discussed in detail between the parties, both of which were
               represented by counsel. It was made clear by Timothy O’Toole (Miller &
               Chevalier) that RAK would need to through the ITAR approval process before
               the project could move forward. This approval would need to be obtained by
               RAK at the Federal level i.e. the approval would need to be provided by the
               US Government (State Department) to the UAE.

  228.    In my judgment, this complaint lacks substance. The provenance of the TAA
          Document is unclear but there is no evidence that Mr Azima had any hand in the
          authoring of that document or the covering email from Mr Lepper. It is not
          established that Mr Azima was aware that the designation of the TAA Document as
          official was incorrect. Moreover, given that it is not suggested that the contents of
          the TAA Document were incorrect, the misrepresentation, such as it was, was in
          sufficiently material to found a claim pursuant to Clause 3.2 of the Settlement
          Agreement.

                                               72
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 152 of 490




(4)    Alleged representation that Mr Lepper was working to obtain the
       approval of the US Government for GDS’ participation in the Proposed
       ISR JV

229.    On 11 February 2016, Mr Lepper sent an email to Mr Buchanan in which he stated
        as follows: “Thank you for your passport documents and I will forward accordingly.
        In reference to the meeting agenda, I was just informed of the meeting a few days ago
        myself. I am still working the approval processes from the USG. As you know
        working with any government entity it may take some time and I will keep you
        informed of the process.”

230.    RAKIA contends as follows:

        230.1 This statement was a clear representation that Mr Lepper had initiated the
              process of seeking the US Government’s approval of the Proposed ISR JV and
              that he was actively engaging with the US Government department to progress
              that process.

        230.2 Contrary to Mr Lepper’s representation, no steps had been taken to obtain the
              US Government’s approval of the Proposed ISR JV.

        230.3 Mr Azima did not contest this in his witness statement or oral testimony.
              Instead, he claims that he subsequently “made it clear that, so far as GDS and
              its potential partners were concerned, the proposed joint venture partners had
              not yet “initiated” an application for an appropriate licence under ITAR”.

        230.4 However, while there was subsequent discussion of “the numerous regulatory
              steps that had to be completed before the joint venture could proceed”, at no
              point did Mr Azima (or anyone else acting on behalf of GDS) inform Mr
              Buchanan that Mr Lepper had not actually initiated the process of seeking US
              Government approval on or before 12 February 2016.

        230.5 Mr Azima wrongly failed to correct Mr Lepper’s misrepresentation. Mr
              Azima’s oral evidence was that Mr Lepper was acting with his approval when
              he sent the email in question.

        230.6 Further, contemporaneous emails show that Mr Azima tasked Mr Lepper with
              providing information in connection with “Government approvals”
              concerning the proposed joint venture.

        230.7 Mr Azima was copied to Mr Lepper’s email, which was itself a reply to an
              email from Mr Buchanan to which Mr Azima was also copied. Mr Buchanan’s
              email stressed that he required certain information “so we can fully brief the
              Investment Committee on my return to RAK”. Mr Azima was therefore aware
              that Mr Buchanan intended to rely on information provided by Mr Lepper in
              response to that request.

                                             73
        Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 153 of 490



231.    Mr Azima’s response was as follows:

        231.1 Mr Lepper’s email is expressed in non-specific terms;

        231.2 In any event, the contention that Mr Azima left the position unclear is baseless.
              Mr Azima repeatedly explained to RAKIA that US government approval
              would be required, in terms making it clear that it had not been sought:

              (a) It was made clear to RAKIA that the approval of the US government in
                  the form of a Technical Assistance Agreement would first require an
                  initial agreement to be in place. The email sent to Mr Buchanan on 25
                  January 2016 said this in terms: “it is critical to have an initial agreement
                  in place for justification and then to develop and submit the TAA to DTC”.

              (b) In an email to Mr Buchanan on 17 February 2016, Mr Azima indicated
                  the steps that would need to be taken in the future, without suggesting that
                  they had been initiated: “I would like to summarize our discussion and as
                  I have state [sic] previously the ISR aircraft are defense articles and as
                  such ITAR controlled articles; technical data and services cannot be
                  exported/shared to a foreign person without State Department approval.
                  In our meeting on the 26th we can discuss the path forward with regards
                  to a DSP 5 or DSP 73. These licenses will need to be considered for both
                  the marketing and the permanent or temporary export plan. After our
                  meeting we will be in a position to initiate/select together a path forward
                  with the State Department.”

        231.3 The requirement for government approval and the steps that the parties would
              need to take prospectively before the Proposed ISR JV could proceed were
              also discussed in detail between the parties, with their counsel present, as
              recorded in RAKIA’s own note of a meeting on 16 March 2016.

        231.4 RAKIA failed to deal with any of these contemporaneous documents in cross-
              examination.

232.    In my judgment, the representation made by Mr Lepper was incorrect and may well
        have been intended to give a misleading impression to RAKIA of the steps taken
        towards obtaining US Government approval. However, given that those acting on Mr
        Azima’s side of the negotiations appear to have made clear soon after the email was
        sent that the process of seeking authorisation had not yet started, I regard the
        misrepresentation as insufficiently material to found a claim under Clause 3.2 of the
        Settlement Agreement.


  (5)   Alleged representations that the Proposed ISR JV had the backing of the
        US Government




                                              74
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 154 of 490



233.   RAKIA alleges that Mr Azima repeatedly represented to RAKIA that the US
       Government was supportive of the Proposed ISR JV and was interested in becoming
       a customer of its services.

       233.1 For example, at a meeting on 26 February 2016, Mr Azima represented that
             the US Government, Central Intelligence Agency and US Special Operations
             were all intended clients and customers of the Proposed ISR JV. This
             representation was recorded in an attendance note produced by RAKIA’s
             lawyers, which states: “FA noted that the project would be supported by the
             US Government “if you know what I’m saying”. Further: “[Mr Azima] and
             WC said that they have talked to many potential clients - the "Northern Client"
             is interested, though the "Southern Client" would be more interested once the
             company has been set up. After the meeting, Mr Azima told Mr Buchanan that
             the "Northern Client" was the US Central Intelligence Agency, while the
             "Southern Client" was US Special Ops in Jacksonville, Florida…” Further:
             “WC said that they would go back to the potential customer – and FA
             interrupted to say “both customers, including the US Government customer”
             – to get a sense of their timeline. WC said that the US Government would be
             a launch customer.”

       233.2 Other contemporaneous documents demonstrate that Mr Azima had clearly
             led Mr Buchanan to believe that the US Government supported, and would be
             the initial customer of, the Proposed ISR JV. For example:

               (a)     On 23 January 2016, Mr Buchanan sent an email to Mr Azima which
               stated, “You indicated that the US Government is supporting this project”
               and requesting sight of any approval provided by the US Government.

               (b)    On 30 March 2016, Mr Buchanan sent an email to Mr Azima in which
               he expressed concern that a draft of the Memorandum of Understanding sent
               to him by Mr Azima “makes no reference to USG as a client”. In his evidence
               Mr Buchanan explained that he sent this email because “I felt the MOU was
               incomplete and didn’t fairly reflect the discussions which had taken place”.

               (c)    Mr Buchanan’s email dated 30 March 2016 also stated that, “we
               discussed exit and you said that would be difficult for us – this I understand
               with the proposed US client base”. This clearly reflected Mr Buchanan’s
               understanding at the time – based on Mr Azima’s statements to him – that
               the US Government would be a client of the Proposed ISR JV.

       233.3 In his evidence Mr Buchanan explained how Mr Azima had made it clear that
             “firm interest had been expressed by the US Government in being a client of
             the services that would be provided by the ISR JV” and “represented on
             multiple occasions that the US Government was both supportive of, and
             interested in, the services being provided by the ISR JV”. He also stated,
             “Throughout the discussions with Mr Azima it was…clear that the US
             Government was expected to be the founding client”.


                                            75
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 155 of 490



       233.4 The representation that the US Government supported the Proposed ISR JV
             was very important to RAKIA. Mr Buchanan’s evidence was that if the US
             Government was not going to be a very early client, “the financials of the
             whole project would be …in material question”.

       233.5 The contemporaneous documentary evidence demonstrates that the US
             Government had not expressed any formal support for the Proposed ISR JV,
             nor had it expressed formal interest in becoming a customer. Mr Azima states
             that he “certainly hoped that the US Government would become a customer”
             but claims that he “made it clear” to Mr Buchanan that “it had not committed
             to doing so”. The communications described above, however, demonstrate
             that this was not “made…clear” to Mr Buchanan. On the contrary, Mr
             Buchanan was deliberately led to believe that the US Government firmly
             supported the Proposed ISR JV and would be (or at least was very likely to
             be) its principal initial customer. Those statements were not accurate, as Mr
             Azima well knew.

234.   Mr Azima’s response is, in summary, as follows:

       234.1 RAKIA distorts the content of Mr Azima’s statements regarding the interest
             of the US Government. Mr Azima explained that, unsurprisingly, he hoped the
             US Government would become a customer and that he expected them to be
             supportive, as and when the ISR project had become operational.

       234.2 The possibility of the US Government being a customer was obviously
             discussed, as was the possibility of other possible clients. For example, at the
             meeting on 26 February 2016, Mr Buchanan referred to both possibilities:
             “[JB] also said that if the US Government is a founding client then the project
             would be easy, but if it is another client such as Djibouti then it could take up
             to three years to establish the framework.”

       234.3 However, it would not have been possible for the government to commit to
             doing so before the project had been approved. The parties were well aware of
             this given the complex approvals required (as discussed as that same meeting).

       234.4 Mr Azima’s evidence was that he believed the US Government would be
             clients once the project had become operational: “A. US Government would
             have been our clients -- various part of US Government would have been
             clients once we are operational.” This understanding was, as he explained,
             based on confidential discussions with officials.

       234.5 There is a clear difference between a statement that, after the project becomes
             operational, the US Government would be supportive, and a statement that the
             US Government already actively backed the project and would be a founding
             client. This distinction was made clear in the meeting held in February 2016.
             Dechert’s note of that meeting records Mr Azima (and a Mr Carmona (WC))
             saying as follows: “JB said that in David’s mind, having the US Government
             as a client was a difference maker. David does not believe that regional
             customers can generate the level of projected returns discussed to date. FA
                                            76
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 156 of 490



              responded that he had never said that the US Government was a client, and
              that came from Mark. WC said that he could not assure JB that if the deal
              happens, the US Government would be a customer.”

       234.6 Mr Azima’s account is supported by other contemporaneous documents.
             Neither of the written proposals submitted to RAKIA from GDS’s/Mr
             Azima’s side identified the US government as a client. The later proposal was
             prepared by counsel and indeed it defined the likely client base in narrower
             terms: “The purpose of this MOU is to set forth certain understandings of the
             parties in relation to the terms and conditions to be agreed between ALG and
             RAKDL for the formation of a joint venture to provide ISR services to
             governmental clients in the UAE and the region, subject to and in full
             compliance with applicable laws in the US and in the UAE.”

       234.7 Mr Buchanan in fact understood this definition of the client base as excluding
             the US government as a possible client. The involvement of counsel and the
             drafting of these agreements are plainly inconsistent with the contention that
             Mr Azima set out to deceive RAKIA in the manner alleged.

235.   In my judgment, RAKIA has failed to establish that Mr Azima misled it, or permitted
       it to be misled, with regard to the status of the US Government as a potential client.
       Some of Mr Azima’s comments may have overstated the level of commitment but the
       note of the meeting on 16 February 2016 made clear that the US Government was not
       committed to being a customer.

(3)     Was the Good Faith Representation false?

236.    RAKIA’s case is that by virtue of the six instances of Mr Azima’s misconduct
        summarised at paragraph 166 above the Good Faith Representation in the Settlement
        Agreement was false, in that Mr Azima had not at all times acted in good faith and
        with the utmost professional integrity in his dealings with RAKIA or other RAK
        entities and that Mr Azima must have known about his own misconduct.

237.    Based on my conclusion that, of the six instances of misconduct, four have been
        proved as alleged, I am satisfied that the Good Faith Representation was false to Mr
        Azima’s knowledge.

238.    The remaining two allegations, concerning the planning media campaign and the
        negotiations for the Proposed ISR JV, were proved in part. Mr Azima contends that
        his conduct in relation to those two matters, even if proved as alleged, would not
        have constituted misconduct such as to falsify the Good Faith Representation.
        Though not necessary for the purposes of my decision, I address these contentions
        briefly below.

239.    With regard to the media campaign, Mr Azima contends as follows:




                                             77
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 157 of 490



        239.1 conduct directed at RAK or the Ruler would not be contrary to the
              representation that Mr Azima had acted in good faith and with professional
              integrity towards RAKIA, RAK Airways, and other “RAK entities”. Even on
              RAKIA’s case, the media campaign would only affect the standing of RAK
              and the Ruler, and the reputation of its lawyers, Dechert;

        239.2 efforts to investigate and expose unlawful detention practices should not be
              regarded as misconduct contrary to a duty of good faith unless those efforts
              are carried out without any basis for believing that there were grounds for
              concern in that regard.

240.   I do not accept these contentions. It seems to me that the media campaign, although
       not aimed primarily at RAKIA or any RAK entity, would, if successful, have been
       likely to deter foreigners from doing business in RAK and thereby harmed the
       interests of RAK commercial entities. The activities contemplated by the Security
       Assessment are not fairly characterised as “efforts to investigate and expose unlawful
       detention practices.” The activities included the use of “Scams, fraud and deceptive
       partnerships”, and to “ensconc[e] known criminals…such as Latin American drug
       cartel figures, in official RAK development or business deals”, in order to “lead RAK
       authorities to lose large sums of money”, and by plotting to “Orchestrat[e] business
       deals with disreputable individuals” in order to provide a factual basis for stories
       about “money laundering in the RAK, tax evasion and even terrorist financing”. Mr
       Azima’s involvement in the Security Assessment was such that, as he must have
       known, he had not acted in good faith.

241.   Mr Azima contends that the conduct alleged as regards the ISR JV, even if proved,
       was not contrary to the Good Faith Representation on the ground that it is common
       for misunderstandings, ambiguities or inaccuracies to arise in the course of the
       discussions which later fall away as the discussions continue. In my view, Mr
       Azima’s misconduct cannot be excused on this basis. The misrepresentations which
       I have found were made were not in good faith and were intended to result in GDS
       making a dishonest profit.

242.   I therefore conclude that RAKIA has established that, as Mr Azima must have known,
       the Good Faith Representation was false.


(4)    Did RAKIA rely on the Good Faith Representation?

243.   In support of its case that RAKIA relied on the Good Faith Representation, RAKIA
       submits as follows:

       243.1 To establish inducement, it is not necessary to establish that RAKIA had a
             positive belief that the representation was true. Rather, it is simply necessary
             to establish that the representation influenced RAKIA to act to its detriment.

       243.2 Mr Azima’s assertion that the inducement requirement is not made out because
             RAKIA entered into the Settlement Agreement “for purposes unconnected to

                                             78
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 158 of 490



               the settlement of the claim” and because it had reached an “internal
               evaluation…that Mr Azima was acting against RAKIA, and fraudulently” is
               incorrect.

       243.3 Clause 3.2 of the Settlement Agreement expressly records that the payment of
             $2.6 million to Mr Azima was “made in reliance on” the Good Faith
             Representation. Clause 3.2 therefore provides a contemporaneous record
             (which Mr Azima acknowledged and endorsed by signing the Settlement
             Agreement) of RAKIA’s reliance upon that representation.

       243.4 This is consistent with the evidence of Mr Buchanan, who was responsible for
             signing the Settlement Agreement on behalf of RAKIA. He explains in his
             witness statement that: “Prior to the execution of the Settlement Agreement…I
             was aware of allegations having been made against Mr Azima and concerns
             expressed about his conduct… However, had I known what I know now
             insofar as concerns Mr Azima’s wrongdoings towards RAKIA, there is no way
             I would have agreed to recommend that he be paid $2.6 million. However at
             the time, I was reassured by his willingness ultimately to agree the wording at
             clause 3.2 of the Settlement Agreement.”

244.    The evidence establishes that both Mr Buchanan and the Ruler relied on the Good
        Faith Representation. Whilst the Ruler and Mr Buchanan may have harboured
        suspicions about Mr Azima, it does not follow that they did not rely on the Good
        Faith Representation. The fact that a representee harboured suspicions regarding the
        honesty of a representor does not negate inducement (see Zurich Insurance Co plc
        v Hayward [2017] AC 142 at [18]-[20] (Lord Clarke) and [67]-[71] (Lord Toulson)).

245.    The Ruler stated that as far he was concerned the purpose of the Settlement
        Agreement was to settle the claims brought by Mr Azima and to obtain assurance
        from him that he had acted in good faith towards RAKIA and RAK more generally.
        It is implicit in this statement that the Ruler relied on the Good Faith Representation.
        For reasons set out later in this judgment, I reject Mr Azima’s case that RAKIA
        knew about the contents of the hacked material and were inducing Mr Azima to
        enter the Settlement Agreement as a trap.


(5)     Loss

246.    The damage sustained by RAKIA as the result of its reliance on the Good Faith
        Representation is the sum of $2.6 million paid pursuant to the Settlement
        Agreement.




                                              79
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 159 of 490



The Unlawful Means Conspiracy Claim

247.    RAKIA’s case is that Mr Azima’s actions in connection with the intended sale of the
        Hotel gave rise to a further cause of action, namely the tort of unlawful means
        conspiracy. It contends that:

        247.1 Mr Azima conspired with others including Dr Massaad, Mr Adams, and Mr
              Al Sadeq, to procure the illicit payments totalling $1,562,500 from RAKIA
              and to conceal that misappropriation by fraudulently creating the sham
              Referral Agreement.

        247.2 As a result of that conspiracy, RAKIA was unlawfully deprived of $1,562,500.

        247.3 Mr Azima is liable to RAKIA for the tort of unlawful means conspiracy and
              is required to compensate RAKIA for the losses it suffered as a result.

248.    Mr Azima’s response, apart from denying the alleged misconduct, is that the
        conspiracy claim fails on the ground that illicit payments preceded the creation of the
        Referral Agreement. The Referral Agreement was drafted many months after the
        illicit payments were made but that is not a valid objection to the claim. RAKIA’s
        case is not that the Referral Agreement caused the illicit payments to be made but that
        it is evidence of the earlier conspiracy which was causative of the illicit payments.

249.    In my view, it is to be inferred from the fact that Dr Massaad received a bribe out of
        the illicit payments (paragraphs 182 – 185 above), and from the involvement of Mr
        Sadeq in the retrospective drafting of the Referral Agreement (paragraphs 180.2 to
        180.17 above) that Mr Azima had agreed at least with Dr Massaad and probably with
        Mr Al Sadeq as well that the illicit payments would be made.

250.    It follows that Mr Azima is liable to pay the sum of $1,562,500 to RAKIA by way of
        damages.



Mr Azima’s Hacking Claim

251.   There is no dispute that RAKIA’s case against Mr Azima is based on evidence obtained
       as a result of the hacking of Mr Azima’s confidential emails. Mr Buchanan said that
       until September 2016, when the hacked material came to light, he had not thought of
       Mr Azima as implicated in Dr Massaad’s frauds. He then changed his mind after seeing
       the hacked material. Mr Azima’s case is that the hacking was carried out by RAKIA.
       RAKIA denies any involvement in the hacking and claims to have obtained the data
       from publicly available sources innocently.

252.   Mr Azima submits that, if the Court concludes that RAKIA hacked Mr Azima’s emails,
       it should strike out RAKIA’s claim as an abuse of process on the basis that its process
       is being used by RAKIA in a manner that would bring the administration of justice
       into disrepute. In Hunter v Chief Constable of the West Midlands Police [1982] AC
       529 Lord Diplock held as follows:
                                              80
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 160 of 490




            “This is a case about the inherent power which any court of justice must
            possess to prevent misuse of its procedure in a way which, although not
            inconsistent with the literal application of its procedural rules, would
            nevertheless be manifestly unfair to a party to litigation before it, or would
            otherwise bring the administration of justice into disrepute among right-
            thinking people. The circumstances in which abuse of process can arise are
            very varied. … It would, in my view, be most unwise if this House were to
            use this occasion to say anything that might be taken as limiting to fixed
            categories the kinds of circumstances in which the court has a duty (I
            disavow the word discretion) to exercise this salutary power.”

253.    More recent authority has confirmed that the Court has power to strike out a claim
        which would be an abuse of the Court’s process. In Summers v Fairclough Homes
        [2012] 1 WLR 2004, Lord Clarke held as follows:

            “The language of the CPR supports the existence of a jurisdiction to strike
            a claim out for abuse of process even where to do so would defeat a
            substantive claim. The express words of CPR r 3.4(2)(b) give the court
            power to strike out a statement of case on the ground that it is an abuse of
            the court's process. It is common ground that deliberately to make a false
            claim and to adduce false evidence is an abuse of process…“

254.    In addition, CPR 32.1 confers on the Court the power to exclude evidence which
        would otherwise be admissible to be exercised in light of the overriding objective.
        The exercise of the discretion involves balancing, on the one hand, the public
        interest in doing justice on the basis of all available evidence and, on the other hand,
        the public interest in deterring breaches of the law entailed in the collection of the
        evidence, taking into account all relevant circumstances. As the Court of Appeal
        explained in Jones v University of Warwick [2003] EWCA Civ 151 [2003] 1 WLR
        954 in which evidence had been obtained unlawfully and in breach of the claimant’s
        right to privacy (para 28):

            “That leaves the issue as to how the court should exercise its discretion in
            the difficult situation confronting the district judge and Judge Harris. The
            court must try to give effect to what are here the two conflicting public
            interests. The weight to be attached to each will vary according to the
            circumstances. The significance of the evidence will differ as will the
            gravity of the breach of article 8, according to the facts of the particular case.
            The decision will depend on all the circumstances.”



Mr Azima’s pleaded case




                                              81
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 161 of 490



255.    Mr Azima’s pleaded case in support of his hacking claim (at paragraph 8J of the Re-
        Re-Amended Defence and Counterclaim) is as follows.

       “(a) Between autumn 2015 and July 2016 Mr Azima was assisting in the mediation
            of a dispute between RAKIA and Dr Massaad.

        (b) To the best of Mr Azima’s knowledge, on or around 14 October 2015 Mr Azima
            received several emails containing malicious internet links which were aimed
            at him specifically so as to induce him to open the emails. The opening of the
            emails and the links in them enabled those carrying out the hacking to gain
            unauthorised access to and steal Mr Azima’s confidential data.

       (c)   RAKIA has targeted Mr Azima in the context of its dispute with Dr Massaad.
             In particular, in around April 2015, the Ruler told Mr Buchanan that he wanted
             Mr Buchanan and other assistants to "target" Mr Azima. The Ruler directed his
             associates to bring "charges" against Mr Azima and also to pursue "other
             channels" for taking action against Mr Azima. The Ruler's associates discussed
             meeting to "coordinate our attack" on Mr Azima and Dr Massaad. In or around
             July 2015, the Ruler instructed another of his assistants, Mr Bustami, to "go
             after" Mr Azima. Further, in the context of his role in assisting in the mediation
             of the dispute between RAKIA and Dr Massaad, Mr Azima had meetings and
             discussions with RAKIA's representative, Mr Buchanan, and its counsel, Mr
             Neil Gerrard, of Dechert LLP. At a meeting on or about 23 July 2016, Mr
             Gerrard told Mr Azima that if Dr Massaad would not agree to a settlement, Mr
             Azima would be made "collateral damage" in a war that RAKIA would then
             wage on Dr Massaad. Mr Azima understood this statement to be a threat.

       (d)   The dispute between RAKIA and Dr Massaad was not resolved. RAKIA
             engaged investigators and public relations consultants (including the now
             defunct firm, Bell Pottinger) to make inquiries into Mr Azima and to
             disseminate information about him.

       (e)   On around 29 July 2016, Mr Azima learned of a website making allegations
             against Dr Massaad, similar to those which RAKIA had made in the course of
             the mediation of its dispute with Dr Massaad. Shortly thereafter, Mr Azima
             learned of two other websites containing similar allegations against him. The
             websites contained links to BitTorrent internet sites, where certain materials
             stolen from Mr Azima were available to download with appropriate software
             and expertise. At this point, Mr Azima apprehended that his emails and data had
             been stolen, and so changed his passwords and increased his computer security.

       (f)   RAKIA has admitted that it and its lawyers, Dechert LLP, hold a substantial
             quantity of the data stolen from Mr Azima, including an admission made in
             September 2016 to holding around 30GB of material. RAKIA denies
             responsibility for the hacking and theft of data or awareness of the persons
             responsible. Its explanation for holding these materials, given through its
             solicitor Mr David Hughes, is that the materials were obtained from internet
             sites. In proceedings brought by Mr Azima against RAKIA in the United States

                                              82
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 162 of 490



              District Court complaining of the hacking, RAKIA appointed a computing
              expert. That expert was not able to access the majority of the material hacked
              from Mr Azima from the internet, and could obtain only a portion of Mr Azima's
              material, substantially less than 30GB. RAKIA's own computing expert was
              therefore unable to replicate the process by which RAKIA (through its counsel)
              claims to have obtained the stolen data.

        (g)   Mr Azima has through his Counsel alleged RAKIA's responsibility for the
              hacking of his data and has quoted in support of this allegation the inability of
              RAKIA's expert in the US proceedings to access the majority of the stolen
              material. Following Mr Azima making this complaint, further links to materials
              stolen from Mr Azima (additional to those limited materials that RAKIA’s
              expert had been able to access) appeared on several internet sites.

        (h)   Mr Azima avers that, to the extent his stolen data has been made available on
              the internet (and websites and links have been created to facilitate access to
              those data), this has been done by RAKIA and/or those acting at RAKIA's
              direction, to cause damage to Mr Azima, to provide a pretext for RAKIA to
              have possession of the data, or for other improper purposes.

        (i)   The materials that have more recently been made available as described in
              paragraph (g) above do not include certain documents that had been among Mr
              Azima's data. Mr Azima infers that the persons responsible for publishing the
              materials on the BitTorrent sites decided to withhold these specific materials for
              their own reasons. The materials withheld are damaging to RAK's reputation.
              They include:

              (i)   emails concerning an article originally published in October 2009 on a
                    website, TheSmokingGun.com ("TSG"), which reported on the arrest of
                    the Ruler of RAK for sexual assault in a hotel in Minnesota. On 31 July
                    2018, TSG reported that a denial of service cyber-attack seeking to
                    overwhelm its servers had been made, targeting this specific article with
                    the apparent purpose of seeking to make it unavailable to legitimate
                    visitors. TSG also reported that representatives of the Ruler had
                    previously requested it to remove the article from its website, which it had
                    declined to do; and

              (ii) an article critical of RAK and describing it as a rogue state within the
                   UAE, commissioned by the Ruler's brother, apparently in connection with
                   a power struggle in the RAK ruling family.”

256.   Thus, Mr Azima’s pleaded case in support of his hacking claim relies on the
       following six main contentions:

       256.1 that RAKIA “targeted” him in the context of its dispute with Dr Massaad.
             Particular reliance is placed on internal emails sent in April and July 2015;



                                               83
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 163 of 490



       256.2 that his data was accessed as a result of his opening “phishing emails” on or
             around 14 October 2015;

       256.3 that in July 2016 Mr Gerrard threatened that Mr Azima would be made
             “collateral damage” if Dr Massaad would not agree a settlement. A settlement
             was not agreed;

       256.4 shortly afterwards, RAKIA engaged investigators and public relations
             consultants (including Bell Pottinger) to make inquiries into Mr Azima and
             disseminate information about him. The consultants engaged by RAKIA created
             two websites containing publicly available information about Dr Massaad’s
             perfidy which went live just a short while before Mr Azima’s hacked documents
             were published on the internet;

       256.5 RAKIA’s expert in the US was not able to obtain access to the majority of the
             material hacked from Mr Azima and was therefore unable to replicate the
             process by which RAKIA claims to have accessed the material. Following that
             complaint further links appeared;

       256.6   that the materials which have been made available do not contain documents
               damaging to RAK’s reputation.

257.    Mr Azima’s hacking claim was supplemented in the course of the hearing by the
        following additional allegations:

        257.1 That RAKIA’s motivation for pursuing Mr Azima was to seek “retribution for
              his refusal to join RAKIA’s side” in its dispute with Dr Massaad and to
              “punish him for his involvement in investigating human rights abuses in
              RAK”.

        257.2 By March 2015 the Ruler had come to believe that Dr Massaad was working
              to destabilise his regime. The Project Update (which did not feature anywhere
              in the statements of case) is said to have led the Ruler to believe that Mr Azima
              was an accomplice of Dr Massaad heading the “US Team” and involved in a
              critical press campaign. This enraged the Ruler and led him to demand the
              targeting of Mr Azima, and the hacking of his emails.

        257.3 RAKIA put together a well-armed team with the capability of carrying out the
              hacking and publication online, including Mr Page who had been repeatedly
              connected with hacking in other cases and who had connections to Israeli
              operatives formerly of that country’s intelligence services who facilitated the
              hacking.

        257.4 In October and November 2015, acting on the instruction of the Ruler, Mr Page
              caused or procured the hacking of Mr Azima’s emails through spear-phishing
              attacks on his data.



                                              84
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 164 of 490



       257.5 RAKIA was able to gather information about Mr Azima from the hacked
             material by December 2015, as evidenced by the View from the Window
             document;

       257.6 Although Mr Azima had (on his case) a genuine entitlement to receive $2.6
             million in compensation from RAKIA in respect of the Training Academy JV,
             the Settlement Agreement was in fact a device which was intended to equip
             RAKIA with a legal mechanism to bring a claim against Mr Azima on the basis
             of material which it already had from hacking his emails. The $2.6 million was
             paid to “lure” Mr Azima into an agreement, to “reel him in and use him in our
             negotiation with Dr Massaad”.

       257.7 RAKIA’s case as to how it came across the hacked material innocently was
             untrue and designed to conceal RAKIA’s role in the hacking.
             Contemporaneous emails which show that RAKIA innocently discovered the
             hacked material were in fact a false “paper trail” created by Mr Buchanan and
             Mr Gerrard in order to conceal their involvement in the hacking.

       257.8 Wrongdoing can be inferred from RAKIA’s “highly suspicious” approach to
             the documentary evidence.

258.    RAKIA’s position is, in summary, as follows.

       258.1 The hacking claim is unfounded. RAKIA had no involvement whatever in the
             hacking of Mr Azima’s emails/devices or in the publication of any hacked
             documents online. These were documents which were publicly available on
             the internet which were discovered by individuals who reported them to
             RAKIA in early August 2016 at about the same time as the documents were
             discovered by individuals acting on behalf of Mr Azima.

       258.2 An allegation that a party engaged in a criminal conspiracy to unlawfully hack
             into and publish a person’s confidential data in pursuit of a malicious vendetta,
             and then took extensive steps to deliberately and dishonestly conceal that
             criminal activity from the Court, is an allegation of the utmost seriousness. It is
             trite law that cogent evidence is required to justify a finding of discreditable
             conduct and that “the cogency of the evidence relied upon must be
             commensurate with the seriousness of the conduct alleged”.

       258.3 These principles required Mr Azima to adduce particularly cogent and
             persuasive evidence in order to make good his hacking claim. Mr Azima’s
             hacking claim necessarily entails not only a claim that RAKIA dishonestly
             obtained access to his emails but that its witnesses including Mr Buchanan,
             the Ruler, Mr Gerrard, Mr Halabi, Mr Bustami and Mr Handjani were parties
             to a conspiracy to deceive the court by the presentation of a fundamentally
             false case concerning RAKIA’s role in the hacking of Mr Azima’s emails.

       258.4 In any event, whatever the position about RAKIA’s direct or indirect
             involvement in hacking, the public interest in the fair and just disposal of the

                                              85
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 165 of 490



             action on the basis of the best available evidence prevails and the Court should
             take these documents into account in any event.


The Facts

259.    The facts relating to the hacking claim are as follows.


(1)     Mr Page and the Project Update

260.    Mr Page’s initial engagement in RAK was between 2008 and 2010 when he
        undertook surveillance work on the behalf of the Ruler who was at the time the
        Crown Prince. His remit was to try to ascertain through surveillance what plans
        Sheikh Khalid, the Ruler’s brother, had to try to destabilise the Crown Prince’s
        position.

261.    In January 2015, at the instigation of the Ruler, a meeting took place between Mr
        Page and Mr Buchanan. This was a “get to know you” meeting and no specific
        mandate was discussed.

262.    A few days later, a meeting took place between the Ruler and Mr Page at which the
        Ruler asked Mr Page to investigate a rumour that Dr Massaad was working with a
        member of the royal family to the detriment of the Ruler and the government of
        RAK.

263.    Subsequently, in or about March 2015, a second meeting took place between Mr
        Buchanan and Mr Page at which Mr Buchanan told Mr Page that he was involved
        in investigating wrongdoing by Dr Massaad and the misappropriation of assets. He
        wanted Mr Page’s assistance in tracing assets, investigating Dr Massaad's
        involvement with Iran, his links to Hezbollah and Lebanon and his relationship with
        Viktor Bout (who was serving a sentence in the US for arms trafficking).

264.    Thereafter Mr Page had regular monthly meetings with the Ruler and Mr Buchanan.
        Sometimes his meetings were with the Ruler alone. Mr Page said that the Ruler “had
        a habit of compartmentalising things. He would ask me to do certain things, but not
        involve Jamie Buchanan. So, therefore, I had this Chinese wall between what His
        Highness wishes me to undertake and what he wishes Mr Buchanan to understand.”

265.    Mr Page made no reference to any written reports in his witness statement, asserting
        that he does not keep contemporaneous documents “…and my briefings to clients
        are invariably oral, especially in the Middle East where this is very normal.” The
        implication that Mr Page did not give written briefings was untrue. In fact, as Mr
        Page accepted in cross-examination, he regularly provided the Ruler with written
        update reports to accompany his oral briefings. By the beginning of 2020, Mr Page
        had provided some thirty update reports, all of which were in the same format. Mr
        Page was unable satisfactorily to explain his reference to his briefings being
        “invariably oral” which he accepted was misleading. Mr Page referred to the five

                                             86
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 166 of 490



        years’ lapse of time and to extraordinarily difficult family issues affecting his
        recollection of dates and events. I do not regard these factors as a satisfactory
        explanation.

266.    Only one of Mr Page’s written reports was in evidence, namely the Project Update
        dated 26 March 2015. The evidence of Mr Buchanan and Mr Page was that RAKIA
        did not keep copies of the other reports because of a “protocol” agreed with Mr Page
        whereby copies of reports would be returned to Mr Page two weeks after they were
        produced. The reason why a copy of the Project Update is still available is that Mr
        Buchanan inadvertently breached the protocol by arranging for the Project Update
        to be emailed from his office to his private MSN email account so that he could read
        it at home; the email copy has survived. Prior to the hearing Mr Azima was unaware
        that the Project Update was provided by Mr Page. The fact that it was provided by
        Mr Page emerged early in Mr Buchanan’s cross-examination.

267.    Much of the Project Update was redacted on the ground of irrelevance but it included
        the following unredacted passages relating to Mr Azima:

            “In the US, KM's hired a team of advisors managed by Farhad Azima (FA) in
            order to spread allegations against our client. The main allegations against the
            client are on human rights issues and in particular the allegation that RAK uses
            a dedicated facility in RAK where it imprisons and torture political opponents.
            FA, who might also be responsible for paying the US team, handles all KM's
            activities in the US. KM’s lawyer in the US, Kirby D. Behre, hired a consultant,
            who is a former WSJ reporter, named Christopher Cooper, who due to his good
            contacts. Cooper approached a British reporter named Simon Goodly of The
            Guardian and briefed him on the RAK torture allegations, in order to raise
            public opinion against RAK and to harness international civil rights
            organizations to the subject.
            According to our source, FA also hired a private investigator from Northern
            Virginia name ‘Joseph Aboud', an American - Egyptian who seems to have
            SIGINT capabilities, and probably managed to get access to the client’s Email
            traffic. We couldn't verify until now the identity and capabilities of Aboud, but
            we are working on it.
            Our sources have reported that KM’s team suspects that they have an
            information leak since they noticed some of RAK's actions in the last few
            months. They believe that the client is having someone monitor their activities
            either electronically or in other methods.

            KM efforts against the client
            FA and the US Advisory Team
            In continuation to our previous report, we were informed by several new sources
            that FA is managing KM's efforts in the US and perhaps even paying their bills.
            At the moment, KM's strategy in the US is to spread human rights violations
            allegations against the client. In particular the allegations focus on the notion
            that RAK uses a dedicated facility in RAK where it imprisons and torture
            political opponents. According to KM, the main figure assisting our client to


                                            87
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 167 of 490



            cover this alleged activity is Niel [sic] Gerard, a partner in Dechert LLP
            (London) law firm.
            Additionally, KM claims that the reach of RAK's No. 1 is also away from RAK,
            claiming that the client recently got a Jon Doe locked up in the Republic of
            Georgia upon his request.

            Summary. Conclusion and Queries
            As we reported above, KM's US team has a certain plan to smear RAK and its
            ruler with human rights allegations. As far as we know, at this point, they do
            not have any evidence to back up these allegations, but they started gathering
            information for a campaign, based on hearsay and testimonies, and started
            searching for a platform to make it public. The campaign is not public yet, so
            we will be able to gather intelligence on their progress in order to monitor their
            activities and attempt to contain or ruin their plans.”

268.    The Project Update shows that the activities of Mr Azima, as an associate of Dr
        Massaad with responsibility for managing a team of US advisors, were being
        monitored although Mr Azima was not the initial or main target of RAKIA’s
        investigation. Mr Page’s evidence was as follows:

          “--Farhad Azima's name came out -- completely out of the blue. It was not part
          of our mandate to look at Farhad Azima. This information came from a
          confidential source. The confidential source was not even given --because we
          weren't instructed to look at Farhad Azima He provided what he heard in the
          marketplace, if that's the expression, my Lord.”

269.    Mr Page’s evidence in cross-examination was that his reports were drawn up by
        Insight, an Israeli company whose staff are former Israeli intelligence operatives:

            “Q. And what do they specialise in?
            A. Well, the founder of the company is the former head of the Lebanese desk of
            Shin Bet and Shin Bet is the Israeli equivalent of MI5.
            Q. Right.
            A. So they specialise in collating information, particularly in the Middle East.
            They obviously specialise in collating information on Iran, on Hezbollah, on
            Lebanon, and they were the – the expression I use, my Lord, is the "think tank".
            Q. So would it be fair to say, Mr Page, that in relation to the matters covered by
            your project updates, you had in fact subcontracted at least some of that work
            to this Israeli company called Insight?
            A. That is correct.
            Q. And they were, amongst other things, intelligence-gathering specialists?
            A. They were specialists at obtaining information from confidential sources and,
            my Lord, the important thing was to analyse a significant amount of data being
            recovered from multiple jurisdictions and cross-referencing it, seeing really
            how it related to Khater Massaad and his links. So, in answer, my short answer
            is, yes, they were the conduit to receive all the information from my other
            subcontractors.
            …

                                             88
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 168 of 490



            Q. And they were really -- they were the people, were they, who you enlisted to
            carry out some of this electronic data-gathering?
            A. By which you mean electronic -- I don't understand. By "electronic", you
            mean open source information on the internet?
            Q. I mean of any source.
            A. Well, they were -- yes, they were using the dark web, open source
            information on the internet.”

270.    Mr Page also explained that whether or not one of his sources breached legal
        obligations in providing information was “not for [Mr Page] to consider”:

            “Q. In other words, this aggrieved employee would have told you confidential
            things that he'd learnt when he was working as a security officer for Sheikh
            Khalid? A. Yes, and it's not for me to question whether he was in breach of any
            of his employment obligations.
            Q. Or for you to question whether he was breaching any duty of confidentiality
            presumably, Mr Page?
            A: It's -- that was not for me to consider.”

271.    It was submitted on behalf of Mr Azima that RAKIA’s witnesses (Mr Buchanan,
        Mr Gerrard and the Ruler) deliberately minimised Mr Page’s involvement and the
        importance of the Project Update in their witness statements. I consider that there
        was some substance to this criticism.

272.    Mr Buchanan did not mention the Project Update in his witness statement even
        though he accepted in cross-examination that it was an important document. His
        explanation for this omission was that when he prepared his witness statement he
        did not believe that the Project Update had come from Mr Page but had come from
        some organisation which was introduced to him (Mr Buchanan) briefly but which
        he advised the Ruler against using. He said that in the month prior to the hearing it
        became clear to him what the source of the document was, at which point he advised
        RAKIA’s solicitors. This was an unconvincing explanation. It must have been at all
        times obvious to Mr Buchanan that the Project Update was the work of Mr Page,
        from its content and format, from the fact that he had briefed the Ruler on it and
        shown it to Mr Gerrard and from the unusual circumstances in which a copy of it
        was retained by him in breach of Mr Page’s protocol. Mr Buchanan’s witness
        statement said nothing about his dealings with Mr Page in 2015.

273.    Mr Gerrard did not mention the Project Update in his witness statement either. His
        witness statement gives the impression that the first time he came across Mr Page
        was in August 2016 at the time of the discovery of the hacked material. It transpired
        in the course of his cross-examination that Mr Gerrard was aware of Mr Page’s work
        in 2015 and that he was shown the Project Update report in March 2015 when he
        discussed it with Mr Page. The Project Update was of concern to him because it
        dealt with the involvement of Simon Goodley, the Guardian journalist, who Mr
        Gerrard knew was taking a significant interest in RAK related human rights issues
        and phoning witnesses and junior lawyers on the case.


                                            89
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 169 of 490



274.    Mr Azima criticised the assertion in the Ruler’s witness statement that he “never
        saw” the Project Update as being outright false. Based on Mr Page’s account of the
        primarily oral briefings of the Ruler, I consider that it is possible that the Ruler had
        no recollection of seeing the Project Update. It is, however, notable that the Ruler
        was less forthcoming about the Project Update than he might have been. Mr Azima
        had suggested in his first witness statement that the Project Update had led the Ruler
        to target him, pointing out that the author of the Project Update was “unknown” but
        that the report had “presumably been produced by or for RAKIA and/or other RAK
        entities and seen by the Sheikh”. When he came to respond to this part of Mr
        Azima’s witness statement, the Ruler must have known who produced the report and
        on whose instructions, even if he did not recollect seeing it, but he did not provide
        this information and simply dismissed the paragraph in Mr Azima’s witness as
        erroneous speculation: “This is incorrect. I never saw the report”.

275.    RAKIA’s response to the criticism that the Project Update had not been dealt with
        more extensively in the witness statements was that it was not a document referred
        to in Mr Azima’s statements of case; the fact that RAKIA had disclosed the Project
        Document showed that it was not intent on concealing it or Mr Page’s involvement
        in its production which was likely to emerge at the hearing. Had RAKIA or Mr
        Buchanan set out to conceal the authorship of the document, Mr Buchanan would
        not have voluntarily divulged its authorship to RAKIA’s solicitors or the Court. If
        Mr Azima’s theory of deliberate concealment were correct, there would be no
        conceivable advantage to RAKIA of divulging this information at trial.

276.    I do not regard this as a satisfactory explanation, given what I consider to be the
        clear relevance of the document to the hacking claim (in that it evidences the fact
        that Mr Azima was the subject of covert surveillance in 2015 being carried out under
        the supervision of Mr Page who, on RAKIA’s own case, was subsequently
        responsible for finding the hacked material) and the witnesses’ accounts in cross-
        examination as to the importance of the document. I recognise nevertheless that the
        failure to deal more fully with the Project Update may simply be explained on the
        basis that it was an unhelpful document that was not referred to in Mr Azima’s
        statements of case rather than on the basis that it was part of a plot to put forward a
        false case about RAKIA’s role in the hacking. I accept that, if there had been such a
        plot, it is surprising that the Project Update was disclosed.

277.    Mr Azima also criticised the assertion in Mr Page’s witness statement (under the
        heading “Knowledge of Farhad Azima”) where he said that he did not come across
        the name Farhad Azima in 2015 and that the first time he came across his name was
        in early 2016 at one of his regular catch up meetings with Mr Buchanan. When it
        was pointed out to him that the Project Update showed that he knew of Mr Azima a
        year earlier, so that his evidence was plainly wrong, Mr Page’s response was that
        Mr Azima was just a side issue in the report which covered matters across the globe
        involving many countries and people.

278.    Although I accept that Mr Azima was only one of a large number of characters who
        were the subject of his investigation, the April and July 2015 emails show that,


                                              90
        Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 170 of 490



         following the Project Update, the Ruler was concerned about Mr Azima and
         interested in pursuing him. The Ruler said in his witness statement that in early 2015
         he wanted information about Dr Massaad’s organised criminal scheme and, in
         particular, as to the role Mr Azima had played. It seems most unlikely that he did
         not discuss Mr Azima with Mr Page, the investigator with whom he was having
         monthly meetings, in which case it is hard to believe that Mr Page could have
         completely forgotten about any mention of Mr Azima prior to his meeting with Mr
         Buchanan in early 2016.


(2)      The April and July 2015 emails

279.     On 4 April 2015, Mr Buchanan emailed Mr Handjani as follows:

         “HHSS [i.e. the Ruler] had wanted us to target FA [i.e. Mr Azima] – on what basis
         would we do this?”

280.     It is unclear precisely what prompted this email. Mr Handjani’s evidence, which I
         accept, was that Mr Azima had called him out of the blue in March 2015 and said
         that there was a big problem between him and the Ruler in that he was owed $8m
         by RAK and that, if things were not resolved, they could “get ugly” for everyone.
         Mr Handjani was also called by Dr Massaad at about this time who asked him to
         talk to the Ruler and get the Ruler to stop investigating him. Mr Handjani then spoke
         to the Ruler about both calls.

281.     Mr Buchanan’s evidence was that the Ruler’s instruction to target Mr Azima in April
         2015 was prompted in part by Mr Azima’s claim for $8 million, which the Ruler
         considered to be unfounded, and in part by the information in the Project Update.
         He said that the reference to “targeting” was a reference to the bringing of criminal
         charges.

282.     The Ruler’s own evidence as to his state of mind was that he wanted information
         about the extent of the criminal scheme organised by Dr Massaad and, in particular,
         as to the role Mr Azima had played and, if he was involved in those schemes, to
         have criminal charges brought against him. He dismissed the suggestion that the
         emails were prompted by the Project Update.

283.     The email of 4 April 2015 led to the following exchanges on the same day:

         (a) Mr Handjani: “I’m not sure that’s possible at the moment. I don’t know what
             basis you would target him. Thoughts?”.
         (b) Mr Bustami: “As for Farhad, I would say get AH [Mr Handjani] on the case to
             check with the boss on what exactly he wants done”.
         (c) Mr Buchanan: “AH has no idea how we might go after him”
         (d) Mr Bustami: “I think next week Amir is in town so we can both hook up with
             him and brain storm it.”

 284.   Later that day, Mr Bustami wrote to Mr Handjani and Mr Buchanan as follows:

                                              91
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 171 of 490




          “I have had few discussions with boss about FA [Mr Azima] and he is adamant that
          we bring charges against him. He was very happy that you told him that FA is no
          longer asking for the $8 m.
          The boss told me that you have checked with your people and confirmed back to
          him that the boys with the hotel are no issue now and we should not be intimidated
          by them and that FA may not be orchestrating this.
          He wants me to get you on the case to file some sort of charges against Farhad. He
          also told me today that you have another channel that you are using with khater [Dr
          Massaad]. When are you next in town so that me you and Jamie [Mr Buchanan]
          could hook up and coordinate our attack?”

285.   Mr Handjani’s evidence, which I accept, was that the reference to “going through
       another channel” was a reference to attempts that were going on at that time to open
       a dialogue with Dr Massaad.

286.   On 6 April 2015 Mr Handjani wrote to Mr Bustami and Mr Buchanan as follows:

          “Subject: Re Farhad Azima
          Dear Naser
          Thank you for your email. I spoke to the boss and advised him against both using
          other channels and pressing charges against Farhad for now. I believe both
          approaches could undermine the work that you and Jamie are doing. I was very
          clear with him that we should speak with one voice-and for the moment you and
          Jamie are that voice.
          We have to see how Khatter responds with his lawyer. If we start pressing charges
          with Farhad it would disrupt this process. My humble opinion is that we should
          not be fighting multiple fires at one time.
          We need to keep this circle of information tight and give full weight and support
          to you and Jamie.
          I have advised boss as much as
          well. Best,
          AAH”

287.   There is no evidence of any steps being taken against Mr Azima between April and
       July 2015 and the natural inference from this email is that the Ruler was dissuaded
       from taking any action for the time being. Mr Buchanan’s evidence was that Mr
       Azima did not feature at all in his discussions with the Ruler in this period.

         “Q. What was going on in relation to investigating Mr Azima between the
         beginning of April 2015 and 19 July 2015?
         A. Absolutely nothing to my knowledge.
         Q. Did you have some monthly meetings with Mr Page over this time?
         A. Yes, I would have done.
         Q. And would there have been some reports in all likelihood, written reports?
         A. Yes, written or verbal, and I can't tell you which they were.
         Q. And you would have discussed those with the Ruler?
         A. I would have done -- I did.

                                             92
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 172 of 490



         Q. And is it your evidence that Mr Azima didn't feature at all in any further updates
         from Mr Page between the beginning of April 2015 and 19 July 2015?
          A. I have no recollection of Mr Azima's name or his activities coming on to the
         radar screen in that period.”


288.   On 19 July 2015, Mr Buchanan wrote to Mr Handjani as follows:

          “NB [Naser Bustami] says the Boss wants criminal stuff taken out of letter and to
          go after FA subject to guidance from AF [Andrew Frank].

          Nothing ELSE new from NB - will speak to AF tomorrow and fill you
          in.”

          Mr Handjani replied as follows:

          “Talking to the boss now. He wants me to respond to the little guy in an email
          and to coordinate with you.”

289.   Mr Buchanan’s evidence about this exchange in his witness statement was that he had
       received a message from Mr Bustami to the effect that the Ruler wanted criminal
       allegations taken out of a letter to be sent to Dr Massaad’s lawyers. The reference “to
       go after FA” was a reference to the prospect of some form of criminal proceedings or
       criminal charges being brought against Mr Azima which were not in the event
       pursued although in cross-examination, Mr Buchanan said that he did not know what
       was meant by “going after FA”. “Guidance from AF” was a reference to guidance
       being sought from Mr Andrew Frank who provided public relations assistance to
       RAK in the US and whose guidance would be sought in relation to any reputational
       issues that might arise as a result of criminal charges being brought against Mr Azima
       as a US citizen. The reference to “the little guy” was a reference to Mr Azima. Mr
       Buchanan said that the planned coordinating was to do with the HeavyLift claim for
       compensation about which Mr Azima had emailed Mr Handjani on the same day (19
       July 2015). Mr Bustami’s and Mr Handjani’s evidence was to the same effect. On 28
       July 2015 Mr Handjani sent a response to Mr Azima explaining that there was nothing
       he could do beyond putting him in touch with Mr Buchanan.

290.   It is unclear what prompted the Ruler to give the indication or instruction reflected in
       Mr Buchanan’s email of 19 July. Mr Buchanan was unable to explain what prompted
       the Ruler to want Mr Azima to be “gone after” at this time. What is clear is that the
       Ruler’s desire for action to be taken against Mr Azima had not abated since April.
       The evidence of Mr Buchanan and Mr Handjani was that this desire was prompted in
       part by annoyance over what the Ruler perceived was an unmeritorious claim for the
       $8 million but this seems unlikely given that Mr Handjani’s email of 4 April 2015
       had made clear that this claim was not being pursued. The Ruler himself does not
       suggest that the $8 million claim prompted his desire to go after Mr Azima. It is more
       likely that the Ruler’s hostility towards Mr Azima stemmed from his perception,
       originating in the Project Update, that Mr Azima was an associate of Dr Massaad who
       was threatening to cause trouble for him.

                                              93
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 173 of 490



291.   There is nothing to indicate that the Ruler was persuaded that it was a bad idea to “go
       after” Mr Azima or that he changed his mind about doing so. In his witness statement
       the Ruler does not deal specifically with the July email but says that “as the emails
       show” he was advised not to consider criminal charges against Mr Azima and
       accepted that advice. But the emails concerning criminal charges were sent in April,
       not July. I infer that the Ruler continued to harbour feelings of hostility towards Mr
       Azima in the period following the July email but it is unclear what, if any, hostile
       action was taken.

292.   There is no evidence about any guidance being sought or obtained from Mr Frank, as
       mentioned in the email. There are no records of the Ruler’s discussions with Mr Page
       at this time. There is no indication that any consideration was given to the hacking of
       Mr Azima’s email accounts but neither is there any documentary evidence that this
       was ruled out as a way of “going after” Mr Azima.


(3)    The spear-phishing emails

293.   There is no specific evidence that RAKIA was planning to take, or took any steps to
       obtain intelligence about Mr Azima from July 2015 onwards.

294.   Mr Azima’s case is that in October and November 2015, that is to say, some three to
       four months after the July emails referred to above, his emails were hacked as a result
       of his opening or clicking on links contained in spear-phishing emails that he received
       on or around 14 October 2015. The spear-phishing emails were sophisticated and
       included a malicious email purporting to be sent from Dr Massaad’s personal
       assistant, Ms Beudjekian.

295.   The parties’ forensic computer experts (“the Experts”) agree that Mr Azima received
       several “spear phishing” emails in October and November 2015. They also agree on
       the following:

       295.1 there is no evidence that Mr Azima opened any of those emails or clicked on
             the links within them;

       295.2 there is no evidence that any of those emails (or any other emails received by
             Mr Azima) led to Mr Azima’s online credentials being stolen or to any
             unauthorised access to his devices;

       295.3 a single spear-phishing email could be an effective means of targeting Mr
             Azima;

       295.4 there is no evidence that identifies the person(s) who sent the emails; based on
             the information made available to them, it is not possible to determine who
             was responsible for the unauthorised access to Mr Azima’s data and the
             publication of that data online, how and when the unauthorised access
             occurred or how much data was obtained as a result;


                                             94
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 174 of 490



        295.5 there were three tranches of data, the first 27.775 GB in size, the second of
              which became available on or about 30 August 2016 with a size of 10.33MB
              and the third with a size of 4.43 GB;

        295.6 the contents of two of the three tranches of the hacked data appear to emanate
              from iCloud account(s); Mr Azima appeared to have at least two iCloud
              accounts and a number of Apple devices including an iPhone but since the
              iCloud logs identifying contemporary access to Mr Azima’s iCloud accounts
              are not available to the Experts, the Experts agree that it is not possible to
              confirm whether, and if so when, how and by whom, unauthorised access
              was gained to Mr Azima’s iCloud accounts;

        295.7 analysis of the access logs for Mr Azima’s fa@fa1.us account and the
              connection record and recent access change record for his account
              fa@farhadazima.com do not enable any conclusions to be drawn as to how,
              and by whom, any unauthorised access to either of those accounts occurred;

        295.8 given Mr Azima’s statements that the access to his fa@fa1.us account shown
              by the logs in October 2015 was carried out without his authorisation, the
              access on those dates appears to be suspicious;

        295.9 suspicious activity in October 2015 does not provide determinative evidence
              of when the fa@fa1.us emails contained in the Internet Data may have been
              taken from Mr Azima’s account.

296.    The Experts do not agree as to whether one of the five emails identified in the report
        of Mr Tarbell (Mr Azima’s expert) as a spear-phishing email was a spear-phishing
        email or a non-targeted phishing email; nor do they agree as to whether the spear
        phishing emails indicate that Mr Azima was being targeted in a systematic campaign
        by a single attacker.

297.    Whilst it is not possible to say precisely how Mr Azima’s emails were accessed
        without his authorisation, the indications are that it began at around the time the
        spear-phishing emails were received. Mr Tarbell examined the records of instances
        when Mr Azima’s email account, “fa@fa1.us” was accessed in October 2015. That
        examination indicated that there were multiple instances between 13 and 15 October
        2015 during which time the account was accessed from IP addresses that are
        unfamiliar to Mr Azima. Mr Krone agrees that the access on these dates appears to
        be suspicious.

298.    Mr Tarbell also found that the emails stored in the “fa@fa1.us” account also
        included a number of emails in which Mr Azima had recorded passwords for other
        email accounts. The person who had covertly accessed the “fa@fa1.us” account
        could therefore have obtained the means of accessing other email accounts used by
        Mr Azima.

299.    The “authorised connection record” for another of Mr Azima’s email addresses,
        “fa@farhadazima.com”, indicates that this address was accessed from several

                                             95
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 175 of 490



        countries with which Mr Azima had no connection. Mr Krone accepts that this
        access appears to be suspicious.

300.    In summary, it is possible that the hacking of Mr Azima’s emails is linked to his
        receipt of spear-phishing emails in October 2015 but this is not firmly corroborated
        by the evidence. There is no evidence as to who carried out the hacking.


(4)     The View from the Window document

301.    Following the alleged hacking in October/November 2015, on 29 December 2015 a
        document was prepared on RAKIA’s side which described a “series of
        investigations” and labelled Mr Azima as a participant in “fraudulent activities”. It
        was prepared by Andrew Frank, a senior individual at Karv Communications, a PR
        company working for RAKIA, who had been mentioned in Mr Buchanan’s email of
        19 July 2015. It was sent to Mr Gerrard on 4 January 2016.

302.    The document reads as follows:

           “View from the window
           The window has opened on Ras Al Khaimah through a series of investigations
           that have unearthed a massive fraud that has taken place in the Emirate, the UAE,
           and several other countries including the Republic of Georgia, India, Congo and
           others.
           A number of things have been exposed as fact over the past twenty-four months:
           -KM was the CEO of RAK Ceramics beginning in 2003, as well as the RK
           Investment Authority (RAKIA) beginning in 2006 and oversaw a series of
           investments inside and outside of RAK that are under now intense scrutiny and
           have exposed wrong-doing
           -Gila Mikadze was head of RAKIA's operations in Georgia and created and
           oversaw numerous corporations that stole money from the Emirate and was used
           for his own purposes and to bribe former government officials.
           -Others committed crimes inside RAK, including the Ruler's Chief legal advisor
           and the legal advisor to RAKIA (they also happen to be cousins(?))
           … -FA, a U.S. citizen, appears to have orchestrated, if not (fully) participated in
           numerous fraudulent activities.
           … -Companies were set up with Iranian nationals”

303.    Mr Azima’s case is that the reference in the document to “FA” (i.e. Mr Azima)
        appearing “to have orchestrated, if not (fully) participated in numerous fraudulent
        activities” establishes that RAKIA must by this stage have hacked into Mr Azima’s
        emails because otherwise Mr Frank would not have not known about what RAKIA
        alleges in these proceedings to be his “fraudulent activities”.

304.    In support of this case, Mr Azima submits as follows:

       304.1 It is striking that none of RAKIA’s witnesses even acknowledged the existence
             of the View from the Window document. RAKIA failed to call Mr Frank

                                             96
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 176 of 490



              as a witness and failed to identify Karv when ordered by HHJ Kramer QC to
              identify its public relations consultants, indicating an awareness that his
              evidence would be damaging to RAKIA.

       304.2 The View from the Window document establishes “beyond serious argument”
             that by the end of December 2015, RAK and RAKIA had obtained access to
             Mr Azima’s confidential emails and data. The author of the document had
             clearly been informed that RAK and RAKIA had a firm basis for asserting that
             Mr Azima had orchestrated or participated in “numerous fraudulent activities”.

       304.3 A belief on RAKIA’s part that there was such a basis could only have come
             from the hacked material. As Mr Buchanan, who was leading RAKIA’s
             investigation, explained, RAKIA only believed that Mr Azima had engaged in
             any fraud upon reviewing the Hacked Material:

                  “A. The investigations that had taken place until that point gave me no
                  cause to believe that Mr Azima was involved in any frauds in respect of
                  Dr Massaad.
                  Q. But you changed your mind when you saw the hacked data; is that
                  right?
                  A. I changed my mind when I saw the hacked data, that is correct.”

       304.4 When Mr Buchanan was shown the View from the Window document, he
             claimed to be able to offer no explanation for its contents and to have been
             unaware of it until it was put to him in cross-examination.

       304.5 Mr Gerrard gave inconsistent explanations for the document, alleging initially
             that it was “ramblings” of Mr Frank which had come “out of the blue” and
             later that it was the product of a meeting which had taken place two weeks
             earlier concerning a “blitzkrieg” of negative publicity. He claimed that he told
             Mr Frank that the section of the View from the Window concerning Mr Azima
             “isn’t going to work” because all that was known about Mr Azima was
             “suspicions”.

       304.6 This account is not credible given the absence of any response by Mr Gerrard
             to Mr Frank’s email attaching the View from the Window document and the
             inconsistency with the evidence of Mr Buchanan, according to whom the
             “blitzkrieg” meeting did not take place until January 2016. Moreover, the
             View from the Window does not purport to describe “suspicions”. It states that
             investigations have “unearthed a massive fraud” and that the matters listed in
             it (including Mr Azima’s involvement in “numerous frauds” “have been
             established as fact”.


305.   The View from the Window document shows that in late 2015, a negative PR
       campaign was being planned against Mr Azima alongside Dr Massaad. Mr Azima
       had not dropped out of the picture. It also suggests that someone had planted in Mr
       Frank’s mind the idea that Mr Azima had been involved in fraudulent activities. That

                                             97
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 177 of 490



       person was probably Mr Gerrard who had briefed Mr Frank before the document was
       sent. It was put to Mr Gerrard in cross-examination that, in order to have accused Mr
       Azima of fraud, Mr Gerrard must have been aware of the contents of Mr Azima’s
       confidential emails:

          “Q. … by that stage, I suggest, Mr Gerrard, you were aware of the confidential
          material that had been procured illegally from within Mr Azima's email records in
          October/November 2015 and one way or another you thought you were on to
          something. You started to think that you could -- that you had some material to
          allege fraud. That's what I put to you.
          A. So I'd like to deny that, my Lord. It's preposterous. But I'd also like to explore
          that question because what you're suggesting is I had a secret little stash of Mr
          Azima's documents which I could select at will to identify frauds. I mean, how
          would I do that? How do I pull this stuff down? How do I search for it?”

306.   Shortly thereafter, the following exchange took place:

           “Q. And you would have been aware that Mr Page had been successful in
          gathering intelligence from within Mr Azima's confidential email archive?
               …
            Q. I'm putting that to you.
            A. Right. No, I wasn't aware.
            Q. And that this is the only explanation for why Mr Frank has recorded, based
            upon what you and Mr Buchanan must have told him, the idea that Mr Azima
            had been involved in numerous fraudulent activities.
            A. My Lord, that's ridiculous. Mr Frank is a clever man, but he's not a lawyer.
            He will have heard on a regular basis concerns as to gun-running, fraud, etc, etc.
            What he will not have grasped that we did not have sufficient evidence to
            proceed. On everything else we had stacks of evidence against -- let's take the
            first bullet point, Dr Massaad. We had evidence. Indeed he was prosecuted. We
            had evidence against Mikadze. He was prosecuted. We had evidence of other
            crimes inside RAK, including the Ruler's chief adviser and the general counsel.
            They were prosecuted. Let me ditch Farhad Azima for the moment. We had
            dummy corporations set up in the RAK, UK, Georgia, Cayman Islands, etc. We
            could have put those in, and so on. Fraudulent bank accounts, possible gun-
            running … we did not have any evidence that we could have proceeded against
            of actual fraud against Farhad Azima. That is just plainly wrong and that's what
            I told Andrew Frank”

307.   Mr Gerrard’s explanation for the reference in the View from the Window document
       to Mr Azima’s “orchestrating if not participating” in “numerous fraudulent activities”
       was confused. At one point he referred to the Project Update, although this had not
       alleged fraud against Mr Azima. He also referred to information provided to Mr Frank
       at a meeting attended by Mr Buchanan, although this meeting did not take place until
       later. His evidence was essentially that Mr Frank was told about suspicions
       concerning Mr Azima but these suspicions had nothing to do with Mr Azima’s hacked
       emails.


                                              98
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 178 of 490




308.    It is credible, in my view, that suspicions about Mr Azima’s involvement in fraud had
        arisen because of his association with Dr Massaad rather than because access had been
        obtained to Mr Azima’s confidential emails. I do not attach great significance to Mr
        Buchanan’s expression of surprise at the contents of the View from the Window
        document when it was shown to him in cross-examination accompanied by the
        suggestion that the document revealed prior knowledge of Mr Azima’s confidential
        emails.

309.    In my judgment, the references to Mr Azima’s orchestrating, if not participating in,
        numerous fraudulent activities in the View from the Window document are too vague
        to establish that RAKIA had obtained access to Mr Azima’s confidential emails by
        the time this document was prepared. Although the document lists Mr Azima’s
        apparent orchestration of or participation in fraud as one of a number of established
        “facts”, I agree with RAKIA’s submission that the document reads like a series of
        points for a press release or article rather than a carefully sourced analysis. I do not
        consider that any adverse inferences can be drawn against RAKIA from its failure to
        call Mr Frank as a witness, given that Mr Azima did not refer to the View from the
        Window document as part of his pleaded case.


(5)    The Settlement Agreement

310.   On Mr Azima’s case, RAKIA cynically entered into the Settlement Agreement as a
       device to trap him into agreeing a duty of good faith and an English jurisdiction clause,
       which, with its access to the hacked material, would give RAKIA leverage over Mr
       Azima. It would enable RAKIA to exact retribution for Mr Azima’s failure to take
       RAKIA’s side in its dispute with Dr Massaad and provide RAKIA with the means of
       turning Mr Azima against Dr Massaad.

311.   In support of this case, Mr Azima submits as follows:

        311.1 The lack of internal documentation on RAKIA’s side to indicate that any
              detailed review of the HeavyLift claim actually took place suggests that,
              contrary to Mr Buchanan’s assertions, there was no investigation of the
              HeavyLift claim, no internal review of the claim and no working group in
              RAK gathering relevant information, auditing financials and speaking with
              individuals; RAKIA was not interested in ascertaining the specific amounts
              that HeavyLift had actually invested; there were no documents evidencing
              such an analysis;

        311.2 There is no record of any board meeting to approve the Settlement Agreement;

        311.3 The letter sent to the Ruler by Mr Buchanan and Mr Bustami dated 15
              February 2016 seeking the Ruler’s approval of the Settlement Agreement
              indicates the importance of the obligation of good faith: “It is on this basis that
              we have been able to successfully negotiate the inclusion of Clause 3.2
              referred to below which we believe is the key clause in this agreement bearing

                                               99
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 179 of 490



               in mind your wider objectives.” Those objectives were to manufacture a basis
               for bringing an action against Mr Azima in England as part of a campaign to
               ruin his reputation and good standing;

        311.4 Clause 3.2 purports to include an assurance of good faith by Mr Azima not
              only towards RAKIA but also towards other entities in which the government
              of RAK had a shareholding, irrespective of the place of incorporation. This is
              important given that HeavyLift’s claim was against RAKIA and concerned a
              joint venture entered into in 2007 with RAK Airways, which was incorporated
              in RAK also. There was no need to include this reference to the place of
              incorporation in clause 3.2 unless RAKIA envisaged that other RAK entities,
              such as RAKIA Georgia, might be involved in some way.

312.   Mr Azima’s contention that the entering into of the Settlement Agreement is consistent
       with RAKIA having hacked his emails some five months previously gives rise to an
       obvious objection. If, as Mr Azima alleges, RAKIA had by the end of 2015 got access
       to his confidential emails and discovered evidence of what it now contends were his
       fraudulent activities, it is, on the face of it, inherently unlikely that RAKIA would have
       been willing to enter into the Settlement Agreement or to make any payment to Mr
       Azima in settlement of the HeavyLift claim. The fact that RAKIA paid out $2.6 million
       to Mr Azima under the Settlement Agreement suggests that RAKIA was unaware of
       the contents of the hacked material.

313.   A possible answer to this objection, advanced by Mr Azima, is that entering into the
       Settlement Agreement, even at a cost of $2.6 million, made commercial sense for
       RAKIA because the Good Faith Representation and the jurisdiction clause, coupled
       with its knowledge of the hacked material, gave RAKIA leverage over Mr Azima,
       enabling RAKIA to sue, or threaten to sue Mr Azima and thereby maintain pressure on
       him in the context of RAKIA’s dispute with Dr Massaad. Ultimately, if necessary, it
       could sue Mr Azima to recover the $2.6 million, as it has done.

314.   Mr Azima’s “leverage” explanation for the Settlement Agreement is not, however,
       compelling. RAKIA did not need to enter into the Settlement Agreement in order to sue
       or to threaten to sue Mr Azima on the basis of the hacked emails. It could have sued
       him or threatened to sue him in relation to the fraudulent misappropriations in
       connection with the intended hotel sale without Clause 3.2 (though not in an English
       court). Moreover there is no evidence that RAKIA ever in fact attempted to use the
       Settlement Agreement or the hacked material to exercise leverage over Mr Azima.

315.   I consider that the letter of recommendation dated 15 February 2016 from Messrs
       Buchanan and Bustami to the Ruler provides some support for Mr Azima’s “leverage”
       explanation. It is striking that Messrs Buchanan and Mr Bustami described Clause 3.2
       (rather than the full and final settlement provision) as the key clause in the agreement,
       bearing in mind the “wider objectives”. Mr Azima says that these enigmatic words are
       a veiled reference to the Ruler’s objectives to pursue Mr Azima. It is possible to read
       the letter in the way contended for by Mr Azima but it is also possible to read “wider
       objectives” as referring to the Ruler’s objectives concerning Dr Massaad and the
       benefit of getting an assurance from Mr Azima that he was acting in good faith in the
       discussions with Dr Massaad. The Ruler’s evidence was that an assurance from Mr
                                                100
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 180 of 490



       Azima that he had acted properly served the wider objectives of understanding Dr
       Massaad’s fraud and obtaining recompense.

316.   I am not persuaded by the contention advanced on behalf of Mr Azima that there was
       no meaningful investigation by RAKIA into the HeavyLift compensation claim. Mr
       Buchanan’s witness statement contains an account of the attempts to obtain
       information from HeavyLift’s side and the difficulties arising from the absence of
       documentation. The evidence of Mr Buchanan and Mr Gerrard was that there was an
       investigation by Dechert and that the documents produced by Dechert are covered by
       legal professional privilege, which they would be.

317.   I do not regard the absence of formal board approval of the settlement as significant. I
       accept Mr Buchanan’s explanation that the Settlement Agreement went straight to the
       Ruler for his approval. The scope of Clause 3.2, extending to RAK entities irrespective
       of their place of incorporation, is in my view explicable as “belt and braces” drafting
       rather than denoting knowledge of the hacked material.

(6)    The engagement of Digitalis

318.   In March 2016, RAKIA engaged (through Bell Pottinger) Digitalis to prepare a
       primarily defensive strategy in order to protect the client’s reputation, as set out in
       Digitalis’ engagement letter of 21 March 2016. They were also instructed to create two
       websites to promote publicly available material relating to Dr Massaad and his
       involvement in frauds.

319.   In his skeleton agreement, Mr Azima identified Digitalis, along with Mr Page and Bell
       Pottinger, as being part of a team engaged by RAKIA with a view to conducting an
       aggressive internet and media campaign and with “the capability of obtaining material
       through hacking”. There was, however, no basis in the evidence for the assertion that
       either Bell Pottinger or Digitalis had any such capacity. The evidence of Mr Leach,
       who worked for Bell Pottinger, was that Bell Pottinger prepared a media and
       communications strategy that was sent to RAKIA but not in the event implemented.
       Mr Azima did not feature at all as he was not someone they were focused on.

320.   The evidence of Mr King, the Chief Executive Officer of Digitalis, which I accept, was
       to the effect that prior to 1 November 2016, when they were asked by Dechert to
       preserve documents relating to the dispute between Mr Azima and RAKIA, they were
       unfamiliar with the name of Mr Azima and undertook no work in relation to Mr Azima.
       Mr Azima did not feature in their plans for an “offensive” online campaign and was
       not being targeted.

321.   Mr Azima submitted that the absence of relevant documents in Digitalis’s possession
       was concerning. Mr King provided a full and clear explanation of his company’s
       document retention policies. There was no evidence of deliberate




                                              101
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 181 of 490



           document destruction, much less of any instruction by RAKIA to destroy relevant
           documents.


(7)      The July 2016 meeting

322.     Following execution of the Settlement Agreement in March 2016, Mr Azima continued
         to engage with RAKIA with a view to brokering a settlement of its dispute with Dr
         Massaad.

323.     On 16 July 2016, a meeting was held between Mr Azima and three representatives of
         RAKIA: Mr Buchanan, Mr Gerrard, and an associate in Mr Gerrard’s firm, Dechert,
         at the Churchill Hotel in London.

324.     Mr Azima’s case is that at this meeting Mr Gerrard threatened him that if Dr Massaad
         would not agree to a settlement, Mr Azima would be made "collateral damage" in a
         war that RAKIA would then wage on Dr Massaad, a threat that was put into effect a
         few weeks later.

325.     Mr Azima’s evidence was as follows:

           325.1 Mr Gerrard told him to stop acting as a mediator, and instead work solely for
                 RAKIA to assist them in their campaign against Dr Massaad.

           325.2 He refused and told Mr Gerrard that is not how he operated; this aggravated
                 Mr Gerrard who proceeded to reference his history, stating that he had been
                 a policeman, a detective, a prosecutor and a lawyer, and that he had
                 connections with “Number 10” and that if Mr Azima did not settle the case
                 with Dr Massaad then there would be a war against Dr Massaad and Mr
                 Azima would be “collateral damage”.

           325.3 Mr Azima asked Mr Gerrard whether he was threatening him. He told Mr
                 Azima that this was not a “threat but a promise.”

           325.4 At the end of the meeting, he asked Mr Buchanan for a copy of the
                 handwritten notes that Mr Gerrard's colleague had taken. Mr Buchanan
                 informed Mr Azima that he would be sent a copy of the notes after they were
                 transcribed that evening. However, after repeated chasing, Mr Buchanan said
                 that Mr Azima could not have them without Mr Gerrard's permission. He
                 also set out in an email dated 23 July 2016, in response to Mr Azima’s
                 complaint that what Mr Gerrard had said to him amounted to “extortion” and
                 “blackmail”, a dictionary definition of those terms.

  326.     Dechert’s note of the relevant part of the meeting reads as follows:

                  “NG noted that Kirby had referred to “mutually assured destruction” but that
                  KM was delusional if he thought that bringing the criminal and civil actions
                  would destroy HHSS. NG noted that HHSS was now engaging with Abu

                                               102
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 182 of 490



               Dhabi and the risk was that, the further this went, the more likely collateral
               damage would occur. It would be difficult to keep the scope of RAK’s actions
               within a narrow compass. NG asked FA to inform KM that Dechert has
               access to the whole of the Dana Jets database, the whole RAK Ceramics
               database, which included the whole of Sheba Nair’s emails. Essentially,
               Dechert had all of the client’s documents and were analysing them.”

327.   This note suggests that the reference to collateral damage was in response to Mr
       Azima’s lawyer’s reference to the possibility of “mutually assured destruction” and
       to the possibility that the greater the engagement with Abu Dhabi (i.e. the UAE
       authorities) the more likely it was that collateral damage would occur. In his witness
       statement, Mr Gerrard confirmed what was recorded in the note, saying that he had
       wanted to convey to Mr Azima that the Ruler was already engaging with the criminal
       authorities in the UAE and that, once criminal proceedings were started, there was a
       greater risk of collateral damage for Dr Massaad and any of his associates. As he put
       it in cross-examination: “The evidence as it was mounting was clearly going to move,
       we anticipated, from fraud to more federal-type offences and that wouldn’t be for us
       to determine.” He meant that once litigation is started or a prosecutor takes over, these
       things get a life of their own. He was not thinking about anything other than the usual
       effects of litigation or criminal proceedings.

328.   In his witness statement, Mr Buchanan said as follows: “The meeting was a tense one
       because it was during a critical stage of the negotiations with Dr Massaad but that Mr
       Gerrard was firm, focused and professional. Mr Azima raised his voice at times, Mr
       Gerrard did not. Mr Gerrard did not tell Mr Azima to stop acting as a mediator (which
       was not Mr Azima's role) and work solely for RAKIA. Instead he impressed on Mr
       Azima the importance of his role acting as Dr Massaad's representative in the
       discussions and encouraged Mr Azima to act in Dr Massaad's best interests and do
       his bit to help resolve the dispute.”

329.   In their oral evidence, Mr Buchanan and Mr Gerrard denied that any demand was
       made that Mr Azima “change sides”, pointing out that this would, from RAKIA’s
       perspective, have been pointless. As Mr Gerrard put it:

          “A. At no stage did I ask Farhad Azima -- I think you said change sides or whatever
          it was. That would be faintly ridiculous. He told us many times it was difficult
          enough talking to Dr Massaad without thinking he had changed sides for RAKIA.
          We recognised he was in Dr Massaad's camp, that's okay, and I think he was trying
          to mediate on behalf of Dr Massaad, but unfortunately, as I say, he and we failed.”

       Mr Buchanan made the same point: “We absolutely did not wish Mr Azima to take
       RAKIA’s side, because that would have been disastrous in terms of the negotiations.”

330.   In my judgment, it is unlikely that Mr Gerrard would have demanded that Mr Azima
       cease to act as a mediator and “change sides” as this would have been an unrealistic
       and potentially counter-productive demand. I consider that the note of the meeting is
       probably accurate and that when referring to “collateral damage” Mr Gerrard was


                                              103
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 183 of 490



          referring to damage to Dr Massaad and others from legal proceedings, rather than a
          threat to Mr Azima.

331.      I accept that Mr Azima appears to have been troubled by what passed at the meeting
          and that he told Mr Buchanan that what Mr Gerrard said amounted to extortion and
          blackmail (as appears from Mr Buchanan’s email of 23 July 2016). I can well believe
          that Mr Gerrard conducted the meeting in a forceful and even aggressive way. At the
          same time, I bear in mind that, after learning of the BitTorrent sites accessing the
          hacked material, Mr Azima did not immediately perceive RAKIA and the Ruler to be
          responsible for the hacking.

332.      After denying that there was any extortion or blackmail, Mr Buchanan’s email of 23
          July 2016 continued as follows:

             “To be absolutely clear, Neil did not demand money nor anything else from you
             in return for anything whatsoever. Neil has previously challenged you as to whether
             you have always acted in the best interests of HH. He did so again at our last
             meeting. I personally don't see the problem. You have signed an agreement
             confirming that you have never acted against the interests of HH. All he did was
             raised [sic] questions as to HeavyLift. In a previous meeting he asked you about
             Eurasia Hotel Holdings.”

333.     Mr Azima submitted as follows:

          333.1 the references in the email to HeavyLift and Eurasia Hotel Holdings support
                the inference that RAKIA (or at least Mr Gerrard) already had access to at least
                some information taken from the hacked material;

          333.2 Mr Buchanan’s explanation for the reference to “HeavyLift” (namely that it
                was a reference to an inquiry that RAKIA had conducted into the ownership
                of HeavyLift itself, not to the Training Academy JV) was untrue because there
                was no documentary evidence to indicate that RAKIA ever raised a concern
                about the ownership of HeavyLift;

          333.3 Mr Gerrard’s explanation for the reference to Eurasia Hotel Holdings (namely
                that RAKIA had become aware through the Panama Papers and through a “tip
                off” that Mr Azima and Dr Massaad were both listed as directors of Eurasia
                Hotel Holdings, and that this gave him reason for suspicion) was untrue
                because there is no complaint in these proceedings that Dr Massaad was a
                director of Eurasia Hotel Holdings.

  334.     I do not consider that the references to HeavyLift and Eurasia Hotel Holdings
           necessarily support the inference that Mr Gerrard knew about the hacked material.
           As with the View from the Window document, these references are insufficiently
           specific to denote knowledge of the hacked material and they can be explained by
           reference to other sources of information, as Mr Gerrard did. Mr Azima expressly
           confirmed that no one on RAKIA’s side had threatened to use the hacked material
                                                104
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 184 of 490



        or the Settlement Agreement to force him to change sides. The note of the meeting
        on 16 July 2016 makes clear that Mr Gerrard did threaten to use RAKIA’s access to
        emails in the ensuing “war”, but these were emails on the Dana Jet and RAK
        Ceramics databases, not Mr Azima’s.

335.    It was put to Mr Buchanan in cross-examination that his failure to hand over the
        notes of the meeting on 16 July 2016 to Mr Azima was because of concern that the
        meeting notes evidenced threats. The disclosed meeting notes do not disclose threats
        and do not support Mr Azima’s version of events. I accept Mr Buchanan’s evidence
        that he did not send the notes to Mr Azima when they were first requested because
        he was busy on other matters and that subsequently he was advised by Mr Gerrard
        not to send them because it was felt that the negotiations with Dr Massaad had
        broken down.


(8)    The Massaad websites, the blogging websites and the BitTorrents

336.   Following the 16 July 2016 meeting, the next day Mr Buchanan sent an email to Mr
       Azima saying that he had spoken to the Ruler about a verbal settlement offer from Dr
       Massaad but that if Dr Massaad failed to put forward a realistic offer in writing and a
       proposal for reaching a final settlement by the “end of the ceasefire” i.e. 31 July, “we
       must assume that the ceasefire has now ended”. The dispute between RAKIA and Dr
       Massaad was not resolved by the end of July and at the beginning of August websites
       appeared making allegations against Dr Massaad. These websites were, it is common
       ground, set up by Digitalis on RAKIA’s and Bell Pottinger’s instructions. Mr Azima
       and Mr Buchanan exchanged friendly emails expressing disappointment at this
       outcome.

337.   Within days of the websites concerning Dr Massaad appearing, a series of other
       websites also appeared attacking Mr Azima. One set of websites was activated on 7
       and 8 August 2016. These were blogging websites denigrating Mr Azima as a “fraud”
       and a “scammer”. The author of the blogging website with the headline “Farhad
       Azima Exposed Again” (the “Exposed” blog) was listed by the username of
       “crimeboard”. That individual initially allowed his or her location to be shown, which
       indicated that he or she was in the UAE. This may have been a blunder; the location
       reporting was subsequently disabled. The blogging website with the headline “Farhad
       Azima Scammer” (“the Scammer blog”) also referred to Mr Azima’s connections
       with Mr Adams and Dr Massaad: “Click the link to ﬁnd Azima’s involvement with
       some big personality’s [sic] including his close associates like Ray Adams & Dr.
       Khater Massaad.”

338.   The blogging websites provided links to BitTorrent websites on which Mr Azima’s
       personal data had been uploaded and/or cached. A BitTorrent website is a site from
       which a computer user can access a BitTorrent network, that is to say a group of
       computers using the BitTorrent protocol which enables them to share anonymously
       data or “torrents” downloaded simultaneously from different computers in the group.
       Over the course of August and September 2016, three caches of Mr Azima’s data
       emerged, the first appearing on or about 4 August 2016, the second on or about 30
       August 2016 and the third on or about 8 September 2016. The hacked data
                                            105
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 185 of 490



       included email communications up to August 2016 suggesting that the hackers had
       access to Mr Azima’s email accounts throughout the period from October 2015 to
       August 2016.

339.   Mr Azima contends that the proximity in time between (i) the breakdown in the
       negotiations with Dr Massaad and RAKIA and the consequential appearance of the
       websites attacking Dr Massaad (which RAKIA admits to arranging through Digitalis)
       and (ii) the websites with links to the hacked material, cannot realistically be a
       coincidence but is a clear indication that the Ruler or RAKIA were behind both
       attacks.

340.   RAKIA contends that there is no connection between the Massaad websites and the
       appearance of the blogging websites with links to the hacked material and that it is
       inherently unlikely that sophisticated hackers (which is what the hackers would be, if
       Mr Azima’s hacking claim were correct) acting on the instructions of RAKIA or the
       Ruler, would put up the blogging websites so soon after the Massaad websites as this
       would inevitably give rise to suspicion that both the blog websites and the Massaad
       websites were part of the same PR campaign and hence that RAKIA had carried out
       the hacking. On Mr Azima’s case, RAKIA had had access to the hacked material
       since the preceding October 2015 and could have delayed publicising it for several
       more weeks or months. Mr Azima’s answer to this point is that RAKIA may have
       been sufficiently confident that it had covered its tracks for it not to be concerned
       about detection.

341.   In my judgment, if the hackers were acting on the instructions of the Ruler or RAKIA,
       it is unlikely that they would have timed the publication of the hacked material to
       coincide with the end of the “ceasefire” and the posting of the anti-Dr Massaad
       websites. It is more probable in my view that the two incidents, while close in time,
       were not in fact related. The posting of the Massaad websites was a deliberate PR
       campaign instructed by the RAKIA; the other was the unrelated act of hackers.


(9)     RAKIA’s alleged discovery of the hacked material

342.    RAKIA has sought to explain how it became aware of the hacked material on the
        internet. Mr Azima submits that RAKIA’s account is false and dishonest and is
        advanced by RAKIA in order to cover up its own responsibility for the hacking.

343.    RAKIA’s pleaded case, and the case it advanced in its witness statements
        concerning its discovery of the hacked material, is, in summary, as follows:

       343.1 Following a meeting in January 2016 with Mr Azima, Mr Buchanan was
             alarmed by a warning from Mr Azima that, if RAKIA did not resolve matters
             with Dr Massaad soon, there would be an aggressive and negative public
             relations campaign directed against the individuals and companies involved
             and the Emirate of RAK more generally.

       343.2 Mr Buchanan discussed this warning with Dechert. It was decided that it
             would be prudent to take steps on RAK’s behalf to prepare for any such
                                         106
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 186 of 490



       campaign, including by actively monitoring what was being published online.
       As part of that preparation, Mr Buchanan discussed Mr Azima’s warning with
       various advisers including Mr Page.

343.3 In around February/March 2016, Mr Buchanan met with Mr Page and asked
      him to look out for anything relevant about a possible negative publicity
      campaign against RAK. Following that meeting, Mr Page contacted Mr Halabi
      and asked him to keep an eye out for anything interesting and unusual relating
      to RAK, the Ruler, Dr Massaad and Mr Azima.

343.4 Following Mr Page’s request, Mr Halabi carried out Google searches for those
      names from time to time. During one of those regular Google searches in early
      August 2016, Mr Halabi discovered the blog sites containing links to a torrent
      file containing information relating to Mr Azima.

343.5 Mr Halabi therefore contacted Mr Page and sent him the links to the torrent
      sites. Mr Page then informed Mr Buchanan and Mr Gerrard about the links.

343.6 Mr Gerrard, in turn, contacted Mr del Rosso at Vital Management Services
      (“VMS”) to seek advice on instructing a suitably qualified company to
      download the materials. Mr del Rosso emailed Chris Swecker, a former
      Assistant Director of the FBI and VMS’s attorney, to ask for
      recommendations.

343.7 On Mr Swecker’s recommendation, VMS then contacted Mr Garcia at NTi
      and engaged NTi to download the materials and to identify any other websites
      containing information relevant to Mr Azima.

343.8 On 23 and 24 August 2016, Ms Gray, a senior analyst with NTi, downloaded
      the contents of the files listed in the torrent file entitled “Farhad Azima of the
      Aviation Leasing Group Exposed” using BitTorrent software (the “First
      Tranche of the Internet Data”).

343.9 On 1 September 2016, Mr del Rosso sent an email to Mr Swecker, Mr Garcia
      and Ms Gray informing them that a new dump of data relating to Mr Azima
      had been discovered online. The following day Mr del Rosso sent a further
      email with links to the torrent site. When she returned to the office the
      following week, Ms Gray downloaded the contents of the files that were listed
      in that torrent file (the “Second Tranche of the Internet Data”).

343.10 Ms Gray thereafter continued actively searching for any additional
       information relating to Mr Azima. During the course of those searches on 9
       September 2016 she discovered an additional dump of data relating to Mr
       Azima. She then proceeded to download the contents of the files listed in that
       torrent file (the “Third Tranche of the Internet Data”).




                                       107
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 187 of 490



         343.11 NTi provided copies of the First, Second and Third Tranches of the Internet
                Data to Mr del Rosso. Mr del Rosso then provided those copies to RAKIA’s
                lawyers at Dechert.

  344.    Mr Page deals in his witness statement with Mr Halabi’s involvement as follows:

          344.1 Following a conversation with Mr Buchanan in early 2016 in which he had
                been asked to keep his ears and eyes open for anything he heard about a
                negative publicity campaign that might be damaging for RAK, Mr Page
                spoke to a few contacts he uses occasionally in the investigations business,
                journalism and PR industry and asked them to keep their ear to the ground.
                One of those was Mr Halabi, whom he believes he met at a round table lunch
                in 2012. Mr Halabi is an Israeli journalist who specialises in Middle Eastern
                affairs. They have more of a friendship than a professional relationship.

          344.2 At some point later that year, Mr Halabi called him and told him that he had
                come across something interesting on the internet about Mr Azima. As far as
                he could recall Mr Halabi sent him the website address where the material
                could be found in a WhatsApp message. He cannot check because he
                regularly deletes his WhatsApp messages for security reasons. Mr Halabi
                also told him that he believed the information came from the UAE. Mr Page
                did not ask why he thought this.

          344.3 When Mr Page received this information from Mr Halabi, he would have
                picked up the phone to Mr Buchanan although he does not specifically
                remember doing so. He believes that Mr Buchanan asked him then to contact
                Neil Gerrard at Dechert and let him know what he had heard but it may have
                been the other way round.

          344.4 A few weeks later, he learned that a second set of data relating to Mr Azima
                had been put onto the Internet. He cannot recall when or how exactly he
                learned of this. As he had not discussed the first set with any of his sources
                other than Mr Halabi, he believes it may have been Mr Halabi that told him
                about the second set but it is possible that he was told by one of his other
                sources. He does not recall being told anything about how or when the second
                set had been discovered. He believes that he would have called Mr Buchanan
                or Mr Gerrard immediately. He made no attempt to download the data.

          344.5 He was never asked to hack or otherwise access Mr Azima's emails or data
                by RAKIA or anyone else. He does not know who hacked Mr Azima's
                computers or placed his data online. His involvement in this matter was
                limited to passing on of information provided by sources to RAKIA.

345.      Mr Page’s evidence in cross-examination was different from his witness statement
          in that he claimed that he passed on the information that he had received from Mr
          Halabi on a single occasion and that was the end of his involvement.



                                              110
   Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 188 of 490



          “A… I passed on the information -- as I said, this was not a mandate from Mr
         Buchanan. This was, "Please have a look". I found it. I passed it on. That was
         the end of my involvement in that particular exercise, which again was not a
         mandate. It was just, "Can you do this?"
          Q. So after you had passed on this information t Mr Buchanan and Mr Gerrard
         for the first time – after you'd initially passed it on -- that was the end of you
         contacting them in that regard?
         A. Other than that I am aware, because I am aware, that they hired a specialist
         -- computer forensic specialist to download the material. Other than that, I'm
         not aware of -- and I am aware, my Lord, that Decherts have reviewed,
         interrogated the information, but other than that, I'm not aware of anything else.
         Q. But as far as you're concerned, Mr Halabi gave you the information, the two
         links, you then passed it on on the phone to Messrs Buchanan and Gerrard or
         one or both of them; is that right?
          A. Yes, that's correct, my Lord.
          Q. And you didn't pass on any further links to either those gentlemen
         subsequently?
         A. My Lord, I run at that time a company turning over - I am the chairman of a
         company turning over £27 million a year. I am running complex contracts in
         hostile environments. This was a favour for Mr Buchanan. It was not -- I didn't
         keep -- it was literally, "Can you do it?" I passed the information on and that
         was it. I don't recall, I could not possibly recall, four years -- nearly four years
         down the road or something, my Lord -- four years after the event, what exactly
         was said and what I said and who I said because I run a very big organisation.
         I'm the chairman of the group.”

346. Mr Halabi’s evidence in his witness statement was as follows:

     346.1 Mr Page called him in March or April 2016 and asked him to keep an eye out
           for anything interesting and unusual relating to RAK, the Ruler, Dr Massaad
           and Mr Azima. He sometimes makes requests such as this.

     346.2 Following this request, he searched for those names on Google. He saw there
           were many articles about those individuals already. Every couple of days he
           would search again to see if there was anything new, interesting or different.
           He also spoke to a few contacts he was working with in the Gulf to check
           that he had the right names and to ask them to contact him if they heard or saw
           anything.

     346.3 In early August 2016, whilst working in his home office, in one of his regular
           Google searches, he found links to a torrent containing information relating
           to Mr Azima. He thought it looked interesting because the title referred to
           Mr Azima being exposed. He called Mr Page and told him that he had found
           something that Mr Page might find interesting. He provided Mr Page with
           two links via Whatsapp. Following his call to Mr Page, they did not discuss
           the matter again. He was not interested in the data because it was not relevant
           to his area of work as there was no Israeli connection.


                                          111
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 189 of 490



347.    Mr Halabi’s evidence in cross-examination was also to the effect that he spoke to
        Mr Page on a single occasion:

         “Q. So can his Lordship take it that the only occasion when you spoke to Mr Page
            to tell him that you had found some interesting information of the sort that he had
            asked you to look out for was this call in August 2016?
            A. In this matter, yes.
         Q. So you had not spoken to Mr Page about any other interesting material that you'd
            found before the August 3 call?
            A. No, because I didn't have any interesting material until that time, my Lord.
         Q. Yes, and nor did you speak to Mr Page again after this first call in relation to this
            matter?
         A. We didn't mention this matter -- he didn't mention it, I didn't mention it, and I
            think it's over and I don't know what happened there and what happened after
            that. Now I know because of the court, but at that time it was something that I
            did to him as a favour and it's over for me, my Lord.”

348.    RAKIA’s case concerning the discovery of the blogging websites raises a number
        of questions.

        348.1 There is no obvious reason why an Israeli journalist should have been asked
              by Mr Page to conduct the task of looking for references to Mr Azima and
              others via simple Google searches. There was no suggestion in the witness
              statements of Mr Page or Mr Halabi that Mr Halabi had been asked to look
              for references in Arabic. Even if Mr Page was, as he claimed, not able to
              carry out simple Google searches himself, the other consultants engaged by
              RAKIA, or, most obviously, Insight or Digitalis, could have done this.
              RAKIA’s pleaded case was that Bell Pottinger and Digitalis were engaged
              by RAKIA to monitor the press, internet and other media reports for
              references to individuals including Mr Azima.

        348.2 From Mr Halabi’s perspective, he had no reason to undertake the work apart
              from as a favour to a friend (though in his witness statement he did not say
              that he and Mr Page were friends). He was not paid. His alleged area of
              expertise is on the “relationship between Israel and Arab countries”. Mr
              Halabi accepted that the material he found had no connection to his work and
              was of no interest to him.

        348.3 The assertion in Mr Halabi’s witness statement that he had conducted
              searches every “couple of days” would mean that Mr Halabi had, from March
              or April 2016, conducted searches every other day, and continued doing so
              despite finding nothing of interest until early August 2016 (in other words,
              at least some 50 times). In his oral evidence Mr Halabi suggested that a
              “couple of days” should be read as “some days” or “from time to time”.
              Under cross-examination on what he meant by this, Mr Halabi was evasive
              and eventually claimed a lapse of memory and that he was unable to assist
              on this important point.


                                              112
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 190 of 490



                “Q: Can you answer that question?
                 A. I answered, my Lord. I answered the question. I said -- I said that it's
                from time to time, several times, every -- maybe it's three days, three days,
                then maybe week, and it's not something that I remember very well how
                often I do it and which times because I didn't write any documents or
                comments about it because it was a favour for a friend, my Lord.
                Q: So is it right, Mr Halabi, that you can't actually provide any accurate
                indication to his Lordship as to how often you think, even approximately,
                you performed these searches?
                A: It was, my Lord, a long time ago and I don't remember”

        348.4 Mr Halabi said that he never spoke to Mr Page about these matters again after
              providing him with the links. However, there is no apparent reason why he
              would or should have considered that the task had come to an end: on his
              own account, he did not know what the data was for. He does not suggest
              that Mr Page told him to stop searching; he appears simply to have assumed
              that “it’s over”.

349.   RAKIA’s case as to the transmission of information from Mr Halabi to Mr Page and
       from Mr Page to Mr Gerrard and Mr Buchanan is not directly evidenced by any
       documents (the relevant communications are said to have made by a now deleted
       WhatsApp message and by phone). There is some contemporaneous documentation
       consisting of emails emanating from Mr Gerrard, Mr Buchanan and NTi. This is
       inconsistent with Mr Page’s and Mr Halabi’s evidence.

        349.1 Mr Halabi’s evidence was that he found two links in the course of the same
              Google search and provided them to Mr Page by WhatsApp shortly
              afterwards, on the same day after he had spoken to Mr Page by phone and
              that he did not speak to Mr Page about it again. In his witness statement he
              said that following his call to Mr Page, he and Mr Page “did not discuss the
              matter again.” Mr Halabi was asked about this in cross-examination:

               “Q. So can his Lordship take it that the only occasion when you spoke to Mr
               Page to tell him that you had found some interesting information of the sort
               that he had asked you to look out for was this call in August 2016?
                A. In this matter, yes.”

        349.2 Mr Halabi’s evidence would suggest that he had come across the Exposed
              blog and forwarded to Mr Page the two links mentioned on that blog (a
              “piratebay” link and a “molova” link) (in the course of cross-examination,
              Mr Halabi said he did not recognise either the Exposed blog or the Scammer
              blog but no other source for his information about the links was suggested).

        349.3 This evidence is inconsistent with the email from Mr del Rosso (who had by
              this stage been contacted by Mr Gerrard) to Chris Swecker on 9 August 2016.
              This refers to the “piratebay” link and the “monova” link being discovered
              and notified on two different days, not on a single occasion, the piratebay


                                            113
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 191 of 490



        link being “discovered” at some time in the week beginning 1 August 2016,
        and the monova link on the weekend of 6-7 August 2016. It reads as follows:

            “I've spoken to Rich Garcia and agreed that you will instruct his
            company on this matter. I've told him that as recently as last week - we
            were advised by researchers that a deep web search indicated that data
            relating      to      Farhad     Azima        was      on      a      site:
            https://thepiratebay.Org/torrent/15484452 and we'd initially like to learn
            exactly what is there. In addition, over this past weekend, we were told
            that another sitehttps://monova.org/42248895 also held either the same
            or additional information on Azima and indications that there may be
            further sites with more information. I'm not sure if the deep web is the
            same as the dark web but I'm sure NTI will know I'm not able to access
            the first site (piratebay.org) and it's most likely my ISP or lack of
            technical prowess, preventing me.”

 349.4 Mr del Rosso’s email also refers to the links being identified with “deep web”
       searches. This is inconsistent with Mr Halabi’s and Mr Page’s account in two
       respects. Mr Halabi was clear that he conducted only simple Google
       searches. Mr Page and Mr Halabi also maintain in any event that Mr Halabi
       provided no information to Mr Page about the way the links were
       “discovered”.

 349.5 Mr Page said that he only spoke to Mr Gerrard on one occasion (on or about
       8 or 9 August 2016). However, Mr Gerrard’s email of 15 August 2016 to Mr
       del Rosso referred to a second call:

           “I've had another call from Stuart who confirms again that there is a
           website on FA. He seems to think it's been generated from a UAE source.
           I've asked for details. He said he would try and get them to me. Can you
           undertake a search for it?”

        There is no evidence that Mr Gerrard sought further details from Mr Page.

 349.6 It is RAKIA’s pleaded case that a link to a second BitTorrent download was
       found in early September 2016 and that Mr Page was informed of the
       existence of the link by an unidentified “person who was not engaged by or
       acting on behalf of RAKIA”. Mr Del Rosso’s email dated 1 September 2016
       reads as follows:

           “The client's 'spotter' in Dubai has reported a new data dump. I can't open
           the message (no good signal) to give you the link - could you search and
           if anything exists, download. If not I'll get home tonight and will be able
           to open the file with the supposed links.”

 349.7 Mr Del Rosso stated in his witness statement that he had assumed that the
       “spotter” was Mr Page. However, as noted above, Mr Page’s evidence was
       that, once he had provided the first two links allegedly identified by Mr

                                     114
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 192 of 490



               Halabi to Mr Gerrard and Mr Buchanan on or around 8 or 9 August 2016, he
               considered the task complete and did not contact Mr Gerrard or Mr Buchanan
               again. Mr Halabi was also clear that he only spoke to Mr Page on one
               occasion.

        349.8 There is therefore no explanation in the evidence as to how RAKIA found
              out about the Second Tranche of Data.

350.    There are further discrepancies between the evidence of Mr Page and the documents.
        On 16 August 2016 Mr Buchanan emailed Mr Frank and Mr Handjani, copied to Mr
        Gerrard, as follows.

               “Good morning. I have been informed by Stuart last night that there is an
               internet site that is carrying a huge amount of material relating to FA - I will
               get you the link later. I have asked Neil to have a team start reviewing the
               material as a matter of urgency. At this time, I have no idea whether this
               relates to us or whether it is of value in respect of our ongoing dispute with
               KM. More importantly, I cannot tell you whether there is anything on the site
               about which we should have any concern. Clearly, it would be very
               interesting to know who is behind this action - Stuart tells me it is UAE based.
               We will speak later. Jamie”

351.    This email raises further questions.

        351.1 The email reads as Mr Buchanan was “breaking the news” regarding the
              hacked material (as Mr Buchanan accepted in cross-examination) even
              though, on RAKIA’s case, Mr Buchanan had been informed of the Hacked
              Material by Mr Page over a week before, on 8 or 9 August 2016.

        351.2 Mr Page denies contacting either Mr Gerrard or Mr Buchanan after the initial
              alleged call in which he passed on the two links from Mr Halabi, which is
              said to have taken place on 8 or 9 August 2016. It follows that Mr Page did
              not contact Mr Buchanan on 15 August 2016.

        351.3 Mr Buchanan’s email states that he would “get the link later”. There is no
              evidence that Mr Buchanan ever did get “the link” or that any of the
              recipients of the email followed up to ask for the link. Mr Gerrard’s evidence
              is that he believed that he “already had it by then” but there is no evidence
              that Mr Gerrard was provided with a link on 15 August 2016 or that he
              provided a link to anyone else at that time or thereafter. The emails between
              Mr del Rosso and NTi do not identify any such new link being provided.

        351.4 No reply was sent to this email at all, by any of the recipients despite the
              dramatic nature of the news that Mr Buchanan had ‘broken’.

        351.5 The email refers to “Stuart”, meaning that Mr Buchanan understood his
              audience – Mr Frank and Mr Handjani – to know who Mr Page was and
              that he was undertaking some sort of work for RAKIA.

                                               115
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 193 of 490



               However, Mr Handjani’s evidence was that he did not know who Mr Page
               was until the trial. It would therefore not have made sense for Mr Buchanan
               to have referred to Mr Page in this way in an email to Mr Handjani.

352.    RAKIA’s account of how it discovered the hacked material is unsatisfactory.

        352.1 There was no convincing explanation for Mr Page’s alleged enlisting of an
              Israeli journalist acquaintance to carry out simple Google searches nor for Mr
              Halabi’s alleged searching, for no remuneration, on a regular basis for month
              after month.

        352.2 The evidence of Mr Page was both internally inconsistent and inconsistent
              with the contemporaneous documents.

        352.3 There was no explanation from RAKIA’s side as to how it came across the
              Second Tranche of Internet Data in September. Even assuming in RAKIA’s
              favour that (as pleaded by RAKIA) Mr Page told RAKIA about the second
              tranche (and that he had simply forgotten this conversation when giving
              evidence), there is no explanation as to where Mr Page got his information
              from. Mr Halabi was consistent that he only spoke to Mr Page on one
              occasion, in connection with the first set of links, in early August. It follows
              that someone else must have informed Mr Page about the second tranche but
              that person has not been identified.

353.    RAKIA did not attempt to reconcile all these discrepancies. It accepted that its
        account of how it discovered the links to the hacked material was “messy and
        unclear” but contended that the reason it was “messy and unclear” was because it
        was true; if it had been intent on deception, it would have been relatively
        straightforward for RAKIA to devise a mechanism, such as a simple Google alert,
        for “discovering” the links (which were publicly available and discovered more or
        less at the same time by Mr Azima and his associates). As against this point, it was
        reasonably submitted on behalf of Mr Azima that an explanation along the lines of
        a simple Google alert would not have distanced RAKIA from the “discovery” in the
        way that Mr Page’s account, involving Mr Halabi, did. RAKIA also submitted if
        that, if they were sophisticated plotters, they would not have disclosed, or would
        have concocted more efficiently, the documents which were said to be inconsistent
        with the witness evidence, such as Mr Buchanan’s email with its erroneous reference
        to a “call last night”.

354.    In my judgment, it is not enough for RAKIA to say that, because it is messy and
        unclear, its evidence as to how it discovered the hacked material should be accepted
        as true. There is no obvious reason why a truthful account of how it came across the
        evidence could not have been clear and coherent.

355.    I conclude from the unexplained contradictions, inconsistences and implausible
        elements that RAKIA’s case that Mr Page discovered the blogging websites linked
        to the BitTorrent sites innocently via Mr Halabi and another unidentified informer


                                             116
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 194 of 490



        is not true and that the true facts as to how RAKIA came to know about the hacked
        material have not been disclosed.

356.    It does not of course necessarily follow from this conclusion that RAKIA was
        responsible for the hacking. As RAKIA pointed out, there would be variety of
        explanations for Mr Page’s failure to give a true account of the discovery. He may,
        for example, have wanted to conceal his sources of information, even though they
        were not the hackers, for reasons of confidentiality.


(10)    RAKIA’s deployment of the hacked data

357.    Mr Azima submits that RAKIA’s responsibility for the hacking should be inferred
        from the fact that, apart from RAKIA no other party in any jurisdiction has sought
        to use any of Mr Azima’s stolen material in any proceedings or indicated that it was
        able to access the stolen data using the BitTorrent sites.

358.    RAKIA’s response to that argument is that Mr Azima appears to have been the
        subject of long term interest by Iran who perceived him as an enemy of the Iranian
        Government and who actively sought to acquire information and intelligence about
        him by targeting his communications and the communications of his close
        associates. In particular:

       358.1 On 2 September 2012, for example, Ms Azadeh sent an email to Mr Azima
             which described how Mr Azima was being spied on by agents of Iran. The
             email was sent after Ms Azadeh was arrested and detained for more than three
             months by the Iranian Government and Revolutionary Guards.

       358.2 On 24 February 2016, Ms Azadeh emailed Mr Azima a detailed account of her
             arrest and detention in Iran which made it clear that she and her
             communications were deliberately targeted by the Iranian state because of her
             close connection to Mr Azima, whom the Iranians believed was working with
             the CIA. She went on to explain that, “They had access to my computer and
             emails” and that she was eventually released after being “made to confess that I
             was a CIA agent and I was working with Farhad Azima in relation to all anti-
             Islamic government activities supported by U.S.”

       358.3 Jay Solomon, a former journalist for the Wall Street Journal, published an
             article in the Columbia Journalism Review dated 7 March 2018 which stated
             his belief that the Government of Iran was responsible for the hacking of Mr
             Azima’s emails. The article recounted how emails between him and Mr Azima
             were hacked and put on the web as a torrent file. This happened just weeks
             after his first story broke in August 2016 about the Obama administration’s
             secret cash shipments to Iran.

       358.4 On 18 July 2016 – two weeks before the First Tranche of the Internet Data was
             published online – Ms Azadeh filed a lawsuit against the Islamic Republic of
             Iran and the Islamic Revolutionary Guards Corps before the United States

                                             117
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 195 of 490



       District Court for the District of Columbia. The lawsuit described how Ms
       Azadeh was detained in Evin Prison, Tehran where she was tortured, drugged
       and subjected to mock executions, and interrogated “about the cargo airline
       company at which she had worked since May in 2005 in various corporate
       roles” (this is a reference to HeavyLift). The US Court subsequently delivered
       a detailed judgment which found (amongst other things) that during her
       detention in Iran officials of the Revolutionary Guard “demanded that [Ms
       Azadeh] give them the passwords to her email and electronic devices” and
       interrogated her “about her employment with HeavyLift, specifically about the
       company’s contracts with the U.S. Department of Defence”. In September
       2018, the US Court awarded Ms Azadeh damages of more than $36m against
       the Republic of Iran and the Revolutionary Guard.

358.5 There is evidence that persons in Iran attempted to gain access to Mr Azima’s
      accounts. In particular, on 1 May 2016 an email was sent to Mr Azima’s
      farhad@farhadazima.com email account from an email address entitled
      “administration@farhadazima.com”. It stated that Mr Azima’s account had
      been disabled and invited him to click on a link “where we’ll ask you some
      questions to verify your identity”. The email was bogus and was not a genuine
      account recovery message. The phishing email was sent from an IP address in
      Iran – indicating that Mr Azima was being actively targeted by a person or
      persons within that country.

358.6 In addition to the apparent targeting of Mr Azima’s devices and
      communications by agents of the Iranian state, it is apparent that third parties
      managed to gain unauthorised access to Mr Azima’s email accounts. For
      example:

    (a)    On 5 April 2015, Mr Azima sent a text message to Mr Adams asking if
           Mr Adams had changed the password on his Gmail account because
           unusual activity had been detected on the account. Mr Adams replied that
           he had not changed the password. Mr Azima then replied: “I bet it is
           hacked”.

    (b)    On 12 April 2016, Mr Azima sent an email to Ray Adams which showed
           that a third party had managed to send spam messages from his
           farhad@farhadazima.com email account. Mr Azima’s email stated:
           “Looks like I am hacked”.

    (c)    On 10 June 2016, Mr Azima sent another email to Mr Adams which again
           showed that a third party had managed to send spam messages from his
           farhad@farhadazima.com email account. Mr Azima stated: “Ray, does
           this means [sic] my email act [sic] is hacked again?”.

    (d)    Two days later, Mr Azima sent a further email to Mr Adams which
           showed another spam message had been sent by a third party from his
           farhad@farhadazima.com email account. Mr Azima stated: “Hacked
           again!”

                                      118
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 196 of 490




       358.7 Accordingly, not only has Mr Azima failed to establish that RAKIA was
             directly or indirectly responsible for hacking his emails, it is apparent that
             various other third parties had access to Mr Azima’s accounts and may have
             had the means and motivation to access, publish and utilise his electronic data.

       358.8 In early August 2016, despite his claim that he was threatened by Mr Gerrard
             a few weeks earlier, Mr Azima did not suspect RAK or RAKIA had hacked
             his emails. His suspicion came only when RAKIA brought proceedings based
             on the hacked data.

359.    Mr Azima’s response to the theory that the Iranian state may be responsible for the
        hacking is, in short, as follows.

       359.1 The evidence concerning Ms Azadeh’s arrest by the Iranian authorities, her
             apprehension that those authorities were surveilling her and others, and her
             lawsuit against the Iranian Revolutionary Guard does not come close to
             establishing that the Iranian authorities may have hacked Mr Azima, still less
             that they are a more likely culprit than RAKIA. In particular:

                  (a)   Ms Azadeh’s arrest was in May 2012, more than 4 years prior to the
                        publication of the BitTorrent sites.

                  (b)   Ms Azadeh was released by the Iranian authorities after paying a
                        fine (in lieu of lashes); this is hardly consistent with a theory that
                        those authorities regarded her or Mr Azima as connected with the
                        CIA.

                  (c)   There is no evidence at all that the Iranian state or its authorities have
                        sought to use the hacked material, to contact Mr Azima in relation
                        to it or to take advantage of it.

                  (d)   The email to Mr Azima on 1 May 2016 was sent well after access
                        had been obtained to his email accounts. The fact that the apparent
                        IP address registers in Iran does not itself indicate that the sender
                        was actually located in Iran. In the copy of the hacked material that
                        is available in these proceedings, the malicious email appears in a
                        junk email folder. As the email was in a junk email folder, it appears
                        unlikely to have been opened by Mr Azima. The email does not
                        appear in the image taken of Mr Azima’s emails after the hacking
                        was discovered.

                  (e)   The fact that Mr Azima did not immediately perceive RAKIA and
                        the Ruler to be responsible for the hacking upon learning of the
                        BitTorrent sites is of no consequence. He mistakenly believed that
                        he had a good relationship with the Ruler and RAKIA.



                                              119
        Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 197 of 490



 360.    In my judgment, the evidence of the possible involvement of Iran in the hacking,
         while falling far short of showing that Iran had any responsibility for the hacking,
         does at least displace any inference that RAKIA must have been responsible for
         carrying out the hacking because no other party conceivably had the means or the
         motivation to do so.

 (11)    The inability of RAKIA’s IT expert to download all the internet data in April
         2017

 361.    Mr Azima relies on the fact that in proceedings in the United States brought by Mr
         Azima, RAKIA appointed an IT expert who “could obtain only a portion of Mr
         Azima’s material” from the internet in April 2017. Mr Azima contends that,
         “RAKIA’s own computing expert was therefore unable to replicate the process by
         which RAKIA claims…to have obtained the stolen data” and this therefore supports
         his case that RAKIA was responsible for the hacking.

 362.    RAKIA submits that there is no merit in this argument on the following grounds:

        362.1 RAKIA’s US expert attempted to download the hacked data between 31
              March and 10 April 2017 – more than seven months after the hacked data first
              became available. The fact that he was able to download some, but not all, of
              the hacked data in April 2017 does not provide any insight into the availability
              of the hacked data some seven or eight months earlier.

        362.2 The parties’ independent forensic IT Experts agree that “the availability of
              data shared over a torrent may change over time and that it is not possible to
              retrace peer to peer activity”. Mr Krone, RAKIA’s expert, further explains that
              the availability and ease of download of the torrent files relating to Mr Azima
              were likely to have varied on a daily or even hourly basis depending on the
              number of “seeders” (i.e. users uploading data previously downloaded from
              other users) available at any specific time, the existence of servers keeping
              track of the location of seeders and their immediate availability and the number
              of people attempting to download the same shared file.

 363.    For the reasons advanced by RAKIA, I agree that the inability of RAKIA’s
         computing US expert to download the hacked material does not provide any support
         for Mr Azima’s case that RAKIA was responsible for the hacking.


 (12)    “Deliberately withheld documents”

 364.    Mr Azima contends that certain materials that had been within Mr Azima’s emails
         were not included among the hacked materials on the BitTorrent sites. Those include
         materials that would be damaging to RAK, including the so-called Smoking Gun
         report about the arrest of the Ruler for sexual assault.

365.     The Experts have not been able to confirm whether the materials in question would
         have been available to the hackers. The evidence of Mr Krone, RAKIA’s expert,

                                              120
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 198 of 490



        was that as Mr Azima did not provide him with access to the preserved devices or a
        contemporaneous copy of the devices/accounts that Mr Azima alleges were
        compromised, it was impossible for him to confirm what material was stored on
        those devices/accounts at the time they were hacked and therefore it was impossible
        to identify any differences between that material and the content of the data on the
        internet. Mr Tarbell agrees that it is impossible to confirm what material would have
        been found on or in Mr Azima’s devices/accounts at the time they were
        compromised and thus whether any of that material was withheld from the Internet
        Data.

366.    RAKIA also points out that on 12 September 2019 RAKIA made a request for
        further information asking how many documents in total had allegedly been
        withheld from the hacked data on the BitTorrent sites and whether Mr Azima had
        taken any steps to identify documents that were allegedly withheld and which were
        not damaging to the reputation of RAK or RAKIA. Mr Azima refused to answer
        those questions on the grounds that the information requested was not needed or was
        privileged. RAKIA submits that it is to be inferred that either Mr Azima has failed
        to examine whether any documents not damaging to RAKIA/RAK were withheld
        from the hacked materials on the BitTorrent sites or Mr Azima has examined that
        issue and has concluded that the category of withheld documents does include
        documents which are not damaging to RAKIA/RAK.

367.    I accept that Mr Azima’s failure to provide clarification as to which documents were
        withheld from the materials available on the BitTorrent sites means that no weight
        can be placed on his argument that documents allegedly missing from the hacked
        material on the BitTorrent sites show that RAKIA must have been responsible for
        the hacking.


(13)    Mr Page’s “track record”

368.    It is submitted for Mr Azima that, in assessing the inherent likelihood of Mr Page
        arranging for committing the hacking, I should take into account what is alleged to
        be his track record of involvement with other instances of hacking and illegal
        information gathering, as follows.

       368.1 In the case of Dubai Aluminium v Al Alawi [1998] EWHC 1202 a sub-agent
             engaged by Mr Page had obtained confidential information using pretext calls,
             which Mr Justice Rix found to be illegal (and which Mr Page accepted was
             illegal). Mr Page said he did not instruct the subagent to act illegally and was
             unaware of it at the time.

       368.2 Following Mr Page’s engagement by the Board of Control for Cricket in India
             to investigate several board members and players, confidential emails passing
             between individuals (who were the subject of the inquiry) found their way to
             the media. Page Protective Services was accused of obtaining unauthorised



                                             121
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 199 of 490



              access to those emails. In his oral evidence Mr Page denied being involved in
              the illegal obtaining of emails.

       368.3 Most recently, Mr Page was associated with the theft of confidential
             documents by Israeli hackers. Sir Andrew Smith had noted in passing, in the
             course of a judgment in JSC BTA Bank v Ablyazov [2018] EWHC 259 (Comm)
             that the claimant bank was contacted in early 2016 by Mr Page who claimed to
             act for unnamed Israeli hackers who had extracted information from a
             computer belonging to a Mr Aggarwal, an accountant. Mr Page was asked to
             approach the Bank to find out whether it was interested in obtaining the
             information which might be useful in relation to claims brought by the bank.

369.    These cases highlight the fact that Mr Page operates in a world of covert surveillance
        in which agents acquire confidential information unlawfully and that Mr Page has
        dealings with such agents. It would be a reasonable inference to draw from these
        incidents that Mr Page has access to agents with the capacity to hack emails.
        However these other incidents do not establish that Mr Page ever personally carried
        out or authorised the unlawful obtaining of confidential information and therefore
        do not affect my assessment of the inherent likelihood of Mr Page acting unlawfully
        in this case. Mr Azima also relied on the level of Mr Page’s remuneration of between
        $100,000 and $300,000 per month as being “consistent with Mr Page obtaining
        information by illicit means and of seeking a premium for such nefarious activity.”
        Mr Page was certainly generously remunerated but I do not consider that his rate of
        remuneration can sensibly be taken as a sign of illicit activity.


(14)    Allegations against Mr Gerrard

370.    The serious allegations made against Mr Gerrard in proceedings brought by
        Eurasian Natural Resources Corporation (“ENRC”) against the Serious Fraud Office
        (the “SFO”) in which it is alleged that Mr Gerrard leaked information covered by
        ENRC’s confidentiality and privilege to journalists and to the SFO, in breach of his
        fiduciary duties and his retainer with ENRC and set to overcharge ENRC, are no
        more than unproven allegations denied by Mr Gerrard and are similarly of no
        assistance in the present case.

(15)    RAKIA’s conduct of other litigation

371.    For Mr Azima it was alleged that RAKIA’s conduct of litigation has been highly
        improper, showing that RAKIA (and on occasion its lawyers) were willing to break
        the rules in pursuit of its own ends.

       371.1 First, a chain of emails in June 2016 involving Mr Buchanan, and lawyers at
             Dechert and Pillsbury describes a plan for two former Georgian judges, now
             employed by Pillsbury, to seek to have certain cases heard by a particular judge
             as a “personal favour”. The emails refer to those individuals demonstrating
             “influence with the judiciary”. Mr Buchanan accepted that this was
                                             122
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 200 of 490



              inappropriate.

       371.2 Second, it was alleged that RAKIA Georgia had put improper pressure on Gela
             Mikadze through the Georgian government. In August 2013 the then CEO of
             RAKIA Georgia wrote to the then CEO of RAKIA and others in relation to the
             support that RAKIA could seek to obtain from the Georgian government in its
             dispute with Mr Mikadze. Mr Buchanan agreed that enlisting the support of a
             government and threatening imprisonment in order to pressure him into
             settling a dispute was an improper thing to do.

       371.3 Third, it was alleged that in September 2014 RAKIA had lobbied the Georgian
             government to put pressure on Dr Massaad. Mr Bustami had emailed
             individuals in the Ruler’s office, copying Mr Gerrard, indicating that RAK
             intended to “target” certain outcomes.

       371.4 Fourth, it was alleged that documents confidential to Mr Mikadze, who has
             been embroiled in litigation with RAKIA in Georgia since 2015, were mailed
             anonymously to RAKIA’s lawyers (Dechert) marked for the attention of Mr
             Gerrard. It was submitted that RAKIA’s receipt of confidential information
             from anonymous benefactors in two sets of proceedings cannot be coincidental
             and that a more likely explanation is that RAKIA or an agent acting on its
             behalf obtained the material illicitly and then sought to ‘launder’ it by
             providing it anonymously through the post.

372.   The circumstances of these other incidents do not, in my view establish that RAKIA
       had a highly improper attitude to litigation and do not shed any useful light on the
       issue of whether RAKIA was responsible for the hacking of Mr Azima’s emails in
       the present case.

       372.1 The first incident comprised a proposal by a lawyer working for Pillsbury to
             speed up the disposal of two cases by persuading a judge to hear them before
             his retirement.

       372.2 The second incident did not involve the individuals concerned in the present
             proceedings. Moreover, the email about which complaint is made was copied
             to RAK’s lawyers.

       372.3 The third incident, involving the suggestion that RAK should enlist the support
             of the Georgian government in its pursuit of claims against Dr Massaad, was
             not in itself improper. Mr Bustami was not advocating support inconsistent
             with Dr Massaad’s legal rights.

       372.4 As to the fourth incident, I am not in any position to draw any conclusions as
             to whether documents confidential to Mr Mikadze were obtained illicitly.
             There is, in any event, no suggestion that the documents were obtained by
             email hacking.




                                            123
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 201 of 490




Conclusions on the hacking claim

373.    Email hacking, or the gaining of authorised access to a person’s email account, is
        self-evidently a serious wrongdoing, a violation of privacy and a criminal offence
        under the Computer Misuse Act 1990.

374.    Mr Azima invites me to find, on the balance of probabilities, not only that Mr Page,
        acting on the instructions or with the connivance of the Ruler, arranged for Mr
        Azima’s emails to be hacked, but also that RAKIA’s main witnesses, Mr Buchanan,
        Mr Gerrard, the Ruler, Mr Page, Mr Halabi, Mr Handjani and Mr Bustami, have
        conspired to present a false case to the Court concerning RAKIA’s lack of
        involvement in the hacking and have given perjured evidence in support of that false
        case.

375.    It is trite law that cogent evidence is required to justify a finding of discreditable
        conduct and that “the cogency of the evidence relied upon must be commensurate
        with the seriousness of the conduct alleged”. This is because of the inherent
        improbability of people committing serious wrongdoing. Most people are not
        serious wrongdoers and, even if capable of serious wrongdoing, are likely to be
        deterred by the fear of detection. Thus as Andrew Smith J stated in Fiona Trust v
        Privalov [2010] EWHC 3199 (Comm) at 1438:

           "It is well established that “cogent evidence is required to justify a finding of
           fraud or other discreditable conduct”: per Moore-Bick LJ in Jafari-Fini v
           Skillglass Ltd., [2007] EWCA Civ 261 at para.73. This principle reflects the
           court's conventional perception that it is generally not likely that people will
           engage in such conduct: “where a claimant seeks to prove a case of dishonesty,
           its inherent improbability means that, even on the civil burden of proof, the
           evidence needed to prove it must be all the stronger”, per Rix LJ in Markel v
           Higgins, [2009] EWCA 790 at para 50. The question remains one of the
           balance of probability, although typically, as Ungoed-Thomas J put it in In re
           Dellow's Will Trusts, [1964] 1 WLR 415 , 455 (cited by Lord Nicholls in In re
           H, [1996] AC 563 at p.586H), “The more serious the allegation the more
           cogent the evidence required to overcome the unlikelihood of what is alleged
           and thus to prove it". Associated with the seriousness of the allegation is the
           seriousness of the consequences, or potential consequences, of the proof of the
           allegation because of the improbability that a person will risk such
           consequences: see R(N) v Mental Health Review Tribunal (Northern Region),
           [2005] EWCA 1605 para 62, cited in Re Doherty, [2008] UKHL 33 para 27
           per Lord Carswell.”

376.    The forensic evidence established that the hacking of Mr Azima’s emails could have
        taken place in October 2015 but it is common ground that it is impossible from the
        forensic evidence to identify the hackers. Mr Azima’s case that Mr Page engaged
        agents to carry out the hacking therefore depends on inferences to be drawn from a
        series of pieces of circumstantial evidence, what Counsel for Mr Azima referred to
        as “a few but very powerful forensic pointers”.

                                             124
         Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 202 of 490



  377.    I consider that the following facts and matters support the inference that the hacking
          of Mr Azima’s emails was carried out by Mr Page acting on the instructions of the
          Ruler:

         377.1 The fact that, as reported in Mr Page’s Project Update, in early 2015 Mr Azima
               was being monitored by sophisticated surveillance specialists engaged by Mr
               Page who planned to gather intelligence on the progress of the team of advisors
               managed by Mr Azima in the US to spread allegations against RAK and the
               Ruler in order to “monitor their activities and attempt to contain or ruin their
               plans”;

         377.2 The fact that in 2015 the Ruler felt hostile towards Mr Azima, probably
               because of the matters reported in the Project Update, leading the Ruler to
               express the wish in April and again in July 2015 that Mr Azima should be
               targeted and gone after; he wished to obtain information about the role Mr
               Azima had played in Dr Massaad’s schemes;

         377.3 The fact that throughout 2015 the Ruler had regular monthly meetings with
               Mr Page to discuss the ongoing investigations organised by Mr Page into Dr
               Massaad’s activities, sometimes on a one to one basis without the involvement
               of Mr Buchanan;

         377.4 The fact that in December 2015 plans were being drawn up by RAKIA for a
               media campaign against Mr Azima, who was suspected of orchestrating and
               participating in fraudulent activities, alongside Dr Massaad;

         377.5 The fact that the blogging sites attacking Dr Massaad and the sites attacking
               Mr Azima with links to the hacked material appeared within a few days of
               each other, suggesting that both attacks were coordinated and directed on
               behalf of RAKIA/the Ruler, (although, as noted above, I recognise that the
               coincidental timing may also suggest that RAKIA was not involved);

         377.6 The implausible nature of the evidence adduced by RAKIA to explain how Mr
               Page discovered the blogging sites and the second tranche of data, suggesting
               that Mr Page, whom I considered to be an unreliable witness, was not
               disclosing all the facts.

378.     As against these considerations, there are a number of significant features of Mr
         Azima’s hacking case which are improbable and point away from RAKIA being
         responsible for the hacking, as follows:

          378.1 The inherent improbability of RAKIA, several months after Mr Azima’s
                emails were hacked and at a time when, ex hypothesi, it had had time to
                analyse the contents of the material hacked in October 2015, entering into the
                Settlement Agreement with Mr Azima and paying Mr Azima $2.6 million;
                Mr Azima’s explanation for the Settlement Agreement as a device to trap
                him is not compelling;


                                               125
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 203 of 490



        378.2 The inherent improbability of RAKIA negotiating the ISR joint venture with
              GDS, of which Mr Azima was a shareholder and director, at a time when it
              had ex hypothesi concluded, on the basis of the hacked material, that Mr
              Azima was a fraudster;

        378.3 The absence in RAKIA’s internal communications in the period following
              October 2015 of any reference to the hacking or information clearly derived
              from the hacking;

        378.4 The fact that from October 2015 onwards RAKIA did not make use of the
              hacked material other than as the basis for bringing proceedings to recover
              the settlement sum and did not use the material to exert leverage on Mr
              Azima in his role as go between with Dr Massaad;

        378.5 The inherent improbability of RAKIA’s witnesses, including Mr Gerrard as
              a solicitor, conspiring together to conceal RAKIA’s role in the hacking and
              participating in proceedings which, if successful, would result in a relatively
              modest award of damages and reputational damage to Mr Azima but which
              would carry with them a risk of no less serious reputational damage to RAK,
              RAKIA and themselves, were the hacking to come to light.

379.   I was not persuaded that the View from the Window document or the meeting on 16
       July 2016 support Mr Azima’s hacking claim. They do not, in my view, show that Mr
       Gerrard was aware of the contents of the hacked material. I was not persuaded that
       Mr Buchanan knew about the hacking. More generally, I was not satisfied that there
       was sufficiently cogent evidence to establish a conspiracy between the RAKIA
       witnesses to advance a false case in these proceedings.

380.   I accept that the hypothesis advanced on behalf of Mr Azima that Mr Page, acting
       with the express or implied authority of the Ruler, arranged for Mr Azima’s emails to
       be hacked, that the Settlement Agreement was entered for tactical reasons and that it
       was decided to deploy the hacked material in August 2016 once the ceasefire with Dr
       Massaad was over, is not impossible. It would provide an explanation for the fact that
       the hacked material came to light when it did and for RAKIA’s failure to provide a
       convincing account of its innocent discovery of the hacked material. It is equally not
       impossible that Mr Page arranged for Mr Azima’s emails to be hacked without the
       knowledge of Mr Gerrard or Mr Buchanan or the Ruler’s advisers so that the
       instigation of these proceedings did not entail a conspiracy between them, even
       though the witnesses may have harboured suspicions about Mr Page’s role.

381.   It is, however, not enough for Mr Azima to advance a case that is not impossible.
       Based on all of the documentary and witness evidence, I was not satisfied on the
       balance of probabilities that RAKIA was responsible for the hacking of Mr Azima’s
       emails. The facts supporting the inference that RAKIA was responsible for the
       hacking are far from conclusive and the improbable features of Mr Azima’s case can
       only be explained away on the basis of speculative assumptions for which there is no
       sufficiently firm evidence.


                                             126
       Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 204 of 490



382.   Given my conclusion, based on all the evidence, that it has not been proved that
       RAKIA was responsible for the hacking of Mr Azima’s emails, the issues which
       would have arisen upon a finding that RAKIA’s case was based on illicitly obtained
       evidence fall away.

383.   Had I upheld the hacking claim, it would have been necessary to decide whether to
       admit or exclude the illicitly obtained evidence or to strike out RAKIA’s claim
       entirely as I was invited to do by Mr Azima. As the Court of Appeal noted in Jones v
       Warwick¸ the decision would have depended on all the circumstances, including my
       findings of fact in connection with the hacking.


384.   If I had found that RAKIA had hacked Mr Azima’s emails, I would not necessarily
       have excluded the illicitly obtained evidence as, without it, RAKIA would have been
       unable to prove its claims and Mr Azima would have been left with the benefit of his
       seriously fraudulent conduct. If, however, I had found that, as alleged by Mr Azima,
       not only had RAKIA hacked Mr Azima’s emails and used them as the evidential basis
       of this case, but also that its witnesses had conspired to put forward a fabricated case
       concerning RAKIA’s lack of involvement in the hacking, there would have been
       strong grounds to strike the proceedings out as an abuse of process, as envisaged in
       Summers v Fairclough Homes Ltd.

Overall conclusion

385.   Mr Azima is liable to pay RAKIA the sums of $2,600,000 and $1,562,500 making a
       total of $4,162,500.

386.   I will give directions for the service of submissions on interest and costs.




                                              127
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 205 of 490




                     EXHIBIT C
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 206 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 207 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 208 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 209 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 210 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 211 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 212 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 213 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 214 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 215 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 216 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 217 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 218 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 219 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 220 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 221 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 222 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 223 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 224 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 225 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 226 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 227 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 228 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 229 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 230 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 231 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 232 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 233 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 234 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 235 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 236 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 237 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 238 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 239 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 240 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 241 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 242 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 243 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 244 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 245 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 246 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 247 of 490
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 248 of 490




                     EXHIBIT D
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 249 of 490
                                                                49
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 250 of 490
                                                                50
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 251 of 490
                                                                51
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 252 of 490
                                                                52
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 253 of 490




                     EXHIBIT E
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 254 of 490
                                                                  122

                                             Claim No. QB-2020-
 IN THE HIGH COURT OF JUSTICE                002218

 QUEEN'S BENCH DIVISION

 BEFORE THE HONOURABLE MR
 JUSTICE CHAMBERLAIN

 DATED 7 JULY 2020




 BETWEEN
 :                   STOKOE PARTNERSHIP
                                    SHIP
                         SOLICITORS                       Claimant
                                                          C
                                                          Claimant
                                                                ntt
                                                                n


                              - and-

                        (1)PAUL ROBINSON
                                     SON
                  (2)COMPANY DOCUMENTS
                                 MENTS
                     LTD
                         (3)OLIVER MOON
                                     ON                  Defendan
                                                               ts



                              ORDER



                             PENAL
                             NOTICE

                           IMPORTANT


IF YOU PAUL ROBINSON, COMPANY DOCUMENTS LIMITED,
AND OLIVER MOON DISOBEY THIS ORDER YOU MAY BE HELD
TO   BE   IN   CONTEMPT     OF   COURT    AND    YOU,   OR   YOUR
DIRECTORS, MAY BE SENT TO PRISON, FINED, OR HAVE YOUR
ASSETS SEIZED.

UPON the Claimant and the Defendants compromising: (i) the claims
in the Amended Claim Form dated 29 June 2020; and (ii) the
Claimant's applications made by Application Notice dated 29 June
2020 on the terms recorded in this Order save for paragraph 3 below;



                                 1
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 255 of 490
                                                              123

AND UPON the Court making the order at paragraph 3 below as to
the use of the information supplied by the Defendants;




                                 2
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 256 of 490
                                                                       124


  IT IS ORDERED THAT:
  Disclosure and Provision of Information

1.   By no later than 4:30pm on 7 July 2020, the First Defendant shall
     swear an affidavit stating on oath:

      1.1.   the identity of any person who has requested the First
             and/or   Second    Defendants     to   obtain   Confidential
             Information from the Claimant;

      1.2.   (i) the manner in which the communication took place, (ii)
             the gist of the requests made, (iii) whether the requests
             were in writing, and (iv) if in writing, providing a copy if
             one exists in the possession or control of the First and/or
             Second Defendants;

      1.3.   what, if any, Confidential Information originating from the
             Claimant was obtained; and

      1.4.   the use, if any, of the Confidential Information, identifying
             any person to whom it has been provided and in respect
             of each such person, stating: (i) when, (ii) where, and (iii)
             how the Confidential Information was provided and (iv) for
             what purpose.



2.   By no later than 4:30pm on 10 July 2020, the Third Defendant
     shall swear an affidavit stating on oath:

      2.1.   the identity of any person who has requested him to
             obtain Confidential Information from the Claimant;

      2.2    (i) the manner in which the communication took place,
             (ii) the gist of the requests made, (iii) whether the
             requests were in writing, and (iv) if in writing, providing a
             copy if one exists in the possession or control of the First

                                    3
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 257 of 490
                                                                       125


             and/or Second Defendants;


      2.2.   what, if any, Confidential Information originating from the
             Claimant was obtained; and

      2.3.   the use, if any, of the Confidential Information, identifying
             any person to whom it has been provided and in respect
             of each such person, stating: (i) when, (ii) where, and (iii)
             how the Confidential Information was provided and (iv) for
             what purpose.

3.   The Claimant is permitted to use the information and documents
     provided by the Defendants for the purpose of legal proceedings
     (if so advised) to identify, trace and seek damages against other
     wrongdoers, to protect its confidential information and to trace
     its use, and to seek damages or such other relief as the Court
     may think fit.

  Injunction

4.   The First and Second Defendants shall not seek unlawfully to
     obtain Confidential Information as defined in paragraph 6 below
     from the Claimant.

5.   The First and Second Defendants shall not use, publish,
     communicate or disclose to any other person any Confidential
     Information as defined in paragraph 6 below, other than: (i) by
     way of disclosure to legal advisers instructed in relation to these
     legal proceedings for the purpose of obtaining legal advice in
     relation to these proceedings; (ii) for the purpose of carrying this
     Order into effect; (iii) with the written permission of the Claimant;
     or (iv) with permission of the Court.

6.   For the purpose of this Order:




                                    4
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 258 of 490
                                                                            126


        6.1.    "Confidential Information" shall mean any information
                sourced or derived, in whole or in part, from any
                document, whether paper or electronic, that has been
                obtained from the Claimant without its authority and is
                either   designated   as   confidential,   or   is   evidently
                confidential by reason of its subject-matter or the manner
                in which it has been obtained.

        6.2.    "Confidential Information" shall include, but shall not be
                limited to: (i) the Claimant's banking records, accounts
                and statements; (ii) the Claimant’s telephone records,
                accounts and statements and (iii) documents which have
                not been published and which, on their face, relate to the
                conduct of legal proceedings on behalf of Mr Karim Al
                Sadeq.

     Stay against Defendants

7.     All further proceedings against the First, Second and Third
       Defendants in this action shall be stayed on the terms of this
       Order save for the purpose of enforcing the terms of this
       Order.

8.     Each party shall have liberty to apply to the Court to enforce
       the terms of this Order without the need to bring a new claim.

     Confidentiality

9.     No person shall obtain a copy of the confidential exhibit to the
       witness statement of Haralambos Tsiattalou dated 29 June
       2020 without the permission of a High Court Judge. Any such
       application shall be made on no less than 3 clear days' notice
       in writing to all parties to this action.




                                      5
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 259 of 490
                                                                127


  Costs

10. There shall be no order as to costs.


  Interpretation

11. A Defendant who is an individual who is ordered not to do
     something must not do it himself or in any other way. He must
     not do it through others acting on his behalf or on his
     instructions or with his encouragement.

12. In this Order the words "he", "him" or "his" include "she" or
     "her" and "it" or "its".




                                6
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 260 of 490




                      EXHIBIT F
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 261 of 490
                                                              114
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 262 of 490
                                                              115
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 263 of 490
                                                              116
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 264 of 490
                                                              117
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 265 of 490
                                                              118
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 266 of 490
                                                              119
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 267 of 490
                                                              120
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 268 of 490
                                                              121
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 269 of 490




                     EXHIBIT G
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 270 of 490
                                                              128
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 271 of 490
                                                              129
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 272 of 490
                                                              130
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 273 of 490
                                                              131
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 274 of 490




                     EXHIBIT H
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 275 of 490
                                                              151
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 276 of 490
                                                              152
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 277 of 490
                                                              153
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 278 of 490
                                                              154
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 279 of 490
                                                              155
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 280 of 490
                                                              156
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 281 of 490
                                                              157
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 282 of 490
                                                              158
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 283 of 490
                                                              159
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 284 of 490




                      EXHIBIT I
  Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 285 of 490
                                                                    197


IN THE HIGH COURT OF JUSTICE                Claim no. QB-2020-002492
QUEEN’S BENCH DIVISION

BEFORE THE HONOURABLE MRS JUSTICE TIPPLES
DATED FRIDAY 24 JULY 2020

BETWEEN:-

                  STOKOE PARTNERSHIP SOLICITORS
                                      OLICITORS
                                                               Claimant
                                                               Cla
                                                               Cl
                                                               Clai
                                                                 aiimantt
                                  and

          (1) MR PATRICK TRISTRAM FINUCANE
                                      UCANE GRAYSON
                                             GRA
                                               AYS
                                                 Y ON
                   (2) GRAYSON + CO. LIMITED
                  (3) MR STUART ROBERT
                                     RT PAGE
                                     GATIONS LIMITED
          (4) PAGE CORPORATE INVESTIGATIONS   LIMITE
                                                  TE
                                                   ED
                                                    Defendants

                       ____________________________
                                            _______

                           CONSENT ORDER     R
                                            _______
                       ____________________________


                                       E
                            PENAL NOTICE

                              IMPORTANT

IF YOU PATRICK GRAYSON OR GRAYSON
                                N + CO. LIMITED DISOBEY
THIS ORDER (AND/OR THE UNDERTAKINGS RECORDED TO IN IT)
YOU MAY BE HELD TO BE IN CONTEMPT OF COURT AND YOU, OR
YOUR DIRECTORS, MAY BE SENT TO PRISON, FINED OR HAVE YOUR
ASSETS SEIZED.

UPON the application of the Claimant by application notice dated 17 July
2020;

AND UPON the First and Second Defendants giving the undertakings which
are set out in Schedule A hereto, the Claimant giving the undertaking set
out in Schedule B hereto, and the Court accepting those undertakings;

AND UPON the Claimant and the First and Second Defendants agreeing
the terms of this Order;

                                    1
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 286 of 490
                                                                          198


AND UPON reading the Witness Statement of Haralambos Tsiattalou dated
17 July 2020;

AND UPON the Claimant and the First and Second Defendants consenting
to the terms of this Order and the undertakings set out in Schedule A and
Schedule B

BY CONSENT IT IS ORDERED THAT:

USE OF INFORMATION AND DOCUMENTS

1.      The Claimant is permitted to use the information and documents
        provided by the First and Second Defendants pursuant to the
        undertakings in Schedule A to this Order for the purpose of legal
        proceedings (if so advised) to identify, trace and seek damages
        against wrongdoers, to protect its Confidential Information and to
        trace its use, and to seek damages or such other relief as the Court
        may think fit. The information and documents provided by the First
        and Second Defendants may also be used in the legal proceedings
        brought by Mr Karam Al Sadeq under claim number QB-2020-000322.

CONFIDENTIALITY

2.     No person shall obtain a copy of the confidential exhibit to the witness
       statement of Haralambos Tsiattalou dated 17 July 2020 without the
       permission of a High Court Judge. Any such application shall be made
       on no less than 3 clear days’ notice in writing to all parties to this
       action.

COSTS

3.     The costs of and occasioned by the Claimant’s application against the
       First and Second Defendants are reserved.




                                 SCHEDULE A


                                       2
 Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 287 of 490
                                                                            199


      Undertakings given to the Court by the First and Second
                                   Defendants

DEFINITIONS

A1.   For the purposes of these undertakings:

      1.1.   “Confidential Information” shall mean any information sourced
             or derived, in whole or in part, from any document, whether
             paper or electronic, that has been obtained from the Claimant
             without its authority and is either designated as confidential, or
             is evidently confidential by reason of its subject-matter or the
             manner in which it has been obtained.

      1.2.   “Confidential Information” shall include, but shall not be limited
             to:   (i)   the   Claimant’s   banking   records,   accounts   and
             statements; (ii) the Claimant’s telephone records, accounts and
             statements; and (iii) documents which have not been published
             and which, on their face, relate to the conduct of legal
             proceedings on behalf of Mr Karam Al Sadeq.

ACCESSING OR OBTAINING CONFIDENTIAL INFORMATION

A2.   Until the discharge of this undertaking by the Court, the First and
      Second Defendants undertake not to make any attempt to access or
      obtain Confidential Information from the Claimant.

USING OR DISSEMINATING CONFIDENTIAL INFORMATION

A3.   Until the discharge of this undertaking by the Court, the First and
      Second Defendants undertake not to use, publish, communicate or
      disclose to any other person any Confidential Information, other than:
      (i) by way of disclosure to legal advisers instructed in relation to these
      legal proceedings for the purpose of obtaining legal advice in relation
      to these proceedings; (ii) for the purpose of carrying this undertaking
      into effect; (iii) with the written permission of the Claimant; or (iv)
      with permission of the Court.
                                        3
 Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 288 of 490
                                                                                200


AFFIDAVIT PROVIDING INFORMATION

A4.    By no later than 4.30pm on 29 July 2020, the First and Second
       Defendants undertake to swear an affidavit stating on oath:

       4.1.   the identity of any person who has requested him to obtain
              Confidential Information from or pertaining to the Claimant,
              directly or indirectly;

       4.2.   (i) the manner in which the communication took place, (ii) the
              gist of the requests made, (iii) whether the requests were in
              writing, and (iv) if in writing, providing a copy if one exists in
              the possession or control of the Defendant;

       4.3.   what, if any, Confidential Information originating from the
              Claimant was obtained;

       4.4.   the use, if any, of the Confidential Information, identifying any
              person to whom it has been provided and in respect of each
              such person stating: (i) when, (ii) where, and (iii) how the
              Confidential Information was provided, and (iv) for what
              purpose; and

       4.5.   the   treatment,   if     any,   of   the   Confidential   Information,
              identifying any steps taken in relation to its handling, storage,
              preservation and/or destruction.

INTERPRETATION

A5. A Defendant who is an individual who undertakes not to do something
      must not do it himself or in any other way. He must not do it through
      others acting on his behalf or on his instructions or with his
      encouragement.

A6. A Defendant which is not an individual which undertakes not to do
      something must not do it itself or by its directors, officers, partners,
      employees or agents or in any other way.

                                           4
  Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 289 of 490
                                                                       201


A7. In this Schedule, the words “he”, “him” or “his” include “she” or “her”
      and “it” or “its”.

                               SCHEDULE B

                    Undertaking given by the Claimant

B1.    If the Court later finds that this Order has caused loss to the First
       and/or Second Defendants and decides that they should be
       compensated for that loss, the Claimant will comply with any Order
       the Court may make.



Signed:       The Honourable Mrs Justice Tipples DBE
Dated:             Friday 24 July 2020

Service of the Order:

To: Stokoe Partnership Solicitors, for the Claimant (Ref: AWN001/003/BT

And to: BDB Pitmans LLP, for the First and Second Defendants (Ref:
TPC/200994.0001)




                                     5
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 290 of 490




                      EXHIBIT J
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 291 of 490
                                                              202
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 292 of 490
                                                              203
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 293 of 490
                                                              204
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 294 of 490
                                                              205
Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 295 of 490




                     EXHIBIT K
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 296 of 490
                                                                         1


1                                            Tuesday, 28 January 2020

2     (10.30 am)

3     MR LORD:     May it please your Lordship --

4     JUDGE LENON:     Sorry, before we start, can I just say I'm

5          sorry that the courtroom is a bit small.    I have made

6          enquiries about getting a larger courtroom, possibly

7          tomorrow, so that people don't have to stand up.

8     MR LORD:     That's very kind, my Lord.   That's very kind,

9          thank you, my Lord.

10                       MR NEIL GERRARD (continued)

11                 Cross-examination by MR LORD (continued)

12    MR LORD:     Mr Gerrard, before court began this morning,

13         I caught your eye to say "Good morning" and you were

14         looking at a notebook, weren't you?

15    A.   That's correct.

16    Q.   A blue hard-backed notebook?

17    A.   Correct.

18    Q.   Do you keep a notebook or notebooks?

19    A.   I do.

20    Q.   In relation to what?

21    A.   In relation to all my matters.    It's a daybook.

22    Q.   It's a daybook?

23    A.   Yes.

24    Q.   And that would apply, would it, to your professional

25         work?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 297 of 490
                                                                         2


1     A.   Yes, it would.

2     Q.   And your work as a lawyer in relation to the matters in

3          dispute before his Lordship today?

4     A.   Yes, it would.

5     Q.   And that would be, what, notes of meetings?

6     A.   Yes, some notes of meetings.

7     Q.   And there would be notes of telephone calls, would

8          there?

9     A.   Yes, there would be.

10    Q.   And there would be notes of exchanges you may have had

11         with third parties in relation to the investigations

12         you're doing?

13    A.   Very much so.

14    Q.   Has there been any disclosure of any of your notes in

15         relation to these proceedings, Mr Gerrard?

16    A.   I've no idea.    These books go back some time.   I've no

17         idea.

18    Q.   Have you been in the habit of keeping a daybook since

19         the beginning of 2015?

20    A.   I would imagine so.

21    Q.   And do you keep those daybooks as a record?    I imagine

22         you do.

23    A.   Yes, I do.

24    Q.   And where are they kept?

25    A.   They're kept in my office.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 298 of 490
                                                                         3


1     Q.   And some of the matters in this dispute here concerning

2          you, they concern meetings that you've attended, don't

3          they?

4     A.   Yes, where there is a note-taker, there will be no notes

5          in my notebook.   Where I feel there's a need to take

6          a note of a meeting, I'll take a note.

7     Q.   Have you made your notebooks available to RAKIA or

8          RAKIA's advisers in order that they can check whether

9          there's anything that should be disclosed from those

10         notes?

11    A.   If we were asked, we will have certainly made them

12         available.   I am constantly on the road.   My PA tends to

13         deal with any queries or questions.   I wouldn't know if

14         they've been asked for.

15    Q.   Mr Gerrard, I'd suggest that that can't be right.    You

16         would know if your daybooks had been called for so that

17         someone could see whether any entries that relate to

18         these proceedings ought to be disclosed because they're

19         not protected by some sort of privilege.

20    A.   I wouldn't necessarily know.   My PA has complete access

21         to all documentation.   There are a number of cases going

22         on at the moment where people are asking for information

23         all the time.   I would not necessarily know.

24             In this particular case, I don't necessarily --

25         I don't know.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 299 of 490
                                                                         4


1     Q.   Can his Lordship take it that where there isn't a formal

2          note produced or there isn't a formal note-taker

3          present, it's likely that you would have made a note in

4          your daybook --

5     A.   No.

6     Q.   -- of the particular meeting?

7     A.   No, not necessarily.   I made a note when I needed to

8          make a note or felt the need to make a note.

9     Q.   It's right, isn't it, that you're a solicitor, aren't

10         you?

11    A.   It is right I'm a solicitor.

12    Q.   And an officer of the senior courts?

13    A.   I'm an officer of the senior court.

14    Q.   That carries with it, doesn't it, Mr Gerrard, some

15         responsibility to keep records of your professional

16         dealings?

17    A.   Correct.

18    Q.   So can his Lordship take it that if you had any sort of

19         meaningful professional meeting or exchange or telephone

20         call, you would, as a matter of professionalism, make at

21         least some record of it?

22    A.   I will from time to time -- I will make notes.     I can't

23         promise to make a note of every conversation or every

24         meeting.

25    Q.   But you'd want, wouldn't you, to have a record -- if
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 300 of 490
                                                                         5


1          you're working for a client and you speak to somebody

2          about a matter of any significance, you're going to want

3          to make a note of that, aren't you, if only for your own

4          protection?

5     A.   On the key meetings, yes, my Lord.

6     Q.   I accept that if you have inconsequential discussions

7          with your client or with others, I accept that, but

8          let's say you're engaged in some sort of investigation

9          of a particular topic and you have a meeting with

10         a particular person, you're likely to make a note of

11         that, aren't you?

12    A.   It depends on the circumstances.

13    Q.   So you may have a material meeting or exchange as part

14         of your professional duties and yet you wouldn't make

15         any note of that event; is that right?

16    A.   It's possible, my Lord.

17    Q.   We know now, Mr Gerrard, that you were privy to the

18         project updating in written form which Mr Page did and

19         which Mr Buchanan spoke about when he gave evidence.

20    A.   That's correct, my Lord.   I'd like to make one

21         clarification from yesterday's cross-examination, if

22         I may.

23    Q.   Go ahead, Mr Gerrard.

24    A.   When you asked me whether or not I only read the reports

25         in the presence of Mr Buchanan, I said I did.     That
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 301 of 490
                                                                         6


1          needs to be clarified.   If I was in Ras Al Khaimah or

2          Mr Buchanan was in London for several days, I wouldn't

3          necessarily read that report in his presence.    He would

4          give it to me and I would give it to him the day back or

5          whatever.   But I would not keep it for sure, but

6          I wouldn't read every report in his presence.    It

7          depends whether it was the full report or just a short

8          section of it.

9     Q.   I see.   So there would have been occasions when

10         Mr Buchanan entrusted you with a copy of this report for

11         you to read and then return back to him at some point?

12    A.   "Some point" being within a day or two --

13    Q.   I understand.

14    A.   -- if we were in the same countries, yes.

15    Q.   Now, we've established with Mr Buchanan, I think, and

16         with you, that Mr Page was engaged upon investigations

17         in relation to Dr Massaad and his associates, wasn't he?

18    A.   That is correct.

19    Q.   Seemingly at the instigation of the Ruler of

20         Ras Al Khaimah, according to Mr Buchanan?

21    A.   Well, I don't know what his precise instructions were

22         because he was engaged before I was, but certainly

23         whilst I was involved, all the reports I saw were in

24         respect of Dr Massaad and others.

25    Q.   And we know, don't we, because we've seen the
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 302 of 490
                                                                         7


1          26 March 2015 update, that at least some of Mr Page's

2          work concerned or featured Mr Azima?

3     A.   I think the only report I saw that featured Mr Azima was

4          the 20 -- whatever it is -- 26th March 2016.

5     Q.   What's the basis for your evidence in that regard,

6          Mr Gerrard?

7     A.   I'm giving it.

8     Q.   What's the basis for your recollection that that seems

9          to be the only -- just to recap, we established I think

10         with Mr Buchanan that Mr Page probably produced

11         somewhere in the region of over 25 written reports in

12         the last four and a half years; all right?     You were in

13         court yesterday, weren't you?

14    A.   Yes, I was.

15    Q.   So you heard that, didn't you?

16    A.   I did.

17    Q.   And you've no basis to challenge that, have you?

18    A.   None.

19    Q.   And you're likely to have been privy to the briefing by

20         Mr Buchanan or Mr Page of most of those reports, aren't

21         you, Mr Gerrard?

22    A.   Most of the 24?

23    Q.   Yes.

24    A.   I doubt it.

25    Q.   How many do you think -- how many of these monthly
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 303 of 490
                                                                         8


 1         updates from Mr Page on Project RAK do you think were

2          not -- you were not apprised of, at least in part?

3     A.   When you say "reports", are you talking about verbal

4          reports or written reports?

5     Q.   Well, deal with either.   Deal with either.

 6    A.   I think I must have, in that period of time -- I think

 7         24 would be a fair number.    It wasn't a regular basis.

8          Matters weren't -- I understand he did reports which

9          weren't necessarily relevant to me.   There were reports

10         that were relevant to me, parts of reports that weren't

11         relevant to me -- were relevant to me.

12    Q.   And it's right, isn't it, that Mr Page's investigation

13         included matters such as asset tracing, for example, in

14         relation to which you would be particularly interested

15         given your retainer?

16    A.   That's correct.

17    Q.   And therefore it's right, isn't it, that particularly if

18         no one was allowed to take a copy away of Mr Page's

19         updating reports, you would be likely to make some notes

20         of that updating in order that you had some record to

21         use as part of your work?

22    A.   Not every time, but, yes, I would have -- almost

23         certainly.

24    Q.   So can his Lordship take it that it's likely that you

25         were usually made aware one way or the other of
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 304 of 490
                                                                         9


1          Mr Page's monthly updating, whether that updating was

2          oral or in writing?

3     A.   Sorry, you'll have to repeat the question.    As it

4          related to me ...?

5     Q.   Have you worked on this investigation for RAK or RAKIA

6          since the beginning of 2015, "Yes" or "No"?

7     A.   Since 2013.

8     Q.   So the answer is "Yes"?

9     A.   Yes.

10    Q.   And do you still work on the investigation of Dr Massaad

11         for RAK or RAKIA?

12    A.   Aspects of it.

13    Q.   And therefore -- and for the period I'm talking about --

14         from the beginning of 2015 to let's say up to now --

15         that's a period of nearly five years, isn't it?

16    A.   Correct.

17    Q.   And we know that Mr Page has been providing monthly

18         reports to the Ruler or Mr Buchanan -- monthly

19         reports -- over that time, don't we?

20    A.   Where's that evidence come from, monthly reports?

21    Q.   It comes from Mr Buchanan.

22    A.   Then if that's -- that must be right, then, yes.

23    Q.   So were you checking my source because, if I hadn't got

24         a source for it, you were going to quibble with it?

25         Is that what you were doing, Mr Gerrard?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 305 of 490
                                                                         10


1     A.   No, I didn't know it was necessarily monthly --

2     Q.   Right.

3     A.   -- personally know.

4     Q.   So now you know it's monthly.

5     A.   Yes.

6     Q.   But you would know your involvement, wouldn't you, so

7          why don't you -- go back to the question.    His Lordship

8          has been told by Mr Buchanan that these were monthly

9          updates by Mr Page of Mr Buchanan and at least 50% of

10         the time they were in writing; all right, Mr Gerrard?

11         Do you follow that?

12    A.   (Nods)

13    Q.   So, by my calculation, by now we're up to about 30-plus

14         written updates from Mr Page; yes?

15    A.   On your calculation, yes.

16    Q.   I think on any calculation, I think.   I think half of 60

17         is 30.

18    A.   On your calculation.   I don't know whether there were

19         60 reports or 50 reports or 40 reports.

20    Q.   If Mr Page reported monthly over a period of five years,

21         how many monthly updates do you think that would be,

22         Mr Gerrard?

23    A.   I don't know that he necessarily reported monthly.

24         That's what we're told, but I don't know.

25    Q.   Well, let's assume that that's what he did do, how many
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 306 of 490
                                                                         11


1          times is he going to have given a report per month?

2     A.   Yes, I take your point.

3     Q.   How many?

4     A.   60.

5     Q.   And if half of those -- at least half of those -- were

6          in writing, how many written reports would Mr Page have

7          produced by way of a project update for Mr Buchanan?

8     A.   30.

9     Q.   We've established, Mr Gerrard, that you've been involved

10         working on this investigation over that entire period of

11         five years, haven't you?

12    A.   That is correct.

13    Q.   And you've accepted this morning that Mr Page's work

14         would at least in part be relevant to your professional

15         investigation work as well, haven't you, Mr Gerrard?

16    A.   I have said some of it would be relevant, yes.

17    Q.   And that presumably is why you were privy to Mr Page's

18         monthly updates?

19    A.   Absolutely.

20    Q.   And we know from Mr Buchanan that your involvement on

21         occasion extended to meetings where the Ruler was

22         present as well, don't we?

23    A.   That is correct.

24    Q.   It would be fair to say, wouldn't it, Mr Buchanan,

25         that --
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 307 of 490
                                                                         12


1     A.   It's Mr Gerrard, actually.

2     Q.   Mr Gerrard, sorry.   It would be fair to say, Mr Gerrard,

3          wouldn't it, that looking at the way in which the Ruler

4          was involved in Mr Page's work and looking at the

5          frequency and formality of Mr Page's updating, Mr Page's

6          assignment looks to have been quite an important part of

7          the overall RAK or RAKIA investigative project?

8          Would you agree?

9     A.   There were definitely, my Lord, certain areas which were

10         important.   As in the nature of these things, a lot of

11         reports (a) weren't necessarily relevant and, two,

12         I queried.

13    Q.   But do you accept that it looks as if Mr Page's work was

14         an important part of the RAK investigation that was

15         carrying on?

16    A.   I don't think I need to repeat my answer, but I will if

17         you want me to.

18    Q.   Yes, please.   Was it important or not?   What parts of it

19         were important?

20    A.   There were aspects of it that were important, but, as in

21         these cases, there was a significant amount which was

22         not relevant and questionable.

23    Q.   But some of what Mr Page was doing was important and

24         relevant to what you were doing?

25    A.   Some of what he was doing was important, yes.    He gave
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 308 of 490
                                                                         13


1          us --

2     Q.   And relevant to what you were doing?

3     A.   Of course, and some of it gave us leads as to where else

4          to look.

5     Q.   So, Mr Gerrard, we've heard that there was a protocol in

6          place according to Mr Buchanan stipulated by the Ruler

7          of Ras Al Khaimah to the effect that a copy of Mr Page's

8          written report was not to be disseminated and had to be

9          returned to Mr Page within two weeks.    You look a bit

10         puzzled by that.

11    A.   No, no, no, I -- when you said "not to be disseminated",

12         beyond --

13    Q.   Beyond a few people, yes, you're right.

14    A.   I was clearly one of those people, yes.

15    Q.   You were.    So, in your understanding, who were the

16         people --

17    A.   I don't think I -- I'm not sure when I knew that the

18         report was necessarily destroyed, but I knew that it

19         was -- it had to go back to Mr Page.

20    Q.   Right.     And who else, as far as you're aware, got to see

21         a copy of Mr Page's reports?    Who else apart from you

22         and Mr Buchanan?    Who else do you think saw them?

23    A.   I don't know, but I doubt whether they will have been --

24         I doubt whether the report itself would have been widely

25         disseminated, but I don't know.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 309 of 490
                                                                         14


1     Q.   Given that at least some of Mr Page's updating work was

2          important and relevant to what you were doing, you would

3          presumably, Mr Gerrard, have taken some notes in your

4          daybook of the germane points that you gleaned from

5          these monthly updates?

6     A.   Yes, but not every time.

7              Can I give you an example of when I didn't?

8     Q.   No, can I ask you first about the note-taking, please?

9     A.   Yes.

10    Q.   So there would be records -- there would be, still

11         today, notes in your daybook of updates you had -- well,

12         effectively Mr Page's updates, you will have made at

13         least some notes of that in your various daybooks over

14         time?

15    A.   I will have made some notes over time, yes.

16    Q.   None of those notes have been disclosed, Mr Gerrard, in

17         this case, even in a redacted form.

18    A.   I don't know -- if that's what you tell me -- but are

19         they not legally privileged anyway?

20    Q.   You see, Mr Gerrard, it was only when Mr Buchanan gave

21         evidence last Thursday that the fact that Mr Page was

22         the author of the one surviving project update was

23         actually disclosed on behalf of RAKIA at all.

24    A.   Yes.

25    Q.   Were you aware of that?    Were you here on Thursday or
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 310 of 490
                                                                         15


1          did you learn of what Mr Buchanan said that day?

2     A.   Sorry, can you repeat the question?

3     Q.   On Thursday, for the first time, it was disclosed

4          through Mr Buchanan's evidence in the witness box --

5     A.   Yes, I was there.

6     Q.   You were there, and you heard the exchanges and perhaps

7          you heard my surprise because I hadn't appreciated until

8          then that Mr Page was the author of the project update,

9          and, as far as we understand it, that's the first time

10         that RAKIA in this litigation has revealed to my client

11         and the judge and the court the authorship of that one

12         surviving page project update.   Do you understand that

13         point?

14    A.   Yes, I do.

15    Q.   And therefore -- and his Lordship asked Mr Buchanan --

16         Mr Buchanan's evidence was that he hadn't -- he sort of

17         overlooked the fact that Mr Page had provided all these

18         written monthly updates and he recollected Mr Page's

19         authorship a month ago when he was preparing for trial.

20         That's what Mr Buchanan said.    All right, Mr --

21    MR TOMLINSON:     That's not what Mr Buchanan said.   He said he

22         had not -- he didn't fail to remember that he'd produced

23         monthly updates.    He failed to recollect that that

24         particular one was one that he produced.

25    MR LORD:   And so, Mr Gerrard, his Lordship can take it,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 311 of 490
                                                                         16


1          can't he, that you would always have known throughout

2          the period when you were giving assistance in relation

3          to this litigation, the current proceedings before

4          his Lordship today -- you would always have known about

5          Mr Page's monthly updating process, wouldn't you?

6     A.   I would have always known ... I don't understand the

7          question.

8     Q.   You would never have forgotten that Mr Page would have

9          provided regular updates?

10    A.   If that's the question, no, I don't forget that he's

11         given regular updates.   If the question is would I --

12         did I recognise that report, that's a different

13         question.   Would you like me to answer that one?

14    Q.   Have you told RAKIA -- Mr Gerrard, have you informed

15         RAKIA, the party in this litigation for whom you're

16         giving a witness statement -- have you informed them

17         that you have notes of Mr Page's updating?

18    A.   No, my Lord.

19    Q.   Why not?

20    A.   Why not?    I didn't think it was relevant.

21    Q.   Let's go to your witness statement.   Let's go to your

22         witness statement, Mr Gerrard.   It's at {D/7/1}.   Let's

23         pick up where you talk about Mr Page.    It's at

24         paragraph 15 at {D/7/4}.

25             Now, Mr Gerrard, before I take you to that, let's
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 312 of 490
                                                                         17


1          just recap your evidence this morning.

2             You've said on evidence now that you were privy to

3          Mr Page's work, on occasion it was important and

4          relevant to what you were doing, you read certainly some

5          of his written reports and you would have been apprised

6          of the updating if it was only given orally.    Is that

7          a fair summary of your position?

8     A.   Yes, I think it is, my Lord.

9     Q.   And you'd have known, Mr Gerrard, when you gave this

10         witness statement that I'm taking you to now, that one

11         of the important issues in this litigation was the part

12         that Mr Page had played in any relevant events, wouldn't

13         you?

14    A.   I would, my Lord.

15    Q.   And you would be aware, wouldn't you, that Mr Page, as

16         an investigative agent, investigating amongst other

17         things a matter that concerned Mr Azima, would be likely

18         to be something that would be highly relevant to the

19         court's assessment of the hacking dispute here?

20    A.   Correct, my Lord.

21    Q.   So when his Lordship comes to see how you, Mr Gerrard,

22         introduced Mr Page into your evidence in writing in your

23         statement -- could you look at paragraph 15 {D/7/4}?

24         Can you read paragraphs 15 to 17 to yourself, please,

25         Mr Gerrard?   (Pause)
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 313 of 490
                                                                         18


1     A.   Yes.

2     Q.   "At some stage in my relationship with RAK I was

3          introduced to Stuart Page, who I understood did work for

4          RAK.   Stuart Page was not a person I had previously come

5          across."

6              Number 16:

7              "I have never instructed Stuart Page ..."

8              And 17:

9              "I do not remember exactly when, but in early August

10         2016 Jamie Buchanan called me to say he had had a call

11         from Stuart Page ..."

12    A.   Correct.

13    Q.   So the only evidence that you gave, Mr Gerrard, in

14         relation to Mr Page and his part in these events, is

15         what we see starting at paragraph 15, isn't it?

16    A.   That's correct, my Lord.

17    Q.   And you really confined your evidence to the contact you

18         had with Mr Page in August 2016 when RAKIA allegedly

19         first discovered the hacked data, didn't you?

20    A.   That is correct, my Lord.

21    Q.   And you didn't, did you, Mr Gerrard, in your witness

22         statement, really do justice to what you knew about

23         Mr Page's work in relation to the RAK investigation

24         starting around about the beginning of 2015 -- did you,

25         Mr Gerrard?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 314 of 490
                                                                         19


1     A.   I did what I thought was necessary, my Lord.    You'll see

2          two other statements or one other statement -- I'm not

3          sure -- where I provide further information, but at the

4          time I considered I dealt with the matters of interest.

5     Q.   Well, you see, Mr Gerrard, I'm going to suggest to you

6          that you sought to conceal from his Lordship the extent

7          of Mr Page's work in 2015 and your awareness thereof.

8     A.   That's not correct.

9     Q.   And I'm going to ask you, please, to look at -- to keep

10         open, if you don't mind -- could you keep open, please,

11         your witness statement at paragraphs 15, 16 and 17 of

12         your first witness statement, and I wonder if you'd be

13         kind enough to be shown the project update -- sorry, the

14         one surviving project update --

15    A.   Yes, of course.

16    Q.   -- that has not been destroyed in this case.    That's at

17         {H7/299}.

18    A.   I have it in front of me.

19    Q.   You knew, Mr Gerrard, when you gave your first witness

20         statement, didn't you, that one of the issues in this

21         case was Mr Azima's claim that RAKIA -- persons working

22         on behalf of RAKIA had caused or procured the illegal

23         access to his confidential electronic data?

24    A.   Yes, my Lord.

25    Q.   In your witness statement at {D/7/4} you say in
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 315 of 490
                                                                         20


1          paragraph 14 that you were never instructed to hack

2          Mr Azima's emails or computer.   Can you see that?

3     A.   That's correct, my Lord.

4     Q.   So you knew the significance of this particular issue,

5          and I suggest, Mr Gerrard, you would have appreciated

6          that if there was evidence -- if there was material that

7          showed that Mr Azima had been the subject of some

8          investigative work by Mr Page on behalf of RAK or RAKIA,

9          that would be something that would be relevant to this

10         court's deliberations.   That's right, isn't it,

11         Mr Gerrard?   You'd have been aware of that, wouldn't

12         you, when you gave your first statement?

13    A.   I'm not sure that's true, my Lord, in the same way my

14         statement doesn't cover the two or three reports or

15         feature those reports that mention Farhad Azima.     There

16         were at least three and they're not in my statement

17         either.

18    Q.   But you would have been aware, I suggest, that the fact

19         that Mr Azima had been a person the subject of some

20         investigation would be relevant because -- because,

21         Mr Gerrard -- you'd have realised that you only tend to

22         hack into someone's emails if you want to find out a bit

23         about them, and, therefore, if you're not interested in

24         them, you probably have less of a reason to hack into

25         them.   Do you follow that rather simple point,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 316 of 490
                                                                         21


1          Mr Gerrard?

2     A.   My Lord, we were already looking at the whole of the RAK

3          issue.   It was a huge investigation and, as I said

4          yesterday, Mr Azima came up during that time and there

5          are at least three reports -- not featuring him but

6          mentioning him in some detail.   And I'm happy to talk

7          about those reports.   I didn't include those reports in

8          my statement because I didn't deem them to be relevant,

9          and, anyway, I would have thought they'd have been

10         privileged, but I understand you've taken a different

11         view on that.

12    Q.   Sorry, Mr Gerrard, you've obviously been thinking long

13         and hard about this, have you, over the last few days,

14         this matter?

15    A.   You asked me -- it was clear yesterday that you were

16         going to be asking me about the reports into -- reports

17         or mentions of Farhad Azima, so, yes, I have been

18         looking at those reports or trying to remind myself as

19         to what was said about Farhad Azima, that's correct.

20    Q.   And you've been able to consult the reports themselves?

21    A.   Have I consulted the report?   I have been able to -- not

22         entirely.   I've got notes of them.

23    Q.   And were those notes in one of the blue books that --

24    A.   Yes, yes.

25    Q.   And was that the blue book you were looking at at about
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 317 of 490
                                                                         22


1          10.25 this morning?

2     A.   Yes.

3     Q.   The one that you put in the bag and you took out of the

4          room?

5     A.   Yes, I took my bag out of the room, yes.

6     Q.   And why did you take your bag out of the room with your

7          notebook in?

8     A.   Because I take my bag everywhere.

9     Q.   So at 10.25 you were looking at a notebook in relation

10         to which there were records of reports concerning

11         Mr Azima?

12    A.   There are manuscript notes, my notes, from last night

13         and this morning of summaries from those notes -- from

14         those meetings.

15    Q.   So you made some notes last night --

16    A.   Yes.

17    Q.   -- summarising other notes of yours?

18    A.   No, other notes from the reports.

19    Q.   Sorry, can you tell his Lordship, are there in existence

20         actual reports or extracts thereof concerning Mr Azima?

21    A.   Yes, there are, my Lord.

22    Q.   By whom?

23    A.   By my team, my Lord.   There are three.

24    Q.   Dated when?

25    A.   Dated -- I can't give you the precise month, but 2014,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 318 of 490
                                                                         23


 1        a short summary of our initial view which really doesn't

 2        take anyone anywhere, but I'm prepared to go into the

 3        detail and, no doubt, if you want to call for a report,

 4        assuming privilege has been dealt with, then you can

 5        have them.

 6            The second report -- we've got to be careful here --

 7        was -- yes, the second report was started as a result of

 8        the HeavyLift query or demand by Farhad Azima.

 9        Initially, you will remember from yesterday's evidence

10        that Mr Buchanan asked for an investigation into it.

11        Dechert undertook an investigation.    I don't know

12        whether that's covered by privilege, but the result from

13        that was, "There's not much information.     We really

14        can't advise you, we suggest further enquiries".

15            A further report came out which again was

16        inconclusive as to the advice of the client as to what

17        to do about the HeavyLift report.    That I won't give you

18        unless I'm asked by the -- by my Lord.

19            Then, off the back of that, as a result of that

20        investigation -- and I think we're now into 2016 and

21        I think we're April, May, June 2016 -- the best report

22        we could do on it, coming out -- what came out of

23        HeavyLift, in summary, was no actual evidence of

24        wrongdoing, queries -- we had a lot more information on

25        the Sheraton by then.   We actually had the documents
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 319 of 490
                                                                         24


1          regarding Eurasia Hotel Holdings, which had come out of

2          Dr Massaad's own secretary, Mr Adams had emailed to

3          Eurasia Hotel Holdings showing both Dr Massaad and

4          Farhad Azima as directors and that they had voted to

5          change the name to "Eurasian Aviation Holdings",

6          I think, but that didn't really take us much further.

7              There was evidence of gun-running, but nothing we

8          could actually prove.   There was evidence of rendition,

9          which we didn't know whether was formal or informal, if

10         you take my drift, and evidence that he had connections

11         with the CIA.

12             There was no evidence that we felt we could act on.

13         From there I sought further advice, legal advice --

14    MR TOMLINSON:   My Lord, I'm not entirely sure what

15         Mr Gerrard is talking about, but obviously he doesn't

16         have authority to waive any privilege on behalf of

17         RAKIA.   It appears that he's talking about privileged

18         documents that have been prepared by Dechert in relation

19         to various matters, but ...

20    JUDGE LENON:    Yes, I understand that, and, Mr Gerrard, you

21         said at one point that you thought that I had ruled

22         against you on privilege.

23    A.   Yes.

24    JUDGE LENON:    I certainly hadn't intended to do that.

25    A.   You had or hadn't?   Sorry, my Lord.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 320 of 490
                                                                         25


1     JUDGE LENON:    I had not, no.   As far as the discussion

2          yesterday was concerned --

3     A.   Sorry.

4     JUDGE LENON:    -- I was not persuaded that the questions had

5          actually impinged on any privileged matters, which is

6          why I allowed the questions to proceed, but I haven't

7          made any ruling on the question of privilege or waiver.

8     A.   Thank you, my Lord.

9     MR LORD:     So, Mr Gerrard, I was asking you about your notes

10         of Mr Page's update.   We'll come back to these reports

11         you've just been talking about which may or may not be

12         privileged -- we'll come back to those -- but coming

13         back to the -- so it's right, isn't it, that you have

14         been looking into Mr Azima's affairs over 2014, 2015 and

15         2016?

16    A.   From time to time, as a result of our investigation,

17         Mr Azima's name came up and we did look at those areas,

18         yes.

19    Q.   I was asking you about the project update at {H7/299} --

20         sorry, given that you were looking at Mr Azima in the

21         ways in which you've described in 2014, you would,

22         wouldn't you, be likely to have made a note of what

23         Mr Page was doing so far as it pertained to Mr Azima?

24         Confine yourself to that.    Don't go beyond that to other

25         matters, but just look at Mr Azima for now.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 321 of 490
                                                                         26


1     A.   The only time Mr Azima came up in the notes or reports

2          or verbal briefings from Mr Page was that 26 March 2015

3          report.

4     Q.   How do you know that?

5     A.   I do know it.    It's as clear as day.

6     Q.   Have you gone back through all your notes to check that?

7     A.   No, no.    Okay, from memory -- and the reason why that

8          report in March 2015 --

9     Q.   Yes.

10    A.   -- sticks out is that final bit about "Mr Azima may be

11         helping Farhad" and in particular the mention of

12         Mr Goodley.

13    Q.   And you think that the March report is the only report

14         that would have referred to Mr Azima?

15    A.   Yes, because I don't think Mr Page was ever asked to

16         look at Farhad Azima.    It's not -- I saw some of those

17         reports.    I had discussions with Mr Buchanan.

18         I don't -- I personally do not believe Mr Page was ever

19         asked to look at Farhad Azima.    I was about to say

20         Dr Massaad, but that would be wrong.

21    Q.   Well, let's look at the report at {H7/299}.

22    A.   What's H7/299?

23    Q.   It's the March project update, Mr Gerrard.

24    A.   Oh yes, thank you.

25    Q.   It's {H7/299}.    I think you were in it just then.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 322 of 490
                                                                         27


1     A.   Yes.

2     Q.   Can you see the front:

3              "RAK Project Update.

4              "Executive summary."

5              Then if you go please to the second page {H7/299/2}:

6              "In the US, KM's hired a team of advisors managed by

7          Farhad Azima ..."

8     A.   Yes.

9     Q.   I'll come back to that.    Can you go to page {H7/299/2},

10         please, the heading "KM efforts against the client":

11             "FA and the US Advisory Team."

12    A.   Yes.

13    Q.   "In continuation of our previous report, we were

14         informed by several new sources that FA is managing KM's

15         efforts in the US and perhaps even paying their bills."

16    A.   Yes.

17    Q.   So it looks from this as if the previous report of

18         Mr Page may well have concerned Mr Azima, at least in

19         part, doesn't it?

20    A.   You'll have to ask Mr Page, but my -- from my discussion

21         with Mr Page, this was, as far as he was concerned,

22         a piece of luck that this informant happened to -- as

23         I understand it, it was a complete chance.

24    Q.   What's your basis for saying that, Mr Gerrard?

25    A.   From my discussions with him.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 323 of 490
                                                                         28


1     Q.   With Mr Page?

2     A.   Yes.

3     Q.   Did he tell you who the informant was?

4     A.   I asked and he wouldn't give it to me.

5     Q.   You see, if we go to {H7/299/16} -- we're going to spend

6          a bit of time on this report.

7     A.   Sorry, what page is that?

8     Q.   Page 16, Mr Gerrard.

9     A.   Yes.

10    Q.   "As we reported above, KM's US team has a certain plan

11         to smear RAK and its Ruler with human right allegations.

12         As far as we know, at this point they do not have any

13         evidence to back up these allegations, but they started

14         gathering information for a campaign, based on hearsay

15         and testimonies, and started searching for a platform to

16         make it public."

17             Now, this is the important bit:

18             "The campaign is not public yet, so we will be able

19         to gather intelligence on their progress in order to

20         monitor their activities and attempt to contain or ruin

21         their plans."

22             Can you see that, Mr Gerrard?

23    A.   Yes, I can, my Lord.

24    Q.   Now it's right, isn't it, Mr Gerrard, as Mr Buchanan

25         accepted, that the reference to "KM's US team" there
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 324 of 490
                                                                         29


1          includes Farhad Azima, doesn't it?

2     A.   Correct, my Lord, yes.

3     Q.   And this report, at least in part, shows that Mr Page

4          was working to try to contain or ruin the plans of the

5          US team, wasn't he?

6     A.   Sorry, did you say Mr Page?

7     Q.   Yes.

8     A.   Oh, sorry, Mr Page was working?

9     Q.   He was.

10    A.   I don't think he was, no.

11    Q.   "The campaign is not public yet, so we ..."

12             That must be RAKIA --

13    A.   Oh, "... will be able to gather intelligence on ..." --

14         yes.

15    Q.   Yes, that's right, isn't it?

16    A.   Well, that's what he was suggesting.     When I met Mr Page

17         and Mr Buchanan, I asked -- I was very keen for more

18         information on this --

19    Q.   Right.

20    A.   -- and I did ask what they were going to be doing, and

21         I was told that the -- it had -- they no longer could go

22         down that line of action.

23    Q.   When was this conversation?

24    A.   I can't remember when, but as I said I think yesterday,

25         it will have been about April/May-ish.    I can't remember
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 325 of 490
                                                                         30


 1         precisely when.

 2    Q.   Let's go back and go through this report in sequence.

 3    A.   Yes.

 4    Q.   Go back to page 2 {H7/299/2}.   Mr Page reported in this

5          way -- and this is a report that you accept you would

6          have read, isn't it, Mr Gerrard?

7     A.   I don't remember it, but what I remember is the

8          photograph of Mr Goodley, so I must have read it, yes.

9          The reason why I say I must have read it is because, if

10         I'd had a verbal report on it, it was the Mr Goodley

11         photograph that reminded me.

12    Q.   You see, if you look at what Mr Page is here reporting

13         on, he's reporting that Mr Azima is managing

14         Dr Massaad's activities in the US, isn't he?

15    A.   That's what it says.

16    Q.   Now, that would be quite a significant development,

17         wouldn't it, in your interest in Dr Massaad that

18         Mr Azima was managing or handling all his activities in

19         the USA?

20    A.   Yes, but I don't think it was surprising.    They were

21         great friends and they'd been working for many years in

22         RAK.   What was more surprising to me -- and I think to

23         the client -- was that there was a press campaign,

24         commonly called the "blitzkrieg", being mounted, and

25         that was the worry.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 326 of 490
                                                                         31


1     Q.   If we go to page {H7/299/3}:

2              "KM efforts against the client.

3              "FA and the US Advisory Team.

4              "In continuation to our previous report, we were

5          informed by several new sources that FA is managing KM's

6          efforts in the US and perhaps even paying their bills."

7              Do you want to read the next paragraph which refers

8          to you, Mr Gerrard?

9     A.   Where is that?   Oh, right.

10    Q.   "At the moment ...", it begins.

11    A.   Where my name is spelt wrongly:

12             "According to KM, the main figure assisting our

13         client to cover this alleged activity is Niel Gerard,

14         a partner in Dechert ..."

15             Yes.

16    Q.   Was it right that at this time you were assisting RAK or

17         RAKIA to cover this alleged activity by Dr Massaad in

18         the US?

19    A.   Sorry, I don't understand what you're talking about.

20    Q.   It says:

21             "According to ..." --

22    A.   "This alleged activity", the alleged activity is the

23         criminal -- the way I read it, the criminal allegations

24         into Dr Massaad.   It's the investigation.   And

25         I certainly was running a global investigation into
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 327 of 490
                                                                         32


 1         $2 billion worth of monies going missing.

2     Q.   It's saying:

3              "At the moment, KM's strategy in the US is to spread

4          human rights violations allegations against the client."

5              So that's Dr Massaad's strategy.

6     A.   Yes.

7     Q.   "In particular the allegations [those of Dr Massaad]

8          focus on the notion that RAK uses a dedicated facility

9          in RAK where it imprisons and [tortures] political

10         opponents.   According to [Dr Massaad], the main figure

11         assisting our client to cover this alleged activity is

12         Niel Gerard, a partner in Dechert ..."

13             So do you understand Mr Page there to be saying that

14         you are assisting the client with handling this alleged

15         strategy of Dr Massaad's or with some alleged

16         involvement in what Dr Massaad was complaining about?

17         Do you see what I mean?

18    A.   Well, I do, but I can't -- what -- we didn't know or

19         I don't believe we knew of this press campaign until

20         this report.

21             At or around this time, when you read these sorts of

22         things, my Lord, you're always somewhat sceptical as to

23         how accurate they are.    The reason why this report leapt

24         out at me was -- when I saw the Simon Goodley -- was

25         that literally at or around this time, either just
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 328 of 490
                                                                         33


 1         before or just after -- I can't remember when -- it

 2         became clear that Mr Goodley had taken a significant

 3         interest and had been phoning witnesses and actually

 4         members of my own team about RAK and ultimately wanted

 5         to talk to me about human rights issues.

 6             Now, with the greatest of respect, this report was

 7         on 26 March, Goodley was at or around this time.

 8         I wasn't looking at -- from recollection of five years

 9         ago, I wasn't looking at human rights issues.    I didn't

10         necessarily know that there were human rights issues.

11    Q.   In your last answer you said that Mr Goodley was phoning

12         witnesses.   Is there anything wrong with somebody

13         phoning up a witness?    Is there any property in

14         a witness?

15    A.   I think the way he was doing it and the way subsequently

16         Mr Kirby Behre was following it up -- and I'll

17         explain -- was inappropriate.   Of course there is no

18         property in a witness and, if the witness wants to talk

19         about human right abuses or indeed anything else at all,

20         that is perfectly proper.

21             However, in this case, Mr Goodley was phoning

22         witnesses, attempting to suggest to them that they'd

23         been abused and that -- asking for information about

24         human rights breaches.

25             What was more worrying was how he knew who to speak
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 329 of 490
                                                                         34


1          to because they were witnesses.

2              Secondly --

3     Q.   Witnesses to what?   What were they alleged to be

4          witnesses --

5     A.   They were witnesses to our investigation into

6          Dr Massaad.    More worrying --

7     Q.   And just stopping there, so you didn't like the fact

8          that a journalist was phoning up witnesses to your

9          investigation?

10    A.   I was concerned that Mr Goodley, who's an excellent

11         reporter, would even know about who my witnesses may or

12         may not have been.   Please let me continue because this

13         is very important.   This is why I was very concerned

14         when I saw this.

15             After that, my Lord, the gentleman -- the witness

16         concerned -- indeed two witnesses -- said, "No thank you

17         very much, we don't want to talk to you", shortly

18         followed a call by Kirby Behre.   Kirby Behre apparently

19         spoke to the witness and said, "You really ought to

20         speak about all of this and indeed I can tell you that

21         a London law firm is going to be reporting Dechert to

22         the authorities for intimidation", etc.

23             After that, two of my junior lawyers were then

24         contacted by Mr Goodley.   How he knew they were involved

25         in the matter I do not know, which gave me cause for
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 330 of 490
                                                                         35


 1         concern again, and he wanted to talk to them

 2         confidentially about the RAK matter.   That was obviously

 3         denied and those matters were referred to you -- to me,

 4         and then subsequently Mr Goodley contacted me, asking to

 5         speak to me.

 6    Q.   So it sounds, Mr Gerrard, as if this was really quite

 7         a significant development as far as you were concerned

 8         at this time?

 9    A.   Well, the --

10    Q.   The involvement of some journalist sniffing around for

11         human rights matters was obviously something that sounds

12         like it exercised you considerably.

13    A.   Well, certainly, which is why I'm trying to put this

14         into context.   For me, reading that report, you know,

15         it's Dr Massaad very grumpy about all these allegations

16         and, as usual in these sorts of cases, trying to attack

17         the people making the allegations, and that's normal

18         run-of-the-mill stuff.

19             The fact that Farhad Azima was helping a friend

20         wasn't a surprise.   I don't think anyone was -- they

21         were probably grumpy about it, but I don't think there

22         was a particular issue in my mind.

23             For me what was disturbing was the fact that quite

24         confidential issues -- people's names, part of our

25         enquiry, my own legal team were being contacted and the
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 331 of 490
                                                                         36


1          fact that Mr Goodley clearly was aware, had been told --

2          I'm not sure -- sorry, let me strike that.

3          Mr Kirby Behre was aware that we were about to be

4          reported.   Yes, that was a concern, and he knew about it

5          before I did.   And then of course subsequently I was

6          reported to the SRA.

7     Q.   Were you, at that time, assisting any UAE entity in

8          relation to any criminal or prosecution or those sort of

9          matters, any sort of criminal investigations?

10    A.   We were -- was I assisting them?   Only in the sense that

11         my client was a complainant and we were providing

12         information on the complaint.   So, yes, we were feeding

13         in in any way to a prosecutor and providing them with

14         information.

15    Q.   Did you conduct any interviews or interrogations in

16         relation to any of those matters on behalf of any UAE or

17         RAK entity?

18    A.   No, but I did carry out my own interviews and asked --

19         and it was agreed by both the detainee and the

20         authorities -- to interview the detainees.

21    Q.   So you interviewed detainees who had been detained at

22         the hands of RAK, did you?

23    A.   Yes, with their agreement and the agreement of their

24         lawyers.

25    Q.   And where were they being held, these people?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 332 of 490
                                                                         37


 1    A.   They were being held in a prison in RAK.    I can't give

2          you the precise -- or the detainees were, in RAK.

3     Q.   Where was the prison?

4     A.   In RAK.

5     Q.   You're bound to know.

6     A.   Well, it's --

7     Q.   Somewhere in RAK, a prison somewhere in RAK?

8     A.   It's in Ras Al Khaimah, the actual -- on the outskirts

9          of the main town.

10    Q.   And you went there to interview prisoners?

11    A.   I went there with Al Tamimi, the local law firm, to meet

12         prisoners at their agreement and the agreement of their

13         lawyers.

14    Q.   And who did you interview at that prison?

15    A.   Primarily Karam Al Sadeq.

16    Q.   And who else?

17    A.   I don't think we did interview many more and I can't

18         remember.   Some of my team will have done it.

19    Q.   You will have a note in your daybook, won't you, on

20         that, Mr Gerrard?

21    A.   No, because -- I might have a note in the daybook, but

22         the interview will have been written down so there will

23         be a note of the interview.

24    Q.   And have any of those notes been disclosed as far as

25         you're aware in this litigation?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 333 of 490
                                                                         38


1     A.   I would have thought they were legally privileged.

2          I have no idea whether those -- I don't even know that

3          they're relevant, are they?   But, anyway, that's not

4          a matter for me.   That's a matter for the lawyers and

5          the court.

6     Q.   Well, one of the issues -- one of RAKIA's claims in this

7          case, Mr Gerrard, is that Mr Azima has acted in

8          bad faith in involving himself and allegedly campaigning

9          in relation to human rights abuses in RAK; all right?

10         That's one of RAKIA's complaints against Mr Azima raised

11         by RAKIA as an issue for his Lordship; all right?    So

12         it's an issue in the case; all right?    And RAKIA has

13         said that Mr Azima has spread false stories about what

14         RAKIA gets up to and that's an issue in the case,

15         Mr Gerrard.

16    A.   I think that's -- there is no doubt --

17    Q.   Do you follow that?

18    A.   -- there is no doubt about it that RAKIA's complaint

19         about Farhad Azima is that he was attempting to peddle

20         false stories about human rights abuses in RAKIA, yes --

21         RAK.

22    Q.   And it sounds like you have notes concerning meetings or

23         interviews in relation to detainees within RAK which

24         have featured within this litigation as part of the

25         resolution of those issues; is that right?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 334 of 490
                                                                         39


1     A.   Correct, my Lord.

2     Q.   And that material has not been disclosed, has it,

3          Mr Gerrard?

4     A.   I've no idea whether it's been disclosed or not.    My --

5          the lawyers have had complete access to all our

6          material.   I don't know what was relevant or what was

7          not.   Frankly, I cannot see how an interview following

8          PACE, which we insisted on, whereby the detainee had

9          agreed to be interviewed --

10    Q.   Would it have been recorded, then, Mr --

11    A.   No, it wasn't recorded.   It was written down.

12         Furthermore, furthermore, there will be signed notes,

13         certificates, by Karam Al Sadeq, agreeing to be

14         interviewed.   His lawyer that was present, he would sign

15         it.    On a number of occasions, a few occasions, his

16         lawyer didn't want to turn up.   We refused to continue

17         with the interview until the lawyer signed, saying,

18         "It's okay for you to interview him", and

19         Mr Karam Al Sadeq accepting to be interviewed.

20         I followed PACE to the letter and indeed cautioned him

21         at the start of it.

22               There will be a written note of the interview and

23         there is a pro forma that we were using on detainee

24         interviews which was as good as PACE as we could make

25         it, breaks, everything.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 335 of 490
                                                                         40


1     Q.   So if you -- from that last evidence, if you cautioned

2          the interviewee, that sounds like it's in the context of

3          some sort of criminal interview.

4     A.   We told --

5     Q.   Sorry, can I just finish?    You wouldn't caution somebody

6          if you were just interviewing them about a civil claim,

7          would you?

8     A.   Of course you would.    I think you would -- you caution

9          anyone if you are going to use that in evidence, and

10         Mr Karam Al Sadeq was told that anything he told us was

11         likely it would be used if it was relevant in evidence

12         against him.

13    Q.   Did you supply copies of the record of the interview to

14         the interviewees or their lawyers?

15    A.   I can't remember, but I would have thought so.

16    Q.   And there would be a record of that, won't there,

17         Mr Gerrard?

18    A.   I would hope so, yes.

19    Q.   There would be a record on your Dechert files, won't

20         there?

21    A.   I would hope so, yes.

22    Q.   And that can be checked, can't it?

23    A.   Yes, it can, my Lord.

24    Q.   And therefore, if that's happened, you can actually

25         produce the records that show that?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 336 of 490
                                                                         41


1     A.   If what's happened?

2     Q.   If in fact notes of these interviews have been furnished

3          to the interviewee or detainee, you will have a record

4          of that, won't you?

5     A.   The notes were certainly signed, I think -- I'm pretty

6          sure they were signed, but the answer is there should be

7          a record of it, yes.

8     Q.   And where would that be kept?

9     A.   It will be kept in Dechert.   My Lord --

10    Q.   Why was there no audio recording of that?

11    A.   I am 99% sure there was no audio recording.    I may be

12         proven to be wrong.    I can't really remember.   I only

13         did one of the interviews myself.   Why was there no

14         audio recording?   I don't think there were the

15         facilities there for audio recording and it was written

16         down in longhand from memory.

17    Q.   And did any of these interviews that you conducted take

18         place in the Palace in RAK?

19    A.   None at all.

20    Q.   Can we go back, please, to {H7/299}?

21    A.   What's H7/299?

22    Q.   It's the project update.   Can you see that?

23    A.   Yes.

24    Q.   And --

25    A.   What page are we on?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 337 of 490
                                                                         42


1     Q.   Page {H7/299/3}.

2     A.   Yes.

3     Q.   We've established the reference in here to "KM's

4          strategy" and you have given your evidence as to your

5          concern about aspects of that.

6              Can we go over, please, to page {H7/299/4}?    The

7          story runs on.

8     A.   Yes.

9     Q.   Can you see under the picture of Simon Goodley, Mr Page

10         records this:

11             "Goodly showed interest in the subject, although the

12         story does not have at this point any evidence but only

13         hearsay and testimonies.   One of the main testimonies

14         they rely upon was given by the wife of a person who is

15         allegedly jailed in RAK, named Karam (it is probably

16         Karam Al Sadeq, who was RAKIA's in-house counsel and is

17         in for almost a year)."

18    A.   Yes.

19    Q.   Does "in for almost a year" -- would you have understood

20         that to mean in prison -- had been in prison for almost

21         a year?

22    A.   Yes.

23    Q.   And is this the Karam Al Sadeq whom you say you

24         interviewed on at least one occasion, Mr Gerrard?

25    A.   That's correct, my Lord.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 338 of 490
                                                                         43


1     Q.   When he was in prison?

2     A.   That's correct, my Lord.

3     Q.   And had he been charged by that time with anything

4          formally?

5     A.   There is a different process over there.

6     Q.   "Yes" or "No"?

7     A.   I don't remember.   I don't think so.   I don't think I'd

8          have interviewed him before charge.

9     Q.   And why was he being detained without charge, do you

10         know, Mr Gerrard?

11    A.   That's the process.   The charge only takes place once

12         they've decided to charge.

13    Q.   I see.   So the process in RAK is they imprison somebody

14         and then they decide what they're going to charge them

15         with; is that the approach?

16    A.   The approach is that they charge them once they have

17         collected -- first of all, the person is arrested if

18         they're suspected of a crime --

19    Q.   Yes.

20    A.   -- in the same situation as the UK.

21    Q.   Yes.

22    A.   They are then detained until the crime -- sometimes

23         they're bailed -- it depends on the seriousness of the

24         case -- and they are detained until charges are brought.

25    Q.   Yes, but in this country, Mr Gerrard, as you know, the
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 339 of 490
                                                                         44


1          authorities have to bring charges within a short period

2          of time, failing which they have to release a suspect,

3          don't they -- don't they -- Mr Gerrard?

4     A.   They do, my Lord.

5     Q.   What they can't do is to imprison somebody here for

6          a year whilst they decide whether to charge them or not,

7          can they, Mr Gerrard?

8     A.   That is correct, my Lord.

9     Q.   It looks from this -- it looks from what you've said and

10         what Mr Page was saying that Mr Al Sadeq was imprisoned

11         for almost a year by this point in time without being

12         charged --

13    A.   Based on this report, yes, but I think -- I've no idea

14         how long he was detained for.   I have no idea.    I don't

15         think it was for a year, but I don't know either.    But

16         there is a -- my Lord, it's a different process.    From

17         the process I saw, I don't -- it was different.    They

18         got legal advice.   They had independent judges.    The

19         jails were more modern than the ones I've seen.     It's

20         a different process, but it doesn't make it necessarily

21         unfair.

22    Q.   It doesn't make it necessarily unfair.    So can

23         his Lordship take it that in your view, Mr Gerrard, it's

24         appropriate or acceptable to imprison somebody for up to

25         a year without having charged them of any criminal
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 340 of 490
                                                                         45


 1         offence?

2     A.   I'm sorry, this is in a report.   I have no idea how long

3          he was detained for.

4     Q.   Can his Lordship take it, Mr Gerrard, that you consider

5          it appropriate for you to go and interview a person who

6          has been imprisoned in the manner that we've just seen,

7          in other words locked up without charge, and you come in

8          to interview them in relation to some claims or

9          whatever?   Is that appropriate, Mr Gerrard?

10    A.   In these circumstances, my Lord, yes, it was, because

11         there was a substantial evidence against him.     He was

12         the general counsel of RAKIA.   There were great

13         concerns -- much wider concerns than just frauds with

14         Dr Massaad.   There were concerns as to sanctions issues

15         that he'd been involved in.   So it was a very serious

16         matter.

17             Now, I do not believe he was in for a year.    They

18         have a process.   It is not like ours -- many parts of it

19         are -- and he agreed to talk to us whilst he was

20         detained.   We followed the process of PACE when we met

21         him.   He had his own lawyers present who were perfectly

22         happy with the situation.

23    Q.   If you go back to page {H7/299/4}, please, of this

24         report by Mr Page, can you see halfway down it says:

25             "In addition, Christopher Cooper is already in touch
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 341 of 490
                                                                         46


1          with several organisations such as Amnesty and others

2          that allegedly already showed interest in the subject.

3          The KM team main angle is that RAK's uses Niel Gerard to

4          cover up the alleged torture activities.    According to

5          our sources, Goodly set [up] a meeting with Gerard, but

6          later cancelled at the last minute."

7              I'm not sure -- it said "later cancelled at the last

8          minute".   Can you see that?

9     A.   Yes, I can.

10    Q.   Was there a meeting set up with Mr Goodley at some

11         stage?

12    A.   There was, my Lord.

13    Q.   And who cancelled it?

14    A.   No one did.

15    Q.   Did it take place?

16    A.   Yes, it did, my Lord.

17    Q.   When was that?

18    A.   I'm not sure, but there are emails where we tried to get

19         together a few times, but eventually met.    Whether we

20         met or had a telephone conversation I can't remember,

21         but there was a -- we talked about this issue --

22    Q.   When was that roughly, Mr Gerrard?

23    A.   It could have been March, it could have been April.

24    Q.   2015?

25    A.   Definitely.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 342 of 490
                                                                         47


1     Q.   And did you let Mr Goodley know about your concerns as

2          to the investigations that were then being carried out

3          by journalists?

4     A.   I -- Mr Goodley asked me about human rights abuses.

5          I told him I didn't see any human rights abuses at all

6          in respect of the matter that I was dealing with him.

7          I told him that I thought he was being manipulated by

8          Dr Massaad and others, who were creating false stories

9          about the RAK investigation in an attempt to take the

10         attention away from them.   Having discussed that, I can

11         only assume he got the drift of what I was saying

12         because, as I understood it -- well, in fact he did not

13         write any reports on this subject at all.

14    Q.   So after you set Mr Goodley straight, he basically

15         stopped his journalistic investigation into the matter;

16         is that a fair summary, Mr Gerrard?

17    A.   I talked through the issues, I explained the systems and

18         processes, I said, "From my perception this is my

19         experience", and I explained that -- what Dr Massaad --

20         I thought he was behind it and this was all an attempt

21         to take the attention away from the actual

22         investigation.

23    Q.   Can you see at the foot of that page it says -- sorry,

24         reading on, it says:

25             "Both FA and KM are concerned regarding several
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 343 of 490
                                                                         48


1          arrests made by the RAK authorities."

2                Can you see that?

3     A.   No.    Where is that?

4     Q.   About a third of the way up from the bottom.

5     A.   Yes, let me just read it, please.    (Pause)   Yes.

6     Q.   Then you can see at the foot of the page it says this:

7                "KM's team suspects that they have an information

8          leak."

9     A.   Yes.

10    Q.   "They are afraid that the client is well aware regarding

11         their activities."

12               Can you see that?

13    A.   Yes.

14    Q.   Did you know anything about whether or not Dr Massaad's

15         team did have an information leak?

16    A.   Well, clearly they did because Mr Page was getting this

17         information.

18    Q.   Thank you.    Could you go, please, to page {H7/299/16}?

19    A.   You don't want to ask me about the Interpol notices.

20    Q.   No, thank you.

21    A.   You wanted me to look at it, but you don't want to ask

22         me about it?

23    Q.   That's exactly right.

24    A.   Okay.    Sorry, what page?

25    Q.   Page {H7/299/16}, which I do want you to look at and
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 344 of 490
                                                                         49


1          I will ask you something.

2     A.   Thank you.   I'm there.

3     Q.   We read this paragraph before.   This paragraph records

4          Mr Page reporting that:

5              "The campaign is not public yet, so we will be able

6          to gather intelligence on their progress in order to

7          monitor their activities ..."

8              All right?

9     A.   Yes.

10    Q.   Now, it's right, isn't it, that this would have been

11         a serious matter as far as RAK was concerned at this

12         time, this alleged campaign?

13    A.   Yes.   The client and I -- because I think earlier I was

14         going to be targeted -- were concerned, absolutely.

15    Q.   And this report states that intelligence can be gathered

16         on the progress of the alleged plotters, doesn't it?

17    A.   That was Mr Page's initial view, but when I asked him

18         whether that -- we could continue on that, apparently --

19         I can't remember the precise reason now, but they were

20         unable to.   So, from memory, this is the last of the

21         information we got on this.

22    Q.   Well, I suggest, Mr Gerrard, that that's a convenient

23         thing for you to say now because you --

24    A.   Why is that?

25    Q.   Because -- because -- you know that the case against RAK
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 345 of 490
                                                                         50


1          is that hacking took place and it may well have taken

2          place through Mr Page's work.   You know that, don't you,

3          Mr Gerrard?

4     A.   I know that's your allegation, but I can only -- I was

5          there at the time and all I can say is I'd have been

6          very interested in getting more information as to what

7          they were going to do next.   As it happens, we did get

8          more information, but not through Mr Page.

9     Q.   Will there be a record in your daybook or some other

10         notes that will show his Lordship when, if you like, the

11         Page intelligence-gathering drew a blank?

12    A.   No.

13    Q.   Why is that?

14    A.   Because I wouldn't have made a note of someone saying,

15         "I don't think we're going to be able to go down that

16         line".

17    Q.   I put it to you, Mr Gerrard, that you're not telling the

18         truth to his Lordship and that what you're doing is

19         trying to truncate this line of questioning about the

20         intelligence-gathering and monitoring activities which

21         Mr Page was promising to carry out on 26 March 2015.

22         That's what I put to you, Mr Gerrard, that you're not

23         telling his Lordship the truth.

24    A.   That is completely wrong.   I asked for more information.

25         You'll have to take it up with Mr Page.     This was the
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 346 of 490
                                                                         51


1          last that Mr Page was able to provide us in respect of

2          Farhad Azima, from memory.

3     Q.   What sort of intelligence-gathering -- let's take this

4          in stages.   Did you agree that this

5          intelligence-gathering looks to apply to KM's US team's

6          plans on the face of it?

7     A.   Yes.

8     Q.   And that would include Mr Azima, wouldn't it, because he

9          was alleging managing the US team?

10    A.   Well, I don't know where the informant was.

11    Q.   That wasn't the question.

12    A.   Well, it's my answer.   I didn't know where the informant

13         was.   Was he in KM's team or Farhad Azima's team?

14    Q.   I'll ask it again, Mr Gerrard.   You're on oath.   On the

15         face of this report from Mr Page, he is there presaging

16         gathering intelligence on their progress.    Can you see

17         those words?

18    A.   Correct.

19    Q.   When he's talking about "their progress", he is talking

20         about the progress of KM's US team, isn't he?

21    A.   Correct.

22    Q.   KM's US team for these purposes was believed to include

23         Mr Azima, wasn't it?

24    A.   Correct.

25    Q.   So on the face of it Mr Page is saying that he will be
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 347 of 490
                                                                         52


1          able to gather intelligence on, amongst other people,

2          Mr Azima.    Do you agree?

3     A.   I agree that whoever his source is and where he is, we

4          are going to get more information in respect of what

5          this team are up to.

6     Q.   Including Mr Azima?

7     A.   If Mr Azima was involved and designing it, then maybe

8          that will come out as well, yes.

9     Q.   But Mr Azima is plainly thought to be part of the team,

10         isn't he?

11    A.   Well, it says "KM's US team".   That's what it says.

12         What I have no doubt is that Farhad Azima was assisting

13         in some way.   I've no doubt about that.   And there's

14         also a suggestion in here that he may have been paying

15         for it.

16    Q.   We know from this report, don't we, that Mr Page has

17         identified Mr Azima as managing the US team for

18         Dr Massaad -- managing it.

19    A.   Where does it say that?

20    Q.   Page 2 {H7/299/2} at the top, the first two lines and

21         then the fifth line.

22    A.   Yes, you're right:

23             "... KM's hired a team of advisers managed by Farhad

24         ...", yes.

25    Q.   "... in order to spread allegations ..."
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 348 of 490
                                                                         53


1     A.   Yes.

2     Q.   So Mr Azima, on this view, is going to be of central

3          interest in terms of intelligence-gathering, isn't he,

4          Mr Gerrard?

5     A.   On this report's view, Mr Farhad Azima will certainly be

6          of interest, yes.

7     Q.   Of central interest in terms of his handling of the

8          US activities?

9     A.   Well, I don't think -- yes, whether he's central or --

10         he's certainly important, yes.

11    MR LORD:    Would that be a convenient moment, my Lord?

12    JUDGE LENON:    Yes.

13    (11.49 am)

14                             (A short break)

15    (11.57 am)

16    MR TOMLINSON:   My Lord, before my friend resumes, can I just

17         ask through you a question about timing?

18             On his version of the timetable Mr Gerrard is due to

19         conclude at lunchtime today and I just wanted to

20         ascertain whether that was likely because I have -- the

21         next two witnesses are now here and I wanted to know

22         whether it's likely we're going to reach either one or

23         both of them today because obviously, if not, then they

24         can be released to do other things.

25    MR LORD:    My Lord, I think I may be most of the day with
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 349 of 490
                                                                         54


1         Mr Gerrard in view of the material that's come out in

2         this trial, I'm afraid.

3     JUDGE LENON:    I'm obviously concerned about that because

4         we've got to stick to the timetable essentially.

5         I mean, there is a bit of room for slippage, but ...

6     MR LORD:   There is, my Lord.   I would expect that I will be

7         shorter with the later witnesses.    It's plain that

8         Mr Buchanan covered the whole story.    Mr Gerrard is

9         obviously an important witness.    I would expect I will

10        be quicker with other witnesses.

11            There is an issue as to Friday.    Your Lordship will

12        see that we have always sought to use Friday on the

13        basis of the amount of witnesses we had to

14        cross-examine, but my learned friend thinks that we

15        shouldn't have any or much of Friday.     I think that's

16        how matters stand at the moment.    We would certainly

17        finish our cross-examination this week by Friday.

18    MR TOMLINSON:    Well, my Lord, I'm very pleased to hear that.

19        I said advisedly that on my friend's version of the

20        timetable he was due to finish this lunchtime.     On his

21        version he's supposed to be starting Mr Halabi this

22        afternoon, not on my version, so that would suggest that

23        he's half a day or perhaps a little more behind, which

24        would suggest that Mr Handjani won't be finished on

25        Friday.    But if he is sure that Mr Handjani will be
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 350 of 490
                                                                         55


1         finished on Friday, then at least we'll stick to his

2         version of the timetable.

3     MR LORD:   And it's right, my Lord -- I accept that, but it's

4         right to note that the revelation that the project

5         update is Mr Page's has had a profound effect on my

6         questioning.   I've had to recalibrate -- that is an

7         important piece of information which your Lordship will

8         hear in my closing submission and that has an effect

9         throughout the questioning by me.     It affects all the

10        witnesses.   Until Thursday I didn't know that Mr Page

11        was the author of that important document.

12    MR TOMLINSON:    My Lord, this is a document that's not even

13        mentioned in the pleadings.    It's not actually relied on

14        in my friend's defence at all.     He constantly repeats

15        it's an important document, but it's only very recently

16        he's noticed that it is.

17    JUDGE LENON:    All right.   Well, I don't want to take up time

18        arguing about why there's slippage.     You've heard what's

19        said and let's try and stick to that.

20    MR LORD:   Yes, my Lord, I will.

21            Mr Gerrard, if you go, please, to -- I was asking

22        you about page {H7/299/16} of the project update, and

23        you agreed -- you agree that Mr Azima would be an

24        important person for intelligence-gathering in the light

25        of what was said in this report of Mr Page's, didn't
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 351 of 490
                                                                         56


1          you, just before we broke today?

2     A.   Yes, he will be an important person.

3     Q.   And the intelligence-gathering -- and therefore

4          his Lordship can expect, can't he -- it's likely,

5          isn't it, Mr Gerrard, that there will be

6          intelligence-gathering after 26 March 2015 that pertains

7          to Mr Azima?

8     A.   None that I am aware of.    As I've said to the court --

9     Q.   That wasn't the question.    The question was whether it

10         was likely, on the face of this, that there would be

11         intelligence-gathering in relation to Mr Azima.     I'll

12         ask about what you know about it in a minute.     Is it

13         likely, on the face of this report, that there will be

14         intelligence-gathering in relation to Mr Azima --

15    A.   I think that was certainly Mr Page's intention and I've

16         no doubt -- yes, the answer's "Yes".

17    Q.   And it's likely, isn't it, that there will be monitoring

18         of Mr Azima's activities if Mr Page could achieve it

19         after 26 March 2015, given this report?

20    A.   Yes.

21    Q.   What sort of intelligence-gathering did you discuss with

22         Mr Page or Mr Buchanan -- when you were involved in the

23         update back at the time --

24    A.   Yes.

25    Q.   -- what sort of intelligence-gathering, if any, did you
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 352 of 490
                                                                         57


1          discuss with Mr Page or Mr Buchanan?

2     A.   Actually, I didn't.   I discussed with --

3     Q.   That's what I asked you.   Then the answer is that you

4          didn't.

5     A.   No, I'd like to finish the question, if I may.    I've

6          actually already answered this question, but I don't

7          want to stop there.   I'd like to repeat my answer, if

8          I may, my Lord.

9     JUDGE LENON:     Yes.

10    A.   I reminded -- I discussed this with Mr Page and

11         Mr Buchanan.   I think we were all together.   I can't

12         remember.   I asked Mr Page whether we could get more

13         information from this source and he didn't think that

14         was likely.

15             He may or may not have come back to me at some stage

16         or other, but as far as I'm aware that is where it ended

17         and I've no doubt Mr Page will be able to tell you more.

18         But I don't believe that after this date I received any

19         more information, certainly from Mr Page, where he was

20         never even instructed, as far as I'm aware, as regards

21         to Mr Azima.   I didn't see any more information coming

22         out of Mr Page or indeed anyone else, other than my own

23         legal team.

24    Q.   And what did you understand by "attempt to contain or

25         ruin their plans" would comprise?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 353 of 490
                                                                         58


1     A.   I didn't.   I had no doubt that he'd got a plan, but it

2          was going to require more information from the source.

3     Q.   But how did you understand that the plotters' plans

4          could be contained or ruined?   How did you understand

5          that phrase?   You've got plotters, they're planning to

6          smear RAK and they're going to be contained or ruined --

7          their plans are.   So how did you take that phrase?   How

8          did you understand it, Mr Gerrard?

9     A.   How did I understand it?   This is Mr Page's language.

10         We never got on to his plans.   I'm afraid you'll have to

11         ask him.    I wanted to know what more information could

12         we get and that's as far as we got.

13             So I can tell you what the client did after this and

14         what plans the client made to try to manage or head off

15         this, but I can't tell you what Mr Page's plans were

16         because we never got that far because it was clear to me

17         he was not going to be able to go any further at all.

18    Q.   So when you had your subsequent meetings with Mr Page in

19         2015 and you discussed the intelligence-gathering, is

20         your evidence that he said to you to the effect -- words

21         to the effect of, "My one source has dried up so I've

22         got no information on Mr Azima"?   Is that your evidence,

23         Mr --

24    A.   That's my evidence, my Lord.

25    Q.   Did you have a discussion with him along those lines?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 354 of 490
                                                                         59


1     A.   I asked -- yes.

2     Q.   And, what, he sort of shrugged and said, "Well, my one

3          informant's gone.    I suppose that's it.   I won't gather

4          any more intelligence.   Sorry, Mr Gerrard"?   Is that

5          what he said?

6     A.   Well, as I understood it, the source that he had he

7          could no longer use.   Now, if he came back to me and

8          said "I've got another source", then I would have been

9          interested, but I think this was a one-off, as he

10         explained it to me, sheer happenstance luck, and that

11         they couldn't take it any further.

12    Q.   I see.    So if you go to {H7/299/3}, please, at the top

13         of --

14    A.   What page is that?

15    Q.   {H7/299/3} of this document in front of you.

16    A.   What page is that?

17    Q.   Page 3.

18    A.   Sorry.

19    Q.   At the top of the page, can you see Mr Page said this --

20    A.   Hang on.    I'm not there yet.   Yes.

21    Q.   "In continuation to our previous report, we were

22         informed by several new sources ..."

23    A.   Yes.

24    Q.   Have you got that, Mr --

25    A.   I have.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 355 of 490
                                                                         60


1     Q.   "Several new sources".

2     A.   Yes.

3     Q.   Not one existing source, but several new sources.

4     A.   Yes.

5     Q.   Now, did you discuss with Mr Page or Mr Buchanan -- as

6          part of this updating process, did you discuss the

7          several new sources?

8     A.   No.

9     Q.   So it looks, doesn't it, as if Mr Page had more than the

10         one source available to him, doesn't it?

11    A.   I have no doubt.

12    Q.   So why did you suggest earlier today that you thought

13         Mr Page just had the one source?    I thought that's what

14         you said.

15    A.   No, because -- my Lord, I didn't know where the other

16         sources -- who they related to.    When I asked, "Okay, we

17         have a problem, let's see -- what can we do?    Can we get

18         any more information?", I was told as clear as day that

19         he was not going to be able to proceed with the current

20         source that related to information that Mr Azima was

21         managing this issue.   So whether the other sources

22         related to KM, I have no idea.

23    Q.   It's likely, isn't it, Mr Gerrard, that if one source of

24         Mr Page had dried up for some reason, he would look to

25         find other sources, wouldn't he, Mr Gerrard?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 356 of 490
                                                                         61


1     A.   My Lord, this is a question that Mr Page will have to

2          answer.    All I was told was he didn't think he could

3          pursue that particular line of enquiry.

4     Q.   And did you understand that source to refer to some

5          insider, somebody working as some sort of informant?

6          Is that how you understood the source?

7     A.   That's how I understood it.

8     Q.   So somebody who was likely to owe a duty of confidence

9          but was breaching it in order to reveal matters to

10         Mr Page?

11    A.   Very possibly.

12    Q.   Possibly or likely?

13    A.   Very possibly.   I don't know -- I didn't know who the

14         source was.

15    Q.   Could you go in your witness statement, please, to

16         {D/7/2} to paragraph 8 --

17    A.   Yes.

18    Q.   -- where you say:

19             "I recall we investigated HeavyLift and various

20         other entities/investments as part of the wider

21         privileged investigation into Dr Massaad's frauds based

22         on what documents we had available at the time.

23         Farhad Azima was not the target of the investigation."

24    A.   Correct.

25    Q.   I thought you said this morning that your team carried
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 357 of 490
                                                                         62


 1         out an investigation into HeavyLift in relation to --

 2         you said there were three reports concerning Mr Azima

 3         and I thought you said that one of them was in relation

 4         to HeavyLift.

 5    A.   Yes, when I said the investigation was not targeted,

 6         I was talking about the global investigation.    When

7          we -- in 2003, when we pulled the first report together,

8          without breaching any privilege, it was a 33-page

9          scoping exercise, over 20 witnesses identified, lots and

10         lots of companies, and Mr Farhad Azima did not feature

11         in that, nor did HeavyLift.

12             The only reason HeavyLift became of interest, when

13         Farhad Azima raised HeavyLift, and it was this that

14         caused us to focus on HeavyLift, essentially the claim,

15         but thereafter issues regarding some -- the bizarre

16         activities of Farhad Azima.

17    Q.   Yes, but if you read your paragraph 8, if you read that

18         paragraph, you're giving the reader the impression,

19         aren't you, that the HeavyLift investigation did not

20         concern Mr Azima.    That's the burden of paragraph 8 of

21         your evidence, isn't it?

22    A.   No, I disagree.    We were investigating HeavyLift because

23         of the claim made by Farhad Azima.    By definition, when

24         you're looking at HeavyLift, you're going to be looking

25         at Farhad Azima.    Farhad Azima wasn't the target;
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 358 of 490
                                                                           63


1          HeavyLift was the target.

2     Q.   So why didn't you say in paragraph 8, "Farhad Azima was

3          not the target of the global investigation, but we did

4          look into him in three respects"?   Why didn't you say

5          that, Mr Gerrard, because that would have been more

6          truthful, wouldn't it?

7     A.   I could have expressed it differently.    I don't regard

8          in any way, shape or form that the way I've expressed

9          this is lacking in truth.

10    Q.   Could you be shown, please, {H7/266}?     It's likely,

11         isn't it -- Mr Gerrard, if you attended meetings at the

12         Palace with the Ruler, it's likely that those would be

13         recorded in your daybook, wouldn't they?

14    A.   Not -- no, not necessarily.   They weren't those sorts of

15         meetings.   They were very formal and not at a desk.      You

16         tend not to take notes when you're with the Ruler.

17    Q.   Not with the Ruler, but afterwards I would suggest you'd

18         have made a note that you'd seen the Ruler of RAK,

19         wouldn't you?

20    A.   There will be a note that I was seeing the Ruler, but

21         I'm not sure how much detail would have been in it.

22    Q.   Sorry, it's {H7/268}.    It's my fault.   Two pages on.

23         These are emails in early April 2015, Mr Gerrard.        Have

24         you seen this document before?

25    A.   No.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 359 of 490
                                                                         64


 1    Q.   Not even when you were preparing for giving evidence?

 2    A.   No, no.

 3    Q.   It's right, isn't it, that you saw Mr Buchanan as

 4         certainly the -- if not one of your clients or

 5         effectively the representative for one or more clients

 6         of yours?

7     A.   At this stage I can't -- I think -- initially it was

8          Naser Bustami and then gradually Jamie Buchanan took

9          over, so I've got two potential clients here, but at

10         either stage one of them was my client, yes.

11    Q.   And there came a stage when Mr Buchanan has given

12         evidence that -- there came a stage when he basically

13         took over --

14    A.   Correct.

15    Q.   -- leading this --

16    A.   Correct, absolutely.

17    Q.   And that happened certainly by April 2015, didn't it?

18    A.   Yes, I would have thought so.

19    Q.   Can his Lordship take it that you were likely to have

20         liaised quite closely with Mr Buchanan from that point

21         in relation to the investigations?

22    A.   Yes, of course.

23    Q.   You can see in these emails that Mr Buchanan -- at the

24         foot of the page he sent an email to Mr Handjani:

25             "Good afternoon.   HHSS had wanted us to target FA --
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 360 of 490
                                                                         65


1          on what basis would we do this?"

2              Then there's a series of exchanges.    Mr Bustami

3          features a bit.   Then if we go, please, to {H7/273}, you

4          can see Mr Bustami sends an email to Mr Handjani and

5          Mr Buchanan on 4 April.   Could you read that to

6          yourself, please, Mr Gerrard -- just to yourself.

7          (Pause)

8     A.   Yes.

9     Q.   Can you see that it looks as if in early April 2015

10         the Ruler was stipulating or was directing that he

11         wanted Mr Azima to be targeted?    Can you see that?

12         There's a reference in the previous email to "targeting

13         FA".

14    A.   Where is that?

15    Q.   Page {H7/268}, the bottom email that I just took you to.

16    A.   Well, you'd got me on another email.

17             My Lord, I wasn't copied in on these.    I wasn't

18         aware of any of these conversations.   I thought I was

19         a witness of fact.   I don't really see how much more

20         I can do to help the court in respect of these emails.

21    Q.   Right, but you have read the email, have you, now,

22         Mr Gerrard?

23    A.   I --

24    Q.   I'm going to ask you some questions.

25    A.   Which email are we on now?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 361 of 490
                                                                         66


1     Q.   Well, the point for you to gauge is that Mr Buchanan,

2          who we've established is probably your client or the

3          instructing representative for your client at this

4          point --

5     A.   Yes, yes, my Lord.

6     Q.   -- is recording that the Ruler of RAK wanted Mr Azima

7          targeted; all right?    That's what's recorded here.   I'm

8          not asking you whether it's true or not.    I'm just

9          asking you just to clock that; all right?

10    A.   I've clocked it, my Lord.

11    Q.   Well done.   Then if we go, please, to {H7/273}, you can

12         see --

13    A.   Where's 273?

14    Q.   {H7/273}, the second page I took you to, I asked you to

15         read --

16    A.   Right.

17    Q.   -- which you've read.

18    A.   Well, I'm going to read it again.    We're darting about

19         all over the place.    These are emails that I have not

20         seen before.   I would like to take the time to read

21         them, if I may, my Lord.    Thank you.   (Pause)

22             Thank you, my Lord.    I've read this email.

23    Q.   You can see that in the email that you're now looking

24         at, Mr Bustami records this for the benefit of

25         Mr Handjani and Mr Buchanan:
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 362 of 490
                                                                         67


1              "I have had few discussions with boss about FA and

2          he is adamant that we bring charges against him."

3              Can you see that?

4     A.   I can see that, my Lord.

5     Q.   A bit further on:

6              "He wants me to get you on the case to file some

7          sort of charges against Farhad."

8              Can you see that, Mr Gerrard?

9     A.   I can see that, my Lord.

10    Q.   And then two lines on:

11             "When are you next in town so that me you and Jamie

12         could hook up and coordinate our attack."

13             Can you see that?

14    A.   I do see that.

15    Q.   So it looks from these emails as if the Ruler was

16         letting it be known to Mr Buchanan or Mr Buchanan had

17         understood that the Ruler wanted to target Mr Azima and

18         bring charges.   Can you see that, Mr Gerrard?

19    A.   I -- where's the word "target"?    I see -- I see that the

20         boss, His Highness, is clearly upset about something and

21         he's "adamant that we bring charges against him".    So

22         that's what I see.   I don't see the word "target" and

23         please bring it to me.   Is there a "target" on another

24         email?

25    Q.   I just asked you to read it, Mr Gerrard.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 363 of 490
                                                                         68


1     A.   No, no -- I have read it, and then you say --

2     Q.   268 --

3     A.   You asked me was he targeting him.    Does that come in

4          the email or is that your view?

5     Q.   Mr Gerrard, I simply asked you to look at two quite

6          short emails.   You have run a global investigation for

7          decades.

8     A.   Yes, I have.

9     Q.   I assumed you could absorb four or five lines of text

10         where there is one central point in there that I could

11         then put to you.

12    A.   But I don't see the word "target".

13    Q.   The word "target" was in the previous email.

14    A.   All right, but we're on this email.   So what I see from

15         this email --

16    JUDGE LENON:    I think you've said what you see -- we know

17         what's in the email.

18    A.   Thank you.

19    JUDGE LENON:    Can you get on with it?

20    MR LORD:   Ask the question?   Yes.

21    A.   I have answered the question.

22    Q.   Given that you were working for Mr Buchanan at this time

23         and given what appears to be the importance of taking

24         steps in relation to Mr Azima --

25    A.   Certainly charging Mr Azima would be an important step,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 364 of 490
                                                                         69


1          yes, my Lord.

2     Q.   And I suggest that you would have been made aware at

3          this time or about this time that these were the Ruler's

4          wishes.

5     A.   Absolutely not, and my question would have been, as

6          indeed I think the others are saying, "With what?"

7     Q.   Is it your evidence to his Lordship that Mr Buchanan did

8          not discuss with you at around this time what appears to

9          be the Ruler's wish for Mr Azima to be targeted and

10         charged?

11    A.   Absolutely.    This looks like someone getting annoyed and

12         reacting.    There was no evidence at all -- what,

13         2015? -- no evidence at all -- indeed right the way up

14         to before the details, there was no evidence that we

15         could bring at all against Dr -- sorry -- yes, against

16         Dr Massaad, let alone Farhad Azima -- sorry, evidence

17         against Dr Massaad; no evidence against Farhad Azima.

18         Apologies.

19    Q.   And when you said until the details, you mean the hacked

20         data?

21    A.   Yes, until the hacked data.

22    Q.   Until the hacked data?

23    A.   Yes.

24    Q.   So until the hacked data there was no basis at all --

25    A.   I outlined wrongly the various reports, the last one
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 365 of 490
                                                                         70


1          being in April/May 2016, where we had no evidence other

2          than -- significant suspicions, but no evidence to take

3          action against Farhad Azima.

4     Q.   So as Mr Buchanan gave evidence, the only time that

5          RAKIA appreciated that it had a basis to accuse Mr Azima

6          of fraud was as a result of the material in the hacked

7          data?

8     A.   I'm not sure that's 100% right -- civil, criminal fraud,

9          that -- one of the reasons why I took legal advice,

10         further legal advice, from another jurisdiction in 2016,

11         and they subsequently agreed that there was no action,

12         but that's as far as we got.

13    Q.   Could we go, please, to {H7/464}?    This is the email of

14         20 July -- or 19 and 20 July 2015.    Again, Mr Gerrard,

15         have you seen this email before?

16    A.   I'm sorry, the screen for me is blurred because of my

17         glasses, but --

18    Q.   I think we have a hard copy for you, I think.    (Handed)

19    A.   (Pause)   Yes, I've read it.   Thank you.

20    Q.   Have you seen this document before?

21    A.   No, I haven't.

22    Q.   You can see that it looks on its face as if in July 2015

23         Mr Buchanan and Mr Handjani are having an email

24         conversation in which it is recorded that the "boss",

25         who is the Ruler, wants to go after "FA", which is
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 366 of 490
                                                                         71


1          Mr Azima.    Can you see that?

2     A.   My Lord, I'm a witness of fact.    I haven't seen this

3          email.   Surely counsel is better served -- the court is

4          better served by asking the people in this email.

5     JUDGE LENON:     Well, you've been asked the question.   Can you

6          answer it?

7     A.   Okay, my Lord.

8     MR LORD:   Out of fairness to you, Mr Gerrard -- because I'm

9          going to submit that you are not telling the truth and

10         I'm giving you some of the reference points that will

11         ground my submission, and I'm showing you that again

12         in July 2015 the Ruler of RAK seems to be directing that

13         Mr Azima is gone after, and we've established that

14         Mr Buchanan is somebody -- is a client of yours in the

15         sense that he represents one of your clients, we've

16         established that you and he will work closely together,

17         and, therefore, I will submit to his Lordship, it is

18         overwhelmingly likely that you and he would have

19         discussed this sort of direction from the Ruler.

20    A.   I understand that.

21    Q.   In fairness to you, Mr Gerrard, I thought I should let

22         you see why.

23    A.   Fire away.

24    Q.   Are you happy now for me to --

25    A.   Fire away.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 367 of 490
                                                                         72


1     Q.   I'm grateful.   Can I suggest to you, Mr Gerrard, that

2          you would have discussed with Mr Buchanan, around about

3          the time of these emails, what appears to be the Ruler

4          of RAK's direction or command in relation to Mr Azima?

5     A.   Okay, I'll repeat my previous answer.    I haven't seen

6          these emails before, nor did I discuss with Mr Buchanan

7          or indeed anyone else the irritation that His Highness

8          seems to have explored.   But what surprises me from this

9          note is the penultimate sentence:

10             "NB says the Boss wants criminal stuff taken out of

11         a letter [well, I don't know what letter we're talking

12         about] and go after FA -- subject to guidance from AF."

13             Well, I think they're talking here about PR stuff.

14         Andrew Frank was running Karv Communications.    What

15         would Andrew Frank be involved in an email about

16         criminal matters for?

17    Q.   So as far as you were concerned, Mr Frank's involvement

18         was really on the public relations side?

19    A.   He was the strategic adviser for the global

20         investigation, so not being a party to the emails, there

21         was obviously some sort of fuss.    His Highness clearly

22         was upset.   But "subject to guidance from AF" can only

23         be a press strategic PR thing.

24    Q.   Mr Gerrard, we've established, haven't we, that

25         in March 2015 Mr Page does a report aimed at part in
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 368 of 490
                                                                         73


1          ruining --

2     A.   Absolutely.

3     Q.   -- the plans?

4     A.   Absolutely.

5     Q.   And we've agreed that that relates to Mr Azima at least

6          in part, haven't we?

7     A.   Absolutely.    Mr Azima seemed to be helping drive that,

8          yes.

9     Q.   And we've seen emails in April and July 2015 where it

10         looks as if, putting it colloquially, the Ruler is still

11         on the warpath as far as Mr Azima is concerned, haven't

12         we?

13    A.   What, the ones we've just seen now?

14    Q.   Yes.

15    A.   Yes, he appears to be on the warpath, absolutely --

16    Q.   And Mr --

17    A.   -- but the previous emails you talked about also talk

18         about 8 million.

19    Q.   Mr Buchanan gave evidence yesterday or maybe the day

20         before -- yesterday, I think -- that one of the prompts

21         for the April emails -- one of the prompts for the

22         Ruler's wish to go after Mr Azima we've seen in

23         the April emails was the March report from Mr Page that

24         revealed the part Mr Azima was playing allegedly in the

25         campaigning.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 369 of 490
                                                                         74


1     A.   I would have imagined His Highness will have been upset

2          that Dr Massaad, aided and abetted by Farhad Azima, were

3          creating a press campaign, yes.

4     Q.   And there's no evidence, is there, that by July 2015

5          the Ruler's concern had abated -- is there?

6     A.   Sorry, say that again.

7     Q.   There's no evidence that by July 2015 the Ruler's

8          concerns in relation to Mr Azima had abated?

9     A.   I don't see why they would have done.    I agree.

10    Q.   They continued, didn't they?

11    A.   Well, to the extent that the client, through

12         Andrew Frank, Bell Pottinger and others, started to work

13         on their own press communication strategy, the crisis

14         plan, call it what you like.

15    Q.   In 2016?

16    A.   Yes, so the worry about the press campaign caused the

17         client -- indeed I think I even advised that we instruct

18         Bell Pottinger, as is normal in big investigations,

19         crisis management and all that -- to instruct them.     So,

20         yes, this was something that went on in some sort of

21         preparation for some time.

22    Q.   And is it your evidence that you did not discuss with

23         Mr Buchanan, let's say around July or August or

24         September 2015, this particular concern of the Ruler's,

25         in other words the campaigning, including Mr Azima's
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 370 of 490
                                                                         75


1          part in it?   Did you not discuss it at all with

2          Mr Buchanan over that time, over the summer?

3     A.   Yes, of course -- sorry, did I discuss the Ruler's

4          worries?

5     Q.   The concern, the concern, that there was a campaign

6          allegedly being cooked up by Dr Massaad and his US team

7          to smear RAK?

8     A.   Yes, yes.    Sorry, and your question is ...?

9     Q.   Did you not discuss those matters with Mr Buchanan?

10    A.   Yes, of course.

11    Q.   Regularly?

12    A.   No, not necessarily regularly, but it was a concern.

13         Mr Buchanan will have been told -- I think things came

14         to a head particularly with (a) Mr Goodley, which I've

15         already walked through, and subsequently the allegations

16         against Dechert and myself to the SRA, which were

17         investigated and the determination that there was no

18         evidence.

19             So there was no doubt that we were hearing that

20         there was a press campaign coming down the track,

21         my Lord.    We were beginning to see evidence of a press

22         campaign and the client was taking steps, albeit slowly

23         in my opinion, to start to try to counter that.

24    Q.   And that would include gathering confidential

25         information on the alleged campaigners, wouldn't it?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 371 of 490
                                                                         76


 1    A.   Funnily enough, it didn't.   We got -- the information

 2         dried up from Mr Page's report.     Thereafter we got

 3         titbits of information from Bell Pottinger and people

 4         who were hearing in the marketplace who Farhad and his

5          team -- not Farhad, actually -- it might have been

6          Farhad -- Khater Massaad, whoever was driving it, were

7          speaking to various PR agents, and that was the

8          information that we were getting in the marketplace.

9          That's as much as I can say on that.

10    Q.   And what was your understanding of what, if any,

11         intelligence-gathering Mr Page was achieving in the

12         second half of 2015, please -- the second half?

13    A.   From March, 26 March, as far as I was aware, Mr Page was

14         back to his day job, looking at Georgia, Khater Massaad,

15         etc.   That's what his focus was.   It will have been

16         wider than that, I've no doubt, but it certainly, as far

17         as I was aware, did not include Farhad Azima.

18    Q.   That wasn't my question.

19    A.   Well, you asked me what Mr Page was doing and I've just

20         told you.

21    Q.   Well, no, Mr Gerrard, we've seen that

22         intelligence-gathering was going to be carried out,

23         including in relation to Mr Azima.     You've just agreed

24         that the concern about the campaigning didn't abate.     In

25         fact you said it got stronger and stronger.    Mr Page's
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 372 of 490
                                                                         77


1          remit clearly extends to those matters, and that's why

2          I'm asking you what happened, as far as you're

3          concerned, in the second half of 2015 through Mr Page's

4          work to gather intelligence or monitor the activities of

5          this increasing plot.

6     A.   I apologise, my Lord.   I thought I'd answered this

7          twice.

8              As far as I was aware, Mr Page made it abundantly

9          clear to me and Mr Buchanan that he had either lost his

10         contact or his contact didn't want -- whatever it was,

11         I can't remember.   That line of enquiry was gone.    We

12         did not -- maybe we were wrong -- we did not ask him to

13         carry on looking at Farhad Azima.   In fact he'd never

14         been asked to in the first place.   This came by chance.

15             From that period on, as far as I'm aware, I didn't

16         give him any instructions and I certainly don't think

17         Jamie Buchanan did.   He was looking at this massive

18         investigation and we had a lot to do, as indeed others

19         were looking at it.

20    Q.   Mr Gerrard, by 4 January 2016 you had uncovered no

21         basis, had you, to allege that Mr Azima had been engaged

22         in fraud at the expense of RAK or RAKIA?

23    A.   A little bit later than that -- April, I think it was,

24         2016.

25    Q.   So you can confirm on oath that by 4 January 2016 you
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 373 of 490
                                                                         78


1          had not uncovered any basis for alleging fraud against

2          Mr Azima in relation to RAK or RAKIA or any RAK entity?

3     A.   That's not -- we had suspicions.   Could we go to court

4          with them?   The view was no.

5     Q.   So what were these bases, then?

6     A.   So we had by then -- we had some tip-off on the

7          Panama Papers, but it didn't really take us that far.

8          But that was the first time we realised that -- in fact,

9          I think we may have already had the information from

10         Cynthia Payne, Dr Massaad's secretary, about the Eurasia

11         Hotel Holdings.   That was bizarre on two counts: one,

12         the only directors appeared to be Farhad Azima and

13         Dr Massaad; two, they were then the ones that voted for

14         the change of name.   So we had those emails.     Ray Adams

15         sent those emails to Dr Massaad's secretary, asking

16         Dr Massaad to sign them.

17    Q.   When was that?

18    A.   Sorry?

19    Q.   When was that?    When did you see those emails?

20    A.   I can't remember when we first saw them, but they would

21         be a matter of record.    They've come out of

22         Cynthia Payne's emails.    Cynthia Payne -- I think that's

23         her name -- certainly Cynthia -- was Dr Massaad's

24         private secretary.    We reviewed the emails of

25         RAK Ceramics, we reviewed the emails of Dana Jets, we
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 374 of 490
                                                                           79


1          reviewed what we could from HeavyLift, we reviewed

2          Karam Al Sadeq's emails.   That is where we got the

3          majority of our information from.   By 2019, 12 people

4          had been arrested and charged and, as you'll appreciate,

5          it was a significant operation.

6     Q.   Mr Buchanan gave evidence that as far as he was

7          concerned by January 2016, there was no basis to

8          consider that Mr Azima had engaged in fraudulent

9          activities at the expense of RAK or RAKIA.

10    A.   I wouldn't have gone that far.    I suspected

11         Farhad Azima.   The trouble is I didn't have hard enough

12         evidence.   So he is a bizarre, mercurial character.      You

13         could almost call him "Teflon man".   He was around

14         gun-runners, he was closely connected, if not involved,

15         in rendition.   Was it illegal rendition?   I'm not sure

16         how it can be, but sometimes these things are

17         sanctioned.   It was clear that he was involved in

18         gun-running to us, but could we prove it?    And also

19         right -- yes, so there were a number of things.    To say

20         that he wasn't involved was going too far in my opinion.

21    Q.   You identified earlier today three different reports you

22         claim your team had carried out into Mr Azima.

23    A.   Correct.

24    Q.   Can we have those on the screen, please?    They were

25         I think starting about [draft] page 23.     Can we have
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 375 of 490
                                                                         80


1          those on screen, [draft] page 23.   {Day5/22:1}

2              I asked you about the actual reports.    You said

3          there were three -- [draft] line 23, page 23 for the

4          transcript.   Can you see, Mr Gerrard?

5     A.   Yes, I'm on 23.   I can't see where it says "three".

6     Q.   [Draft] line 23 {Day5/22:23}:

7              "By my team, my Lord.    There are three."

8     A.   Are we looking at the very top page?     I'm sorry.

9     Q.   I'll ask you.   You gave evidence this morning to

10         his Lordship that there were three reports into

11         Mr Azima.

12    A.   Well, three reports which covered Mr Azima, yes.

13    Q.   Yes, and one of which -- the first one you say was in

14         2014.

15    A.   I think that was right.

16    Q.   And you said it didn't really take anyone anywhere.     Can

17         you see that?

18    A.   Yes.

19    Q.   So that wouldn't be a basis for saying that Mr Azima had

20         been fraudulent, would it?

21    A.   No, but it -- what it did do, he came out as a pretty

22         colourful character.   But you're right, by 2014 we had

23         no hard evidence.   But his track record was interesting

24         and it did tweak our interest.

25    Q.   And the second report you identify of the three,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 376 of 490
                                                                         81


 1         starting at [draft] line 6 -- I don't want you to go

 2         into privileged matters --

 3    A.   Where are we now?     On the second page?

 4    Q.   [Draft] page 24, line 6, {Day5/23:6}.

 5    A.   Okay, I'm getting the hang of this now.      6, yes:

 6             "The second report -- we've got to be careful

 7         here -- was -- yes, the second report was started as

 8         a result of ..."

 9             Yes, that's right, yes.    HeavyLift, correct.

10    Q.   And you said that the result from that was that there's

11         not much information.    Can you see that?

12    A.   Yes, that's -- yes.    So when I say there's not much

13         information, to base our views as to whether or not he

14         had a claim.

15    Q.   Yes, and then the third report you identify is at

16         [draft] page 24, line 18 {Day5/23:19}.

17    A.   [Draft] page 24, line 18?

18    Q.   You say:

19             "Then, off the back of that, as a result of that

20         investigation -- and I think we're now into 2016 and

21         I think we're April, May, June 2016 -- the best report

22         we could do ..."

23             And so it runs on.

24    A.   Yes.

25    Q.   So those are the total of your alleged investigations
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 377 of 490
                                                                         82


1          into Mr Azima, aren't they?

2     A.   My alleged investigations?    I did carry out

3          investigations.

4     Q.   Right.    And the Panama Papers didn't come out until

5          April 2016, did they?

6     A.   Correct, there were two lots of Panama Papers.

7     Q.   But they didn't emerge until April 2016, did they?

8     A.   There were two lots.    The first lot bizarrely included

9          Farhad Azima.

10    Q.   When did they first emerge, Mr Gerrard?

11    A.   I can't remember the date.

12    Q.   Around about April 2016?

13    A.   If that's -- yes, if that's the right date, yes.

14    Q.   So by January 2016 there were no Panama Papers, were

15         there?

16    A.   No.

17    Q.   So can we go, please, to the document at {H9/105},

18         please?    Can you see that, Mr Gerrard?

19    A.   I haven't got there yet.

20    Q.   If you're looking at it on screen, have you seen that

21         before?

22    A.   I can't remember it.    Oh right.   So -- okay.   Sorry,

23         I thought we were still on the reports.

24    Q.   {H9/105} and I see you've turned over to the attachment,

25         but {H9/105} is an email from Mr Frank to you on
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 378 of 490
                                                                         83


1          4 January 2016.

2     A.   Yes.

3     Q.   Have you seen this document before?

4     A.   Yes -- have I seen it before?   Yes, I didn't remember

5          it, but, yes, I've now seen it.

6     Q.   When is the last time you think you looked at this

7          before today?

8     A.   I would have thought within the week.

9     Q.   So you looked at it for the purposes of giving evidence

10         today?

11    A.   Yes, I have.

12    Q.   And it's been drawn to your attention, has it?

13    A.   Yes.

14    Q.   Now taking this in stages --

15    A.   Yes.

16    Q.   -- can his Lordship take it that you did receive this

17         email from Mr Frank in this way?

18    A.   Yes, I would imagine so.    I can't see any reason why --

19         if it's been sent to me, it will be -- I'll have

20         received it.

21    Q.   Mr Frank worked for Karv Communications, didn't he?

22    A.   He does.   He was the global strategic adviser and

23         I instructed him in 2014.

24    Q.   And he deals with the US aspects of --

25    A.   No.    I've already said he is global.   We needed a global
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 379 of 490
                                                                         84


 1         overview, we have a global investigation.    We were in

 2         six/seven countries.    It was my advice that we needed

 3         a global strategic plan.    His Highness -- I've never met

4          Mr Frank before -- His Highness had used him previously.

5          Maybe he's on some sort of standing instruction.

6          I don't know.    I met him and I instructed him.

7     Q.   Because Mr Buchanan gave evidence that

8          Karv Communications, Mr Frank's role, would come into

9          play when there was a US angle -- I think was the burden

10         of Mr Buchanan's evidence.   It sounds as if you don't

11         agree with that.

12    A.   I certainly don't.   Yes, of course he might be more --

13         he would be interested in the US issues, but his role

14         was global.    He advised on Georgia, he advised on UAE,

15         he took a global overview, but did obviously communicate

16         and deal with the PR advisers on the ground.    So

17         Bell Pottinger, for example, was really just UK.

18         I think we had some separate people in the US.     We had

19         separate people in Georgia and the global overview was

20         Mr Frank.

21    Q.   And he sent you a document, didn't he?

22    A.   Yes, he did.

23    Q.   And he asked you to confirm receipt and he said:

24             "Best, A."

25             Can you see that at the bottom of the email?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 380 of 490
                                                                         85


1     A.   "Best" -- yes, sorry, I thought we were on to --

2     Q.   By signing off with the letter "A", would it be right

3          that you and Mr Frank were on quite familiar terms by

4          that point?

5     A.   Familiar?   Yes, yes, I probably had known him now for

6          nearly two years.

7     Q.   And Mr Frank said to you, didn't he, "Please confirm

8          receipt"?   Can you see that?

9     A.   Yes, yes.

10    Q.   Now, on the face of it, it looks as if Mr Frank

11         therefore wanted to know that you had actually received

12         this email and attachment, doesn't it?

13    A.   Yes.

14    Q.   We haven't had disclosure of any email back from you in

15         response to this email from Mr Frank.    Can you explain

16         that?

17    A.   I -- almost certainly I would have telephoned him.

18    Q.   Can you go, please, to the attachment at {H9/106}?

19    A.   Yes, I'm there.

20    Q.   Can you tell his Lordship what this document comprises?

21    A.   When he sent me the document, it was a bit out of the

22         blue so I wasn't quite sure what it was about.     When

23         I talked to him -- we'd been talking previously, I think

24         in the US, about the global -- about the campaign, and

25         this was the beginnings of how RAK would respond to the
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 381 of 490
                                                                         86


1          press campaign that was coming down the track.    That was

2          my understanding of what this was about.

3     Q.   So your evidence is that Mr Frank produced this

4          document; is that right?

5     A.   Yes, yes.   That's my understanding, yes.

6     Q.   And he appears to be summarising here, doesn't he, the

7          state of play on investigations by RAK or RAKIA over the

8          previous two years, doesn't he?

9     A.   Yes, I think what he was trying to achieve was -- and of

10         course, apart from the attacks on RAK and whatever, what

11         he was trying to do was address the imbalance that we

12         thought was going to come down the track.    And so this

13         was, you know, a "View from the window".    It's very

14         Andrew.   He was going to put RAK's case to the market.

15         So it was his -- I describe it as "ramblings", which is

16         a little unfair, but that's the way it looked to me.

17    Q.   Well, Mr Gerrard, Mr Frank doesn't -- so you're saying

18         that the very first time --

19    A.   This is the very first time I received anything from

20         Mr Frank.   You know, it was his -- I think we'd had

21         a meeting previously, I think it was in the US, where we

22         were worrying about how we were going to manage the

23         "blitzkrieg", as it's been called.

24    Q.   Well, that makes more sense, Mr Gerrard; in other words

25         this hadn't really come quite out of the blue, had it,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 382 of 490
                                                                         87


1          because there had been a meeting where in fact some sort

2          of summary of the position had been discussed with you,

3          hadn't it?

4     A.   Yes, absolutely.   When I say it came out of the blue,

5          I didn't know why he was writing to me.     That's what

6          I meant.

7     Q.   Who should he have been writing to, then?

8     A.   He was the strategic press guy.   I would have expected

9          him to be doing it and then circulating it elsewhere.

10         But here -- this was a bit thin on the ground, but

11         anyway.

12    Q.   And when was this meeting, do you think?

13    A.   It will have been a couple of weeks before we sent it

14         or -- I can't remember.   It will be in my diary.

15    Q.   That will be to do with this alleged countering of the

16         PR campaign, will it?

17    A.   Yes.

18    Q.   So it wouldn't be to do with litigation?

19    A.   No.

20    Q.   And would there be a record of that in your daybooks?

21    A.   I don't know.

22    Q.   There's likely to be a record, isn't there, of a meeting

23         in the US?

24    A.   No, there's not likely to be a record.    If we're talking

25         about PR, I don't think I would have been making
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 383 of 490
                                                                          88


1          a record on PR.

2     Q.   And so I think your evidence is that this was Mr Frank's

3          first stab at --

4     A.   That's my interpretation of this, yes.    I hadn't

5          received anything else before this.

6     Q.   Because there aren't any other emails we've seen where

7          Mr Frank discusses it with you or says, "How about this

8          for a first draft" or --

9     A.   No, that's why I say I think it's his first stab --

10         I mean, he will have had other discussions, but this is

11         the first time he sent me anything.

12    Q.   And Karv Communications still work for RAK or RAKIA,

13         don't they?

14    A.   Yes, I think they do.

15    Q.   And there's no reason why Mr Frank couldn't have given

16         evidence in this case, is there, as far as you --

17    A.   I have no idea, my Lord.

18    Q.   Do you know any reason why he can't give evidence?

19    A.   I didn't know that he wasn't going to until very

20         recently.

21    Q.   Who was at this meeting that you've just described?

22    A.   I would -- definitely Mr Buchanan, there will have been

23         me, obviously Mr Frank.    I'm not sure who else.    I doubt

24         whether there would have been anyone else.    Mr Handjani

25         might have been.   He floated in and out.   But I don't
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 384 of 490
                                                                         89


1          know.

2     Q.   And so it would be fair, would it, for his Lordship to

3          understand that what Mr Frank was purporting to do in

4          this attachment at {H9/106} was to summarise what he

5          understood to be the state of play in relation to the

6          investigations into the alleged massive fraud affecting

7          Ras Al Khaimah?

8     A.   Yes, my Lord, that's what he was attempting to do in my

9          view.

10    Q.   And he was doing that, wasn't he, based upon what he'd

11         been led to understand was that state of play by you at

12         a meeting a week or two before 4 January 2016?

13    A.   Yes, I think so.   That's a fair assessment.

14    Q.   And in October and November 2015 Mr Azima's emails were

15         the subject of a spear-phishing attack, Mr Gerrard --

16         were you aware of that?

17    A.   No.

18    Q.   -- which potentially allowed the hacker to access

19         Mr Azima's confidential email data.

20    A.   And what date do you say that was?

21    Q.   In October and November 2015, so shortly before the

22         meeting you had with Mr Frank and Mr Buchanan in the US.

23               Can you see what this document records?

24    A.   Yes.

25    Q.   "The window has opened on Ras Al Khaimah through
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 385 of 490
                                                                         90


1          a series of investigations that have unearthed a massive

2          fraud ..."

3              You were in overall charge of the global

4          investigation for Dechert, weren't you, at that time?

5     A.   That's correct, my Lord.

6     Q.   You can see what it says in the top hole-punch:

7              "A number of things have been exposed as fact over

8          the past twenty-four months:"

9              Can you see that?

10    A.   I do.

11    Q.   Can you see about halfway down it says:

12             "- FA, a US citizen, appears to have orchestrated,

13         if not (fully) participated in numerous fraudulent

14         activities."

15             Do you see that?

16    A.   I do.

17    Q.   Mr Buchanan gave evidence that as far as he was

18         concerned RAKIA had never had any basis to allege

19         Mr Azima had been fraudulent, still less participated in

20         numerous frauds, until the hacked data had been

21         analysed.

22    A.   Correct.

23    Q.   And that's right, isn't it?     RAKIA didn't have any basis

24         to think that Mr Azima had been guilty of any sort of

25         serious fraud until it saw the hacked data?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 386 of 490
                                                                         91


1     A.   Certainly not guilty, but we certainly suspected him of

2          wrongdoing.

3     Q.   And by 4 January 2016 we've seen that, of your three

4          reports, the first one in 2014 didn't really go

5          anywhere.    We can forget that.

6     A.   Correct.

7     Q.   The second one was into the Mr Azima's HeavyLift

8          Training Academy claim, wasn't it?

9     A.   Correct.

10    Q.   And the third one in 2016 postdated this document,

11         didn't it?

12    A.   Correct.

13    Q.   It's right, isn't it, Mr -- so can his Lordship take it

14         that you and/or --

15    A.   Gerrard.

16    Q.   Mr Gerrard, can his Lordship take it that it's likely

17         that Mr Frank would have got this information about

18         Mr Azima's role from you or Mr Buchanan at that meeting

19         a couple of weeks earlier?

20    A.   No, he will have got what we knew about Farhad Azima (a)

21         coming out of the 26 March Page report.    He will have

22         got --

23    Q.   Stop there, stop there.

24    A.   Yes.

25    Q.   That didn't concern fraud, did it, by Mr Azima?    That
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 387 of 490
                                                                         92


1          was about campaigning.

2     A.   No, I'm telling you what Mr Frank would have known.     So

3          Mr Frank would have been aware -- it was campaigning and

4          it was relevant for Mr Frank.

5     Q.   So how would Mr Frank have known about the March report

6          of Mr Page?

7     A.   I'm not sure he knew about the report, but he certainly

8          knew about the issues from the report, ie --

9     Q.   Stop there, stop there.

10    A.   Yes.

11    Q.   How can you give evidence of that?   What's the basis for

12         your saying --

13    A.   Because I was there when I briefed him about the

14         Farhad Azima/Dr Massaad report.   Why else --

15    Q.   When was that?   When was that?

16    A.   I can't remember, but he's the strategic global PR

17         adviser.   He was told this was coming down the track --

18         this is as much as -- I don't know that he was told it's

19         the Page report, but we were -- I also discussed the

20         Goodley thing with him, "We've got Mr Goodley trying to

21         interview me.    What do you think?", and between us we

22         decided, "Neil, go and talk to him".

23             So of course Mr Frank knew about the blitzkrieg

24         issue.   He also knew regular briefings on the case

25         generally and in particular the concerns that we had
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 388 of 490
                                                                         93


1          regarding rendition, regarding gun-running, regarding

2          all of those other issues, but he also knew -- well, he

3          knew our concerns on that.

4              So when I saw this, I said, "I'm sorry, that

5          particular section isn't going to work because you ask

6          for how much to add here and all we can add is

7          suspicions", so he didn't have any evidence for that

8          bullet point.

9     Q.   Where is the evidence of your response to this email and

10         attachment?

11    A.   My evidence is what I've just given you, which is

12         I phoned him and discussed this with him.

13    Q.   Well, where's the revised draft?   Where's the next

14         version of this?

15    A.   Well, there isn't one.   There's no version -- well, if

16         there is, I haven't seen it.

17    Q.   I suggest, Mr Gerrard, that what you've just said is not

18         truthful and I suggest that the reason that Mr Frank put

19         this line in about Mr Azima is because, at that meeting

20         that you had with him and Mr Buchanan a week or two

21         before, you had led Mr Frank to understand that you had

22         exposed as fact that Mr Azima had participated in

23         numerous fraudulent activities.

24    A.   And how would I do that?

25    Q.   You would do that because by that stage, I suggest,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 389 of 490
                                                                         94


1          Mr Gerrard, you were aware of the confidential material

2          that had been procured illegally from within Mr Azima's

3          email records in October/November 2015 and one way or

4          another you thought you were on to something.      You

5          started to think that you could -- that you had some

6          material to allege fraud.   That's what I put to you.

7     A.   So I'd like to deny that, my Lord.   It's preposterous.

8          But I'd also like to explore that question because what

9          you're suggesting is I had a secret little stash of

10         Mr Azima's documents which I could select at will to

11         identify frauds.    I mean, how would I do that?   How do

12         I pull this stuff down?   How do I search for it?

13    Q.   His Lordship has your answers, Mr Gerrard.    I'm going to

14         move on.

15             I suggest to you further that by January 2016 you

16         would have been aware of Mr Page's ongoing

17         intelligence-gathering work.

18    A.   Yes, I was, but not into Farhad Azima.

19    Q.   In relation to Farhad Azima?

20    A.   There was no ongoing intelligence work that I was aware.

21    Q.   And you would have been aware that Mr Page had been

22         successful in gathering intelligence from within

23         Mr Azima's confidential email archive?

24    A.   I beg your pardon?

25    Q.   You would have --
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 390 of 490
                                                                          95


1     A.   Is this your supposition now?

2     Q.   It's what I'm putting to you.

3     A.   Okay.    Sorry.

4     Q.   I'm putting that to you.

5     A.   Right.   No, I wasn't aware.

6     Q.   And that that is the only explanation for why Mr Frank

7          has recorded, based upon what you and Mr Buchanan must

8          have told him, the idea that Mr Azima had been involved

9          in numerous fraudulent activities.

10    A.   My Lord, that's ridiculous.    Mr Frank is a clever man,

11         but he's not a lawyer.   He will have heard on a regular

12         basis concerns as to gun-running, fraud, etc, etc.      What

13         he will not have grasped that we did not have sufficient

14         evidence to proceed.   On everything else we had stacks

15         of evidence against -- let's take the first bullet

16         point, Dr Massaad.   We had evidence.   Indeed he was

17         prosecuted.   We had evidence against Mikadze.    He was

18         prosecuted.   We had evidence of other crimes inside RAK,

19         including the Ruler's chief adviser and the general

20         counsel.   They were prosecuted.

21               Let me ditch Farhad Azima for the moment.   We had

22         dummy corporations set up in the RAK, UK, Georgia,

23         Cayman Islands, etc.   We could have put those in, and so

24         on.   Fraudulent bank accounts, possible gun-running,

25         that's the bit down there.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 391 of 490
                                                                         96


1               What we did not have -- we had grave suspicions, we

2         had very interesting emails about rendition, wing to

3         wing in Belgium Airport, but we did not have any

4         evidence that we could have proceeded against of actual

5         fraud against Farhad Azima.     That is just plainly wrong

6         and that's what I told Andrew Frank.

7     MR LORD:    Would that be a convenient point, my Lord?

8     JUDGE LENON:    Yes.

9     MR TOMLINSON:    As you know, Mr Gerrard, you remain in

10        purdah.

11    (1.00 pm)

12                       (The luncheon adjournment)

13    (2.00 pm)

14    JUDGE LENON:    Before you start, Mr Lord, I understand that

15        from tomorrow the court will be sitting in court

16        number 12, which has more seating for the public.

17    MR LORD:    Thank you, my Lord.   That's very kind.

18    MR TOMLINSON:    My Lord, I understand.   I don't know about

19        the practicalities.      It takes quite a long time to set

20        up.    I don't know whether it's going to be possible to

21        set it up for 10.30 or not.     We'll obviously have to

22        make enquiries.

23    JUDGE LENON:    All right.   Well, if it's not going to be

24        possible, somebody needs to tell listing office.

25    MR TOMLINSON:    I think I was just warned earlier that if we
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 392 of 490
                                                                         97


1          were moving court, we needed to have plenty of notice so

2          that we could -- everything could be set up because

3          there's quite a lot of equipment.    Let's hope it can be

4          done.

5     JUDGE LENON:    Yes.   Okay.   Well, let's see how we get on.

6     MR LORD:     Mr Gerrard, I'm going to ask you about the meeting

7          on 16 July 2016 now, if I may, please.     There's

8          a Dechert note of that meeting, most of which is

9          redacted, but an excerpt of which is not, at {H10/226}.

10         I'd like you to go, please, to {H10/226/2}.

11    A.   Yes, thank you, my Lord.    I've got it.

12    Q.   Would you have made a note or any notes of this meeting

13         in your daybook or some other place?

14    A.   No, I wouldn't.

15    Q.   Do you see in paragraph 10 --

16    A.   I do.

17    Q.   -- there is a record of what "NG", which I think must be

18         you, is meant to have said at this meeting?

19    A.   Yes.

20    Q.   Do you see that?

21    A.   Yes.

22    Q.   Do you see what you say in the third line?

23             "NG noted that HHSS was now engaging with Abu Dhabi

24         and the risk was that, the further this went, the more

25         likely collateral damage would occur.      It would be
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 393 of 490
                                                                         98


1          difficult to keep the scope of RAK's actions within

2          a narrow compass."

3             Can you see that?

4     A.   I can.

5     Q.   I asked Mr Buchanan about this on Day 3 and he accepted

6          that the impetus behind the enlargement of RAK's actions

7          in this regard would come from RAK and RAKIA as the

8          complainant or sort of driving force, as it were.    Do

9          you agree with that?

10    A.   Not entirely.   I'm not sure this note accurately records

11         what I said here.    I think I said -- because I don't

12         think we were engaging, and when I say "we", I mean the

13         RAK prosecutor or the client.    The client hadn't

14         reported, as far as I'm aware, to Abu Dhabi.    It was

15         certainly either in the process of reporting or had

16         already reported to the RAK prosecutor.    Dependent on

17         the sorts of charges, my Lord, it would be for the RAK

18         prosecutor to refer to Abu Dhabi if it was regarded

19         a federal offence.

20    Q.   Yes, but leaving aside the fact that there may be an

21         issue of whether ultimately the matter was taken up at

22         the RAK level or the federal level or the UAE level, the

23         way in which matters could escalate in this way into

24         criminal investigations and prosecutions would be if RAK

25         or RAKIA continued to push that process along.    That's
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 394 of 490
                                                                         99


1          right, isn't it, Mr Gerrard?

2     A.   You say "push along".    I don't quite know what you mean.

3          If you mean that RAK in reporting crimes to the

4          prosecutor as pushing along, then yes.    The evidence as

5          it was mounting was clearly going to move, we

6          anticipated, from fraud to more federal-type offences

7          and that wouldn't be for us to determine.    That was

8          a RAK prosecution determination or would have been.

9     Q.   In other words, I put it to you, Mr Gerrard, that your

10         clients -- ie RAK/RAKIA, in other words, RAK Government

11         entities and the like -- they could in effect cause the

12         criminal matters to escalate as you were suggesting they

13         might.

14    A.   No, that's not true.    Any company here in the UK can

15         decide to report crimes to the police.    Once it goes to

16         the police, the police determine -- pass it to the CPS

17         and so on.   That's what was happening here.   So I don't

18         quite understand -- it's absolutely no different.

19    Q.   No different, the process of investigating crime and

20         prosecuting within the UAE, to the UK?

21    A.   No, no difference in reporting a crime to the

22         authorities.

23    Q.   And is that your truthful answer, that the prosecution

24         here -- that the expansion of the prosecution's interest

25         would be independent of the impetus lent to that process
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 395 of 490
                                                                         100


1          by RAK or RAK entities?    Is that your evidence?

2     A.   The code in RAK, my Honour, is that the judiciary are

3          separate from the Ruler.   Now, that's my -- that's my

4          evidence, that's my truthful evidence.    Whether --

5          counsel seems to be suggesting they're not.    I have no

6          idea whether they are or not independent.

7     Q.   Could you --

8     JUDGE LENON:     Sorry, what do you mean by "the code"?

9     A.   The law.    They have a process which sets out certain key

10         areas.   You're presumed innocent until found guilty.

11         Legal advice, the judiciary is independent.    I call it

12         a "code"; it's probably the law of the UAE.

13    MR LORD:     And where would we find a copy of that, Mr --

14    A.   I've no idea, but if you go on the internet, I'm sure

15         you'll find it.

16    Q.   So you're talking about a code or law about which you

17         have no idea; is that right?

18    A.   I read it some time ago and I can't remember, but I was

19         advised on this (a) from the internet and (b) from

20         Al Tamimi, the lawyers.

21    Q.   You're giving evidence on oath to his Lordship about the

22         code or the law, so help his Lordship.    What does that

23         comprise?   Where would we find it?   What does it look

24         like?    What are the statutes or when did they come in?

25         You must have some idea.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 396 of 490
                                                                         101


1     A.   I can't remember.

2     Q.   You're just making it up as you go along, Mr Gerrard,

3          aren't you?

4     A.   If you would like, I am sure by close of business today

5          that material can be drawn down from the internet and we

6          can provide that information to you if that would help

7          the court.

8     Q.   And that's what should happen in theory, is it, or does

9          it happen in practice as well?

10    A.   I've already given evidence that I -- we researched the

11         issue, both on the internet and counsel, Al Tamimi --

12         and in fact another law firm I can't remember now, and

13         that was our understanding.

14    Q.   And will that code you refer to or the codification --

15    A.   The code or the law, yes.

16    Q.   Yes, the code or the law, will that deal with the rules

17         as to detaining suspects?

18    A.   Yes.   Detaining suspects ... Yes, there is set out

19         a process as to when people are entitled to legal

20         advice, when charges are supposed to be made.    There is

21         a process.

22    Q.   And it will deal with the basis upon which somebody

23         could be kept in prison pending charge, will it?

24    A.   I didn't research that, but I'm sure it will do, very

25         much like our own laws do.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 397 of 490
                                                                         102


1     Q.   Could you go, please, to paragraph 11 of your witness

2          statement at {D/7/3}?

3     A.   We're on 16 July?

4     Q.   Yes.

5     A.   Yes.

6     Q.   You refer halfway through paragraph 11 to an attendance

7          note of yours -- can you see? -- which I've just taken

8          you to.

9     A.   Yes, yes.

10    Q.   You say there:

11              "... to the best of my recollection is an accurate

12         note of what was discussed ..."

13    A.   Yes.

14    Q.   I think you have just said to his Lordship that you

15         don't think it was entirely accurate, haven't you?

16    A.   To the best of my recollection, but that particular

17         I don't think is entirely accurate, no.

18    Q.   If we go back to your meeting note, please, at {H10/226}

19         --

20    A.   Yes.

21    Q.   -- when you are referring to "collateral damage" --

22    A.   Yes.

23    Q.   -- and the difficulty of keeping the scope of RAK's

24         actions within a narrow compass, you were there

25         threatening Dr Massaad via Mr Azima, weren't you?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 398 of 490
                                                                         103


1     A.   No, I was not, my Lord.

2     Q.   You were effectively saying to Dr Massaad via Mr Azima,

3          "If you don't cooperate with our investigation into your

4          alleged wrongdoing, RAK, my clients, are effectively

5          going to escalate the criminal cases that they've got

6          against you".   Isn't that what you were saying?

7     A.   My Lord, this needs to be put into context.    We had been

8          trying to speak to Dr Massaad about the whole -- the

9          issue.   Dr Massaad, as far as I know even today, still

10         is completely unaware of the allegations and concerns

11         that we had, and we wanted to talk to him about it (a)

12         because there may have been an innocent explanation and

13         (b) I don't think His Highness had much desire to

14         actually report him to the authorities.

15             The closest we ever came to Dr Massaad being

16         informed was a meeting I think in -- I'm going to

17         say April 2014, but I may be wrong, where I met with

18         Kirby Behre, where we walked through many pages of

19         concerns, and unfortunately my understanding is

20         Dr Massaad refused to talk to his lawyer and that lawyer

21         was subsequently sacked.

22             So what we were trying to do here was, through

23         Farhad Azima, inform Dr Massaad that the investigations

24         were mounting, the issues were getting serious and we'd

25         very much like to sit down and talk to him, failing
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 399 of 490
                                                                         104


1          which the matter would be reported and it would go the

2          way all prosecutions go.   That was what I was trying to

3          convey.

4     Q.   Could you go to your witness statement, please, at

5          {D/7/3}?

6     A.   Yes.

7     Q.   Look at paragraph 13.   Go over the page to {D/7/4}.    You

8          say this:

9              "In raising the point again on 16 July 2016 ..." --

10    A.   Sorry, where is this?

11    Q.   The top of {D/7/4}, reading on in paragraph 13 of your

12         witness statement.

13    A.   "Behre had previously ...", that paragraph?

14    Q.   I'll read out the beginning of the paragraph for you.

15    A.   Yes.

16    Q.   "In raising the point again on 16 July 2016 ..."

17    A.   Sorry, I haven't got it.   I'm not there.

18    Q.   {D/7/4}, the top of the page.   It's a continuation of

19         paragraph 13 --

20    A.   Yes.

21    Q.   -- and it's two lines down, second line at the end of

22         the line.

23    A.   Yes, sorry.   I'm there now.

24    Q.   That's all right.    That's all right:

25             "In raising the point again on 16 July 2016,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 400 of 490
                                                                         105


1          I wanted to convey to Farhad Azima that His Highness was

2          already engaging with the criminal authorities in the

3          UAE and that, once criminal proceedings were started,

4          there was a greater risk of collateral damage for

5          Dr Massaad and any of his associates.    I meant that once

6          litigation is started or a prosecutor takes over, these

7          things get a life of their own."

8     A.   Correct.

9     Q.   So it's right, isn't it, Mr Gerrard, that you were

10         saying to Mr Azima for his benefit and that of

11         Dr Massaad that it wasn't too late to get RAK to call

12         off the dogs?   That was essentially the message you were

13         relaying there, wasn't it, Mr Gerrard?

14    A.   No, I don't think I was.   The proceedings -- I can't

15         remember where the proceedings were, but the reports had

16         already started, yes.

17    Q.   But you're saying to him -- you're saying -- this is

18         your evidence, and I put it to you a few moments ago

19         that the impetus for further criminal attention to

20         Dr Massaad and Mr Azima would come from your client, and

21         you said, "No, no, no, there's a code.    It's all

22         independent.    That wasn't what we were doing there.   It

23         wasn't really in RAK's hands anymore".    When we come to

24         your witness statement, you in fact say the opposite.

25         In your witness statement you're saying that you were
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 401 of 490
                                                                         106


1          effectively saying to Dr Massaad and Mr Azima, "This is

2          your last chance to avoid terrible, terrible criminal

3          and prosecution consequences".    That's what you were

4          telling them, weren't you?

5     A.   What I was telling him is that, if he refused to engage,

6          the matter was only going to get worse.    It was bad

7          enough as it was.   The matter had been reported to the

8          prosecutor.    At that time the prosecutor only had RAK

9          matters and the way we could see it going was federal,

10         and that's a much more serious issue.

11    Q.   The way you would see it going?   The way that your

12         client would have directed operations, Mr Gerrard.

13         That's right, isn't it?

14    A.   No.   My client, like any client, has -- assuming, of

15         course, the authorities don't seize the material -- had

16         the ability to -- or the right to give whatever the

17         authorities -- whatever he wanted to give to the

18         authorities.   So he didn't have to give all the evidence

19         over.   He could have stopped it at the allegations he

20         was making.

21    Q.   Who could have stopped it?   Your client could have

22         stopped it?

23    A.   He didn't have -- yes.

24    Q.   Who's that?    The Ruler?

25    A.   RAKIA -- RAKIA, the Ruler.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 402 of 490
                                                                         107


1     Q.   But who's "he"?   You said "he".   It's the Ruler then,

2          is it?

3     A.   It's RAKIA.

4     Q.   Why do you say "he"?

5     A.   Well, okay, Jamie Buchanan.

6     Q.   I see.   So Mr Buchanan was really -- he was instrumental

7          in the driving forward of the criminal process, was he,

8          at this time on behalf of the authorities, was he?

9     A.   Yes, he was my point of contact.    If you're suggesting

10         that His Highness had no involvement in it, then that's

11         clearly not right.   His Highness would have been

12         involved and no doubt approved of the process.

13    Q.   And what was His Highness' involvement in this process

14         that you're describing in paragraph 13?

15    A.   Well, I -- other than confirming what we were doing,

16         I don't know.   I didn't ever attend a meeting where

17         His Highness said, "This man must be prosecuted".     He

18         was aware of what was going on.    I was getting my

19         instructions through Mr Buchanan.   I was aware that

20         His Highness would have liked to have settled the matter

21         if that was humanly possible.

22    Q.   You see, reading out your evidence for a moment, you

23         said this {D/7/4}:

24             "I wanted to convey to Farhad Azima that

25         His Highness was already engaging with the criminal
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 403 of 490
                                                                         108


1          authorities in the UAE and that, once criminal

2          proceedings were started, there was a greater risk of

3          collateral damage for Dr Massaad and any of his

4          associates."

5     A.   Yes.

6     Q.   Now stopping there, Mr Gerrard, you are there giving

7          evidence about some collateral effects that will be felt

8          by Dr Massaad and his associates --

9     A.   Yes.

10    Q.   -- beyond the criminal proceedings, aren't you,

11         Mr Gerrard?

12    A.   No, I'm not.    I'm talking about greater criminal -- this

13         was -- RAK is an Emirate within the UAE and more serious

14         crimes are dealt with at federal level.     That is what

15         I was trying to get across.

16    Q.   And is the punishment more severe for those federal

17         crimes?

18    A.   Yes, yes.

19    Q.   What would it include?

20    A.   I don't know.

21    Q.   I'm sure you do know, Mr Gerrard.

22    A.   I genuinely don't know.

23    Q.   Might it include capital punishment?

24    A.   I don't think so, not in -- I don't think so in the UAE,

25         no.    Let me go back to my first answer.   I don't know.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 404 of 490
                                                                         109


 1    Q.   So you were in fact threatening Dr Massaad and his

 2         associates -- in other words, Mr Azima, as you thought

3          it -- you were essentially threatening them with much

4          more serious criminal consequences, weren't you?

5     A.   It was going to escalate to federal level, yes.

6     Q.   The answer is "Yes", isn't it?

7     A.   The answer is "Yes".

8     Q.   Thank you.   And you were doing that, weren't you, in

9          order to try to extract from Dr Massaad some settlement

10         that was satisfactory to your client?

11    A.   I was trying to get him to engage with us to see whether

12         or not he could assist us in that settlement, that he

13         provide us with information and -- I mean, the criminal

14         process had started so he couldn't stopped the RAK

15         process.

16    Q.   Do you think it's appropriate, Mr Gerrard, to threaten

17         somebody with serious criminal consequences in order to

18         get them to assist with some investigation or claim for

19         money or asset tracing, for example?

20    A.   I'm sorry, I don't agree I was threatening anyone.

21         I was --

22    Q.   Do you agree in principle?   Do you agree --

23    A.   I was warning him, I was warning him that things were

24         going to naturally get worse and I was asking

25         Farhad Azima to pass that on to Dr Massaad and his
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 405 of 490
                                                                         110


 1         lawyer.

 2    Q.   You were warning?

 3    A.   I was asking Farhad Azima to pass that on --

 4         Farhad Azima knows perfectly well because he's the

 5         person that's had grave difficulties in getting the

 6         message across.   We had been trying for ages.

 7         Farhad Azima himself was frustrated.   It was -- I was

8          trying to get across the severity, the -- of this was

9          going to get worse, there would be collateral damage

10         coming out of Dr Massaad's action to refuse to engage.

11    Q.   What sort of collateral damage were you talking about,

12         then?   Give his Lordship some examples.

13    A.   Well, that it would widen -- the case would widen.    So

14         the case was almost certainly going to widen into, as we

15         saw it then, gun-running, my Lord, sanctions busting,

16         people trafficking.   These were serious issues and

17         that's where -- if we'd carried on, that's where it

18         looked like -- and, by the way, Hezbollah terrorist

19         funding.   It was about as bad as it could possibly be

20         and, for reasons which ought to be obvious, His Highness

21         would have preferred to have settled that, rather than

22         that explode.

23             So it seemed utterly reasonable to me to sit down

24         with Farhad Azima, who had tried repeatedly to bring the

25         parties to the table, and say, "Look, Farhad, this is
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 406 of 490
                                                                         111


1          getting very serious.    We've got more evidence now.

2          This is heading into a dark place.    Please warn your

3          client and get him to engage with a lawyer".    That's

4          what I was trying to get across.

5     Q.   Mr Buchanan --

6     A.   It's Mr Gerrard.

7     Q.   Sorry, Mr Gerrard.    So you were warning, were you -- you

8          were warning Dr Massaad and his associates that they

9          were going to be pursued in relation to gun-running if

10         they didn't cooperate with your investigation?    Is that

11         right?   Think very carefully before you answer that,

12         Mr Gerrard.

13    A.   I was warning him that the matters were serious and that

14         he ought to engage.

15    Q.   I'll put it to you again.    On oath for his Lordship,

16         were you warning Dr Massaad and his associates at this

17         time that, if they didn't engage with your

18         investigation, they could face criminal sanctions and

19         collateral damage in relation to gun-running

20         allegations?   Is that right?

21    A.   I was informing Dr Massaad via Farhad Azima that matters

22         were getting considerably more serious.

23    Q.   Could you answer the question, please?

24    A.   I did answer the question.

25    Q.   You didn't answer the question.    Answer the question.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 407 of 490
                                                                         112


1          You keep giving a speech about rendition and gun-running

2          and all sorts of extravagant complaints, many of which

3          haven't featured before until today in this litigation,

4          which you raise for the first time to justify your

5          evidence.

6                Now, for his Lordship on oath, did you warn

7          Dr Massaad and his associates at any time that if they

8          didn't cooperate with your investigation, they would

9          face sanctions in relation to alleged gun-running?

10         "Yes" or "No"?

11    A.   I informed Mr Kirby on -- in April when we first met

12         that there were allegations -- well, there were concerns

13         at that stage and his client should sit down and talk to

14         us.

15    Q.   What's the answer to my question, Mr Gerrard?    What's

16         the answer?

17    A.   Can you repeat it again?

18    Q.   Did you warn Dr Massaad --

19    A.   I can't remember whether in the note that was actually

20         raised, but that's the -- I'm sure I did, yes.

21    Q.   And did you warn Dr Massaad and his associates that they

22         could face --

23    A.   I didn't warn any associates.   I warned -- I asked

24         Farhad Azima to inform Dr Massaad and his lawyer that

25         they needed to understand this was getting grave.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 408 of 490
                                                                         113


1     Q.   Did you warn Dr Massaad, Mr Azima, anybody like that,

2          that if they didn't cooperate with your investigation,

3          they were going to face sanctions or investigations in

4          relation to rendition?   Did you warn people about that

5          at this time?

6     A.   I certainly didn't mention rendition.

7     Q.   You did not mention rendition?

8     A.   I don't think I mentioned rendition.

9     Q.   So why did you mention it earlier today?

10    A.   Because rendition is -- has been identified in our

11         investigation.

12    Q.   To besmirch Mr Azima.    That's why you mentioned it

13         today, didn't you, Mr Gerrard?

14    A.   No, to besmirch Mr -- rendition is a finding of ours as

15         far as Farhad Azima is concerned, yes.

16    Q.   None of these matters -- these matters about gun-running

17         and rendition, you've never taken them up in earnest

18         with Mr Azima, have you?   You've never seriously pursued

19         them and said, "Mr Azima, have you done this and let's

20         sort this out".   You've never raised them in that way,

21         have you?

22    A.   I -- in one meeting I did raise with Farhad Azima, but

23         that's a without prejudice note.

24    Q.   Well I suggest, Mr Gerrard, what this shows, what you've

25         revealed today, is that you were adopting a deliberately
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 409 of 490
                                                                         114


 1         menacing and threatening approach in this meeting in

 2         order to try to bring Dr Massaad to book.

 3    A.   My Lord, I don't agree.   Can I just point out to the

 4         court that this aggressive threat, as you put it, is at

 5         page 2 {H10/226/2} and, of course, Mr Azima then later

 6         complained about it, but it goes on -- the meeting goes

 7         on for another seven pages.   I don't think Mr Azima took

8          it particularly -- took it in that way.

9     Q.   Can you go to {D/8/2}, please, which is your second

10         witness statement.

11    A.   Yes.   What paragraph?

12    Q.   Paragraphs 5 and 6.

13    A.   Yes.

14    Q.   See what you say there.   (Pause)   Can you see that?

15    A.   Yes, I do.

16    Q.   Mr Azima's evidence is that when you appreciated that

17         Mr Azima was not going to in effect betray Dr Massaad

18         and deliver him into your clutches, you lost your temper

19         and became angry; is that right?

20    A.   That's not true, my Lord.

21    Q.   That is the context for these threatening exchanges

22         which we've just been looking at.

23    A.   That's not true, my Lord.   As I pointed out, if that

24         were the case, why did the -- this is on page 2

25         {H10/226/2} of the meeting.   The meeting barely started.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 410 of 490
                                                                         115


1          The meeting goes on for another seven pages.    If

2          Mr Azima had taken such offence, I can't believe he was

3          still there -- whenever it was -- later.

4     Q.   And Mr Azima said something to you along the lines of

5          that he wasn't the sort of person to throw somebody

6          under a bus, which is what he understood you wanted him

7          to do in relation to Dr Massaad.

8     A.   I did not want Farhad Azima to throw anyone under the

9          bus.   This was -- as I tried to put into context

10         earlier, my Lord, we couldn't get to meet with him.

11         Even his own lawyers wouldn't -- couldn't meet him.

12         Dr Massaad was just in this bubble, unaware of what was

13         going on, and Farhad Azima, frankly, in my view, was our

14         best chance of getting Dr Massaad to engage, and, as

15         Mr Azima will tell you no doubt when he's here, he tried

16         and ultimately we all failed.

17    Q.   Can you go, please, to --

18    A.   Can I just make -- answer your question?

19    Q.   By all means.

20    A.   At no stage did I ask Farhad Azima -- I think you said

21         change sides or whatever it was.   That would be faintly

22         ridiculous.   He told us many times it was difficult

23         enough talking to Dr Massaad without thinking he had

24         changed sides for RAKIA.    We recognised he was in

25         Dr Massaad's camp, that's okay, and I think he was
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 411 of 490
                                                                         116


1          trying to mediate on behalf of Dr Massaad, but

2          unfortunately, as I say, he and we failed.

3     Q.   And you were threatening Mr Azima by way of this

4          collateral damage reference because you were saying that

5          Mr Azima would get caught up with the escalation that

6          would happen if things didn't resolve as you wanted;

7          isn't that right?   You were threatening Mr Azima with

8          collateral consequences.

9     A.   No, I certainly wasn't threatening him with collateral

10         consequences.    I've made it very clear I was trying to

11         get the message -- I was asking Farhad to convey that

12         message.

13    Q.   Could you please look at paragraph 6 of your witness

14         statement at {D/8/2}, the second witness statement,

15         where you say:

16             "I do not recall whether I referred to my previous

17         roles in the police during this meeting.    I may have

18         mentioned that I used to be a prosecutor in order to

19         emphasise the gravity of the evidence RAKIA had in

20         relation to Dr Massaad."

21             So is that right, that you refer to the fact that

22         you'd been a prosecutor in order to emphasise the

23         gravity of the evidence that RAKIA had?    Wasn't that

24         threatening?

25    A.   Well, I say "I may have mentioned".   I may have
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 412 of 490
                                                                         117


1          mentioned I was a prosecutor, but I didn't think that

2          was threatening.   If anything, I was hoping, if I'd have

3          mentioned it, that it would have underlined with

4          Mr Azima how important it was.

5     Q.   Could you go, please, to {E/3/14}?    It's bundle E.

6          That's Mr Azima's witness statement, please.

7     A.   Sure.

8     Q.   Paragraph 54.   Can you see what Mr Azima says in his

9          evidence in paragraph 54 about this same meeting?      Have

10         you read this before, Mr Gerrard?

11    A.   Many moons ago.    Do you mind if I take some time to read

12         it now?

13    Q.   Paragraphs 54 and 55, please.    Thank you.

14    A.   Thank you.    (Pause)   Yes, I've read it.

15    Q.   It's right, isn't it, Mr Gerrard, that you did become

16         angry and belligerent during the meeting?

17    A.   No, it's not right, my Lord.

18    Q.   And that you took over the meeting?

19    A.   No, it's not right, my Lord.

20    Q.   And you told Mr Azima to stop acting as a mediator,

21         didn't you?

22    A.   No, I did not, my Lord.

23    Q.   And you told him instead to work for RAKIA, didn't you?

24    A.   That would be pointless, my Lord, and no, I didn't.

25    Q.   It's right, isn't it, that Mr Azima refused to change
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 413 of 490
                                                                         118


1          sides like that, didn't he?

2     A.   It never came up, my Lord.

3     Q.   And it's right that you went on to -- in effect to

4          parade what you thought would be relevant credentials,

5          such as your past as a policeman, detective, prosecutor

6          and lawyer; isn't that right, Mr Gerrard?

7     A.   And apparently being able to pop into the UK

8          Prime Minister's office to boot.

9     Q.   That's right, isn't it, Mr Gerrard, that you did boast

10         that you had connections with Number 10 in that meeting,

11         didn't you?

12    A.   That is completely ridiculous.   Completely ridiculous.

13    Q.   And that Mr Azima asked you whether you were threatening

14         him and you said to him, "It wasn't a threat, but

15         a promise"?   That sounds like the sort of words you

16         might use, Mr Gerrard, doesn't it?

17    A.   No.

18    Q.   Are you sure?

19    A.   I am very sure.

20    Q.   Do you agree, if you had said that, that would have been

21         a threatening thing to say?

22    A.   Well --

23    Q.   "I promise you that there will be these consequences",

24         do you think that would be a threat?

25    A.   Yes, it would be, if it was true.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 414 of 490
                                                                         119


1     Q.   Yes.    Can you go, please, to {H10/229}, which is an

2          email exchange which Mr Buchanan had with Mr Azima about

3          a week after this meeting.

4     A.   Yes.

5     Q.   Again, Mr Gerrard, have you seen this fairly recently,

6          this document?

7     A.   No, I haven't, but I have seen it before.

8     Q.   Right.

9     A.   Can I read it, please?   Where does it start?   Over the

10         page?

11    Q.   There's an email from Mr Buchanan on 23 July setting out

12         some sort of proposal, which then elicits the response

13         from Mr Azima at the foot of {H10/229}, to which

14         Mr Buchanan responds in the top two-thirds of that page.

15    A.   (Pause)     Yes, I've read it.   Thank you.

16    Q.   So you can see that Mr Azima complained around the time

17         of this meeting, a few days afterwards maybe -- he

18         complained about what had happened at the meeting.      You

19         can see that that's the upshot of these emails,

20         isn't it?

21    A.   Yes.

22    Q.   And in the interim, between the meeting and 23 July,

23         Mr Azima had been pressing Mr Buchanan for a note of the

24         meeting.    I'm not suggesting that you were necessarily

25         aware of that --
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 415 of 490
                                                                         120


1     A.   No.

2     Q.   -- but there are documents we've seen with Mr Buchanan

3          in evidence that show Mr Azima pressing for notes of the

4          meeting which in the end Mr Buchanan did not supply him

5          with.

6     A.   Correct.

7     Q.   Were you aware that Mr Buchanan had not, in the event,

8          supplied Mr Azima with any notes of that meeting on

9          16 July?

10    A.   Yes, I was.

11    Q.   And did you -- well, I won't ask that.

12               You can see that it looks as if Mr Buchanan thinks

13         that what's being alleged is extortion and blackmail as

14         a result of what you said at the meeting.    Can you see

15         that?

16    A.   Yes, I can.

17    Q.   And then Mr Buchanan responds with some -- what he

18         thinks was the definition of these offences.     But can

19         you see the paragraph that begins {H10/229/1} "To be

20         absolutely clear ..."?   Can you see that, Mr Gerrard?

21    A.   Sorry, say that again.

22    Q.   Halfway down the page:

23               "To be absolutely clear ..."

24               It's in smaller typeface.   Can you see?

25    A.   No -- oh yes, sorry.   Yes.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 416 of 490
                                                                         121


1     Q.   "To be absolutely clear, Neil did not demand money nor

2          anything else from you in return for anything

3          whatsoever.   Neil has previously challenged you as to

4          whether you have always acted in the best interests of

5          HH.   He did so again at our last meeting.   I personally

6          don't see the problem.   You have signed an agreement

7          confirming that you have never acted against the

8          interests of HH.   All he did was [raise] questions as to

9          HeavyLift.    In a previous meeting he asked you about

10         Eurasia Hotel Holdings."

11               It's right, isn't it, Mr Gerrard, that you had, by

12         this point in time, challenged Mr Azima as to whether

13         he'd been acting in bad faith in relation to HeavyLift,

14         hadn't you?

15    A.   Yes, in a previous meeting.

16    Q.   And you'd effectively accused him of bad faith; is that

17         right?

18    A.   I asked him whether or not he'd acted properly in

19         HeavyLift and Eurasia Hotel Holdings and he didn't say

20         "Yes" and he didn't say "No", and he said if I wanted to

21         raise this, he should -- I should contact my lawyers,

22         which is fair enough.

23    Q.   And as far as Mr Buchanan was concerned when he gave

24         evidence, the only basis for raising any allegations of

25         bad faith against Mr Azima in relation to HeavyLift
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 417 of 490
                                                                         122


1          would have been as a result of what was seen within the

2          hacked data.

3     A.   No.

4     MR TOMLINSON:    My Lord, that's not what he said.

5     MR LORD:    Sorry, in relation to the training academy.

6          I think he did say that.     I think that is what he said

7          at the end, my Lord.      I thought that was what he did

8          say.

9     MR TOMLINSON:    He said that there had been investigations

10         into the transfer of shares in HeavyLift.

11    A.   My Lord, I've already given --

12    JUDGE LENON:    Perhaps we'd better look at what he did say.

13    A.   My Lord, he'd had the benefit, by the 23rd of the 7th,

14         of the information from the two reviews by Dechert.

15    MR LORD:    Sorry, my Lord, I'll find it.    (Pause)

16               Yes, if you go to page 175, please, of the

17         transcript {Day3/175:1}, do you see at line 17,

18         Mr Gerrard, the question:

19               "There wouldn't be any relevance ..."

20               Can you see that?

21    A.   Yes.

22    Q.   Can you read down or be shown down to line 12 on

23         page 176 {Day3/176:12}.

24    A.   Sorry, down to ...?

25    Q.   Line 12 on page 176.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 418 of 490
                                                                         123


 1    A.   So you want me to start from the top --

2     Q.   I was corrected -- I was interrupted by counsel for

3          RAKIA on the basis that I had wrongly summarised what

4          Mr Buchanan had said in this regard, but I don't think

5          I did wrongly summarise it.    But I'll show you what

6          Mr Buchanan said.    If you read the extract, so there can

7          be no misunderstanding, starting at page 175 at line 11,

8          down, please, to line 12 on page 176 for the transcript.

9          Just read it to yourself {Day7/175:12}    (Pause)

10               Have you read that, Mr Gerrard?

11    A.   I'm still reading.

12    Q.   Oh, well, I think -- my Lord, I'm going to put the point

13         because I think I was right.    The first 12 lines of 176

14         involved Mr Buchanan twice confirming the position.

15    A.   The position being ...?

16    Q.   The position being that, as far as Mr Buchanan was

17         concerned, although there had been some investigation

18         into HeavyLift and there had been the training academy

19         claim -- as far as he was concerned, by 23 July there

20         was no basis to allege fraud or bad faith against

21         Mr Azima in relation to HeavyLift, including the

22         training academy, as far as he was concerned because

23         that only came from the hacked data.    Do you understand?

24    A.   No.    What I thought he was referring to here is our

25         HeavyLift investigations review, where the issues that
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 419 of 490
                                                                          124


1          we were worried about was HeavyLift -- RAK had a 51%

2          share in HeavyLift.    We had -- the board didn't consist

3          of anyone from RAK.    There were board meetings without

4          anyone from RAK.    Only HeavyLift had access to the bank

 5         signing-wise.    RAK had tried to put -- RAKIA had tried

6          to put people on the board and they were sacked within

7          two months.     It was a complete black box.   There was --

8          there were those sorts of issues.

9              Now, did we have evidence of fraud?    No.   But we

10         certainly had concerns as to what was going on.

11    Q.   I suggest, Mr Gerrard, that your reference there to

12         "challenging" -- the fact that you felt able to

13         challenge Mr Azima about bad faith in relation to

14         HeavyLift was because by this stage you knew what was in

15         the hacked data?

16    A.   Oh, I see.    Absolutely not.

17    Q.   And the same in relation to Eurasia Hotel Holdings.       By

18         this stage --

19    A.   No, I -- it was very clear to me that there was

20         bad faith there because I'd had the Cynthia -- KM's

21         emails and --

22    Q.   What are those?    Sorry.   What are you talking about?

23    A.   I had the Ray Adams emails -- I've already explained

24         this.   I had the Ray Adams emails to Cynthia Payne --

25    Q.   Dated when?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 420 of 490
                                                                         125


1     A.   -- on Eurasia Hotel Holdings.

2     Q.   Saying what?

3     A.   This was at the time of the Eurasia Hotel Holdings, and

4          they emailed RAK, RAK Ceramics, saying, "Here are the

5          Eurasia Hotel Holdings board minutes.     Farhad's signed

6          them.   Dr Massaad, can you sign them?"   Where were the

7          three Iranians?   No, just those two, and they, according

 8         to the Panama Papers -- it was the Iranians who moved to

 9         Eurasian Aviation Holdings, but not according to those

10         documents.   These documents suggested that Farhad Azima

11         and Dr Massaad had moved the name from one to the other.

12             So did I have evidence of fraud itself?    No, but

13         I had some really -- I had significant questions and it

14         looked very smelly to me.   That's the point I was

15         making.   And I have -- and if I may say that I have

16         never -- whilst he's a very -- he's a maverick and

17         a very likeable man, judging by his track record, seeing

18         what I could see, he runs with the hares and the hounds

19         and I didn't trust him.   That's for sure.   And I don't

20         think our client should have trusted him either.

21    Q.   It's right, isn't it, that when RAKIA entered into the

22         settlement agreement with Mr Azima in March 2016, on

23         your view of things they were entering into a settlement

24         agreement with somebody who may have committed some

25         serious frauds?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 421 of 490
                                                                         126


1     A.   They were entering into someone -- they were entering

2          into something with someone that we did not -- I did not

3          trust.

4     Q.   But you suspected had committed --

5     A.   I did suspect he had committed --

6     Q.   -- numerous frauds?

7     A.   Well, no, I didn't say that.    I suspected he was

8          involved in gun-running.   What I said was I didn't know

9          whether that was on behalf of a government or not.

10         There was evidence of rendition.    I don't know whether

11         that was in respect of a government or not.    I was

12         worried about HeavyLift.   I think we had been -- I was

13         going to say defrauded.    I think we'd been had.    So

14         I had numerous concerns.   Unfortunately, I hadn't got

15         hard evidence that I could sue or criminally prosecute

16         on.

17    Q.   It's right, isn't it, that -- did you tell the Ruler

18         prior to the entry into the settlement agreement that

19         you had these concerns?    Presumably you did share them

20         with your client, didn't you?

21    A.   That I would have thought is privileged, my advice to

22         the Ruler.   I'm a little confused as to how far I can go

23         now.   But suffice to say I think you already know

24         Mr Buchanan has let it slip of what my thoughts were.

25    Q.   It's right, isn't it, that RAK/RAKIA was effectively
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 422 of 490
                                                                          127


1          setting up Mr Azima through this settlement agreement

2          in March 2016?    It was setting him up, wasn't it, in

3          order that they could come after him subsequently if

4          they saw fit?    It was a set-up, wasn't it, Mr Gerrard?

5     A.   It wasn't a set-up.    We had no hard evidence.    I told

6          you that I even took instructions showing the evidence

7          we had at the time to another lawyer.    They too didn't

8          think we had enough.

9              My client was well aware of my concerns.      Their main

10         priority in my view -- because we're talking about

11         Farhad Azima -- was that they wanted to keep him sweet

12         because they wanted him to continue in attempting to

13         bring the two parties together.    That's my view.

14    Q.   Yes, so --

15    A.   So I do not accept your proposition that this was some

16         sort of trap.

17    Q.   So the settlement agreement was designed to keep

18         Mr Azima sweet.    So that was the carrot part of the

19         settlement agreement, wasn't it, Mr Gerrard?      That was

20         the carrot?

21    A.   It was, I think, an incentive to keep him in the game.

22    Q.   Yes, to keep -- for him to continue assisting RAKIA in

23         its negotiations with Dr Massaad.

24    A.   Correct.

25    Q.   And the stick I suggest comprised within the settlement
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 423 of 490
                                                                         128


1          agreement was the good faith clause, which would allow

2          RAKIA to beat Mr Azima with that clause subsequently if

3          he did not in fact continue to assist them.    That's

4          right, isn't it?

5     A.   Well, I think it's a little bit more subtle than that.

6          I think it's a case of, "We don't trust you ..." --

7          I mean, it's a very similar clause to the Eurasia Hotel

8          Holdings clause, the Sheraton agreement.    It goes

9          a little further, but that's because we knew an awful

10         lot more about Farhad Azima at that stage or our

11         concerns were heightened by then.   So I don't really see

12         how this is substantially different.

13             We were saying, "Look ..." -- in fact, Mr Buchanan

14         even put it to him had he acted against us and he said

15         "No".

16             So this might very much fit with your claim, but in

17         reality the clause -- Mr Buchanan asked for a similar

18         clause to the Sheraton Hotel -- I didn't draft it, but

19         it's largely similar.   If you think the Sheraton clause

20         is a stick, then I'm afraid I can't help you.

21    Q.   I'm going to ask you about the discovery of the hacked

22         data, if I may now, please, Mr Gerrard.

23    A.   Yes.

24    Q.   The --

25    A.   Can I see my statement?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 424 of 490
                                                                         129


1     Q.   I'm sure you can.

2     A.   Thank you.

3     Q.   RAKIA's alleged discovery of the hacked data took place

4          in August 2016, didn't it, on RAKIA's account of things?

5     A.   Yes, I think so, yes.

6     Q.   Well, you know my client's account, that it had been

7          hacked into the previous year or some time

8          before August --

9     A.   I have only recently heard that, but, yes.

10    Q.   Well, that's the case -- all right? --

11    A.   Yes.

12    Q.   -- that by August 2016, RAKIA had already procured,

13         illegally, access to Mr Emails -- Mr Azima's emails.

14    A.   Yes.

15    Q.   Not "Mr Emails' Azimas".

16    A.   That doesn't quite work.

17    Q.   No, that's not as good.

18    A.   No.

19    Q.   It's right, isn't it, on RAKIA's explanation of how it

20         came into possession of this hacked data -- RAKIA's

21         account in the first instance involves three people.     It

22         involves Mr Page, Mr Buchanan and you, doesn't it?

23    A.   Yes.

24    Q.   And those are the three people who were involved in

25         Mr Page's project update discussion back in March 2015
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 425 of 490
                                                                         130


1          along with the Ruler, weren't they?

2     A.   Sorry, repeat the question.   Sorry, who are the people

3          involved?    Me, Mr Buchanan --

4     Q.   And Mr Page.

5     A.   -- Mr Page on that immediate discussion.    Others will

6          have been brought in on the --

7     Q.   I want to deal with the immediate discussion.

8     A.   Okay, yes.   That's absolutely right.

9     Q.   The initial discovery concerned Mr Page allegedly

10         discovering it through Mr Halabi --

11    A.   Yes.

12    Q.   -- and then exchanges variously between Page, you and/or

13         Buchanan, in which the matter was then moved forward.

14    A.   That's right, my Lord.

15    Q.   So what I was putting to you was it was -- the three

16         people, if you like, who were initially involved in the

17         discovery of this hacked data of Mr Azima's were in fact

18         the three people who, along with the Ruler, were

19         discussing Mr Page's March 2015 project update --

20    A.   Yes, my Lord.

21    Q.   -- which update included Mr Page signing off in relation

22         to Mr Azima by saying that, "We would be able to gather

23         intelligence and monitor their activities".    Do you

24         remember that?

25    A.   And have a plan.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 426 of 490
                                                                         131


1     Q.   Yes.    Do you remember that?

2     A.   I do.

3     Q.   Yes.    Now, it's right, isn't it, that by July and August

4          2016 there were other agents working for RAK or RAKIA

5          apart from Mr Page, you and Mr Buchanan?

6     A.   Yes, that's correct.

7     Q.   Bell Pottinger were working at that time, weren't they?

8     A.   They were.

9     Q.   Can we go, please, to {Day4/172:1}, to the

10         re-examination of Mr Buchanan yesterday by my learned

11         friend.

12    A.   Day 4/172?

13    Q.   Yes, Day 4/172.

14    A.   What line?

15    Q.   Well, it starts at {Day4/172:18}.    Mr Buchanan was asked

16         whether Bell Pottinger were instructed to look for

17         material relating to Mr Azima in August or July

18         and August 2016, and he said:

19             "Answer:   Following my meeting with Mr Azima in

20         the January, I did ask Bell Pottinger to keep an eye out

21         as well."

22             Can you see that?

23    A.   Yes.

24    Q.   Then he was asked about Digitalis:

25             "Question:    And were Digitalis instructed as far as
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 427 of 490
                                                                         132


 1         you're aware?

 2             "Answer:    I asked them the same question."

 3             Can you see that?

 4    A.   Yes.

 5    Q.   So it looks, doesn't it, according to Mr Buchanan, as if

 6         Bell Pottinger and Digitalis were both on the look-out

 7         for information concerning Mr Azima by August 2016?

 8    A.   Yes, I'm not sure that's a fair summary and I'm not sure

 9         what --

10    Q.   I'm sure you know where this line of questioning is

11         going, Mr Gerrard.

12    A.   I absolutely know, but --

13    Q.   You're a bright chap.   You know where it's going --

14    A.   I know where it's going, but --

15    Q.   And you're now trying to qualify --

16    A.   No, no, I'm not.

17    Q.   -- what your client has said in order to try to

18         fashion --

19    A.   No, I think Mr Buchanan is talking about Azima in the

20         round because I was present at the Bell Pottinger

21         meetings, I think, and I certainly was present in the

22         meeting with Dechert.   Dechert -- we also reported to

23         Dechert our concerns and it was a much more -- it wasn't

24         about Farhad Azima as such, but when you told a story

25         Azima was involved.   But the focus was, "There is going
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 428 of 490
                                                                         133


1          to be a campaign against the client, Dechert, me", etc.

2          No one focused on Mr Azima, but Mr Azima was part of the

3          story.    That's my -- that's my recollection of those

4          discussions.

5     Q.   And that was the focus also for Mr Page's work as well,

6          as you understood it, was it?

7     A.   I don't think I was there for any discussions with

8          Mr Page, but the way Mr Buchanan was briefing people,

9          including Andrew Frank, was that there was this

10         blitzkrieg coming.    It was going to be driven by

11         Dr Massaad.    No one expected Dr Massaad emails flying

12         around.    They expected emails on Dechert, they expected

13         emails on me, they expected emails on RAK.    That's what

14         people were looking for.    But the briefing that was

15         given was of the wider story.    That's what was there

16         when I had the meeting with Bell Pottinger.    That was

17         the meeting we had with Mr Frank.    I wasn't there for

18         the Page meeting.

19    Q.   What about Digitalis?

20    A.   I wasn't there for the Digitalis meeting.

21    Q.   If you go to page {Day4/173:1}, you will see that the

22         questioning ran on of Mr Buchanan, starting at line 1.

23             "Question:    And what did you ask Mr Page in that

24         regard?"

25    A.   Sorry, where are we now?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 429 of 490
                                                                         134


1     Q.   At the top, line 1.   The answer was:

2              "Answer:   I asked him to keep his ear out to see

3          whether he came across any adverse media or the

4          beginnings of any adverse media on the internet."

5     A.   Yes, and that's exactly what I expected --

6     Q.   And that's what you're describing now, is it?

7     A.   Yes, exactly, and that is what I understood, and that is

8          exactly what we reported to the main board of Dechert:

9          there was a problem coming down the track, there was an

10         adverse media programme aimed at a number of people,

11         including me, and we needed to be ready to deal with it.

12         That was why Andrew Frank and others were preparing to

13         be able to respond to this adverse press campaign.

14    Q.   And the questioning ran on.

15             "Question:   Adverse media relating to ...?"

16             And then Mr Buchanan answered:

17             "Answer:   Adverse media relating to Ras Al Khaimah,

18         the Ruler, Dechert and myself."

19    A.   Precisely.

20    Q.   And then a leading question was asked:

21             "Question:   And was that what you were asking

22         Bell Pottinger to look out for?"

23             And Mr Buchanan said?

24             "Answer:   Yes, it was.

25             "Question:   And Digitalis?"
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 430 of 490
                                                                         135


1              And he said:

2              "Answer:   [Yes] and Digitalis."

3              Can you see that?

4     A.   Yes.

5     Q.   So on that account it looks as if what Mr Page had been

6          asked to look out for is the same thing as

7          Bell Pottinger and Digitalis had been asked to look out

8          for, and that's your evidence, I think, isn't it,

9          Mr Gerrard?

10    A.   Yes, but I also said --

11    Q.   Thank you.

12    A.   I also said -- am I allowed to answer that?

13    Q.   You said "Yes".     I thought that might be an answer.

14    JUDGE LENON:   Well, he can carry on.

15    MR LORD:    All right.

16    A.   Thank you, my Lord.    I also said that Mr Buchanan has

17         a habit of explaining things in the round, so he will

18         have mentioned -- he will have told the story.    So the

19         end result will have been that there's a media campaign

20         coming down the track, Ras Al Khaimah, Dechert, etc, but

21         he will have put it into context by, if you like, that

22         last bit on the Page report, that Farhad was involved,

23         Dr Massaad was involved.    That was the way -- he had

24         a habit of putting things into context.

25    Q.   But it looks as if, if that account is right, what
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 431 of 490
                                                                         136


1          Mr Page had been asked to keep an eye out for was the

2          same or very similar to what Bell Pottinger and

3          Digitalis had also been asked to keep an eye out for.

4     A.   Yes, I would have -- yes.   I have no idea, I wasn't

5          there, but the issue I was taking with the previous --

6          I'm sorry, you've asked me a question.

7     Q.   You give very long answers to every single question.

8          All I asked you was whether or not --

9     A.   I think --

10    Q.   I asked you whether the compass of the work -- from that

11         evidence, from your client, whether or not the scope of

12         the reconnaissance which Mr Page was doing seems to be

13         the same as Bell Pottinger and Digitalis on

14         Mr Buchanan's evidence.

15    A.   I disagree because the reference you initially showed me

16         was about looking out for Farhad Azima.    All I said was

17         that that's not my understanding, and you've now brought

18         me to the correct reference that I understood was the

19         general, "Look out for this".

20    Q.   And so, as you understand it, Mr Page and Digitalis and

21         Bell Pottinger were all looking out for the same thing?

22    A.   Well, I wasn't there for all the briefings, but, as

23         I said to you, Mr Buchanan had a habit of explaining the

24         whole thing, the Page bit, who was involved, but the

25         bottom line was, "Look out for adverse media in respect
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 432 of 490
                                                                         137


1          of His Highness, RAK", etc, etc.   That's what he was

2          doing.

3              The transcript you showed me earlier seemed to

4          suggest, as far as Bell Pottinger was concerned, that

5          they were to look out for Farhad Azima.    That was what

6          I was taking issue with, whereas this one is what

7          I understood to be correct.

8     Q.   So you're happy with the evidence -- or the description

9          that's given on page {Day4/174:1}?   Is it 174?   What's

10         the reference?

11    MR TOMLINSON:   My Lord, the witness has already said three

12         or four times that he doesn't know what Stuart Page or

13         Digitalis were told and he's been asked again and again

14         whether he can confirm what they were told.

15    MR LORD:   I don't think that's a fair criticism, my Lord.

16         I've been trying to establish very simply what

17         Mr Buchanan, as the client, said were the retainers of

18         these various people at the time, pointing to

19         Mr Buchanan's own evidence in court.

20    MR TOMLINSON:   That's not something he can cross-examine

21         this witness about.

22    JUDGE LENON:    It seems to me we've covered this point quite

23         thoroughly.

24    MR LORD:   It's right, isn't it, Mr Gerrard, that there's no

25         evidence that Bell Pottinger came across the hacked data
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 433 of 490
                                                                         138


1          online before Mr Page did?

2     A.   I don't believe so.

3     Q.   No evidence of them coming across it at the same time at

4          all, is there?

5     A.   No.

6     Q.   The only evidence of any RAK agent or consultant who had

7          come across the hacked data on the web whilst working

8          for RAK or RAKIA is Mr Page, isn't it?

9     A.   I think it was Mr Halabi.

10    Q.   One of Mr Page's contacts?

11    A.   Yes, Mr Halabi.

12    Q.   And none of the other agents or consultants who were

13         working at that time for RAK or RAKIA, like

14         Bell Pottinger or Digitalis, came across the material

15         themselves, did they?

16    A.   I've already said they didn't.

17    Q.   No, and that's despite the fact that, I think on your

18         evidence, they were all looking -- Bell Pottinger,

19         Digitalis and Mr Page were all looking for the same

20         thing, which was news about the campaign rather than

21         material specific to Mr Azima?

22    A.   Well, I don't know what they plugged in.    All I -- I'll

23         repeat again.    When Mr Buchanan, in my presence -- he

24         would tend to tell the overview, if you like the Page

25         sort of summary, and then would say, "So we understand
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 434 of 490
                                                                         139


1          there's this blitzkrieg coming down the track and it's

2          going to be focused on ..." what you have on page 173

3          at 6 {Day4/173:6}.

4              So I have no idea -- so, for example, I've no idea

5          who was plugging in what, but certainly no one found the

6          report -- the link other than Mr Halabi.

7     Q.   And it's right, isn't it, that the websites which led

8          Mr Page and Mr Halabi to this treasure-trove, they were

9          in fact boasting about exposing Mr Azima, weren't they?

10    A.   Yes, that's true.

11    Q.   They weren't actually boasting about information in

12         relation to any campaign against RAK or RAKIA, were

13         they?

14    A.   I don't believe they were.

15    Q.   Do you know how the hacked data -- Mr Azima's online

16         data -- was first analysed on behalf of RAK or RAKIA and

17         are you at liberty to give any evidence about that?

18    A.   I think it's already in the witness statements,

19         isn't it?   It's in my witness statement.

20    Q.   I take it that you can be asked about that?

21    A.   Well, it's in my witness statement.

22    Q.   There's no privilege issue; is that right?

23    A.   It's in my witness statement.

24    Q.   Just who did it and when and how?    How did that process

25         unfold?   Who did it?   You?   Did you go somewhere and
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 435 of 490
                                                                         140


1          look at an archive?   What happened?

2     A.   Sorry, what's the question?   I thought the question was

3          what process did I undertake to get these things

4          downloaded.

5     Q.   When the hacked data had been downloaded --

6     A.   Oh, when it had been downloaded.    Okay.

7     Q.   After it had been downloaded --

8     A.   Sorry.   You weren't clear.

9     Q.   -- and it had been, if you like, officially brought into

10         RAKIA's possession --

11    A.   Yes, absolutely, yes.

12    Q.   I don't want you to answer something if there's going to

13         be a privilege objection which applies, but are you at

14         liberty to explain to his Lordship the way in which that

15         hacked data was in fact analysed?

16    MR TOMLINSON:   My Lord, the question is ambiguous because if

17         it's -- if the question is, "Can you explain the process

18         by which it's done, the way?", doubtless that's by

19         electronic searches and so on and this witness may or

20         may not be able to answer it.   If it's a question about

21         who then tried to work out what the documents meant and

22         what their legal implications were, then that's

23         obviously privileged.

24    MR LORD:   Mr Gerrard, I think I'll move on in view of that

25         privilege point being taken, and I'd like to ask you,
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 436 of 490
                                                                         141


1          please, about the way in which this material was

2          downloaded from the internet on behalf of RAKIA, if

3          I may.

4                Could you go to {H10/251} please?   You've said in

5          your witness statement that you I think reached out --

6          that's your word, I think -- to Mr del Rosso as part of

7          this downloading process.

8     A.   Yes, I apologise for that term.    It's working in an

9          American law firm for too long, my Lord.

10    Q.   It's not a particularly felicitous phrase.

11    A.   No.

12    Q.   But if you go to {D/7/5} at paragraph 19, you say:

13               "After my initial call with Stuart Page, I decided

14         to reach out to Nick del Rosso."

15               Now "reach out" tends to be a bit of a fudged

16         expression, Mr Gerrard, masking a more precise

17         description.   So why did you decide to in effect ask

18         Mr del Rosso to take over this matter?

19    A.   I wasn't asking him to take over.   I considered what our

20         options were and I was worried about the fact that

21         Farhad Azima appeared to have ex -- or was current, I've

22         no idea -- CIA connections.   I'd come across a gentleman

23         called Mr Chris Swecker who was a lawyer -- is

24         a lawyer -- and was the deputy director of the FBI, and

25         I wanted to seek his counsel as to did he know
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 437 of 490
                                                                         142


1          appropriate people who were beyond repute and were

2          capable of undertaking this task.

3                I discussed that also with Nick del Rosso and the

4          name -- gosh, I've forgotten the name of the company

5          that did it.   NTi?    NTi.   The name "NTi" came forward.

6          So it was speaking to Nick del Rosso as to, "Can I speak

7          to your lawyer, please?", and that's how it came about.

8     Q.   It's right, isn't it, that there had been investigations

9          into Dr Massaad and his activities for at least

10         18 months by now?

11    A.   That's correct.

12    Q.   And there had been quite a lot of monitoring of the

13         internet over that time, hadn't there, on behalf of RAK

14         or RAKIA?

15    A.   Over what time?

16    Q.   Well, let's say during 2016, let's say.

17    A.   I don't -- I wasn't aware of monitoring of the internet.

18    Q.   And this particular piece of information caused -- well,

19         if you go to {H10/251}, which I think I was going to ask

20         you about, and go to {H10/251/2}, you can see that

21         Mr del Rosso gets in touch with Mr Swecker of -- can you

22         see Mr Swecker?

23    A.   No.    Where are we?

24    Q.   "Chris" on August 9, 2016.

25    A.   Yes.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 438 of 490
                                                                         143


1     Q.   You see what's said there.   Have you seen this email

2          before, Mr --

3     A.   No, I haven't.

4     Q.   Do you want to read it then, please?

5     A.   Yes.   (Pause)   Yes, I've read it.

6     Q.   You can see that by 9 August 2016 and presumably as

7          a result of your reaching out to Mr del Rosso,

8          Mr del Rosso was recording here the proposal to retain

9          NTi to carry out this downloading exercise.    Can you

10         see?

11    A.   Yes, well, this isn't my email, but that's what I see.

12    Q.   No, I'm just -- that's not your email.    And it was going

13         to be set up, wasn't it, through VMS -- that's --

14         Mr del Rosso was effectively setting this up for you at

15         this point?

16    A.   Yes, yes, he was certainly -- he was certainly dealing

17         with the -- on a daily basis with NTi and Chris Swecker,

18         yes.

19    Q.   And he was proposing to retain NTi --

20    A.   Correct.

21    Q.   -- to do the downloading?

22    A.   Correct.   That's what we'd agreed.

23    Q.   This was quite a formal and substantial arrangement that

24         was being put in place by RAKIA, wasn't it, in order to

25         download the material that Mr Halabi had apparently
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 439 of 490
                                                                         144


1          found?

2     A.   Well, we had no idea at this stage, my Lord, how

3          substantial it was.   I didn't know whether there were

4          ten emails or 10,000 emails.    So frankly, at this stage,

5          particularly me anyway -- no doubt an expert could have

6          told you immediately -- but at this stage I had no idea

7          as to the extent of the material on the web, no idea at

8          all.

9     Q.   Well, you see, Mr Gerrard, the puzzling thing here is

10         that this degree of arrangement is set in place to

11         download this material seemingly before anyone on the

12         RAKIA side of things has actually accessed the site to

13         see what it in fact contains.

14    A.   Correct.

15    Q.   You see, Mr Gerrard what I suggest to you -- I'll ask

16         you first: had this sort of arrangement been put in

17         place for any other potentially exciting bits of online

18         discovery in relation to Mr Azima or was this the first

19         occasion when this sort of arrangement was put in place?

20    A.   This -- we did try to get involved downloading the

21         Panama Papers, but that was unable -- we couldn't do

22         that and so we had to wait like everyone else, later.

23         This was the first time anything had come up on the

24         internet unannounced, as it were, so I don't really

25         understand why you're surprised about this.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 440 of 490
                                                                         145


1     Q.   Well, it seems a bit puzzling that Mr Halabi,

2          a journalist, reports some links to BitTorrent sites and

3          says he hasn't accessed it and you set in train the

4          offices of VMS, NTi, to get an ex-FBI internet expert to

5          do the downloading.   It just seems like a sledgehammer

6          to crack a nut, Mr --

7     A.   Actually, I don't think it is.   If I was to go to the

8          Big Four, that might be a sledgehammer to crack a nut.

9          But these were people who were American and

10         understood -- were very able and I thought would manage

11         the process on Chris Swecker's view, and I think he was

12         right.

13    Q.   The reason is, Mr Gerrard, I suggest to you, that you

14         knew by the time of this alleged discovery through

15         Mr Page what was actually comprised within the hacked

16         data, didn't you?

17    A.   I didn't, my Lord.

18    Q.   And you knew it contained confidential and privileged

19         material from Mr Azima's email records, didn't you?

20    A.   I certainly assumed that it was going to because it

21         looked like a hack.

22    Q.   And that's why you put in place this significant

23         operation to download the material because you already

24         appreciated its value to RAK and RAKIA, didn't you?

25    A.   I didn't appreciate its value, but I knew it was going
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 441 of 490
                                                                         146


1         to involve confidential information for sure.

2     JUDGE LENON:    Would that be a convenient moment?

3     MR LORD:    Yes, my Lord.   Sorry.   I apologise.   Yes.

4     (3.19 pm)

5                              (A short break)

6     (3.25 pm)

7     MR TOMLINSON:   My Lord, can I just check on the timetable

8         the position because I have Mr Halabi and Mr Page in

9         court.   Mr Halabi was expecting to catch a flight

10        tomorrow lunchtime, but that looks like it might not be

11        possible now.      Perhaps Mr Lord could just indicate when

12        he thinks he's likely to finish with this witness and

13        then go on to Mr Halabi so I can probably release them

14        both from court today if ...

15    MR LORD:    I think I'll be another 45 minutes with this

16        witness, my Lord, probably about 4.10/4.05.

17    MR TOMLINSON:   My Lord, I think with re-examination that

18        probably means that they can be released today.

19    MR LORD:    I agree.

20    JUDGE LENON:    Yes.

21    MR TOMLINSON:    If we finish by happenchance early, then

22        we'll have to rise early.

23    JUDGE LENON:    What about Mr Halabi?

24    MR LORD:    Sorry?

25    JUDGE LENON:    What about tomorrow?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 442 of 490
                                                                         147


1     MR LORD:     Tomorrow is Mr Halabi.

2     JUDGE LENON:     Yes.   How long do you think that's going to

3          take?

4     MR LORD:     I think probably about a couple of hours, I would

5          think.   Maybe an hour and a half.

6     MR TOMLINSON:     Well, my Lord, we'll factor that into the

7          flight booking.

8     JUDGE LENON:     Yes, thank you.

9     MR LORD:     It won't be more than two hours even on my

10         estimate.

11            May it please your Lordship, Mr Gerrard, I'm going

12         to ask you about your involvement with the actual

13         discovery of the hacked data now, if I may, please.

14            If you go to your witness statement, please, at

15         {D/7/4}, at paragraph 17 you refer to a conversation or

16         conversations with Mr Page.      Can you see that?

17    A.   Paragraph 17?

18    Q.   Paragraph 17, yes, Mr Gerrard.

19    A.   Yes.

20    Q.   You see what you say there?

21    A.   Yes.

22    Q.   And you give evidence that you spoke to Mr Page around

23         that time.

24    A.   Yes.

25    Q.   It looks as if, from that paragraph, you think you may
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 443 of 490
                                                                         148


1          have had a second call with Mr Page shortly after the

2          first one.

3     A.   No, I think I only had one call.

4     Q.   With Mr Page, right?

5     A.   With Mr Page.   I think the way it is -- and forgive me

6          if the statement isn't clear, my Lord -- I had a call

7          from -- I'm pretty sure of this -- I had a call from

8          Mr Buchanan first, who had apparently had a call from

9          Page, and Buchanan said, "Please call Neil", which he

10         did -- or I called him.    I'm not sure which, but that's

11         when Mr Page and I spoke.

12    Q.   So you think that you probably only had one call with

13         Mr Page?

14    A.   It says there -- sorry -- "... shortly afterwards and

15         then later on we had a second call."    Yes, yes, that's

16         right.   We only had one call that day.   The second call

17         I think was later on.

18    Q.   How much later on?

19    A.   There was a call from Mr Buchanan that said that he'd

20         been speaking to Page who -- he didn't quite understand

21         what was going on or he wasn't very clear, could I give

22         Page a call, which I did, and Mr Page was talking about

23         he thought he knew where the hack had come from, from

24         the UAE.   I said, "How?   Why?"   I wasn't very --

25         I didn't really understand what he was saying, and that
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 444 of 490
                                                                         149


1          was it.

2     Q.   Can you go to paragraph 18, please, of your statement,

3          at {D/7/5}?

4     A.   Yes.

5     Q.   You say this:

6              "On the first call [that's the first call with

7          Mr Page] there was discussion of some links (I believe

8          there were two but I cannot clearly remember) ..."

9              Can you see that?

10    A.   Correct, yes.

11    Q.   You say:

12             "Stuart Page gave me the details [to] the link(s)."

13             Can you see that?

14    A.   Yes.

15    Q.   So your evidence I think is that in that first

16         conversation with Mr Page he gave you the details of two

17         links; is that right?

18    A.   Link or links, yes.

19    Q.   Well, is it one link or two links?

20    A.   I genuinely can't remember.

21    Q.   Presumably, Mr Gerrard, this is the sort of thing that

22         you'd be likely to jot down in your daybook?

23    A.   Yes, but it -- I don't think it's there because I've

24         looked for it because I've been looking for the link.

25         I've obviously put it down on a piece of paper.    And the
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 445 of 490
                                                                         150


1          reason why I think I've written it down is, knowing

2          Mr Page, he's unlikely to be able to send it to me by

3          email because -- I don't think I've ever had an email

4          from Stuart Page.    Texting it would be impossible.   So

5          I assume he must have dictated it to me over the phone

6          and I'll have written it down.

7     Q.   Isn't the daybook the most obvious place for you to

8          record?

9     A.   Yes, it is, and unfortunately it's not always with me,

10         and I don't know where I was when I took the call.     But

11         it's not in my daybook.

12    Q.   Does your daybook record you having a call with Mr Page

13         at or around this time?

14    A.   No, it doesn't.   I won't necessarily put every single

15         call in my daybook.

16    Q.   Could you go to {H10/246} please?   Sorry -- yes,

17         {H10/246}.   You can see that this is 9 August 2016.

18    A.   Yes, I haven't seen this email before.

19    Q.   You can see that things are being put into place by

20         9 August, aren't they, 9 August 2016?

21    A.   Yes, things are being put in place, yes.

22    Q.   If you go to {H10/251}, you can see the way it develops.

23         Go to {H10/251/2}.    You've read this email already

24         today.    Mr del Rosso wrote on 9 August 2016 --

25    A.   I'm not there yet.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 446 of 490
                                                                         151


1     Q.   You don't have to read it all again because you read

2          it --

3     A.   I might want to.   251, yes?   Which part of the email?

4     Q.   Well, shall I tell you which part and then it will

5          become clear?

6     A.   Yes, please.

7     Q.   Mr del Rosso is writing to Mr Swecker on 9 August 2016.

8     A.   Yes.

9     Q.   He says:

10             "I've spoken to Rich Garcia [he is at NTi] and

11         agreed that you will instruct his company on this

12         matter."

13    A.   No, I'm sorry, I'm not on the right page.    Thank you

14         very much.   Oh, this one, yes.

15    Q.   "I've told him that as recently as last week -- we were

16         advised by researchers that a deep web search indicated

17         that data relating to Farhad Azima was on ... site ...

18         thepiratebay.org/torrent ... and we'd initially like to

19         learn exactly what is there.   In addition, over this

20         past weekend, we were told that another site ...

21         monova ... also held either the same or additional

22         information on Azima and indications that there may be

23         further sites with more information.   I'm not sure if

24         the deep web is the same as the dark web, but I'm sure

25         NTi will know."
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 447 of 490
                                                                         152


1              Can you see that?

2     A.   Yes.

3     Q.   So his Lordship can take it, can't he, Mr Gerrard, that

4          by 9 August 2016 these two sites -- piratebay and

5          monova -- seem to have been identified and the links

6          obtained on the RAKIA side of things?

7     A.   Yes.

8     Q.   Where you see "as recently as last week", "last week",

9          the Friday would be --

10    A.   Yes, I take issue with that because I only got the

11         information on the 9th.    I don't know when Mr Halabi got

12         it, but I would have -- I didn't ask when we found the

13         information so I don't know where Mr del Rosso gets that

14         from.

15    Q.   So you think that you only got this information on

16         the 9th --

17    A.   Well, I know I got the information on the 9th and I know

18         I passed that on.   I don't know when Mr Halabi got it.

19         I didn't ask, "Oh, how long have we had this

20         information?"   I'd assumed that it was fairly promptly

21         after we found it, but -- so -- and I certainly didn't

22         tell Mr del Rosso when we got it.   So I don't know where

23         he's got that date from.

24    Q.   And how do you know that it was 9 August when you spoke

25         to Mr Page?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 448 of 490
                                                                         153


1     A.   Because I've got an email from him somewhere in my

2          bundle saying that I spoke to him on the 9th --

3          referencing that he spoke to me on the 9th.    Yes,

4          I think so.

5     Q.   You got an email from Mr Page?

6     A.   Or there's an email -- I'm pretty sure I've seen an

7          email --

8     Q.   There's no email.

9     A.   Isn't there?    I'll just check.

10    Q.   Just find the document you're thinking about.

11    A.   Where are the ...?    Sorry.

12    Q.   You see, in your witness statement, you say -- you say

13         in your witness statement in paragraph 17 {D/7/4} --

14         we've been to it already this afternoon:

15             "I do not remember exactly when, but in early

16         August 2016 ..."

17             And so it runs on.

18    A.   Okay.

19    Q.   You're not giving a date there.

20    A.   No, I'm not, but I know that it was very early August,

21         as in that week.

22    Q.   Right.     So could it have been as early as 5 August,

23         then?

24    A.   No, I'm pretty sure I will have called him either

25         the 8th or the 9th, looking at the emails.    I can't --
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 449 of 490
                                                                         154


1          I can't imagine I'll have called him mid the week before

2          and he started moving on things.   I regarded this as

3          urgent and I'm sure I've seen an email which suggests

4          that he'd just spoken to me, to one of these other

5          gentlemen.   Anyway ...

6     Q.   Right, well, his Lordship has your evidence on that.

7          You think 9 August was when you --

8     A.   8 or 9 August is when I think I spoke to him.    It could

9          have been over the weekend, but I doubt it.

10    Q.   Because it looks from this email, doesn't it, as if

11         Mr del Rosso thinks the discovery was perhaps as early

12         as Friday, 5 August, doesn't it?

13    A.   That's certainly what he says.

14    Q.   Yes.   And he describes a two-pronged process, doesn't

15         he, where the first website is found last week and then

16         over the weekend another site has come to light.    That's

17         what he's describing, isn't he?

18    A.   Yes, but I think he's wrong.    I think I gave him one or

19         two links.   I don't remember a second phone call to him

20         until much later.

21    Q.   It was you, wasn't it -- it was you who put Mr del Rosso

22         on to this matter, wasn't it?

23    A.   Yes.

24    Q.   So he's likely, isn't he, to have got his information

25         from you?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 450 of 490
                                                                         155


1     A.   Yes.

2     Q.   So can you explain why he's described what he has in

3          that big paragraph at {H10/251}?   Can you give an

4          explanation for why he describes something happening on

5          5 August and then something over the weekend, if this

6          has all come from you?

7     A.   No.

8     Q.   Your evidence is that you discovered it on 9 August?

9     A.   No, my evidence is in early August.   I happen to think

10         it was the 8th or the 9th, but I may be wrong.    But

11         early August is my evidence.   I don't think it was --

12         I don't think I'd have sat on it for over a week or half

13         a week or whatever.

14    Q.   No.    Could you go to {H10/258}, please?

15    A.   Yes.

16    Q.   This is 15 August.

17    A.   Yes.

18    Q.   You said:

19               "I've had another call from Stuart ..."

20    A.   Yes.

21    Q.   But that's after the emails I've just taken you to from

22         Mr del Rosso.

23    A.   That's correct.

24    Q.   You see what that says.   Can you see that?

25               If you go to {H10/257}, you see the full thread.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 451 of 490
                                                                         156


1          You see your email --

2     A.   Sorry, what number?

3     Q.   {H10/257}.

4     A.   Yes.

5     Q.   You see your email of 15 August 2016 to Mr del Rosso:

6              "Nick,

7              "I've had another call from Stuart ..."

8              That's Stuart Page, is it?

9     A.   That's correct.

10    Q.   "... who confirms again that there is a website on FA.

11         He seems to think it's been generated from a UAE

12         source."

13    A.   Yes.

14    Q.   "I've asked for details.   He said he would try and get

15         them to me.    Can you undertake a search for it?"

16    A.   Yes.

17    Q.   Did you ask Mr Page for details?

18    A.   I assume so.

19    Q.   There's no evidence of any details being supplied from

20         Mr Page, is there, to you in response to what you've

21         said here?

22    A.   What, to Mr del Rosso?

23    Q.   You said, "I've asked for details".

24    A.   Yes -- no, I appreciate that.

25    Q.   Sorry, I thought you were asking -- I thought this meant
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 452 of 490
                                                                         157


1          you had asked Mr Page for details.    I'm sorry.

2     A.   I thought I was asking for details about the UAE source.

3     Q.   And would you have jotted down in your daybook the fact

4          of these further -- any further calls in this matter?

5     A.   No.

6     Q.   In other words, if you had another call with somebody or

7          there was some -- you know, "need details on source",

8          wouldn't you jot --

9     A.   No, these were short conversations which I don't think

10         I'd -- I might have done, but I don't think I would have

11         done.

12    Q.   And then you see that Mr del Rosso responds:

13               "Hi Neil.

14               "Okay -- following up on our last conversation

15         regarding Stuart's findings, I instructed NTi to search

16         and recover what may be on them ..."

17    A.   Yes.

18    Q.   "... that's underway and I'm sure they'll try to analyse

19         where the sites came from."

20    A.   Yes.

21    Q.   This is 15 August, isn't it?

22    A.   Yes.

23    Q.   We've seen that the downloading operation was put in

24         place on 9 August, haven't we?

25    A.   Yes.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 453 of 490
                                                                         158


1     Q.   And it was well underway by the time of the 15th,

2          wasn't it?

3     A.   I don't know the ins and outs.   I think it took quite

4          a time to set it up and start the process.    I don't

5          think it was that straightforward.

6     Q.   So it's puzzling, isn't it, that Mr del Rosso is

7          apparently informing you of the fact of this NTi

8          downloading when it's already been going on for several

9          days?

10    A.   Well, I knew it had.   He told me.

11    Q.   If we read on, Mr del Rosso says this:

12             "If Stuart can provide you the site addresses he is

13         finding we may be able to avoid duplicating efforts.

14         How does he know it was set up in the UAE?"

15    A.   Correct.

16    Q.   "I expect we'll get initial results this week."

17             And you responded:

18             "Okay, thanks.   No idea why he says it emanates from

19         the UAE.    I will ask."

20    A.   Yes.

21    Q.   So the way you'd left it with Mr del Rosso on 15 August

22         is that you were going to go and try to obtain answers

23         to various queries that he'd raised.   That's right,

24         isn't it?

25    A.   What it says is I'm going to ask why Stuart says it
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 454 of 490
                                                                         159


1          emanates from the UAE.

2     Q.   Did you ever do that?

3     A.   Yes.

4     Q.   And who did you ask?

5     A.   Stuart.

6     Q.   Stuart Page?

7     A.   Yes.

8     Q.   Did you phone him up again?

9     A.   Yes.

10    Q.   You had his number, did you?

11    A.   Yes.

12    Q.   And when was this conversation?

13    A.   I'm -- I don't know.    I'm guessing it would be the same

14         day.

15    Q.   And what did he tell you?

16    A.   I didn't -- well, by the time I asked him, he -- and, by

17         the way, this is round about the same time that

18         Jamie Buchanan called me to say, "I don't understand

19         what's going on".   When I spoke to him, I think he'd

20         changed his mind that it might not be from the UAE and

21         he didn't -- frankly, I'm not very familiar with IT,

22         etc, it didn't make much sense to me and I don't think

23         he fully understood either.

24    Q.   And did you relay this to Mr del Rosso?

25    A.   Yes, I did.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 455 of 490
                                                                         160


1     Q.   How did you relay it?

2     A.   I'll have phoned him up.

3     Q.   Can you see your response at the top of page

4          {H10/257} --

5     A.   Sorry.   Say that again.

6     Q.   At {H10/257} you've responded to Mr del Rosso's email on

7          15 August that says "Hi Neil".

8     A.   Yes.

9     Q.   You've said:

10             "Okay, thanks.   No idea why he says it emanates from

11         the UAE.   I will ask."

12    A.   Okay.

13    Q.   I think you've given evidence now that you probably went

14         off and spoke to Mr Page, what, quite shortly after

15         this?

16    A.   I'd have thought so.

17    Q.   And got back to Mr del Rosso that day, in all

18         likelihood?

19    A.   I would have thought so.

20    Q.   So that would have been 15 August, wouldn't it?

21    A.   Yes, I would have thought so.

22    Q.   And then if we go to {H10/263}, you can see that two of

23         the same emails in that last thread are there.     There's

24         your email of 15 August and there's Mr del Rosso's

25         response of 15 August.     Can you see?   Can you see that?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 456 of 490
                                                                         161


1     A.   I am looking.     If you give me a time to read it.

2          (Pause)    Yes.

3     Q.   And at the top of that page, {H10/263} -- yes, you're

4          right to look back because you seem to respond again to

5          Mr del Rosso's 15 August email, but this time you're

6          responding on 16 August 2016 and you're responding

7          slightly differently.

8     A.   Yes.

9     Q.   You're now saying, "Okay.      Will ask him for details" --

10    A.   Well, it's the following day.

11    Q.   -- when in the previous response you say:

12             "Okay, thanks.    No idea he says why it emanates from

13         the UAE.   I will ask."

14    A.   But it's also -- isn't it also the following day?

15    Q.   Yes.

16    A.   It's a different email.    So I've got one on the 15th of

17         the 8th saying -- have I? -- I'll chase it up, which

18         is --

19    Q.   No, you've got -- Mr Gerrard, you've got the same email

20         from you on 15 August.

21    A.   So on 15 August I say:

22             "No idea.     I'll ask."

23             And then the following day I say:

24             "Okay.   [I] will ask him for details."

25    Q.   So the point I'm putting to you is there's the same
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 457 of 490
                                                                         162


1          email from you to Mr del Rosso and the same email back

2          from him on these two pages, but on {H10/257}, on the

3          15th, you say:

4              "Okay, thanks.   No idea why he says it emanates from

5          the UAE.   I will ask."

6     A.   Yes.

7     Q.   And you've given evidence that you think that shortly

8          after then, on that day, you'd have spoken to Page and

9          got back to del Rosso, so that deals with 15 August.

10         And then we get on to {H10/263}, which is the next day,

11         16 August, when you send the response back to

12         Mr del Rosso by email that we see there set out:

13             "Okay.   Will ask him for details."

14    A.   Yes.

15    Q.   Now on your evidence you've already got back to

16         Mr del Rosso by this stage.   You wouldn't have forgotten

17         that by the time you came to write the email at

18         {H10/263}, would you, Mr Gerrard?

19    A.   Well, I don't understand this at all, but I seem to be

20         replying to his 15 August.

21    Q.   What I suggest you're doing here, Mr Gerrard, is you are

22         creating a paper trail at {H10/263}, aren't you?

23    A.   What, "Okay.   Will ask him for details" is the paper

24         trail?

25    Q.   Yes.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 458 of 490
                                                                         163


1     A.   I've no idea what that's about.

2     Q.   Thank you.

3     A.   And, no, I was not creating a paper trail.

4     Q.   But you can give no explanation for why you appear to

5          have sent this response at {H10/263} back in

6          circumstances where you've already responded and had

7          a call --

8     A.   No, I thought I'd already responded -- I said I could --

9          I would have thought I'd have got back to him as quickly

10         as possible.   Quite why I would email again and say,

11         "Okay.   Will ask him for details", I just do not know.

12         Maybe he said, "Where is it?"   I've no idea.   But it

13         doesn't make any sense to me.

14    Q.   And if we go, please, to an email that you received on

15         16 August 2016 at {H10/262}, you got this email from

16         Mr Buchanan on 16 August, didn't you?    So the same day

17         as that rather puzzling email response of yours, you got

18         this email from Mr Buchanan, didn't you, Mr Gerrard?

19    A.   Yes.

20    Q.   And it was sent to Mr Frank and Mr Handjani, copied to

21         you.

22    A.   Yes.

23    Q.   And Mr Buchanan has given evidence that in this email he

24         appears to be breaking the news of the discovery of this

25         hacked material.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 459 of 490
                                                                         164


1     A.   Yes.

2     Q.   And he's accepted that he can't fully explain that

3          because obviously this was 16 August and there's been

4          a good week to ten days of work on this material before

5          the date of this email of his.

6     A.   Well, he's not breaking the news to me.    He's breaking

7          the news to Andrew Frank and Amir Handjani.

8     Q.   Yes.   And if we go to paragraph 23 of your first witness

9          statement at {D/7/6} --

10    A.   Sorry, what paragraph?

11    Q.   {D/7/6}, paragraph 23.

12    A.   Yes.

13    Q.   -- you refer to this email of 16 August from

14         Mr Buchanan, and you say at the end of paragraph 23:

15             "I note that Jamie Buchanan said in that email that

16         he would get the link but I believe I already had it by

17         then."

18    A.   Yes.

19    Q.   You can't explain the way in which Mr Buchanan wrote to

20         you on 16 August, can you?   You can't explain the terms

21         of that email from him.   It seems wrong, doesn't it?

22    A.   I think I've already pointed out that I had a phone call

23         from Jamie Buchanan on the 15th, where he was talking

24         about Stuart Page and Stuart Page was, in his words,

25         rattling on about UAE.    He may or may not have had
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 460 of 490
                                                                         165


1          another link.    I don't know.   But that's what he was

2          talking about.

3              I -- he asked me to phone up, I did phone up.    I'm

4          afraid I couldn't make head or tail of why Mr Page

5          thought it was the UAE.    And I will have -- and I think

6          what's happening there is Mr Buchanan probably hasn't

7          told the other two and is now telling them, and I say,

8          "Well, I've already got the link".

9              He actually says, "I have asked Neil to have a team

10         start reviewing" -- we'd already started it -- "as

11         a matter of urgency."   So this is a belated, "Gentlemen,

12         this is going on.   We're onto it" -- is the way

13         I interpreted his email.

14    Q.   You see, Mr Gerrard, I suggest to you that you knew

15         by August 2016 that RAKIA had already procured this

16         confidential internet information on Mr Azima.

17    A.   And if you don't mind me asking, how had we procured

18         that?

19    Q.   And you know -- and therefore you knew by the time of

20         this August discovery that it was in fact a charade

21         designed to bring that hacked data out into the open so

22         that RAKIA could then begin to take advantage of it.

23    A.   That's not true, my Lord.

24    Q.   And that explains why these emails don't actually hang

25         together and why they don't tell a consistent and
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 461 of 490
                                                                         166


1          regular story, isn't it, Mr Buchanan?

2     A.   It's Mr Gerrard.

3     Q.   Mr Gerrard.

4     A.   That's not true, my Lord.

5     Q.   What's the link that you're referring to in paragraph 23

6          of your witness statement at {D/7/6}?

7              "I note that Jamie Buchanan said in that email that

8          he would get the link but I believe I already had it by

9          then."

10             What link are you referring to there?

11    A.   Whatever links Mr Page had given me, whether it was the

12         one or two.

13    Q.   I'm going to ask you now about human rights matters,

14         please.

15    A.   Yes.

16    Q.   Final area.   Could you turn up, please, the document at

17         {G/26.3/1}?   Have you seen this Amnesty report before,

18         Mr Gerrard?

19    A.   No, I have not.

20    Q.   Amnesty is a reputable international organisation,

21         isn't it?

22    A.   It certainly is.

23    Q.   And it's concerned with human rights abuses?

24    A.   It is.

25    Q.   And it endeavours to try to remedy those around the
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 462 of 490
                                                                         167


1          world?

2     A.   It does.

3     Q.   And are you telling his Lordship that you've never seen

4          this report before?

5     A.   I haven't.

6     Q.   Not even in preparing for this case?

 7    A.   Not even in preparing for this case.

8     Q.   Right.   So if I -- you see the heading:

9             "'There is no freedom here'.    Silencing dissent in

10         the United Arab Emirates ..."

11            Can you see that?

12    A.   I can.

13    Q.   If you go to {G/26.3/5}, can you see the introduction?

14         Just read the first paragraph to yourself.

15    A.   20. ...?

16    Q.   {G/26.3/5}.   The quote:

17            "Westerners come here ..."

18    A.   What date is this report?

19    Q.   November 2014.

20    A.   And the quote is 2009, yes.   I read the quote.   I've

21         read the quote.

22    Q.   And you'd understand, wouldn't you -- or do you

23         appreciate that there are real concerns as to human

24         rights within the UAE, including RAK?

25    A.   I think there were definitely concerns with the UAE
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 463 of 490
                                                                         168


1          generally, but recently I think things have improved.

2          If you read the World Justice Report, which is the

3          latest report, it ranks the UAE 19 out of 126 countries.

4          That clearly isn't perfect, but it's certainly a big

5          improvement.

6     Q.   Can I ask you, please, about your involvement in

7          relation to Shahab Izadpanah, please?

8     A.   Yes.

9     Q.   Do you know that person?

10    A.   I do.

11    Q.   Can you tell his Lordship who they are?

12    A.   Shahab Izadpanah is a person we were investigating in

13         Ras Al Khaimah.    He was accused -- and in fact has been

14         convicted in absentia -- for bribing government

15         officials; in fact, the head judge of the Ruler's court.

16    Q.   And what's been your involvement in that matter, tell

17         his Lordship, please.

18    A.   I investigated that matter alongside local lawyers.

19    Q.   And when did you do that?

20    A.   A good question.    I can't remember the date, but it was

21         probably 2014/2015.    I'm sorry, I can't remember.

22    Q.   And were these criminal investigations and prosecutions?

23    A.   They were -- well, nothing starts as criminal.    There

24         was the enquiry, which is what I was part of, but it

25         ended up as a criminal one, yes.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 464 of 490
                                                                         169


1     Q.   And what's your sort of qualification or entitlement to

2          assist with criminal prosecutions or investigations in

3          Ras Al Khaimah?   What sort of position do you have in,

4          if you like, the prosecuting or criminal firmament that

5          allows you to get involved with that?

6     A.   I have been undertaking criminal law, defending criminal

7          law, indeed partly prosecuting it in the early DTI days

8          since my qualification, so in excess of 20-odd years.

9     Q.   Were you a prosecutor?   Are you an official prosecutor

10         or investigator within the --

11    A.   I am a -- well, you don't have to be an official

12         prosecutor.   At the time I was an agency prosecutor for

13         the DTI --

14    Q.   In RAK?    I'm looking at RAK.

15    A.   No, I will come to -- you asked me what experience I've

16         got.

17    Q.   No, I didn't.   I asked you --

18    A.   You did.

19    Q.   I'm sorry.    It was my fault.

20    A.   Okay.

21    Q.   I don't ask you what your qualifications are

22         historically.   In most countries criminal and

23         prosecuting matters are undertaken by official

24         prosecuting bodies.

25    A.   I see, yes.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 465 of 490
                                                                         170


1     Q.   And you're a partner at Dechert and you're working on

2          investigations for RAK.

3     A.   Yes.

4     Q.   And you're based in London.

5     A.   Yes.

6     Q.   And you're not from the UAE.

7     A.   I'm not.

8     Q.   So what would entitle you to involve yourself with what

9          are criminal investigations and then prosecutions and

10         convictions of someone like Shahab Izadpanah?

11    A.   Well, I wasn't involved in the prosecution.    I was

12         involved in the gathering of information and evidence,

13         which we then submitted to the prosecution.

14    Q.   And who were you working for when you were doing that

15         information-gathering?

16    A.   RAKIA.

17    Q.   Could you go, please, to {H7/294.08}?    Have you seen

18         this document before, Mr Gerrard?

19    A.   We're not there yet, I'm afraid.     (Pause)   I don't

20         think I have, no.   May I read it?   How much -- crikey.

21    Q.   Just read paragraph 2, please.

22    A.   Gary Berntsen of DENX.

23    Q.   Yes, do you know who he is?

24    A.   He says he's the CEO of DENX.

25    Q.   And do you know who DENX is?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 466 of 490
                                                                         171


1     A.   I came across emails from Shahab Izadpanah's laptop --

2          I think it was a laptop -- where DENX offered removal

3          services or something.

4     Q.   When did you come across emails -- when did you have

5          possession of Shahab Izadpanah's laptop and why?

6     A.   Why ...?    As part of the investigation we asked for it.

7     Q.   Who asked for it?

8     A.   The local lawyers.

9     Q.   Who were they?

10    A.   I've already said it once.   Al Tamimi.

11    Q.   Did they confiscate his laptop?

12    A.   They asked for it.

13    Q.   He just handed it over, did he?

14    A.   Initially, yes.

15    Q.   And did he consent to having his laptop looked at in

16         this way?

17    A.   Yes, I believe so.    I wasn't there.

18    Q.   So you had been looking at Mr Shahab Izadpanah's

19         emails --

20    A.   So I came across --

21    Q.   For the record --

22    A.   Sure.

23    Q.   -- you have had access to Shahab Izadpanah's emails on

24         Shahab Izadpanah's laptop; that's right, isn't it?

25    A.   I believe that's right.    Laptop or computer, I'm not
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 467 of 490
                                                                          172


1          sure which.

2     Q.   Thank you.     And roughly when was that?

3     A.   No, it might not have been his laptop.      It may have been

4          his computer in his company which was within RAK --

5     Q.   Right.

6     A.   -- so I'm not sure where we got the information.

7     Q.   You said "laptop".

8     A.   I did say "laptop", but I'm not sure where we actually

9          got it from.

10    Q.   And you can see what's said in paragraph 2 in relation

11         to -- it's really your involvement, Mr Gerrard.     Can you

12         focus on what's said there in relation to you?

13    A.   In paragraph 2?

14    Q.   Yes.   I'll read it out to you for the record:

15             "Mr Izadpanah detailed the expropriation of his

16         business by RAK authorities, on behalf of RAK Ruler ...

17         He then provided additional information of a United

18         Kingdom Lawyer Neil Gerrard from the law firm

19         Dechert ..."

20    A.   Sorry, I'm not -- oh, you've moved -- you're down there.

21    Q.   Yes, I'll keep going if I may for the transcript:

22             "... from the law firm Dechert and a former

23         United Kingdom Policeman James Buchanan interviewed then

24         interrogated Mr Izadpanah in Dubai where they attempted

25         to extort $7.5 million from Mr Izadpanah, on behalf of
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 468 of 490
                                                                         173


1          the RAK, under the threat of incarceration in the RAK."

2              All right?   Can you see that?

3     A.   Yes.

4     Q.   Is it right that you and Mr Buchanan interviewed and

5          then interrogated Mr Izadpanah in Dubai?

6     A.   No, it's wrong, and indeed, as hopefully you've seen,

7          Mr Buchanan isn't a policeman.   This is wrong on many

8          accounts.

9     Q.   Did you in fact interview Mr Izadpanah yourself?

10    A.   I did.   I interviewed him with one of my colleagues and

11         someone from the law firm.

12    Q.   And where did that take place?

13    A.   That actually took place in RAK.

14    Q.   And whereabouts in RAK?   In a prison or the Palace?

15    A.   Dechert's offices.

16    Q.   And what was the purpose of that interview?

17    A.   The purpose of the interview was to ask him about our

18         concerns.   He was invited to attend, he did, and he

19         brought who we thought was his lawyer, but turned out to

20         be a colleague or representative or whatever.

21         Unfortunately that gentleman left after about half an

22         hour/an hour.

23    Q.   And when was this interview?

24    A.   I can't remember, but there's a record of it.

25    Q.   And would there be a record in your daybook?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 469 of 490
                                                                         174


1     A.   No, because I was conducting the interview and asking

2          questions and putting documents to him, so there will

3          not be.    But there's a record of the interview which one

4          of my colleagues will have written down and indeed was

5          viewed subsequently by the SRA --

6     Q.   So there will be a record in there?

7     A.   There's a record of it.    The SRA investigated this and

8          held that there was no ...

9     Q.   Right.    Did Mr Hughes of Dechert interview

10         Shahab Izadpanah on any occasion to your knowledge?

11    A.   I'm not -- I don't know.    I can't remember.

12    Q.   Can you go to {H7/294.08/2}, please?    Can you go over

13         the page, beginning at paragraph 4.

14    A.   Do you mind if we just slow down on the reading bit

15         because this is a document I haven't seen before and

16         I'd like to take time over it if you're going to ask

17         questions.

18    Q.   Thank you for doing that because I missed out

19         paragraph 3, so thank you for doing that.       Go back to

20         paragraph 3 at {H7/294.08/1}, please.    Starting, "Of

21         significant interest ..."    Can you see that?

22    A.   Yes.

23    Q.   Can you read paragraph 3, please?

24    A.   Yes.   (Pause)

25    Q.   Have you read that, Mr Gerrard?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 470 of 490
                                                                         175


1     A.   I have.

2     Q.   Is it right, as this memorandum records, that you --

3          because I think it's you they're referring to there --

4          offered Mr Izadpanah clemency if he would implicate two

5          other individuals, Dr Massaad and Karam Al Sadeq, in

6          this way?

7     A.   I don't believe we did.

8     Q.   Might you have done, though?

9     A.   I think I might have -- I was -- we were certainly

10         asking for information, but I don't think we were in the

11         position to give clemency.

12    Q.   Do you think you might have said, "If you can help us

13         with Dr Massaad and Mr Al Sadeq, it will be easy for you

14         in relation to any collateral damage that might happen

15         in a criminal sphere"?

16    A.   That would be a matter for a prosecutor to determine.

17    Q.   Can go to paragraph 4, please {H7/294.08/2}?

18    A.   Yes.

19    Q.   Can you see what is there said?   Can you see that?

20    A.   I'm reading.   You want me to read paragraph 4?

21    Q.   Yes, please.

22    A.   Lovely.   (Pause)

23             Yes, I've read it.

24    Q.   I think you referred earlier today to you having

25         interviewed Mr Al Sadeq, didn't you, Mr --
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 471 of 490
                                                                         176


1     A.   That is correct.

2     Q.   Do you think you may have interviewed him along the

3          lines set out in paragraph 4, rather than in accordance

4          with PACE, or not?

5     A.   Definitely not, and, as I said, there will be a record

6          of that.   Furthermore -- let me come to the point ...

7          (Pause)

8              I've lost it.    Yes, as far as I'm concerned, I don't

9          recognise the allegations that she, on behalf of her

10         husband, was making.

11    Q.   Did you interview Mr Al Sadeq's wife as part of your

12         investigation here?

13    A.   I don't think we did, but I do know she attended

14         the Palace to talk to His Highness.

15    Q.   What was that about?

16    A.   About her husband.

17    Q.   Can you go to {H7/248.07} please?   Can you see that

18         email of 15 March 2015?   Can you see that?

19    A.   I'm afraid we're not there yet, my Lord.    (Pause)

20         Thank you.

21    Q.   This was an email from Mr Behre on --

22    A.   So this is an email I haven't seen before so I'll need

23         time to read it if I may.

24             Which -- all of it?

25    Q.   The first three lines.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 472 of 490
                                                                         177


1     A.   At the top?

2     Q.   "To give you a bit more context ..."    (Pause)

3     A.   Yes, I've read it.

4     Q.   Is it right that you did threaten Mr Al Sadeq's wife --

5     A.   That could not be further from the truth, my Lord.

6     Q.   -- and that you said the things to her that are reported

7          here, threatening jail of her husband?

8     A.   Nothing could be further from the truth, my Lord.

9     Q.   And will there be a record of any interview you had with

10         Mr Al Sadeq's wife?

11    A.   I -- you said "interview".    I've already said I don't

12         think we interviewed her --

13    Q.   Right.

14    A.   -- and there would hardly be a note of discussions with

15         His Highness.   She was pleading clemency and --

16         absolutely the right thing to do.

17    Q.   Do you think, Mr Gerrard, that you have a tendency to

18         get a bit carried away when you're investigating matters

19         for clients in these sorts of contexts --

20    A.   No, I don't believe I have.

21    Q.   -- and to adopt a rather overly muscular approach to

22         your investigations --

23    A.   I don't think I do.

24    Q.   -- that could amount to -- certainly could come across

25         as threatening or menacing to the person being
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 473 of 490
                                                                         178


1          investigated?

2     A.   I hope not.    I don't believe I do, my Lord.

3     Q.   Could you be shown {G/34/109} please?    Have you seen

4          this document before, Mr Gerrard?

5     A.   No.

6     Q.   It's an email of 13 September 2014 from Mr Bustami to

7          a number of people within RAK, but copied to

8          Gavin Watson.   He's a partner of yours, isn't he?

9     A.   Ex-partner.

10    Q.   Ex-partner.

11    A.   But he was at the time, yes.

12    Q.   He was at Decherts, was he, at this time?

13    A.   Yes.

14    Q.   And it's copied to you as well.   Can you see,

15         "Neil Gerrard"?

16    A.   Yes.

17    Q.   Do you want to just read it to yourself, please?

18    A.   Please.   (Pause)   Yes, I've read it.

19    Q.   Mr Buchanan agreed that enlisting the support of

20         a government and threatening imprisonment in order to

21         pressurise him into settling a dispute was an improper

22         thing to do.    Do you agree with that observation of his?

23    A.   In relation to -- well, it's not in the email here.

24         I don't understand why I'm being asked to agree with

25         a comment that I've no idea what context it was in.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 474 of 490
                                                                         179


 1    Q.   All right.   Well, I'll move on.   Do you think there's

2          anything wrong with what's being suggested in this

3          email?

4     A.   Well, I didn't write the email, but when I read it,

5          I didn't see any problems with it.

6     Q.   Thank you.   Could I ask you, please, to go to

7          {G/26.27/1}, which is a copy of particulars of claim in

8          a claim brought by ENRC against the Serious Fraud

9          Office.   Can you see that?

10    A.   I do, my Lord.

11    Q.   And you can see -- you're familiar with this dispute,

12         aren't you, Mr Gerrard?

13    A.   All too familiar, my Lord.

14    Q.   And you can see what's set out in the introductory

15         pages.    ENRC are complaining, aren't they, that the SFO

16         improperly expanded the scope of its investigation into

17         ENRC, and that came about as a result of your breach of

18         confidence in other breach of fiduciary duty.    That's

19         what's alleged, isn't it?

20    A.   Yes, they're claiming a lot of things.

21    Q.   Can you see who -- at {G/26.27/62} -- who settled this

22         pleading?    Can you see?   It's been settled by five

23         counsel -- can you see that? -- two leading counsel and

24         three junior barristers.

25    A.   Yes.   I also see that the statement of truth is signed
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 475 of 490
                                                                         180


1          by one of the suspects who's currently under criminal

2          investigation.

3     Q.   And you know, don't you, Mr Gerrard, that for counsel to

4          settle pleadings alleging fraud or the like, they have

5          to have reasonable credible material, don't they, in

6          front of them -- don't they?   It's a rule of conduct,

7          isn't it?

8     A.   Well, it depends on how you define "reasonable".    At the

9          same time you will see on the defence a plethora of

10         counsel signing that one as well, and if I can just say

11         for the record that the SFO, Dechert and myself

12         vehemently deny these allegations and I, for one, relish

13         the opportunity of defending this in court next year,

14         my Lord.

15    Q.   Would you go to {G/26.27/39} please?   At paragraph 29.1

16         it's alleged that you or Dechert acting by you, "...

17         acting against ENRC's interests, in breach of the

18         Retainer and in breach of fiduciary duty".    Can you see

19         that, Mr Gerrard?

20    A.   Yes, I can.

21    Q.   Then a number of respects are set out, and (a):

22             "Mr Gerrard leaked confidential and privileged

23         material to The Times and took great care to disguise

24         his involvement in this flagrant breach of duty: see

25         paragraph 11.6 above."
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 476 of 490
                                                                         181


1              Can you see that?

2     A.   See 11.6?

3     Q.   See 11.6 above.

4     A.   Yes.

5     Q.   If we go to 11.6 -- that's at {G/26.27/9} --

6     A.   27/9?

7     Q.   It's page 9 of this document.

8     A.   Yes.

9     Q.   -- you see what there's alleged against -- that you did.

10    A.   Yes.

11    Q.   What do you have to say about those matters?    Do you

12         deny all of them?

13    A.   I deny all of them.   I would like to make the point that

14         Mr Findlay was an employee of ENRC, and the allegation

15         is that I gave an employee of ENRC material to leak,

16         which I deny.   Mr Findlay -- I won't go any further.

17    Q.   Can you go back to paragraph 29.1 of the pleading, so

18         that's page 39 of this document {G/26.27/39} at 29.1(b):

19             "Mr Gerrard leaked confidential and privileged

20         material to the SFO ..."

21    A.   Denied.

22    Q.   And then (c):

23             "Mr Gerrard conducted himself as aforesaid at the

24         Chelsea Brasserie: see paragraph 11.12 above."

25             Can you see that?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 477 of 490
                                                                         182


1     A.   Yes, denied.

2     Q.   If we go to 11.12, that's at page --

3     A.   My diary doesn't even record me as being there, but

4          anyway, denied.

5     Q.   Well, yes, I'm sure -- page 12 {G/26.27/12} --

6     A.   Page 12.

7     Q.   Is that your desktop, is it, or your diary?    Your diary.

8              Could you go to 11.12, please, the paragraph.

9     A.   Sorry, you have to say that again.    We're going too

10         quickly.

11    Q.   Page 12, paragraph 11.12 of this pleading:

12             "In August 2011 ..."

13             Can you see that?

14    A.   Yes.

15    Q.   "Mr Gerrard met Messrs Findlay and Trevelyan at the

16         Chelsea Brasserie on Sloane Square.    As he approached

17         the table, he rubbed his hands and said 'right boys, I'm

18         in rape mode'; he also stated that he was planning to

19         'screw these fuckers ...' for millions of pounds."

20    A.   Yes, I deny it, I wasn't there and my diary confirms

21         I wasn't there, but that's for another day.

22    Q.   So your evidence -- your evidence will be that these

23         gentlemen are making up this allegation?

24    A.   That is my evidence.

25    Q.   Could you go to {G/26.25} please?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 478 of 490
                                                                         183


1     A.   Yes, this is my particular favourite.

2     Q.   This is an article that appeared in the Lawyer Monthly,

3          isn't it?

4     A.   It is.

5     Q.   You see what's there set out.   There's reference here,

6          isn't there, to what's said to be an alleged

7          whistleblower letter -- isn't there?

8     A.   Correct.

9     Q.   And that's at {G/26.11/1}.

10    A.   Yes.

11    Q.   I'm sure you've read that letter before.

12    A.   Many times.

13    Q.   And what's your response to that letter?

14    A.   I think it's a remarkable letter.   If it were true, it

15         means that I'm in a conspiracy with the

16         Deputy Prime Minister, two directors of the Serious

17         Fraud Office, several members of the SFO.    It also

18         identifies all these alleged clients, none of which

19         I have ever acted for.   So, in short, this is complete

20         rubbish.

21    Q.   Can you explain why you would have been victimised or

22         persecuted in this way, Mr Gerrard?

23    A.   Yes, I think I can.

24    Q.   Why is that?

25    A.   Well, with the greatest of respect, that's part of my
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 479 of 490
                                                                          184


1          defence going forward.

2     Q.   Right.    Do you think that you're a man who tends to make

3          enemies along the way?

4     A.   Well, normally, no, but I've been in practice 20-plus

5          years and RAK and this matter have certainly blotted

6          that copy book.

7     Q.   Could you be shown finally {G/9.2}, please.     {G/9.2/7},

8          please.

9                Have you got G/9.2 --

10    A.   No, I haven't.    My Lord, I'm being rushed here.   Sorry,

11         where am I looking?

12    Q.   This is a statement -- the eighth statement of

13         Ms Lucy Ward filed in these proceedings.      Could you just

14         read paragraphs 23 and 24?    Have you not seen this

15         statement before, Mr Gerrard?

16    A.   No.

17    Q.   Could you read paragraph 23 that's set out there,

18         please?

19    A.   Yes.    (Pause)

20               How long do you want me to go on for?   The whole

21         section?

22    Q.   Well, yes, if you like.   (Pause)

23    A.   This is the first time I've seen this email that they're

24         referring to.

25    Q.   If you go to paragraph 26 {G/9.2/9}, you can see what
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 480 of 490
                                                                         185


 1         Ms Ward says there, please.   These emails apparently

2          arrived in an envelope at Dechert's offices.    Can you

3          see that?

4     A.   Yes.

5     Q.   If you don't know about this, Mr Gerrard, then I won't

6          take it up with you any more.

 7    A.   All I know -- I was travelling -- that there was --

 8         first of all I had some emails from -- I can't remember

9          who now, I think one of my American colleagues and

10         someone else, that they'd apparently received an

11         envelope -- an anonymous envelope, I'm not sure -- and

12         I emailed my PA to say, "Have I got one?", and she said,

13         "Yes" -- no, she didn't say "Yes".   It had already been

14         identified by one of the team and they'd already

15         isolated it.   So I've never opened the envelope, I've

16         never seen the email.

17    Q.   And in the Mikadze dispute in Georgia, Dechert also

18         received certain documents through the post, anonymously

19         through the post, didn't they?

20    A.   It was addressed to me.

21    Q.   And can you explain how that came about?    Do you have

22         any idea why people were sending you things anonymously

23         in the post?

24    A.   I can explain the circumstances, my Lord.    I had an

25         envelope addressed to me.   In it was -- I can't remember
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 481 of 490
                                                                         186


1          whether it was one or two pages -- what I took to be

2          Russian.   Obviously I don't read Russian.    I sent it to

3          our Georgian office and asked him to translate it for

4          me.   He confirmed it was actually Russian.   It could

5          have been Kazakh or Russian.

6                He over the phone said, "Look, it looks like an

7          internal document from Mr Mikadze's lawyers", and we

8          concluded it had been sent to me by mistake.    I asked my

9          Dechert partner to -- in Georgia to call the lawyers,

10         say that we had this document and was it a mistake, and

11         they said it was and so we destroyed the document on our

12         system.

13    Q.   Finally, Mr Gerrard, I think I put this to you, but

14         I put it to you that you knew or you know that RAKIA

15         procured the illegal access to Mr Azima's emails.    I put

16         that to you.

17    A.   That is not true.

18    Q.   And that they did so as part of a campaign to go after

19         and ruin him.

20    A.   That seems like an incredibly elaborate exercise.    It's

21         certainly -- it's just not true, my Lord.

22    MR LORD:    Thank you, Mr Gerrard.

23    MR TOMLINSON:    My friend being two and a half hours over his

24         estimate, I'm now left with five minutes to re-examine

25         Mr Gerrard.
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 482 of 490
                                                                         187


1              My Lord, I don't want to have to bring him back

2          tomorrow, but if I go slightly over the time,

3          your Lordship will forgive me.

4     JUDGE LENON:    That's fine.

5                       Re-examination by MR TOMLINSON

6     MR TOMLINSON:     Mr Gerrard, you were stopped by Mr Lord when

7          you were dealing with an SRA complaint that was made

8          about the conduct of Dechert in -- I think you said that

9          that concerned the conduct of Dechert in RAK in relation

10         to -- well, who was it in relation to?    Do you remember?

11    A.   Shahab Izadpanah.

12    Q.   Do you remember what the SRA said in response to that

13         complaint?

14    A.   Yes, they said there was no evidence at all to

15         substantiate the claim --

16    Q.   Have you ever --

17    A.   -- having investigated it.

18    Q.   Have you ever taken on the role of prosecutor in RAK, in

19         other words run a prosecution, formulated charges,

20         anything of that sort?

21    A.   No, not at all, my Lord.

22    Q.   Have you ever interfered with the prosecution process in

23         RAK?   Have you put pressure on prosecutors, tried to

24         make them make decisions in particular ways, anything of

25         that sort?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 483 of 490
                                                                         188


1     A.   Not at all, my Lord.

2     Q.   Have you ever sought to cover up torture activities in

3          RAK?

4     A.   My Lord, I've never seen torture in RAK.    Had I seen it,

5          not only would I have been appalled, but I would have

6          reported it.

7     Q.   Were you involved in the orchestration of illegal

8          detentions in RAK?

9     A.   Absolutely not, my Lord.

10    Q.   I want you to understand -- I'm not sure whether this

11         was clear, but, Mr Gerrard, when you were being asked

12         about the "View from the window" {H9/106} document

13         which -- do you remember that? -- the document --

14    A.   I do.

15    Q.   -- that Mr Frank sent to you?   And the case was being

16         put to you that what had happened was that some time

17         before January 2016 you had had access to illegally

18         hacked emails of Mr Azima -- do you follow?

19    A.   I do.

20    Q.   -- and on the basis of those emails you had told

21         Mr Frank that Mr Azima was engaged in fraud; yes?     And

22         it was a result of that access to the illegally hacked

23         emails and that conversation that Mr Frank had written

24         that document.   Is there any truth in any of that?

25    A.   Absolutely not, my Lord, and I think if there was any
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 484 of 490
                                                                         189


1          truth in that, wouldn't you have seen a lot more

2          evidence of that illegally obtained material floating

3          around?   Can you point to one document that suggests

4          that's the case?

5     Q.   I now want to ask you about the attendance note at

6          {H10/226}.   This is the one that you've been taken to --

7          you were taken to at some length by Mr Lord.    Page

8          {H10/226/2}, please.   We have there the paragraph,

9          paragraph 10.

10             I wanted to first ask you about the first line.

11         What were you referring to there?

12    A.   In my meeting with Khater Massaad's lawyer, Kirby Behre,

13         where I think I referred to the lengthy meeting we

14         had -- he was the first lawyer who had agreed to be

15         walked through the substantial material we had at the

16         time -- bizarrely he threatened Mr Buchanan and I -- or

17         really our client, I suppose -- that if we were to

18         pursue this course of events, there would be mutually

19         assured destruction, which I took to mean that both my

20         client and Dr Massaad would be mutually destructed.

21    Q.   And what was your response to that in the meeting?     How

22         did you -- having mentioned that was his view, how did

23         you respond to that to Mr Azima?

24    A.   To Mr Kirby Behre?

25    Q.   No, because I'm talking now about the meeting on --
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 485 of 490
                                                                         190


1     A.   Oh, sorry.

2     Q.   -- of 16 July.   You noted you said to those present,

3          presumably, that he'd referred to "mutually assured

4          destruction", but what was your -- how did you explain

5          what you thought about that?

6     A.   Well, I just -- I'd explained to Farhad that I didn't

7          think that sort of comment was going to help at all and

8          that it was inconsistent with what we were all trying to

9          achieve.

10    Q.   And what did you say was the likely result if

11         prosecutions went ahead?

12    A.   Well, that nothing was going to affect His Highness, but

13         if prosecutions went ahead there was going to be -- the

14         collateral damage was going to occur.

15    Q.   And what did you mean by that?

16    A.   What I meant was that, once you start the ball rolling,

17         once you start getting the prosecutions involved, these

18         things take a life of their own.

19    Q.   And then I want to ask you about the last two sentences

20         of this paragraph.   What did you mean by the references

21         to the Dana Jets database, the RAK Ceramics database and

22         Sheeba Nair's emails?

23    A.   I was trying to get across to Dr Massaad that, you know,

24         we had or we thought we had a considerable amount of

25         evidence and that this -- you know, this wasn't going
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 486 of 490
                                                                         191


1          away.

2              As I tried to explain previously, the frustration

3          was he was completely ignoring the problem, my Lord.     He

4          wouldn't engage.   He wouldn't even allow his lawyers to

5          talk to him about the issues.   He just seemed to think,

6          "I'll ignore it and it will go away".    That was the

7          frustration that we all had, including, I think,

8          Mr Azima.

9              So -- and indeed he sacked Mr Kirby for talking to

10         us and being walked through the issues.    So I was trying

11         to get across that we would -- "There was no point in

12         sitting in your little bubble and ignoring these issues.

13         Please engage with us".   That's the point I'm trying to

14         get across.

15    Q.   At this distance in time, do you remember who

16         Sheeba Nair was?

17    A.   Yes, Sheeba Nair was Kirby -- sorry, Sheeba Nair was the

18         secretary at RAK Ceramics -- private secretary -- of

19         Dr Massaad.

20    Q.   Could you now look at, please, {H10/229}?    You were

21         asked some questions about this email and in particular

22         it's -- I'm looking here at the -- it's about halfway --

23         well, it's the penultimate substantial paragraph of the

24         email from Mr Buchanan to Mr Azima, the one that begins,

25         "To be absolutely clear ..."    Do you see that?
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 487 of 490
                                                                         192


1     A.   Yes.

2     Q.   And you were asked about the last sentence, which is

3          referring to you:

4              "All he [that's you] did was raised questions as to

5          HeavyLift.   In a previous meeting he asked you about

6          Eurasia Hotel Holdings."

7     A.   Yes.

8     Q.   Can you just look, please, at the transcript of Day 3 --

9          this is Mr Buchanan's evidence -- page 169.

10         {Day3/169:1}.

11             This is Mr Lord asking Mr Buchanan about this very

12         same email, and at line 13, in relation to the reference

13         to HeavyLift, it's being said that this must come from

14         the hacked materials, and you see his response at

15         line 13.

16    A.   Yes.

17    Q.   Then if we go, please, on to the next page

18         {Day3/170:11}, at line 11, his answer there.

19    A.   Yes.

20    Q.   Were you aware of an investigation concerning the

21         shareholding in HeavyLift and how the transactions had

22         taken place between HeavyLift and RAK Airways and other

23         RAK entities?

24    A.   Yes.

25    Q.   And was that what you were referring to at the meeting
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 488 of 490
                                                                         193


1          with Mr Azima on 16 July?

2     A.   Yes, I think the point I was referring -- it was the

3          shareholding.    They were -- RAK had the majority

4          shareholding and yet they played no part at all in

5          HeavyLift, either its accounts, signing off bank

6          accounts, board meetings, nothing at all, and those

7          attempts that were made by RAKIA to -- or Dr Massaad

8          anyway, to put people in, they were sacked after several

9          months.   That was the point I was trying to make.

10    Q.   Finally, Mr Gerrard -- I may have covered this already,

11         but perhaps I haven't and it's important to be clear --

12         did you -- I think the allegation is made against you

13         that you exercised some kind of judicial, prosecutorial

14         or governmental functions in RAK when you were working

15         for RAKIA.   Did you exercise any such functions?

16    A.   Zero functions.    It was a similar function to what

17         happens here.    A client -- if they have

18         a whistleblower -- brings in investigative lawyers or

19         accountants.    They review the situation and then advise

20         the client as to what to do about it, either litigate,

21         report to the authorities.    A DPA -- deferred

22         prosecution agreement -- is exactly that, and that's the

23         role that we were playing within RAK, and at all times

24         we were working with local lawyers, my Lord.

25    Q.   Did you have any functions in overseeing prisons or
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 489 of 490
                                                                         194


1          dungeons in RAK?

2     A.   Well, I haven't seen a dungeon, but I didn't oversee

3          prisons or dungeons, no.

4     MR TOMLINSON:     My Lord, unless your Lordship has any

5          questions.   I'm sorry I've over-run by five minutes.

6     JUDGE LENON:     Have you finished?

7     MR TOMLINSON:     I have, my Lord, yes.

8     JUDGE LENON:     Thank you, Mr Gerrard.

9     MR TOMLINSON:     And, again, if this witness could be

10         released.

11    JUDGE LENON:     Of course, yes.   So 10.30 tomorrow hopefully.

12    MR TOMLINSON:     Yes.

13    (4.37 pm)

14         (The hearing adjourned until 10.30 am on Wednesday,

15                             29 January 2020)

16

17

18

19

20

21

22

23

24

25
     Case 3:20-mc-80224-SK Document 2-2 Filed 12/22/20 Page 490 of 490
                                                                         195


1                                 INDEX

2                                                            PAGE

3     MR NEIL GERRARD (continued) ..........................1

4         Cross-examination by MR LORD (continued) .........1

5         Re-examination by MR TOMLINSON .................187

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
